Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Registration No. 333-153338 Commission on November 14, 2008 Registration No. 811-08292 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ ] Pre-Effective Amendment No. 1 [X] Post-Effective Amendment No. [ ] AMENDMENT TO REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] (Check appropriate box or boxes.) Security Life Separate Account L1 (Exact Name of Registrant) Security Life of Denver Insurance Company (Name of Depositor) 1290 Broadway Denver, Colorado 80203-5699 (Address of Depositors Principal Executive Offices) (Zip Code) (800) 525-9852 (Depositors Telephone Number, including Area Code) J. Neil McMurdie, Counsel ING Americas (U.S. Legal Services) One Orange Way, Windsor, Connecticut 06095-4774 (Name and Address of Agent for Service) Jeffery R. Berry, Chief Counsel ING Americas (U.S. Legal Services) One Orange Way, Windsor, Connecticut 06095-4774 It is proposed that this filing will become effective (check appropriate box): [ ] immediately upon filing pursuant to paragraph (b) of Rule 485 [X] on November28, 2008, pursuant to paragraph (b) of Rule 485 [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on , pursuant to paragraph (a)(1) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. PART A INFORMATION REQUIRED IN A PROSPECTUS ING SVUL-CV A SURVIVORSHIP FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by Security Life of Denver Insurance Company and its Security Life Separate Account L1 M Funds Supplement Dated November 28, 2008, to the Prospectus Dated November 28, 2008 This Supplement adds certain information to your Prospectus, dated November 28, 2008. Please read it carefully and keep it with your Prospectus for future reference. Investment Portfolios . Four additional funds are currently available through your policy: Brandes International Equity Fund; Business Opportunity Value Fund; Frontier Capital Appreciation Fund; and Turner Core Growth Fund. For a more complete description of these funds' investments, risks, costs and expenses, please see the prospectus for each fund. Your policy's prospectus and the fund prospectuses can be requested by calling our Customer Service Center toll-free at 1-877-253-5050. These prospectuses contain information about your policy's investment options and the various fund fees and charges. Please read your policy's prospectus and the fund prospectuses carefully before investing. * The following investment managers are added to the list of Fund Managers on page 1 of the prospectus: Brandes Investment Partners, LLC Iridian Asset Management LLC Frontier Capital Management Company, LLC Turner Investment Partners, Inc. The following information is added to the Funds Available Through the Separate Account section beginning on page 16 of the prospectus: M Fund, Inc. Brandes International Equity Fund M Fund, Inc. Business Opportunity Value Fund M Fund, Inc. Frontier Capital Appreciation Fund M Fund, Inc. Turner Core Growth Fund * 152010 Page 1 of 2 November 2008 The following information is added to Appendix B of the prospectus: Fund Name Investment Adviser/Subadviser Investment Objective M Fund Brandes International Investment Adviser: Seeks to provide long-term capital Equity Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Brandes Investment Partners, LP M Fund Business Opportunity Investment Adviser: Seeks to provide long-term capital Value Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Iridian Asset Management LLC M Fund Frontier Capital Investment Adviser: Seeks to provide maximum capital Appreciation Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Frontier Capital Management Company, LLC M Fund Turner Core Growth Investment Adviser: Seeks to provide long-term capital Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Turner Investment Partners, Inc. 152010 Page 2 of 2 November 2008 ING SVUL-CV SURVIVORSHIP FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by Security Life of Denver Insurance Company and its Security Life Separate Account L1 The Policy Fund Managers · Is issued by Security Life of Denver Insurance Company. Funds managed by the following · Is returnable by you during the free look period if you are not satisfied. investment managers are available Premium Payments through the policy: · Are flexible, so the premium amount and frequency may vary. · AllianceBernstein, L.P. · Are allocated to the Separate Account and the Guaranteed Interest Division, based · Artio Global Management, LLC on your instructions. · BAMCO, Inc. · Are subject to specified fees and charges. · BlackRock Investment Management, The Policys Account Value LLC · Is the sum of your Separate Account, Guaranteed Interest Division and Loan · Capital Research and Management Division values. Company · Has no guaranteed minimum value for amounts in the Separate Account. The · Columbia Management Advisors, LLC value varies with the value of the Subaccounts you select. · Directed Services LLC · Has a minimum guaranteed rate of return for amounts in the Guaranteed Interest · Evergreen Investment Management Division. Company, LLC · Is subject to specified fees and charges including possible surrender charges. · Fidelity Management & Research Co. Death Benefit Proceeds · Ibbotson Associates · Are paid if your policy is in force on the Second Death. · ING Clarion Real Estate Securities L.P. · Are calculated under your choice of options: · ING Investment Management Death Benefit Option 1  the Base Death Benefit is the greater of the amount of Advisors, B.V. your base insurance coverage or your Account Value multiplied by the · ING Investment Management Co. appropriate factor from the definition of life insurance factors described in · J.P. Morgan Investment Management Appendix A; Inc. Death Benefit Option 2  the Base Death Benefit is the greater of the amount of · Legg Mason Capital Management, Inc. your base insurance coverage plus the Account Value or your Account Value · Lehman Brothers Asset Management multiplied by the appropriate factor from the definition of life insurance factors LLC described in Appendix A; or · Marsico Capital Management, LLC Death Benefit Option 3  the Base Death Benefit is the greater of the amount of · Massachusetts Financial Services your base insurance coverage plus premiums received minus partial Company withdrawals taken and the partial withdrawal fees or your Account Value · Morgan Stanley Investment multiplied by the appropriate factor from the definition of life insurance factors Management, Inc. (d/b/a Van Kampen) described in Appendix A. · Neuberger Berman, LLC · Are equal to the Base Death Benefit plus any rider benefits minus any · Neuberger Berman Management Inc. outstanding loan and accrued but unpaid loan interest, accelerated benefit lien · OppenheimerFunds, Inc. including accrued lien interest and unpaid fees and charges. · Pacific Investment Management · Are generally not subject to federal income tax if your policy continues to meet Company LLC the federal income tax definition of life insurance. · Pioneer Investment Management, Inc. Sales Compensation · T. Rowe Price Associates, Inc. · We pay compensation to broker/dealers whose registered representatives sell the · UBS Global Asset Management policy. See Distribution of the Policy , page 79 , for further information about the (Americas) Inc. amount of compensation we pay. · Wells Capital Management, Inc. This prospectus describes what you should know before purchasing the ING SVUL-CV variable universal life insurance policy. Please read it carefully and keep it for future reference. Neither the Securities and Exchange Commission (SEC) nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. The policy described in this prospectus is not a deposit with, obligation of or guaranteed or endorsed by any bank, nor is it insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. The date of this prospectus is November 28, 2008. TABLE OF CONTENTS Page Page POLICY SUMMARY 3 Special Features and Benefits 51 The Policys Features and Benefits 3 Termination of Coverage 62 Factors You Should Consider Before TAX CONSIDERATIONS 64 Purchasing a Policy 6 Tax Status of the Company 64 Fees and Charges 8 Tax Status of the Policy 65 THE COMPANY, THE SEPARATE Diversification and Investor Control Requirements 65 ACCOUNT AND THE GUARANTEED Tax Treatment of Policy Death Benefits 66 INTEREST DIVISION 13 Distributions Other than Death Benefits 66 Security Life of Denver Insurance Company 13 Other Tax Matters 68 The Investment Options 15 ADDITIONAL INFORMATION 72 DETAILED INFORMATION ABOUT General Policy Provisions 72 THE POLICY 19 Distribution of the Policy 79 Underwriting 20 Legal Proceedings 81 Purchasing a Policy 20 Financial Statements 82 Fees and Charges 25 APPENDIX A A-1 Death Benefits 32 APPENDIX B B-1 Additional Insurance Benefits 39 MORE INFORMATION IS AVAILABLE Back Cover Account Value 48 TERMS TO UNDERSTAND The following is a list of some important terms used throughout this prospectus that have special meaning. It also provides a reference to where each term is defined and discussed more fully. Term Page Term Page Account Value 48 Net Account Value 6 Accumulation Unit 48 Net Premium 3 Accumulation Unit Value 49 Policy Date 21 Base Death Benefit 1 Second Death 4 Death Benefit Proceeds 39 Segment 33 Guaranteed Interest Division 19 Separate Account 15 Guaranteed Interest Division Value 19 Separate Account Value 48 Joint Equivalent Age 21 Subaccounts 15 Loan Division 50 Surrender Value 5 Loan Division Value 50 Total Death Benefit 41 Monthly Processing Date 27 Valuation Date 49 Security Life, we, us, our and the company refer to Security Life of Denver Insurance Company. You and your refer to the policy owner. The policy owner is the individual, entity, partnership, representative or party who may exercise all rights over the policy and receive the policy benefits during the lifetimes of the insured people. State Variations  State variations are covered in a special policy form used in that state. This prospectus provides a general description of the policy. Your actual policy and any riders are the controlling documents. If you would like to review a copy of the policy and riders, contact our Customer Service Center or your agent/registered representative. You may contact us about the policy at our: ING Customer Service Center P.O. Box 5065 Minot, ND 58702-5065 1-877-253-5050 www.ingservicecenter.com ING SVUL-CV 2 POLICY SUMMARY This summary highlights the features and benefits of the policy, the risks that you should consider before purchasing a policy and the fees and charges associated with the policy and its benefits. More detailed information is included in the other sections of this prospectus that should be read carefully before you purchase the policy. The Policys Features and Benefits The Policy · This prospectus describes our standard ING SVUL-CV variable universal life insurance policy. The policy provides death benefits, values and other features of traditional life insurance contracts. There may be variations in policy features, benefits and charges because of requirements of the state where we issue your policy. We describe all such differences in your policy. · If you would like to know about state variations, please ask your agent/registered representative. We can provide him/her with the list of variations that will apply to your policy. Temporary · If you apply and qualify, we may issue temporary insurance equal to the total amount of insurance Insurance coverage for which you applied. · The maximum amount of temporary insurance is $1 million, which includes other in-force coverage you have with us. See Temporary · Temporary insurance may not be available in all states. Insurance, page 24. Premium Payments · You choose when to pay and how much to pay. · You will need to pay sufficient premiums to keep the policy in force. Failure to pay sufficient See Premium premiums may cause your policy to lapse without value. Payments, page 21. · You cannot pay additional premiums after age 121 of the younger insured person. · We may refuse any premium that would disqualify your policy as life insurance under Section 7702 of the Internal Revenue Code or that would cause your policy to become a modified endowment contract. · We deduct a premium expense charge from each premium payment and credit the remaining premium (the Net Premium) to the Separate Account or the Guaranteed Interest Division according to your instructions. Investment Options · You may allocate your Net Premiums to the Subaccounts of Security Life Separate Account L1 (the Separate Account) and to our Guaranteed Interest Division. See The Investment · The Separate Account is one of our separate accounts and consists of Subaccounts that invest in Options , page 15. corresponding funds. When you allocate premiums to a Subaccount, we invest any Net Premiums in shares of the corresponding fund. · Your Separate Account Value will vary with the investment performance of the funds in which the Subaccounts invest and the charges we deduct from your Separate Account Value. · The Guaranteed Interest Division and the Loan Division are part of our general account. · We credit interest of at least 3.00% per year on amounts allocated to the Guaranteed Interest Division, and we may, in our sole discretion, credit interest in excess of this amount. Free Look Period · During the free look period, you have the right to examine your policy and return it for a refund if you are not satisfied for any reason. See Free Look Period, · The free look period is generally ten days from your receipt of the policy, although certain states page 24. may allow more than ten days. The length of the free look period that applies in your state will be stated in your policy. · Generally, there are two types of free look refunds: Some states require a return of all premium we have received; and Other states require that we return your Account Value plus a refund of all fees and charges deducted. The free look refund that applies in your state will be stated in your policy. See Allocation of Net Premium, page 23, for details about how Net Premium will be allocated during the free look period. ING SVUL-CV 3 Death Benefits · Death Benefit Proceeds are paid if your policy is in force on the Second Death, meaning the death of the insured person who has survived the death of the other insured person or on the See Death Benefits , simultaneous deaths of both insured people. page 32. · Until age 121 of the younger insured person, the amount of the Death Benefit Proceeds will depend on which death benefit option is in effect on the Second Death. · There are three death benefit options available under your policy: Death Benefit Option 1  the Base Death Benefit is the greater of the amount of your base insurance coverage or your Account Value multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A; Death Benefit Option 2  the Base Death Benefit is the greater of the amount of your base insurance coverage plus your Account Value or your Account Value multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A; or Death Benefit Option 3  the Base Death Benefit is the greater of the amount of your base insurance coverage plus premiums received minus partial withdrawals taken and the partial withdrawal fees or your Account Value multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A. · After age 121, of the younger insured person, Death Benefit Option 1 will apply to all policies and the amount of base insurance coverage selected will equal the amount of base insurance coverage in effect on the policy anniversary nearest the younger insured persons 121 st birthday plus the amount of coverage, if any, under the Adjustable Term Insurance Rider on that date. · We reduce the Death Benefit Proceeds payable under any death benefit option by any outstanding loan including accrued but unpaid loan interest, accelerated benefit lien including accrued lien interest and unpaid fees and charges. · The Death Benefit Proceeds are generally not subject to federal income tax if your policy continues to meet the federal income tax definition of life insurance. Rider Benefits · Your policy may include additional insurance benefits, attached by rider. There are two types of rider benefits: See Additional Optional rider benefits that you must select before they are added to your policy; and Insurance Benefits , Rider benefits that automatically come with your policy. page 39. · In many cases, we deduct an additional monthly charge for these benefits. · Not all riders may be available under your policy or in your state. Transfers · You currently may make an unlimited number of transfers between the Subaccounts and to the Guaranteed Interest Division. Transfers are, however, subject to limits, conditions and restrictions See Transfers, page 52. that we or the funds whose shares are involved may impose. See Limits on Frequent or Disruptive Transfers, page 55. · There are certain restrictions on transfers from the Guaranteed Interest Division. · We do not charge for transfers. Asset Allocation · Dollar cost averaging is a systematic program of transferring Account Value to selected Programs Subaccounts of the Separate Account. It is intended to help reduce the risk of investing too much when the price of a funds shares is high. It also helps to reduce the risk of investing too little when the price of a funds shares is low. See Dollar Cost · Automatic rebalancing is a systematic program through which your Separate Account and Averaging, page 53. Guaranteed Interest Division values are periodically reallocated among your selected investment options to maintain the allocation percentages you have chosen. See Automatic · There is no charge to participate in these asset allocation programs. There are, however, Rebalancing, certain conditions on participation in these asset allocation programs. page 54. · Neither of these asset allocation programs assures a profit nor do they protect you against a loss in a declining market. ING SVUL-CV 4 Loans · After the first policy month, you may take loans against your policys Surrender Value. · A loan must be at least $500 and is generally limited to 90% of your Surrender Value. See Loans, page 51. · When you take a loan we transfer an amount equal to your loan to the Loan Division as collateral for your loan. The Loan Division is part of our general account. · We credit amounts held in the Loan Division with interest at an annual rate no less than 3.00%. · We also charge interest on loans. Interest is due in arrears on each policy anniversary and accrues daily at an annual rate of 3.75% in policy years one through five and at an annual rate of 3.00% (guaranteed not to exceed 3.15%) in all years thereafter. · Loans reduce your policys Death Benefit Proceeds and may cause your policy to lapse. · Loans may have tax consequences, and you should consult with a qualified tax adviser before taking a loan against your policys Surrender Value. Partial · After the first policy year, you may take up to 12 partial withdrawals each policy year. In Withdrawals certain circumstances you may take partial withdrawals during the first policy year. · A partial withdrawal must be at least $500 and may not exceed the amount which leaves your Surrender Value less than $500. See Partial · We charge a fee of $10 for each partial withdrawal. Withdrawals, page 58. · Partial withdrawals may reduce the amount of base and total insurance coverage under your policy and will reduce your Account Value. · Partial withdrawals may also have tax consequences, and you should consult with a qualified tax adviser before taking a partial withdrawal from your policy. Surrenders · You may surrender your policy for its Surrender Value at any time after the free look period and before the Second Death. See Surrender, · Your Surrender Value is your Account Value minus any surrender charge and your page 62. outstanding loan amount including accrued but unpaid loan interest. · Surrender charges apply for the first ten years of each Segment of base insurance coverage. Surrender charge rates generally decline beginning by the sixth Segment year and reach zero beginning in the eleventh Segment year. · Surrender charge rates vary by the Joint Equivalent Age at the time each base insurance coverage Segment is established. · All insurance coverage ends on the date we receive your surrender request in good order. · If you surrender your policy it cannot be reinstated. · Surrendering the policy may have tax consequences, and you should consult with a qualified tax adviser before surrendering your policy. Reinstatement · Before age 121 of the younger insured person and within five years of lapse you may reinstate your policy and riders (other than the Guaranteed Minimum Accumulation Benefit See Reinstatement, Rider) if you did not surrender your policy and each living insured person is still insurable page 63. according to our normal rules of underwriting for those risk classes and ratings. · You will need to pay the required reinstatement premium. · If you had an outstanding loan when coverage lapsed, we will reinstate it with accrued but unpaid loan interest to the date of the lapse unless directed otherwise. · When we reinstate your policy, we reinstate the surrender charges for the amount and time remaining when your policy lapsed. · A policy that is reinstated more than 90 days after lapsing may be considered a modified endowment contract for tax purposes. · Reinstating your policy may have tax consequences, and you should consult with a qualified tax adviser before reinstating your policy. ING SVUL-CV 5 Factors You Should Consider Before Purchasing a Policy The decision to purchase a policy should be discussed with your agent/registered representative. Make sure you understand the policys investment options, its other features and benefits, its risks and the fees and charges you will incur when you consider purchasing the policy and investing in the Subaccounts of the Separate Account. Life Insurance · The policy is not a short-term savings vehicle and should be purchased only if you need life Coverage insurance coverage. Evaluate your need for life insurance coverage before purchasing a policy. · You should purchase a policy only if you intend and have the financial capability to keep the policy in force for a substantial period of time. Fees and Charges · In the early policy years the surrender charge may exceed the Account Value because the surrender charge may be more than the cumulative premiums minus policy fees and charges. See Fees and Charges , Therefore, you should purchase a policy only if you intend and have the financial capability page 25. to keep the policy in force for a substantial period of time. · The policys fees and charges reflect the costs associated with its features and benefits, the services we render, the expenses we expect to incur and the risks we assume under the policy. · We believe that the policys fees and charges, in the aggregate, are reasonable, but before purchasing a policy you should compare the value that the policys various features and benefits and the available services have to you, given your particular circumstances, with the fees and charges associated with those features, benefits and services. Lapse · Your policy may lapse and your insurance coverage under the policy may terminate if on any Monthly Processing Date your Account Value minus any outstanding loan amount See Lapse, page 62. including accrued but unpaid loan interest (the Net Account Value) is not enough to pay the periodic fees and charges when due. · If you meet these conditions, we will send you notice and give you a 61 day grace period to make a sufficient premium payment. · If you do not make a sufficient premium payment by the end of the 61 day grace period, your life insurance coverage will terminate and your policy will lapse without value. · Partial withdrawals and loans have an adverse impact on your Net Account Value. Before taking a partial withdrawal or loan consider its effect on your ability to keep your policy from lapsing. Exchanges · Replacing your existing life insurance policy(ies) and/or annuity contract(s) with the policy described in this prospectus may not be beneficial to you. See Purchasing a · Before purchasing a policy, determine whether your existing policy(ies) and/or contract(s) Policy, page 20. will be subject to fees or penalties upon surrender or cancellation. · Also compare the fees, charges, coverage provisions and limitations, if any, of your existing policy(ies) and/or contract(s) with those of the policy described in this prospectus. ING SVUL-CV 6 Investment Risk · You should evaluate the policys long-term investment potential and risks before purchasing a policy. See The Separate · For amounts you allocate to the Subaccounts of the Separate Account: Account, page 15. Your values will fluctuate with the markets, interest rates and the performance of the underlying funds; You assume the risk that your values may decline or may not perform to your expectations; Your policy could lapse without value or you may be required to pay additional premium because of poor fund performance; Each fund has various investment risks, and some funds are riskier than others; You should read each funds prospectus and understand the risks associated with the fund before allocating your premiums to its corresponding Subaccount; and There is no assurance that any fund will achieve its stated investment objective. · For amounts you allocate to the Guaranteed Interest Division: Interest rates we declare will change over time; and You assume the risk that interest rates may decline, although never below the guaranteed minimum annual rate of 3.00%. Taxation · Under current federal income tax law, death benefits of life insurance policies generally are not subject to income tax. In order for this treatment to apply, the policy must qualify as a See TAX life insurance contract. We believe it is reasonable to conclude that the policy will qualify as CONSIDERATIONS, a life insurance contract. page 64. · Assuming the policy qualifies as a life insurance contract under current federal income tax law, your policy earnings are generally not subject to income tax as long as they remain within your policy. Depending on your circumstances, however, the following events may have tax consequences for you: Reduction in the amount of your insurance coverage; Partial withdrawals; Loans; Surrender; Lapse; and Reinstatement. · In addition, if your policy is a modified endowment contract, a partial withdrawal, surrender or a loan against or secured by the policy will be taxable to you to the extent of any gain in the policy. A penalty tax may be imposed on a distribution from a modified endowment contract as well. · There is always the possibility that the tax treatment of the policy could be changed by legislation or otherwise. You should consult a qualified tax adviser with respect to legislative developments and their effect on the policy. · Consult with a qualified legal or tax adviser before you purchase a policy. Sales · We pay compensation to broker/dealers whose registered representatives sell the policy. Compensation · Broker/dealers may be able to choose to receive their compensation under various payment options, but their choice will not affect the fees and charges you will pay for the policy. See Distribution of the · We generally pay more compensation on premiums paid for base insurance coverage than Policy , page 79. we do on premiums paid for coverage under the Adjustable Term Insurance Rider. Talk to your agent/registered representative about the right blend of base coverage and Adjustable Term Insurance Rider coverage for you. Other Products · We and our affiliates offer other insurance products that may have different features, benefits, fees and charges. These other products may better meet your needs. · Contact your agent/registered representative if you would like information about these other products. ING SVUL-CV 7 Fees and Charges The following tables describe the fees and charges you will pay when buying, owning and surrendering the policy. Transaction Fees and Charges. The following table describes the fees and charges deducted at the time you make a premium payment or make certain other transactions. See Transaction Fees and Charges, page 25. Amount Deducted Charge When Deducted Maximum Guaranteed Charges Premium Expense · When you make a · 9.00% of premium up to target premium and 6.50% of Charge premium payment. premium in excess of target premium in Segment year 1, and lower thereafter. Partial Withdrawal · When you take a · Fee partial withdrawal. Surrender Charge 1 · During the first ten Range from Segment years when · $5 to $39.80 per $1,000 of base insurance coverage. you surrender your policy, decrease Representative insured people your base insurance · $18.50 per $1,000 of base insurance coverage. coverage, take a · The representative insured people are a male and a female, partial withdrawal age 55. that decreases your base insurance coverage or allow your policy to lapse. Excess Illustration · Each time you · Fee 2 request an illustration after the first each policy year. Accelerated Benefit · On the date the · $300 per acceleration request. Rider Administrative acceleration request Charge is processed. Overloan Lapse · On the Monthly · 3.50% of the Account Value. 3 Protection Rider Processing Date on or next following the date we receive your request to exercise this riders benefit. 1 The surrender charge rates shown are for the first Segment year. Surrender charge rates generally decline beginning by the sixth Segment year and reach zero beginning in the eleventh Segment year. The rates vary based on the Joint Equivalent Age at the time each base insurance coverage Segment is established. The rates shown for the representative insured people are for the first policy year, and you may get information about the charge that would apply to you by contacting your agent/registered representative for a personalized illustration. 2 We do not currently assess this charge. 3 Your Account Value is the sum of your holdings in the Guaranteed Interest Division, the Separate Account and the Loan Division. ING SVUL-CV 8 Periodic Fees and Charges. The following table describes the maximum guaranteed charges that could be deducted each month on the Monthly Processing Date, not including fund fees and expenses. See Periodic Fees and Charges, page 27. Amount Deducted Charge When Deducted Maximum Guaranteed Charges 4 Cost of Insurance · On each Monthly Range from Charge 5 Processing Date. · $0.01 to $83.34 per $1,000 of net amount at risk. Representative insured people · $0.01 per $1,000 of net amount a risk. · The representative insured people are a male and a female, age 55. Mortality and Expense · On each Monthly · 0.025% (0.30% annually) of Account Value invested in Risk Charge Processing Date. the Separate Account. Policy Charge 6 · On each Monthly · Processing Date. Administrative · On each Monthly Range from Charge 7 Processing Date. · $0.01 to $1.67 per $1,000 of base insurance coverage. Representative insured people · $0.23 per $1,000 of base insurance coverage. · The representative insured people are a male, age 55 in the standard no tobacco risk class and a female, age 55 in the standard no tobacco risk class. Loan Interest Charge · Accrues daily but is · 3.75% per annum of the amount held in the Loan Division in due in arrears on policy years 15, and lower thereafter. each policy anniversary. 4 This table shows the maximum guaranteed charges that may be assessed during any policy year. Current charges may be less than the maximum guaranteed charges shown and you may get information about the charges that would apply to you by contacting your agent/registered representative for a personalized illustration. 5 The cost of insurance rates vary based on policy duration and the age, gender and risk class of each insured person. Different rates will apply to each Segment of base insurance coverage. The rates shown for the representative insured people are for the first policy year and generally increase each year thereafter. The rates shown may have been rounded up to the nearest penny, and you may get information about the charge that would apply to you by contacting your agent/registered representative for a personalized illustration. 6 The policy charge varies based on the amount of base insurance coverage and policy duration. See Policy Charge, page 29, for more detail about the policy charge rates. 7 The administrative charge rates vary based on the segment duration, the amount of base insurance coverage for each Segment, risk class of each insured person and the Joint Equivalent Age and generally decrease after the fifth and fifteenth Segment years. The rates shown for the representative insured people are for the first policy year. The rates shown may have been rounded up to the nearest penny and you may get information about the charge that would apply to you by contacting your agent/registered representative for a personalized illustration. See Administrative Charge, page 29, for information about how the amount of the administrative charge is determined. ING SVUL-CV 9 Optional Rider Fees and Charges. The following tables describe the maximum guaranteed charges that could be deducted each month on the Monthly Processing Date for each of the optional rider benefits. See Optional Rider Fees and Charges, page 29. Adjustable Term Insurance Rider Amount Deducted Charge When Deducted Maximum Guaranteed Charges 8 Adjustable Term · On each Monthly Range from Insurance Rider Cost Processing Date. · $0.01 to $83.34 per $1,000 of rider benefit. of Insurance Charge 9 Representative insured people · $0.01 per $1,000 rider benefit. · The representative insured people are a male and a female, age 55. Adjustable Term · On each Monthly Range from Insurance Rider Processing Date. · $0.01 to $0.25 per $1,000 of the difference between total Administrative coverage and base coverage. Charge 10 Representative insured people · $0.08 per $1,000 rider benefit. · The representative insured people are a male, age 55 in the standard no tobacco risk class and a female, age 55 in the standard no tobacco risk class. Guaranteed Minimum Accumulation Benefit Rider Amount Deducted Charge When Deducted Maximum Guaranteed Charges 8 Guaranteed Minimum · On each Monthly · 0.10% (1.15% on an annual basis) of the minimum Accumulation Benefit Processing Date accumulation value. 11 Rider Charge during the guarantee period. 8 These tables show the maximum guaranteed charges that may be assessed during any policy year. Current charges may be less than the guaranteed maximum charges shown and you may get information about the charges that would apply to you by contacting your agent/registered representative for a personalized illustration. 9 The rates for this rider vary based on rider duration and the age, gender and risk class of each insured person and generally increase each year. The rates shown for the representative insured people are for the first rider year. The rates shown may have been rounded up to the nearest penny, and you may get information about the charge that would apply to you by contacting your agent/registered for a personalized illustration. 10 The rates for this rider vary based on rider duration, risk class of each insured person and the Joint Equivalent Age and generally decrease after the fifth rider year. The rates shown for the representative insured people are for the first rider year. The rates shown may have been rounded up to the nearest penny, and you may get information about the charge that would apply to you by contacting your agent/registered for a personalized illustration. 11 The minimum accumulation value equals the sum of all premium payments we have received for the policy and attached riders minus all partial withdrawals and all fees and charges deducted from your Account Value (or that may have been waived under the provisions of the policy or another rider), with the result accrued at an annual interest rate that may vary by policy year. The monthly percentage shown has been rounded up to the nearest tenth of one percent and the actual percentage charged is lower than this rounded amount. See Guaranteed Minimum Accumulation Benefit Rider, page 44, for more detail about the features and benefits of and charge for this rider, (including the unrounded monthly amount of the charge). ING SVUL-CV 10 Fund Fees and Expenses. The following table shows the minimum and maximum total gross annual fund expenses that you may pay during the time you own the policy. Fund expenses vary from fund to fund and may change from year to year. For more detail about a funds fees and expenses, review the funds prospectus. See also Fund Fees and Expenses, page 30. Minimum Maximum Total Gross Annual Fund Expenses (deducted from fund assets) 12 0.26% 1.25% Total gross annual fund expenses are deducted from amounts that are allocated to the fund. They include management fees and other expenses and may include distribution (12b-1) fees. Other expenses may include service fees that may be used to compensate service providers, including the company and its affiliates, for administrative and policy owner services provided on behalf of the fund. Distribution (12b-1) fees are used to finance any activity that is primarily intended to result in the sale of fund shares. If a fund is structured as a fund of funds, total gross annual fund expenses also include the fees associated with the funds in which it invests. Because of this a fund that is structured as a fund of funds may have higher fees and expenses than a fund that invests directly in debt and equity securities. For a list of the fund of funds available through the policy, see the chart of funds available through the Separate Account on page 16. 12 Some funds that are available through the policy have contractual arrangements to waive and/or reimburse certain fund fees and expenses. The minimum and maximum total gross annual fund expenses shown above do not reflect any of these waiver and/or reimbursement arrangements. ING SVUL-CV 11 ING SVUL-CV 12 THE COMPANY, THE SEPARATE ACCOUNT AND THE GUARANTEED INTEREST DIVISION Security Life of Denver Insurance Company We are a stock life insurance company organized in 1929 and incorporated under the laws of the State of Colorado. We are admitted to do business in the District of Columbia and all states except New York. Our headquarters is at 1290 Broadway, Denver, Colorado 80203-5699. We are a wholly owned indirect subsidiary of ING Groep N.V., a global financial institution active in the fields of insurance, banking and asset management. ING Groep N.V. is headquartered in Amsterdam, The Netherlands. Although we are an indirect subsidiary of ING Groep N.V., ING Groep N.V. is not responsible for the obligations under the policy. The obligations under the policy are solely the responsibility of Security Life of Denver Insurance Company. We are also a member of the Insurance Marketplace Standards Association (IMSA). Companies that belong to IMSA subscribe to a rigorous set of standards that cover the various aspects of sales and service for individually sold life insurance and annuities. IMSA members have adopted policies and procedures that demonstrate a commitment to honesty, fairness and integrity in all customer contacts involving sales and service of individual life insurance and annuity products. Regulatory Developments  The Company and the Industry As with many financial services companies, the company and its affiliates have received informal and formal requests for information from various state and federal governmental agencies and self regulatory organizations in connection with inquiries and investigations of the products and practices of the financial services industry. In each case, the company and its affiliates have been and are providing full cooperation. Insurance and Retirement Plan Products and Other Regulatory Matters . Federal and state regulators and self regulatory agencies are also conducting broad inquiries and investigations involving the insurance and retirement industries. These initiatives currently focus on, among other things, compensation, revenue sharing, and other sales incentives; potential conflicts of interest; potential anti-competitive activity; reinsurance; sales and marketing practices (including sales to seniors); specific product types (including group annuities and indexed annuities); and disclosure. It is likely that the scope of these industry investigations will further broaden before they conclude. The company and certain of its U.S. affiliates have received formal and informal requests in connection with such investigations, and are cooperating fully with each request for information. Some of these matters could result in regulatory ING SVUL-CV 13 action involving the company. These initiatives also may result in new legislation and regulation that could significantly affect the financial services industry, including businesses in which the company is engaged. In light of these and other developments, U.S. affiliates of ING, including the company, periodically review whether modifications to their business practices are appropriate. Investment Product Regulatory Issues. Since 2002, there has been increased governmental and regulatory activity relating to mutual funds and variable insurance products. This activity has primarily focused on inappropriate trading of fund shares; directed brokerage; compensation; sales practices, suitability, and supervision; arrangements with service providers; pricing; compliance and controls; adequacy of disclosure; and document retention. In addition to responding to governmental and regulatory requests on fund trading issues, ING management, on its own initiative, conducted, through special counsel and a national accounting firm, an extensive internal review of mutual fund trading in ING insurance, retirement, and mutual fund products. The goal of this review was to identify any instances of inappropriate trading in those products by third parties or by ING investment professionals and other ING personnel. The internal review identified several isolated arrangements allowing third parties to engage in frequent trading of mutual funds within the variable insurance and mutual fund products of certain affiliates of the company, and identified other circumstances where frequent trading occurred despite measures taken by ING intended to combat market timing. Each of the arrangements has been terminated and disclosed to regulators, to the independent trustees of ING Funds (U.S.) and in reports previously filed by affiliates of the company with the SEC pursuant to the Securities Exchange Act of 1934, as amended. Action may be taken by regulators with respect to the company or certain ING affiliates before investigations relating to fund trading are completed. The potential outcome of such action is difficult to predict but could subject the company or certain affiliates to adverse consequences, including, but not limited to, settlement payments, penalties, and other financial liability. It is not currently anticipated, however, that the actual outcome of any such action will have a material adverse effect on ING or INGs U.S. based operations, including the company. ING has agreed to indemnify and hold harmless the ING Funds from all damages resulting from wrongful conduct by ING or its employees or from INGs internal investigation, any investigations conducted by any governmental or self regulatory agencies, litigation or other formal proceedings, including any proceedings by the SEC. Management reported to the ING Funds Board that ING management believes that the total amount of any indemnification obligations will not be material to ING or INGs U.S. based operations, including the company. ING SVUL-CV 14 Product Regulation. Our products are subject to a complex and extensive array of state and federal tax, securities and insurance laws, and regulations, which are administered and enforced by a number of governmental and self-regulatory authorities. Specifically, U.S. federal income tax law imposes certain requirements relating to product design, administration and investments that are conditions for beneficial tax treatment of such products under the Internal Revenue Code. See TAX CONSIDERATIONS, page 64, for further discussion of some of these requirements. Failure to administer certain product features could affect such beneficial tax treatment. In addition, state and federal securities and insurance laws impose requirements relating to insurance product design, offering and distribution, and administration. Failure to meet any of these complex tax, securities or insurance requirements could subject the company to administrative penalties, unanticipated remediation or other claims and costs. The Investment Options You may allocate your premium payments to any of the available investment options. These options include Subaccounts of the Separate Account and the Guaranteed Interest Division. The investment performance of a policy depends on the performance of the investment options you choose. The Separate Account We established Security Life Separate Account L1 on November 3, 1993, as one of our separate accounts under the laws of the State of Colorado. It is a unit investment trust, registered with the SEC under the Investment Company Act of 1940, as amended (1940 Act). We own all of the assets of the Separate Account and are obligated to pay all amounts due under a policy according to the terms of the policy. Income, gains and losses credited to, or charged against, the Separate Account reflect the investment experience of the Separate Account and not the investment experience of our other assets. Additionally, Colorado law provides that we cannot charge the Separate Account with liabilities arising out of any other business we may conduct. This means that if we ever became insolvent, the Separate Account assets will be used first to pay Separate Account policy claims. Only if Separate Account assets remain after these claims have been satisfied can these assets be used to pay owners of other policies and creditors. The Separate Account is divided into Subaccounts. Each Subaccount invests in a corresponding fund. When you allocate premium payments to a Subaccount, you acquire Accumulation Units of that Subaccount. You do not invest directly in or hold shares of the funds when you allocate premium payments to the Subaccounts of the Separate Account. ING SVUL-CV 15 Funds Available Through the Separate Account. The following chart lists the funds that are available through the Separate Account. Certain of these funds are structured as fund of funds. A fund of funds may have higher fees and expenses than a fund that invests directly in debt and equity securities because they also incur the fees and expenses of the underlying funds in which they invest. The fund of funds available through the policy are identified below. Funds Available Through the Separate Account · American Funds  Growth Fund (Class 2) · ING Pioneer Fund Portfolio (Class I) · American Funds  Growth-Income Fund · ING Pioneer Mid Cap Value Portfolio (Class I) (Class 2) · ING Stock Index Portfolio (Class I) · American Funds  International Fund (Class 2) · ING T. Rowe Price Capital Appreciation · Fidelity ® VIP Contrafund ® Portfolio Portfolio (Class I) (Service Class) · ING T. Rowe Price Equity Income Portfolio · Fidelity ® VIP Equity-Income Portfolio (Service (Class I) Class) · ING Van Kampen Capital Growth Portfolio · ING AllianceBernstein Mid Cap Growth (Class I) Portfolio (Class I) · ING Van Kampen Growth and Income Portfolio · ING BlackRock Large Cap Growth Portfolio (Class S) (Class I) · ING VP Index Plus International Equity Portfolio · ING Evergreen Health Sciences Portfolio (Class S) (Class I) · ING Wells Fargo Small Cap Disciplined Portfolio · ING Evergreen Omega Portfolio (Class I) (Class S) · ING FMR SM Diversified Mid Cap Portfolio · ING Baron Small Cap Growth Portfolio (I Class) (Class I) · ING Columbia Small Cap Value II Portfolio · ING Focus 5 Portfolio (Class I) (I Class) · ING Franklin Templeton Founding Strategy · ING JP Morgan Mid Cap Value Portfolio Portfolio (Class I)* (I Class) · ING Global Real Estate Portfolio (Class S) · ING Neuberger Berman Partners Portfolio · ING Global Resources Portfolio (Class I) (I Class) · ING JPMorgan Emerging Markets Equity · ING Oppenheimer Global Portfolio (I Class) Portfolio (Class I) · ING Oppenheimer Strategic Income Portfolio · ING JPMorgan Small Cap Core Equity Portfolio (S Class) (Class I) · ING Pioneer High Yield Portfolio (I Class) · ING JPMorgan Value Opportunities Portfolio · ING T. Rowe Price Diversified Mid Cap Growth (Class I) Portfolio (I Class) · ING Julius Baer Foreign Portfolio (Class I) · ING UBS U.S. Large Cap Equity Portfolio · ING Legg Mason Value Portfolio (Class I) (I Class) · ING LifeStyle Aggressive Growth Portfolio · ING Van Kampen Comstock Portfolio (I Class) (Class I)* · ING Van Kampen Equity and Income Portfolio · ING LifeStyle Growth Portfolio (Class I)* (I Class) · ING LifeStyle Moderate Growth Portfolio · ING VP Balanced Portfolio (Class I) (Class I)* · ING VP Intermediate Bond Portfolio (Class I) · ING LifeStyle Moderate Portfolio (Class I)* · ING Lehman Brothers U.S. Aggregate Bond · ING Limited Maturity Bond Portfolio (Class S) Index ® Portfolio (Class I) · ING Liquid Assets Portfolio (Class S) · ING Russell TM Small Cap Index Portfolio · ING Marsico Growth Portfolio (Class I) (Class I) · ING Marsico International Opportunities · ING VP Index Plus LargeCap Portfolio (Class I) Portfolio (Class I) · ING VP Index Plus MidCap Portfolio (Class I) · ING MFS Total Return Portfolio (Class I) · ING VP Index Plus SmallCap Portfolio (Class I) · ING MFS Utilities Portfolio (Class S) · ING VP SmallCap Opportunities Portfolio · ING Oppenheimer Main Street Portfolio ® (Class I) (Class I) · Neuberger Berman AMT Socially Responsive · ING PIMCO Core Bond Portfolio (Class I) Portfolio ® (Class I) * These funds are structured as fund of funds. See the Fund Fees and Expenses table on page 11 and the Fund Fees and Expenses section on page 30 for more information about fund of funds. ING SVUL-CV 16 See Appendix B to this prospectus for more information about the funds available through the Separate Account, including information about each funds investment adviser/subadviser and investment objective. More detailed information about each fund, including information about their investment risks and fees and expenses, can be found in the funds current prospectus and Statement of Additional Information. You may obtain these documents by contacting us at our Customer Service Center. A fund available through the Separate Account is not the same as a retail mutual fund with the same or similar name. Accordingly, the management, fees and expenses and performance of a fund available through the Separate Account is likely to differ from a similarly named retail mutual fund. Voting Privileges. We invest each Subaccounts assets in shares of a corresponding fund. We are the legal owner of the fund shares held in the Separate Account, and we have the right to vote on certain issues. Among other things, we may vote on issues described in the funds current prospectus or issues requiring a vote by shareholders under the 1940 Act. Even though we own the shares, we give you the opportunity to tell us how to vote the number of shares attributable to your policy. We count fractional shares. If you have a voting interest, we send you proxy material and a form on which to give us your voting instructions. Each fund share has the right to one vote. The votes of all fund shares are cast together on a collective basis, except on issues for which the interests of the funds differ. In these cases, voting is on a fund-by-fund basis. Examples of issues that require a fund-by-fund vote are changes in the fundamental investment policy of a particular fund or approval of an investment advisory agreement. We vote the shares in accordance with your instructions at meetings of the funds shareholders. We vote any fund shares that are not attributable to policies and any fund shares for which the owner does not give us instructions in the same proportion as we vote the shares for which we did receive voting instructions. This means that instructions from a small number of shareholders can determine the outcome of a vote. There is no minimum number of shares for which we must receive instructions before we vote the shares. We reserve the right to vote fund shares without getting instructions from policy owners if the federal securities laws, regulations or their interpretations change to allow this. You may instruct us only on matters relating to the funds corresponding to those Subaccounts in which you have invested assets as of the record date set by the funds Board for the shareholders meeting. We determine the number of fund shares in each Subaccount of your policy by dividing your Separate Account Value in that Subaccount by the net asset value of one share of the matching fund. ING SVUL-CV 17 Right to Change the Separate Account. Subject to state and federal law and the rules and regulations thereunder, we may, from time to time, make any of the following changes to our Separate Account with respect to some or all classes of policies: Change the investment objective; Offer additional Subaccounts that will invest in funds we find appropriate for policies we issue; Eliminate Subaccounts; Combine two or more Subaccounts; Close Subaccounts. We will notify you in advance by a supplement to this prospectus if we close a Subaccount. If a Subaccount is closed or otherwise is unavailable for new investment, unless you provide us with alternative allocation instructions, all future premiums directed to the Subaccount that was closed or is unavailable may be automatically allocated among the other available Subaccounts according to your most recent allocation instructions. If your most recent allocation instructions do not include any available funds, you must provide us with alternative allocation instructions or the premium payment will be returned to you. You may give us alternative allocation instructions by contacting our Customer Service Center. See also the Transfers section of this prospectus, page 52, for information about making Subaccount allocation changes; Substitute a new fund for a fund in which a Subaccount currently invests. A substitution may become necessary if, in our judgment: A fund no longer suits the purposes of your policy; There is a change in laws or regulations; There is a change in the funds investment objectives or restrictions; The fund is no longer available for investment; or Another reason we deem a substitution is appropriate. In the case of a substitution, the new fund may have different fees and charges than the fund it replaced; Transfer assets related to your policy class to another Separate Account; Withdraw the Separate Account from registration under the 1940 Act; Operate the Separate Account as a management investment company under the 1940 Act; Cause one or more Subaccounts to invest in a fund other than, or in addition to, the funds currently available; Stop selling the policy; End any employer or plan trustee agreement with us under the agreements terms; Limit or eliminate any voting rights for the Separate Account; or Make any changes required by the 1940 Act or its rules or regulations. We will not make a change until the change is disclosed in an effective prospectus or prospectus supplement, authorized, if necessary, by an order from the SEC and approved, if necessary, by the appropriate state insurance department(s). We will notify you of changes. If you wish to transfer the amount you have in the affected Subaccount to another Subaccount or to the Guaranteed Interest Division, you may do so free of charge. Just notify us at our Customer Service Center. ING SVUL-CV 18 The Guaranteed Interest Division You may allocate all or a part of your Net Premium and transfer your Net Account Value into the Guaranteed Interest Division. We declare the interest rate that applies to all amounts in the Guaranteed Interest Division. Although the interest rate will change over time, the interest rate will never be less than 3.00% . Additionally, we guarantee that the interest rate will not change more frequently than every policy anniversary. Interest compounds daily at an effective annual rate that equals the declared rate. We credit interest to the Guaranteed Interest Division on a daily basis. We pay interest regardless of the actual investment performance of our general account. We bear all of the investment risk for the Guaranteed Interest Division. Your Guaranteed Interest Division Value equals the Net Premium you allocate to the Guaranteed Interest Division, plus interest earned, minus amounts you transfer out or withdraw. It may be reduced by fees and charges assessed against your Account Value. The Guaranteed Interest Division guarantees principal and is part of our general account. The general account supports our non-variable insurance and annuity obligations. We have not registered interests in the Guaranteed Interest Division under the Securities Act of 1933, as amended (1933 Act). Also, we have not registered the Guaranteed Interest Division or the general account as an investment company under the 1940 Act (because of exemptive and exclusionary provisions). This means that the general account, the Guaranteed Interest Division and interests in it are generally not subject to regulation under these Acts. The SEC staff has not reviewed the disclosures in this prospectus relating to the general account and the Guaranteed Interest Division. These disclosures, however, may be subject to certain requirements of the federal securities law regarding accuracy and completeness of statements made. DETAILED INFORMATION ABOUT THE POLICY This prospectus describes our standard ING SVUL-CV variable universal life insurance policy. The policy provides death benefits, values and other features of traditional life insurance contracts. There may be variations in policy features, benefits and charges because of requirements of the state where we issue your policy. We describe all such differences in your policy. If you would like to know about state variations, please ask your agent/registered representative. We can provide him/her with the list of variations that will apply to your policy. ING SVUL-CV 19 We and our affiliates offer various other products with different features and terms than the policy offered through this prospectus, and that may offer some or all of the same funds. These products have different benefits, fees and charges, and may or may not better match your needs. Please note that some of the companys management personnel and certain other employees may receive a portion of their employment compensation based on the amount of Account Value allocated to funds affiliated with ING. You should be aware that there may be alternative products available, and if you are interested in learning more about these other products, contact our Customer Service Center or your agent/registered representative. Underwriting On the application you will provide us with certain health and other necessary information. Upon receipt of an application, we will follow our underwriting procedures to determine whether the proposed insured people are insurable by us. Before we can make this determination, we may need to request and review medical examinations of and other information about the proposed insured people. Through our underwriting process we also determine the risk classes for the insured people if the application is accepted. Risk class is based on such factors as each proposed insured persons age, gender and health and occupation. Risk class will impact the cost of insurance rates you will pay and may also affect premiums and other policy fees, charges and benefits. We reserve the right to reject an application for any reason permitted by law. If an application is rejected, any premium received will be returned without interest. Purchasing a Policy To purchase a policy you must submit an application to us. On that application you will, among other things, select: The amount of your total insurance coverage (which generally must be at least $250,000); Your initial death benefit option; The death benefit qualification test to apply to your policy (we may limit the amount of coverage we will issue on the lives of the two insured people when the cash value accumulation test is chosen); and Any riders or optional benefits. ING SVUL-CV 20 On the date coverage under the policy begins (the Policy Date), the Joint Equivalent Age of the insured persons on whose lives we issue the policy (the insured people) generally can be no more than Joint Equivalent Age 85. Joint Equivalent Age under the policy means the sum of both insured peoples ages adjusted for the differences in genders, divided by two and rounded down. You may request that we back-date the policy up to six months to allow the insured people to give proof of a younger age for the purposes of your policy. Except for cash on delivery policies, we generally will not reissue a policy to change the Policy Date. See Age, page 72. Important Information About the Adjustable Term Insurance Rider. It may be to your economic advantage to include part of your insurance coverage under the Adjustable Term Insurance Rider. Working with your agent/registered representative, consider the factors described in the Adjustable Term Insurance Rider section of this prospectus, page 40, when deciding whether to include coverage under the Adjustable Term Insurance Rider and in what proportion to the total amount of coverage under your policy. Premium Payments Premium payments are flexible and you may choose the amount and frequency of premium payments, within limits, including: We may refuse to accept any premium less than $25; You cannot pay additional premiums after age 121 of the younger insured person (except amounts required to keep the policy from lapsing); We may refuse to accept any premium that would disqualify your policy as life insurance under Section 7702 of the Internal Revenue Code; We may refuse to accept any premium that would cause your policy to become a modified endowment contract under Section 7702A of the Internal Revenue Code without your prior written acknowledgement accepting your policy as a modified endowment contract; and We may refuse to accept any premium that does not comply with our anti- money laundering program. See Anti-Money Laundering, page 74. After we deduct the premium expense charge from your premium payments, we apply the Net Premium to your policy as described below. A premium payment is received by us when it is received at our offices. After you have paid your initial premium, we suggest you send payments directly to us, rather than through your agent/registered representative, to assure the earliest crediting date. Your initial premium must be at least equal to the sum of the scheduled premium from the Policy Date through the investment date. The investment date is the date we apply the Net Premium to your policy. ING SVUL-CV 21 Scheduled Premium. You may select your scheduled (planned) premium (within our limits) when you apply for your policy. The scheduled premium, shown in your policy and schedule, is the amount you choose to pay over a stated time period. This amount may or may not be enough to keep your policy in force. You may receive premium reminder notices for the scheduled premium on a quarterly, semi-annual or annual basis. You are not required to pay the scheduled premium. You can change the amount of your scheduled premium within our minimum and maximum limits at any time. If you fail to pay your scheduled premium or if you change the amount of your scheduled premium, your policy performance will be affected. Unscheduled Premium Payments. Generally speaking, you may make unscheduled premium payments at any time, however: We may refuse to accept any premium less than $25; You cannot pay additional premiums after age 121 of the younger insured person (except amounts required to keep the policy from lapsing); We may refuse to accept or limit the amount of an unscheduled premium payment if it would result in an increase in the amount of the Base Death Benefit required by the federal income tax law definition of life insurance. We may require satisfactory evidence that the insured people are insurable according to our normal underwriting rules for the applicable risk classes and ratings at the time that you make the unscheduled premium payment if the Base Death Benefit is increased due to an unscheduled premium payment; We may require satisfactory evidence that the insured people are insurable according to our normal underwriting rules for the applicable risk classes and ratings at the time that you make the unscheduled premium payment if an unscheduled premium payment will cause the net amount at risk to increase; We will return premium payments that would cause your policy to become a modified endowment contract, unless you have acknowledged in writing the new modified endowment contract status for your policy; and Our acceptance of an unscheduled premium payment may be subject to certain issue limitations and conditioned on the availability of reinsurance coverage. Satisfactory evidence of insurability may include receipt of an application and required medical information. Target Premium. Target premium is not based on your scheduled premium. Target premium is actuarially determined based on the Joint Equivalent Age, risk classes of the two insured people and any substandard ratings of the two insured people. The target premium is used to determine your premium expense charge and the sales compensation we pay. It may or may not be enough to keep your policy in force. You are not required to pay the target premium and there is no penalty for paying more or less. The target premium for your policy and additional Segments is listed in your policy schedule pages. ING SVUL-CV 22 Premium Payments Affect Your Coverage. Your coverage lasts only as long as you have a positive Net Account Value that is enough to pay the periodic fees and charges due each month. If you do not meet this requirement, your policy will enter a 61-day grace period and you must make a sufficient premium payment to keep your policy from lapsing. See Lapse, page 62. Allocation of Net Premium. Until your initial Net Premium is allocated as described below, we hold premiums in a general suspense account. Premiums held in this suspense account do not earn interest. We apply the initial Net Premium to your policy after all of the following conditions have been met: We receive the required initial premium; All issue requirements have been received by our Customer Service Center; and We approve your policy for issue. Amounts you designate for the Guaranteed Interest Division will be allocated to that division on the investment date. If your state requires return of your premium if you return your policy during the free look period, we initially invest amounts you have designated for the Subaccounts of the Separate Account in the Subaccount that invests in the ING Liquid Assets Portfolio. We later transfer these amounts from this Subaccount to the available Subaccounts that you have selected based on your most recent premium allocation instructions. This transfer occurs five days after the date we mailed your policy to you plus the length of your state free look period. If your state provides for return of your Account Value if you return your policy during the free look period (or provides no free look period), we allocate amounts you designated for the Subaccounts of the Separate Account directly into those Subaccounts. All Net Premiums we receive after the applicable period are allocated to your policy on the Valuation Date of their receipt in good order. We will allocate Net Premiums to the available Subaccounts using your most recent premium allocation instructions specified in percentages stated to the nearest tenth and totaling 100%. If your most recent premium allocation instructions includes a fund that corresponds to a Subaccount that is closed to new investment (we will notify you in advance by a supplement to this prospectus if we close a Subaccount) or is otherwise unavailable, Net Premium received that would have been allocated to the Subaccount corresponding to the closed or otherwise unavailable fund may be automatically allocated among the other available Subaccounts according to your most recent allocation instructions. If your most recent allocation instructions do not include any available funds, you must provide us with alternative allocation instructions or the premium payment will be returned to you. You may give us alternative allocation instructions by contacting our Customer Service Center. Your failure to provide us with alternative allocation instructions before we return your premium payment(s) may result in your policy entering the 61 day grace period and/or your policy lapsing without value. See Lapse, page 62, for more information about how to keep your policy from lapsing. See also Reinstatement, page 63, for more information about how to put your policy back in force if it has lapsed. ING SVUL-CV 23 Free Look Period You have the right to examine your policy and return it to us (for any reason) within the period shown in the policy. The period during which you have this right is called the free look period and starts on the date you receive your policy. If you request a free look refund or return your policy to us within the free look period, we cancel it as of your Policy Date. If you cancel your policy during the free look period, you will receive a refund as determined by state law. Generally, there are two types of free look refunds: Refund of all premium we have received from you; or Refund of your Account Value plus a refund of all charges deducted. The type of refund that applies in your state will be specified in your policy. The type of free look refund will affect when premium received before the end of the free look period is allocated to the Subaccounts. See Allocation of Net Premium, page 23. Temporary Insurance If you apply and qualify, we may issue temporary insurance in an amount equal to the amount of insurance coverage for which you applied, up to $1million, which includes other in-force coverage you have with us. Temporary insurance coverage begins when all of the following events have occurred: You have completed and signed our temporary insurance coverage form; We have received and accepted a premium payment of at least your scheduled premium (selected on your application); and The necessary parts of the application are complete. Unless otherwise provided by state law, temporary insurance coverage ends on the earliest of: Five days after we mail the premium refund to the address on your application; Five days after we mail notice of termination to the address on your application; Your Policy Date; The date we refuse to issue a policy based on your application; or 90 days after you sign our temporary life insurance coverage form. There is no death benefit under the temporary insurance coverage if any of the following events occur: There is a material misrepresentation in your answers on the temporary insurance coverage form; There is a material misrepresentation in statements on your application; Any person intended to be insured dies by suicide or self-inflicted injury; or The bank does not honor your premium check or authorized withdrawal. ING SVUL-CV 24 During the period of temporary insurance coverage your premium payments are held by us in a general suspense account until underwriting is completed and the policy is issued or the temporary insurance coverage otherwise ends. Premiums held in this suspense account do not earn interest and they are not allocated to the investment options available under the policy until a policy is issued. If a policy is not issued and temporary coverage ends, any premium received will be returned without interest. See Allocation of Net Premium, page 23. Fees and Charges We deduct fees and charges under the policy to compensate us for: Providing the insurance benefits of the policy (including any rider benefits); Administering the policy; Assuming certain risks in connection with the policy; and Incurring expenses in distributing the policy. The amount of a fee or charge may be more or less than the cost associated with the service or benefit. Accordingly, excess proceeds from one fee or charge may be used to make up a shortfall on another fee or charge, and we may earn a profit on one or more of these fees and charges. We may use any such profits for any proper corporate purpose, including, among other things, payment of sales expenses. Transaction Fees and Charges We deduct the following transaction fees and charges from your Account Value each time you make certain transactions. Premium Expense Charge. We deduct a premium expense charge from each premium payment we receive. Premium Expense Premium Expense Charge for Amounts Charge for Amounts in Excess of Segment Year up to Target Premium Target Premium 1 9.00% 6.50% 2 + 4.50% 3.00% This charge helps offset: The expenses we incur in selling the policy; The costs of various state and local taxes. We pay state and local taxes in almost all states. These taxes vary in amount from state to state and may vary from jurisdiction to jurisdiction within a state; and The cost associated with the federal income tax treatment of our deferred acquisition costs. This cost is determined solely by the amount of life insurance premium we receive. ING SVUL-CV 25 Partial Withdrawal Fee. We deduct a partial withdrawal fee each time you take a partial withdrawal from your policy. The amount of this fee is $10. We deduct the partial withdrawal fee proportionately from your Guaranteed Interest Division and Separate Account values that remain after the partial withdrawal. This fee helps offset the expenses we incur when processing a partial withdrawal. Surrender Charge. We deduct a surrender charge during the first ten Segment years when you: Surrender your policy; Allow your policy to lapse; Decrease your base insurance coverage; or Take a partial withdrawal that decreases the amount of your base insurance coverage. The amount of the surrender charge depends on the amount of base insurance coverage surrendered or decreased and the surrender charge rates. When you purchase a policy or increase your base insurance coverage, we set surrender charge rates based on the Joint Equivalent Age of the insured person. Surrender charges apply for the first ten years of each Segment of base insurance coverage. Surrender charge rates generally decline beginning in the sixth Segment year and reach zero beginning in the eleventh Segment year. Each coverage Segment will have its own set of surrender charge rates which will apply only to that Segment. See Changes in the Amount of Your Insurance Coverage, page 33. The rates that apply to you will be set forth in your policy. See the Transaction Fees and Charges table on page 8 for the minimum and maximum surrender charge rates and the rates for the representative insured people. For full surrenders, you will receive the Surrender Value of your policy. For decreases in the amount of base insurance coverage, the surrender charge will reduce your Account Value. If there are multiple Segments of base insurance coverage, the coverage decreases and surrender charges assessed will be processed on a pro rata basis. In the early policy years the surrender charge may exceed the Account Value because the surrender charge may be more than the cumulative premiums paid minus policy fees and charges. Therefore, you should purchase a policy only if you intend and have the financial capability to keep the policy in force for a substantial period of time. The surrender charge helps offset the expenses we incur in issuing and distributing the policy. Excess Illustration Fee. We currently do not assess this fee, but we reserve the right to assess a fee of up to $25 for each illustration of your Account Values that you request after the first each policy year. This fee helps offset the costs we incur when processing requests for excess illustrations. ING SVUL-CV 26 Redemption Fees. If applicable, we may deduct the amount of any redemption fees imposed by the underlying mutual funds as a result of partial withdrawals, transfers or other fund transactions you initiate. Redemption fees, if any, are separate and distinct from any transaction charges or other charges deducted from your Account Value. Periodic Fees and Charges We deduct the following periodic fees and charges from your Account Value on the Monthly Processing Date. The Monthly Processing Date is the same date each month as your Policy Date. If that date is not a Valuation Date, then the Monthly Processing Date is the next Valuation Date. At any time you may choose one investment option from which we will deduct your periodic fees and charges. If you do not choose the investment option or the amount in your chosen investment option is not enough to cover the periodic fees and charges, then your periodic fees and charges are taken from the Subaccounts and Guaranteed Interest Division in the same proportion that your value in each has to your Net Account Value. Cost of Insurance. Each month we deduct a cost of insurance charge equal to our current monthly cost of insurance rates multiplied by the net amount at risk for each Segment of your base insurance coverage. The net amount at risk as calculated on each Monthly Processing Date equals the difference between: Your current Base Death Benefit, discounted to take into account one months interest earnings at an assumed 3.00% annual interest rate; and Your Account Value minus the periodic fees and charges due on that date, other than cost of insurance charges. Monthly cost of insurance rates are based on the insured peoples age at issue and each date you increase your insurance coverage (a Segment date), genders, risk classes and Segment year. They will not, however, be greater than the guaranteed cost of insurance rates shown in the policy, which are based on the 2001 Commissioners Standard Ordinary Sex Distinct, Smoker Composite Mortality Tables. The rates that apply to you will be set forth in your policy. See the Periodic Fees and Charges table on page9 for the maximum guaranteed cost of insurance rates and the rates for the representative insured people. Separate cost of insurance rates apply to each Segment of your base insurance coverage. The maximum rates for the initial Segment and each new Segment of your base insurance coverage will be printed in your policy schedule pages. ING SVUL-CV 27 The cost of insurance charge varies from month to month because of changes in your net amount at risk, changes in your death benefit and the increasing age of the insured people. The net amount at risk is affected by the same factors that affect your Account Value, namely: The Net Premium applied to your policy; The fees and charges we deduct; Any partial withdrawals you take; Interest earnings on the amounts allocated to the Guaranteed Interest Division; Interest earned on amounts held in the Loan Division; and The investment performance of the funds underlying the Subaccounts of the Separate Account. Percentage of the Amount Invested in the Separate Account Current Guaranteed 0.025% 0.00% (0.30% on an annual basis) We calculate the net amount at risk separately for each Segment of your base insurance coverage. We allocate the net amount at risk to Segments of the base insurance coverage in the same proportion that each Segment has to the total base insurance coverage for all insurance coverage as of the Monthly Processing Date. There are no cost of insurance charges during the continuation of coverage period. The cost of insurance charge compensates us for the ongoing costs of providing insurance coverage, including the expected cost of paying Death Benefit Proceeds that may be more than your Account Value. Mortality and Expense Risk Charge. Each month we may deduct from your Account Value a mortality and expense risk charge based on the amount invested in the Separate Account according to the following rates: This charge, if assessed, will help compensate us for the mortality and expense risks we assume when we issue a policy. The mortality risk is the risk that insured people, as a group, may live less time than we estimated. The expense risk is the risk that the costs of issuing and administering the policies and operating the Subaccounts of the Separate Account are greater than we estimated. ING SVUL-CV 28 Policy Charge. Each month we deduct a policy charge. This charge varies based on duration and the amount of base insurance coverage. The current policy charge each month is as follows: Policy Less than $500,000 in Base $500,000 or More in Base Years Insurance Coverage Insurance Coverage 1-5 $30 $30 6-10 $20 $15 11-20 $20 $10 21+ $16 $8 The guaranteed policy charge for all policies is $30 per month in all policy years. This charge helps compensate us for the costs associated with: Processing applications; Conducting medical examinations; Establishing policy records; and Underwriting. Administrative Charge. Each month we deduct an administrative charge equal to our current monthly administrative charge rates multiplied by the amount of your base insurance coverage divided by 1,000. The rates vary based on segment duration, the risk class of each insured person and the Joint Equivalent Age and generally decrease after the fifth and fifteenth Segment years. The rates that apply to you will be set forth in your policy. See the Periodic Fees and Charges table on page9 for the minimum and maximum administrative charge rates and the rates for the representative insured people. This charge helps offset the costs we incur in administering the policy, including costs associated with: Billing and collecting premiums; Processing claims and policy transactions; Keeping records; Reporting and communicating with policy owners; and Our overhead and other expenses. Optional Rider Fees and Charges There are separate transaction charges if you choose to exercise any of the automatic rider benefits that come with your policy. See the Transaction Fees and Charges table on page 8 and the Automatic Rider Benefits section on page 45 for more information about the transaction charges associated with the automatic rider benefits. There are separate fees and charges for optional rider benefits. See the Optional Rider Fees and Charges table on page 10, and the Optional Rider Benefits section on page 40 for more information about the optional rider benefits and the applicable fees and charges. ING SVUL-CV 29 Fund Fees and Expenses As shown in the fund prospectuses and described in the Fund Fees and Expenses table on page 11 of this prospectus, each fund deducts management fees from the amounts allocated to the fund. In addition, each fund deducts other expenses which may include service fees that may be used to compensate service providers, including the company and its affiliates, for administrative and policy owner services provided on behalf of the fund. Furthermore, certain funds may deduct a distribution or 12b-1 fee, which is used to finance any activity that is primarily intended to result in the sale of fund shares. For a more complete description of the funds fees and expenses, review each funds prospectus. The company or its U.S. affiliates receive substantial revenue from each of the funds or the funds affiliates, although the amount and types of revenue vary with respect to each of the funds offered through the policy. This revenue is one of several factors we consider when determining the policy fees and charges and whether to offer a fund through our policies. Fund revenue is important to the companys profitability, and it is generally more profitable to offer affiliated funds than to offer unaffiliated funds. In terms of total dollar amounts received, the greatest amount of revenue generally comes from assets allocated to funds managed by Directed Services LLC or other company affiliates, which funds may or may not also be subadvised by another company affiliate. Assets allocated to funds managed by a company affiliate but subadvised by unaffiliated third parties generally generate the next greatest amount of revenue. Finally, assets allocated to unaffiliated funds generate the least amount of revenue. The company expects to make a profit from this revenue to the extent it exceeds the companys expenses, including the payment of sales compensation to our distributors. Types of Revenue Received from Affiliated Funds. Affiliated funds are (a) funds managed by Directed Services LLC or other company affiliates, which funds may or may not also be subadvised by another company affiliate; and (b) funds managed by a company affiliate but that are subadvised by unaffiliated third parties. Revenues received by the company from affiliated funds may include: A share of the management fee deducted from fund assets; Service fees that are deducted from fund assets; For certain share classes, the company or its affiliates may also receive compensation paid out of 12b-1 fees that are deducted from fund assets; and Other revenues that may be based either on an annual percentage of average net assets held in the fund by the company or a percentage of the funds management fees. ING SVUL-CV 30 These revenues may be received as cash payments or according to a variety of financial accounting techniques that are used to allocate revenue and profits across the organization. In the case of affiliated funds subadvised by unaffiliated third parties, any sharing of the management fee between the company and the affiliated investment adviser is based on the amount of such fee remaining after the subadvisory fees has been paid to the unaffiliated subadviser. Because subadvisory fees vary by subadviser, varying amounts of revenue are retained by the affiliated investment adviser and ultimately shared with the company. Types of Revenue Received from Unaffiliated Funds. Revenue received from each of the unaffiliated funds or their affiliates is based on an annual percentage of the average net assets held in that fund by the company. Some unaffiliated funds or their affiliates pay us more than others and some of the amounts we receive may be significant. Revenues received by the company from unaffiliated funds and/or their affiliates may include: For certain funds, compensation paid from 12b-1 fees or service fees that are deducted from fund assets; and Additional payments for administrative, recordkeeping or other services that we provide to the funds or their affiliates, such as processing purchase and redemption requests and mailing fund prospectuses, periodic reports and proxy materials. These additional payments may be used by us to finance distribution of the policy. These revenues are received as cash payments, and if the three unaffiliated fund families currently offered through the policy were individually ranked according to the total amount they paid to the company or its affiliates in 2007, that ranking would be as follows: American Funds Insurance Series; Fidelity ® Variable Insurance Product Portfolios; and Neuberger Berman AMT Portfolios ® . The amounts received from the American Funds may be offset by amounts we pay to the American Funds for marketing assistance, education and training related to the American Funds. If the revenues received from affiliated funds were included in this list, payments from Directed Services LLC and other company affiliates would be at the top of the list. ING SVUL-CV 31 In addition to the types of revenue received from affiliated and unaffiliated funds described above, affiliated and unaffiliated funds and their investment advisers, subadvisers or affiliates may participate at their own expense in company sales conferences or educational and training meetings. In relation to such participation, a funds investment adviser, subadviser or affiliate may make fixed dollar payments to help expense offset the cost of the meetings or sponsor events associated with the meetings. In exchange for these expense offset or sponsorship arrangements, the investment adviser, subadviser or affiliate may receive certain benefits and access opportunities to company sales representatives and wholesalers rather than monetary benefits. These benefits and opportunities include, but are not limited to, co-branded marketing materials, targeted marketing sales opportunities, training opportunities at meetings, training modules for sales personnel and opportunity to host due diligence meetings for representatives and wholesalers. Certain funds may be structured as fund of funds. These funds may have higher fees and expenses than a fund that invests directly in debt and equity securities because they also incur the fees and expenses of the underlying funds in which they invest. These funds are affiliated funds, and the underlying funds in which they invest may be affiliated funds as well. The fund prospectuses disclose the aggregate annual operating expenses of each portfolio and its corresponding underlying fund or funds. The fund of funds available through the policy are identified in the list of funds available through the Separate Account on page 16. Please note that certain management personnel and other employees of the company or its affiliates may receive a portion of their total employment compensation based on the amount of net assets allocated to affiliated funds. See Distribution of the Policy, page 79 . In the policy the amount of base insurance coverage you select is referred to as the Stated Death Benefit and the amount of total insurance coverage is referred to as the Target Death Benefit. Death Benefits You decide the amount of life insurance protection you need, now and in the future. The amount of your base insurance coverage in effect on the Policy Date is your initial coverage Segment. Generally, we require a minimum of $250,000 of total insurance coverage to issue your policy. It may be to your economic advantage to include part of your insurance coverage under the Adjustable Term Insurance Rider. See Important Information About the Adjustable Term Insurance Rider, page 21. ING SVUL-CV 32 Changes in the Amount of Your Insurance Coverage Subject to certain limitations, generally you may change the amount of your insurance coverage after the first policy year (first Monthly Processing Date for an increase). The change will be effective on the next Monthly Processing Date after we approve your written request, however changes scheduled for the future will be effective on the applicable policy anniversary. There may be underwriting or other requirements that must be met before we will approve a change. If we approve your requested change we will send a new policy schedule page to you. You should attach it to your policy. We may ask you to return your policy to our Customer Service Center so that we may do this for you. Decreases in the amount of your insurance coverage must be for at least $1,000. You may request an increase in the amount of your insurance coverage, subject to the following: Your request must be made on or before the earlier of Joint Equivalent Age 85 and age 90 of the older insured; Your request must be for at least $25,000; and Increases are subject to underwriting approval and such approval may be conditioned on certain issue limitations and availability of reinsurance coverage. See also Adjustable Term Insurance Rider, page 40. A requested increase in base insurance coverage will cause a new coverage Segment to be created. A Segment is a block of insurance coverage. Once we create a new Segment, it is permanent unless law requires differently. Each new Segment will have: A new premium expense charge; New cost of insurance charges, guaranteed and current; New administrative charges; A new incontestability period; A new suicide exclusion period; A new target premium; and A new surrender charge. If a death benefit option change causes the amount of base insurance coverage to increase or decrease, no new Segment is created. Instead, the size of each existing Segment is changed. In determining the net amount at risk for each coverage Segment we allocate the net amount at risk among the base coverage Segments in the same proportion that each Segment bears to the total amount of base insurance coverage. Refusal of a scheduled increase or your request to change the amount of your insurance coverage will terminate all future scheduled increases. Certain requests to increase the amount of your insurance coverage may also cancel all future scheduled increases. ING SVUL-CV 33 You may decrease the amount of your insurance coverage, however, decreases below the minimum we require to issue you a policy are not allowed. Decreases in insurance coverage may result in: Surrender charges on the amount of the decrease; Reduced target premium amounts; Reduced cost of insurance charges; and Increased administrative charges. Decreases in the amount of insurance coverage will first reduce the amount of your total insurance coverage. We decrease your base insurance coverage amount only after your Adjustable Term Insurance Rider coverage is reduced to zero. If you have more than one Segment, we divide decreases in base coverage among your coverage Segments pro rata unless the law requires differently. We reserve the right not to approve a requested change in your insurance coverage that would disqualify your policy as life insurance under Section 7702 of the Internal Revenue Code. In addition, we may refuse to approve a requested change in your insurance coverage that would cause your policy to become a modified endowment contract under Section 7702A of the Internal Revenue Code without your prior written acknowledgment accepting your policy as a modified endowment contract. Decreasing the amount of insurance coverage under your policy could cause your policy to be considered a modified endowment contract. If this happens, prior and subsequent distributions from the policy (including loans) may be subject to adverse tax treatment. You should consult a qualified tax adviser before changing your amount of insurance coverage. See Modified Endowment Contracts, page 66. Continuation of Coverage The continuation of coverage feature automatically continues your insurance coverage in force beyond the policy anniversary nearest the younger insured persons 121 st birthday (the continuation of coverage period), unless prohibited by state law. If you do not surrender your policy before this date, on this date: The amount of your total insurance coverage becomes your base insurance coverage amount; Death Benefit Options 2 and 3 are converted to Death Benefit Option 1, if applicable; All riders are terminated; Your Net Account Value is transferred into the Guaranteed Interest Division and subsequent transfers into the Subaccounts are not allowed; and Dollar cost averaging and automatic rebalancing programs are terminated. Your insurance coverage continues in force until the Second Death, unless the policy lapses or is surrendered. However: We accept no further premium payments (excepts amounts required to keep the policy from lapsing); and We deduct no further fees and charges except transaction fees and charges, if applicable. ING SVUL-CV 34 Partial withdrawals and loans are allowed during the continuation of coverage period. If you have an outstanding loan, interest continues to accrue. If you fail to make sufficient loan or loan interest payments, it is possible that the outstanding loan amount including accrued but unpaid loan interest may become greater than your Account Value and cause your policy to lapse. To avoid lapse, you may repay the loan and loan interest during the continuation of coverage period. If you wish to stop coverage during the continuation of coverage period, you may surrender your policy and receive the Net Account Value. There is no surrender charge during this period. All other normal consequences of surrender apply. See Surrender, page 62. The tax consequences of coverage continuing beyond the younger insured persons 100th birthday are uncertain. You should consult a qualified tax adviser as to those consequences. See Continuation of a Policy, page 69. Death Benefit Qualification Tests The Death Benefit Proceeds are generally not subject to federal income tax if your policy continues to meet the federal income tax definition of life insurance. Your policy will meet this definition of life insurance provided that it meets the requirements of either the guideline premium test or the cash value accumulation test. When you apply for a policy you must choose either the guideline premium test or the cash value accumulation test to make sure your policy complies with the Internal Revenue Codes definition of life insurance. You cannot change this choice once the policy is issued. Guideline Premium Test. The guideline premium test requires that premium payments do not exceed certain statutory limits and your death benefit is at least equal to your Account Value multiplied by a factor defined by law. The guideline premium test provides for a maximum amount of premium in relation to the death benefit and a minimum amount of death benefit in relation to Account Value. The factors for the guideline premium test can be found in Appendix A to this prospectus. Certain changes to a policy that uses the guideline premium test may allow the payment of premium in excess of the statutory limits in order to keep the policy from lapsing. In this circumstance, any such excess premium will be allocated to the Guaranteed Interest Division in order for the policy to continue to meet the federal income tax definition of life insurance. ING SVUL-CV 35 Cash Value Accumulation Test. The cash value accumulation test requires a policys Account Value not to exceed at any time the net single premium necessary to fund the policys future benefits. Under the cash value accumulation test, there is generally no limit to the amount that may be paid in premiums as long as there is enough death benefit in relation to Account Value at all times. The death benefit at all times must be at least equal to an actuarially determined factor, depending on the insured peoples ages and genders at any point in time, multiplied by the Account Value. A description of how the cash value accumulation test factors are determined can be found in Appendix A to this prospectus. We may limit the amount of coverage we will issue on the life of the insured people when the cash value accumulation test has been chosen. Which Death Benefit Qualification Test to Choose. The guideline premium test limits the amount of premium that may be paid into a policy. If you do not want to pay premiums in excess of the guideline premium test limitations, you should consider the guideline premium test. The cash value accumulation test does not limit the amount of premium that may be paid into a policy. If you desire to pay premiums in excess of the guideline premium test limitations you should elect the cash value accumulation test. However, any premium that would increase the net amount at risk is subject to evidence of insurability satisfactory to us. Required increases in the death benefit due to growth in Account Value will generally be greater under the cash value accumulation test than under the guideline premium test. Required increases in the death benefit will increase the cost of insurance under the policy, thereby reducing the Account Value. Death Benefit Options There are three death benefit options available under the policy. You choose the option you want when you apply for the policy. You may change that choice after your first Monthly Processing Date and before age 121 of the younger insured person. Death Benefit Option 1. Under Death Benefit Option 1, the Base Death Benefit is the greater of: The amount of base insurance coverage; or Your Account Value multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A. Under this option your Base Death Benefit will remain level unless your Account Value multiplied by the appropriate factor described in Appendix A exceeds the amount of base insurance coverage. In this case, your death benefit will vary as the Account Value varies. With Death Benefit Option 1, positive investment performance generally reduces your net amount at risk, which lowers your policys cost of insurance charge. Option 1 also offers insurance coverage at a set amount with potentially lower cost of insurance charges over time. ING SVUL-CV 36 Death Benefit Option 2. Under death benefit Option 2, the Base Death Benefit is the greater of: The amount of base insurance coverage plus your Account Value; or Your Account Value multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A. Under this option your Base Death Benefit will vary as the Account Value varies, and investment performance will be reflected in your insurance coverage. Death Benefit Option 2 is not available after age 121 of the younger insured person. If Death Benefit Option 2 is in effect at age 121 of the younger insured person, it automatically converts to Death Benefit Option 1. See Continuation of Coverage, page 34. Death Benefit Option 3 . Under Death Benefit Option 3, the Base Death Benefit is the greater of: The amount of base insurance coverage plus premiums received minus partial withdrawals taken and partial withdrawal fees; or Your Account Value multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A. Under this option your Base Death Benefit will vary as you pay premiums and take partial withdrawals or if your Account Value multiplied by the appropriate factor described in Appendix A exceeds the amount of base insurance coverage plus premiums received minus partial withdrawals taken. Death Benefit Option 3 is not available after age 121 of the younger insured person. If Death Benefit Option 3 is in effect at age 121 of the younger insured person, it automatically converts to Death Benefit Option 1. See Continuation of Coverage, page 34. Which Death Benefit Option to Choose. If you are satisfied with the amount of your base insurance coverage and prefer to have premium payments and favorable investment performance reflected to the maximum extent in the Account Value and lower cost of insurance charges, you should choose Death Benefit Option 1. If you prefer to have premium payments and favorable investment performance reflected partly in the form of an increasing death benefit, you should choose Death Benefit Option 2. If you require a specific death benefit that would include a return of the premium paid, Death Benefit Option 3 may best meet your needs. Changing Death Benefit Options. On or after the first Monthly Processing Date and before age 121 of the younger insured person you may change death benefit options as described below. We may require evidence of insurability under our normal rules of underwriting for some death benefit option changes. ING SVUL-CV 37 Changing your death benefit option may reduce or increase your base and total insurance coverage amounts but it will not change the amount of your Base Death Benefit or Total Death Benefit. We may not approve a death benefit option change if it reduces the total amount of insurance coverage below the minimum we require to issue your policy. The following death benefit option changes are allowed, and on the effective date of the change the amount of your base insurance coverage will change as follows: Change Change From: To: Base Insurance Coverage Following the Change: Death Death · Your base insurance coverage before the change Benefit Benefit minus your Account Value as of the effective Option 1 Option 2 date of the change. Death Death · Your base insurance coverage before the change Benefit Benefit plus your Account Value as of the effective date Option 2 Option 1 of the change. · Your base insurance coverage before the change Death Death plus the sum of all premium payments we have Benefit Benefit received minus all partial withdrawals and Option 3 Option 1 partial withdrawal fees you have taken as of the effective date of the change. Your death benefit option change is effective on your next Monthly Processing Date after we approve it. After we approve your request, we send a new policy schedule page to you. You should attach it to your policy. We may ask you to return your policy to our Customer Service Center so that we can make this change for you. If a death benefit option change causes the amount of insurance coverage to change, no new coverage Segment is created. Instead, the size of each existing Segment is changed. If you change death benefit options, there is no change to the amount of term insurance coverage if you have the Adjustable Term Insurance Rider. See Adjustable Term Insurance Rider, page 40. We do not impose a surrender charge if a death benefit option change results in a decrease in the amount of your base insurance coverage. Additionally, we do not adjust the target premium when you change your death benefit option. See Surrender Charge, page 26. If your death benefit option is changed to Death Benefit Option 1 because you exercised the Overloan Lapse Protection Rider, notwithstanding any other information in this section your insurance coverage following the change will equal your Account Value immediately before the change minus the Overloan Lapse Protection Rider charge with the difference multiplied by the appropriate guideline premium test factor described in Appendix A. Changing your death benefit option may have tax consequences. You should consult a qualified tax adviser before making changes. ING SVUL-CV 38 Death Benefit Proceeds After the Second Death, if your policy is in force we pay the Death Benefit Proceeds to the beneficiaries. The Second Death occurs on the death of the insured person who has survived the death of the other insured person or on the simultaneous deaths of both insured people. The beneficiaries are the people you name to receive the Death Benefit Proceeds from your policy. The Death Benefit Proceeds are equal to: Your Total Death Benefit; plus The amount of any rider benefits other than the Adjustable Term Insurance Rider; minus Any outstanding loan amount including accrued but unpaid loan interest; minus Any outstanding accelerated benefit lien including accrued lien interest; minus Any outstanding fees and charges incurred before the Second Death. The death benefit is calculated as of the date of the insured persons death and will vary depending on the death benefit option you have chosen. We will pay the Death Proceeds within seven days of when we receive due proof of the death claim. Due proof of the death claim means we have received: Due proof of the death of both insured people; Sufficient information to determine the amount of the Death Proceeds and the identity of the legally entitled beneficiary or beneficiaries; and Sufficient evidence that any legal impediments to payment that depend on parties other than us are resolved. Such legal impediments include, but are not limited to, the establishment of guardianships and conservatorships, the appointment and qualification of trustees, executors and administrators and our receipt of information required to satisfy state and federal reporting requirements. We will pay interest on the Death Proceeds from the Second Death to the date of payment. We will compute interest using our most current interest rate for amounts left on deposit under Settlement Option 3 (the hold at interest settlement option). If we pay the Death Proceeds more than 30 calendar days after the date we receive due proof of the death claim, we will pay interest beginning on the thirty-first calendar day at an annual interest rate of 10% plus our most current interest rate for amounts left on deposit under Settlement Option 3. Additional Insurance Benefits Your policy may include additional insurance benefits, attached by rider. There are two types of riders: Those that provide optional benefits that you must select before they are effective; and Those that automatically come with the policy. ING SVUL-CV 39 The following information does not include all of the terms and conditions of each rider, and you should refer to the rider to fully understand its benefits and limitations. We may offer riders not listed here. Not all riders may be available under your policy. Contact your agent/registered representative for a list of riders and their availability. Optional Rider Benefits The following optional riders may have an additional cost, but each rider may be cancelled at any time. Adding or canceling riders may have tax consequences. See Modified Endowment Contracts, page 66. Adjustable Term Insurance Rider. You may increase In the policy base insurance coverage or base coverage is referred to as the Stated Death Benefit; the total insurance coverage or total coverage is referred to as the Target Death Benefit. the amount of your total insurance coverage under the policy by adding coverage under the Adjustable Term Insurance Rider on or before the earlier of joint Equivalent Age 85 and age 90 of the older insured assuming both insured people are alive and insurable. This rider allows you to schedule the pattern of insurance coverage appropriate for your anticipated needs. As the name suggests, the Adjustable Term Insurance Rider adjusts over time to maintain your desired level of total insurance coverage. Generally, the minimum amount of total insurance coverage under a policy is $250,000. Also, on the rider effective date and on the effective date of any unscheduled increase in the amount of your total insurance coverage no more than 75% of your total insurance coverage may be provided under the Adjustable Term Insurance Rider. The Adjustable Term Insurance Rider generally begins (the rider effective date) on or before the earlier of Joint Equivalent Age 85 and age 90 of the older insured. You specify your amount of total insurance coverage when you apply for this rider. The amount of total insurance coverage can be level for the life of your policy or can be scheduled to change at the beginning of selected policy years. If you schedule increases in your total insurance coverage, each increase must occur within five years of the rider effective date or the most recent previous increase. Scheduled increases generally must occur on or before the earlier of the Joint Equivalent Age 85 and age 90 of the older insured. The Adjustable Term Insurance Rider benefit is the difference between the amount of your Total Death Benefit and your Base Death Benefit, but not less than zero. The riders benefit automatically adjusts daily as the amount of your Base Death Benefit changes. Your Death Benefit Proceeds depend on which death benefit option is in effect. ING SVUL-CV 40 Under Death Benefit Option 1, the Total Death Benefit is the greater of: The amount of your total insurance coverage; or Your Account Value multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A. Under Death Benefit Option 2, the Total Death Benefit is the greater of: The amount of your total insurance coverage plus your Account Value; or Your Account Value multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A. Under Death Benefit Option 3, the Total Death Benefit is the greater of: The amount of your total insurance coverage plus the sum of the premium payments we have received minus partial withdrawals you have taken and partial withdrawal fees; or Your Account Value multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A. For example, under Death Benefit Option 1, assume your Base Death Benefit changes as a result of a change in your Account Value. The Adjustable Term Insurance Rider adjusts to provide Death Benefit Proceeds equal to your Total Death Benefit in each year: Total Adjustable Term Base Death Benefit Insurance Coverage Insurance Benefit $201,500 $250,000 $48,500 $202,500 $250,000 $47,500 $202,250 $250,000 $47,750 It is possible that the amount of your adjustable term insurance benefit may be zero if your Base Death Benefit increases enough. Using the same example, if the Base Death Benefit under your policy grew to $250,000 or more, the adjustable term insurance benefit would be zero. Even when the adjustable term insurance benefit is reduced to zero, your rider remains in effect until you remove it from your policy. Therefore, if the Base Death Benefit later drops below the amount of your total insurance coverage, the Adjustable Term Insurance Rider coverage reappears to maintain the amount of your total insurance coverage. Subject to the requirements outlined in the Changes in the Amount of Your Insurance Coverage section on page 33, once each policy year you may change the amount of your Adjustable Term Insurance Rider coverage (and thereby your total insurance coverage) provided: The minimum incremental increase in rider coverage generally must be at least 2.00% of your initial total insurance coverage; The maximum incremental increase in rider coverage may not exceed the lesser of 25% of the amount of your initial total insurance coverage or 200% of the most recent increase in rider coverage; and All increases in rider coverage, in total, may not exceed the lesser of four times the amount of your initial base insurance coverage or $20 million. ING SVUL-CV 41 There may be underwriting or other requirements that must be met before we will approve a change in your Adjustable Term Insurance Rider coverage. In certain circumstances we may choose to waive one or more of the issue requirements for and/or limitations on changes in Adjustable Term Insurance Rider Coverage, including those in which the policy is issued in relation to estate planning and other company approved advanced sales concepts. We will not unfairly discriminate in any such waiver. Unless you request and we approve a new schedule of changes in the amount of your total insurance coverage, any request to change the amount of your total insurance coverage will automatically terminate all changes that were previously scheduled and after the change the amount of your total insurance coverage will remain level and be equal to the amount in effect immediately following the change. Partial withdrawals, changes from Death Benefit Option 1 to Death Benefit Option 2, and decreases in the amount of your base insurance coverage may reduce the amount of your total insurance coverage. See Partial Withdrawals, page 58; and Changes in the Amount of Your Insurance Coverage, page 33. There is no defined premium for a given amount of adjustable term insurance benefit. Instead, we deduct separate monthly cost of insurance and administrative charges from your Account Value. The cost of insurance for this rider is calculated as the monthly cost of insurance rate for the rider benefit multiplied by the amount of adjustable term insurance benefit in effect at the Monthly Processing Date. The cost of insurance rates are determined by us from time to time. They are based on the issue ages, genders and risk classes of the insured people, as well as the length of time since your rider effective date. Each month we deduct an administrative charge for this rider equal to our current monthly administrative charge rates multiplied by the difference between the amount of your total insurance coverage and your base insurance coverage divided by 1,000. The rates vary based on the Joint Equivalent Age and generally decrease after the fifth and tenth Segment years. The rates that apply to you will be set forth in your policy. See the Optional Rider Fees and Charges table on page 10 for the minimum and maximum administrative charge rates and the rates for the representative insured people. The total charges that you pay may be more or less if you have some coverage under an Adjustable Term Insurance Rider rather than just base insurance coverage. There are no surrender charges for this coverage. If you increase the total insurance coverage after the rider effective date, we use the same cost of insurance rate schedule for the entire coverage for this rider. These rates are based on the original risk classes even though satisfactory new evidence of insurability is required for the increase. Although the maximum cost of insurance rates for this rider are greater than the maximum cost of insurance rates for the base insurance coverage, the current rates for this rider are generally lower than current cost of insurance rates for the base insurance coverage. ING SVUL-CV 42 Not all policy features may apply to the Adjustable Term Insurance Rider. The rider does not contribute to the Account Value or to the Surrender Value. It does not affect investment performance and cannot be used for a loan. The Adjustable Term Insurance Rider provides benefits only at the Second Death. This rider will terminate on the earliest of the following dates: The expiration date of the policy grace period; The date the policy is terminated or surrendered; The next Monthly Processing Date after we receive your written notice to cancel the rider; or The policy anniversary nearest the younger insureds 121 st birthday. If this rider terminates, it cannot be reinstated. Important Information About the Adjustable Term Insurance Rider. It may be to your economic advantage to include part of your insurance coverage under the Adjustable Term Insurance Rider. Working with your agent/registered representative, consider the following when deciding whether to include coverage under the Adjustable Term Insurance Rider and in what proportion to the total amount of coverage under your policy: Cost of Insurance and Other Fees and Charges. The cost of insurance rates and other fees and charges affect the value of your policy. The lower the cost of insurance and other fees and charges, the greater the Account Value. Accordingly, please be aware that: The current cost of insurance rates for coverage under the Adjustable Term Insurance Rider are generally less than the current cost of insurance rates for coverage under the base policy; The guaranteed maximum cost of insurance rates for coverage under the Adjustable Term Insurance Rider are generally more than the guaranteed maximum cost of insurance rates for coverage under the base policy; and Some policy fees and charges that apply to coverage under the base policy may not apply to coverage under the Adjustable Term Insurance Rider. Features and Benefits. Certain features and benefits are limited or unavailable if you have Adjustable Term Insurance Rider coverage. Compensation. We generally pay more compensation to your agent/registered representative on premiums paid for coverage under the base policy than we do on premiums paid for coverage under the Adjustable Term Insurance Rider. See Distribution of the Policy , page 79. With these factors in mind, you should discuss with your agent/registered representative how the use of the Adjustable Term Insurance Rider will affect the costs, benefits, features and performance of your policy. You should also review illustrations based on different combinations of base policy and Adjustable Term Insurance Rider coverage so that you can decide what combination best meets your needs. The foregoing discussion does not contain all of the terms and conditions or limitations of coverage under the policy or the Adjustable Term Insurance Rider, and you should read them carefully to fully understand their benefits and limitations. ING SVUL-CV 43 Guaranteed Minimum Accumulation Benefit Rider. The Guaranteed Minimum Accumulation Benefit Rider provides a guarantee that at the end of the guarantee period your Account Value will not be less than the minimum accumulation value, provided: Your Net Account Value is allocated to at least five investment options with no more than 35% invested in any one investment option; or At least 65% of your Net Account Value is allocated to one or more of the ING LifeStyle portfolios. The guarantee period is 20 years from the Policy Date. The guaranteed minimum accumulation value is equal to the sum of all premium payments we have received minus all partial withdrawals you have taken and all fees and charges we have deducted from your Account Value (or that may have been waived under the provisions of your policy or another rider), accrued at an annual interest rate that may vary by policy year. That rate is currently 3.00% for all policy years. At the end of the guarantee period we will compare your Account Value with the minimum accumulation value. If the Account Value is greater, then there will be no adjustment to your Account Value and this rider will terminate. If the minimum accumulation value is greater, then we will increase your Account Value by allocating an amount equal to the difference between the Account Value and the minimum accumulation value among the various investment options in which your Account Value is allocated, on a pro rata basis taking into account any outstanding Loan Division Value. Each month during the guarantee period we deduct a charge for this rider. See the Optional Rider Fees and Charges table on page 10. The amount of this charge will be determined by multiplying minimum accumulation value by the amount shown in your policy. The current and maximum guaranteed amount of this charge is 0.09583% on a monthly basis (1.15% on an annual basis). You should consider the following when deciding whether to add the Guaranteed Minimum Accumulation Benefit Rider to your policy: You may add this rider only when you apply for the base policy; There is currently only one guarantee period available: 20 years; The guarantee period is measured from the Policy Date; Transfers between investment options that are made in response to our notice to you that your policy is not sufficiently diversified will not count as transfers for purposes of any limits or restrictions on transfers that we may impose ( see Transfers, page 52 ); You may terminate this rider at any time during the guarantee period upon written notice to us; and If this rider terminates, it cannot be reinstated. We will notify you if on any Monthly Processing Date your policy is not sufficiently diversified. This notice will explain the diversification requirement. If you do not sufficiently diversify your policy within 61 days from the Monthly Processing Date on which your policy was not sufficiently diversified, this rider will terminate. ING SVUL-CV 44 Automatic Rider Benefits The following rider benefits may come with your policy automatically. Accelerated Benefit Rider. Under certain circumstances, the Accelerated Benefit Rider allows you to accelerate payment of a portion of the eligible death benefit that we otherwise would pay upon the Second Death. Generally, we will provide an accelerated benefit under this rider if only one of the insured people is alive and has one or more of the following: A non-correctable illness or physical condition that, with a reasonable degree of medical certainty, will result in the death of the surviving insured person in less than 12 months from the date of receipt of certification by a physician; A medical condition that has required or requires extraordinary medical intervention without which the surviving insured person would die. Such conditions may include, but are not limited to: A major organ transplant; and Continuous artificial life support. A medical condition that usually requires continuous confinement in an eligible institution and in which the surviving insured person is expected to remain for the rest of his or her life; or A medical condition that would, in the absence of extensive or extraordinary medical treatment, result in a drastically limited life span. Such conditions may include, but are not limited to: Coronary artery disease resulting in an acute infarction or requiring surgery; Permanent neurological deficit resulting from cerebral vascular accident; or End stage renal failure. Before we will pay an accelerated benefit under this rider we will require certification by a licensed physician that the surviving insured person meets one or more of these conditions. The maximum accelerated benefit available under this rider is the lesser of 50% of the eligible death benefit that would be payable on the Second Death or $1 million. The minimum available accelerated benefit is $10,000. ING SVUL-CV 45 Consider the following when deciding whether to accelerate the death benefit under this rider: Only one accelerated benefit may be paid per policy to which this rider is attached; We assess an administrative charge of up to $300 when we pay the accelerated benefit (see Transaction Fees and Charges table, on page 8); The accelerated benefit will first be used to repay any outstanding policy loans and accrued but unpaid loan interest due. The remainder of the accelerated benefit (less the administrative charge) will be paid to you; Accelerating the death benefit will not affect the amount of premium payable on the policy nor the cost of insurance or other charges due under the policy; The accelerated benefit requested plus any amounts we pay to keep the policy in force plus interest as described below will be a lien against the policy and any additional term insurance rider benefits that are part of the eligible death benefit. When there is a lien against your policy: The amount payable on the Second Death under your policy and any additional term insurance rider benefits that are part of the eligible death benefit will be reduced by the amount of the lien; Your access to the value of your policy, if any, through surrender, withdrawal, or loan will be limited to the excess of the value of your policy over the amount of the lien; You may not make any changes to your policy that would reduce the proceeds payable at death without written permission from us. We reserve the right to require you to repay all or part of the lien before you make any changes to your policy; Any premiums or other payments required under the terms of the policy will continue to be due and payable and will be based upon the pre- accelerated benefit amount; Any payments required to keep the policy in force (not including scheduled premiums, minimum monthly premiums, or any other amount the payment of which will insure that the policy will not lapse notwithstanding the fact that the policys value is zero or less) that are not paid by you will be paid by us, and the amount of any such payments will be added to the amount of the lien; and Interest on the amount of the lien accrues daily and is added to the amount of the lien. The maximum interest rate used will not be more than the greater of the current yield on 90 day treasury bills or the current maximum statutory adjustable policy loan interest rate. There may be tax consequences to requesting payment under this rider, and you should consult with a qualified tax adviser for further information. See Accelerated Benefit Rider, page 69. ING SVUL-CV 46 Certain conditions, limitations, and restrictions on your receipt of an accelerated benefit payment under this rider are described in the rider. Additionally, the benefit may vary by state. You should consult your agent/registered representative as to whether and to what extent the rider is available in your particular state and on any particular policy. Overloan Lapse Protection Rider. The Overloan Lapse Protection Rider is a benefit which guarantees that your policy will not lapse even if your Surrender Value or Net Account Value, as applicable, is not enough to pay the periodic fees and charges when due. This rider may help you keep your policy in force and avoid tax consequences resulting from your policy lapsing with a loan outstanding. See Distributions Other than Death Benefits, page 66. You may exercise this rider by written request if all of the following conditions are met: You elected to have your policy meet the requirements of the guideline premium test (see Death Benefit Qualification Tests, page 35) ; At least 15 years have elapsed since your Policy Date; The younger insured person is at least age 75; Your outstanding loan amount is equal to or greater than the amount of your base insurance coverage (or total insurance coverage, if greater); Your outstanding loan amount less any unearned loan interest does not exceed your Account Value less the transaction charge for this rider (see Loan Division Value, page 50; see also Loan Interest, page 51) ; Exercise of this rider does not cause your policy to become a modified endowment contract under Section 7702A of the Internal Revenue Code (see Modified Endowment Contracts, page 66); and Exercise of this rider does not cause your policy to violate the statutory premium limits allowed under the guideline premium test (see Guideline Premium Test, page 35) . We will notify you if you meet all of these conditions and explain the consequences of choosing to exercise this rider. You should consider the following consequences when deciding whether to exercise the Overloan Lapse Protection Rider: On the Monthly Processing Date on or next following the date we receive your request to exercise this rider: We will assess a one time transaction charge. This charge equals 3.50% of your Account Value (see Transaction Fees and Charges table, on page 8) ; If another death benefit option is in effect, the death benefit option will automatically be changed to Death Benefit Option 1 (see Death Benefit Options, page 36) ; The amount of insurance coverage after exercise of this rider will equal your Account Value (less the transaction charge) multiplied by the appropriate guideline premium test factor described in Appendix A; Amounts allocated to the Subaccounts of the Separate Account will be transferred to the Guaranteed Interest Division; and All other benefit riders will be terminated. ING SVUL-CV 47 Insurance coverage under your policy will continue in force, subject to the following limitations and restrictions: We will continue to deduct monthly periodic fees and charges (other than the Mortality and Expense Risk charge which will no longer apply); You may not make any further premium payments; Any unpaid loan interest will be added to your Loan Division Value; You may not make any future transfers from the Guaranteed Interest Division to the Subaccounts of the Separate Account; You may not add any additional benefits by rider in the future; and You may not increase or decrease the amount of insurance coverage, change the death benefit option or make any partial withdrawals. This rider may not be available in all states. You should consult your agent/registered representative as to whether and to what extent the rider is available in your particular state. Account Value Your Account Value equals the sum of your Guaranteed Interest Division, Separate Account and Loan Division values. Your Account Value reflects: The Net Premium applied to your policy; Any rider benefits applied to your policy; The fees and charges that we deduct; Any partial withdrawals you take; Interest earned on amounts allocated to the Guaranteed Interest Division; The investment performance of the funds underlying the Subaccounts of the Separate Account; and Interest earned on amounts held in the Loan Division. Guaranteed Interest Division Value Your Guaranteed Interest Division value equals the Net Premium you allocate to the Guaranteed Interest Division, plus any rider benefits allocated to the Guaranteed Interest Division, plus interest earned, minus amounts you transfer out or withdraw. It may be reduced by fees and charges assessed against your Account Value. See The Guaranteed Interest Division, page 19. Separate Account Value Your Separate Account Value equals your Account Value attributable to amounts invested in the Subaccounts of the Separate Account. Determining Values in the Subaccounts. The value of the amount invested in each Subaccount is measured by Accumulation Units and Accumulation Unit Values. The value of each Subaccount is the Accumulation Unit Value for that Subaccount multiplied by the number of Accumulation Units you own in that Subaccount. Each Subaccount has a different Accumulation Unit Value. ING SVUL-CV 48 The Accumulation Unit Value is the value determined on each Valuation Date. The Accumulation Unit Value of each Subaccount varies with the investment performance of its underlying fund. It reflects: Investment income; Realized and unrealized gains and losses; Fund expenses (including fund redemption fees, if applicable); and Taxes, if any. A Valuation Date is a date on which a fund values its shares and the New York Stock Exchange is open for business, except for days on which valuations are suspended by the SEC. Each Valuation Date ends at 4:00 p.m. Eastern time. We reserve the right to revise the definition of Valuation Date as needed in accordance with applicable federal securities laws and regulations. You purchase Accumulation Units when you allocate premium or make transfers to a Subaccount (including transfers from the Loan Division) and when rider benefits are allocated to a Subaccount. We redeem Accumulation Units: When amounts are transferred from a Subaccount (including transfers to the Loan Division); For the monthly deduction of the periodic fees and charges from your Account Value; For policy transaction fees (including fund redemption fees, if any); When you take a partial withdrawal; If you surrender your policy; and To pay the Death Benefit Proceeds. To calculate the number of Accumulation Units purchased or sold we divide the dollar amount of your transaction by the Accumulation Unit Value for the Subaccount calculated at the close of business on the Valuation Date of the transaction. The date of a transaction is the date we receive your premium or transaction request at our Customer Service Center in good order, so long as the date of receipt is a Valuation Date. We use the Accumulation Unit Value that is next calculated after we receive your premium or transaction request and we use the number of Accumulation Units attributable to your policy on the date of receipt. We deduct the periodic fees and charges each month from your Account Value on the Monthly Processing Date. If your Monthly Processing Date is not a Valuation Date, the monthly deduction is processed on the next Valuation Date. The value of amounts allocated to the Subaccounts goes up or down depending on investment performance of the corresponding funds. There is no guaranteed minimum value of amounts invested in the Subaccounts of the Separate Account. ING SVUL-CV 49 How We Calculate Accumulation Unit Values. We determine the Accumulation Unit Value for each Subaccount on each Valuation Date. We generally set the Accumulation Unit Value for a Subaccount at $10 when the Subaccount is first opened. After that, the Accumulation Unit Value on any Valuation Date is: The Accumulation Unit Value for the preceding Valuation Date; multiplied by The Subaccounts accumulation experience factor for the valuation period. Every valuation period begins at 4:00 p.m. Eastern time on a Valuation Date and ends at 4:00 p.m. Eastern time on the next Valuation Date. We reserve the right to revise the definition of valuation period as needed in accordance with applicable federal securities laws and regulations. We calculate an accumulation experience factor for each Subaccount every Valuation Date as follows: We take the net asset value of the underlying fund shares as reported to us by the fund managers as of the close of business on that Valuation Date; We add dividends or capital gain distributions declared and reinvested by the fund during the current valuation period; We subtract a charge for taxes, if applicable; and We divide the resulting amount by the net asset value of the shares of the underlying fund at the close of business on the previous Valuation Date. Loan Division Value When you take a loan from your policy we transfer an amount equal to your loan to the Loan Division as collateral for your loan. The Loan Division is part of our general account and we credit interest to the amount held in the Loan Division. Your Loan Division Value on any Valuation Date is equal to: The Loan Division Value on the prior Valuation Date; plus Any loan interest credited to the Loan Division during the valuation period; plus The amount of any new loan taken during the valuation period; minus Any loan repayments, including the repayment of loan interest; plus The amount of accrued and unpaid loan interest if the Valuation Date is a policy anniversary; minus The amount of loan interest credited to the Loan Division during the prior policy year if the Valuation Date is a policy anniversary. See Loans, page 51. ING SVUL-CV 50 Special Features and Benefits Loans You may borrow money from us at any time after the first policy month, by using your policy as collateral for the loan. Unless state law requires otherwise, a new loan amount must be at least $500 and the maximum amount you may borrow is limited to 90% of the Surrender Value of your policy. However requesting a maximum loan may cause your policy to enter the Grace Period before the next policy anniversary. Your loan request must be directed to our Customer Service Center. When you request a loan you may specify the investment options from which the loan collateral will be taken. If you do not specify the investment options, the loan collateral will be taken proportionately from each investment option in which your Net Account Value is allocated, including the Guaranteed Interest Division. If you request an additional loan, we add the new loan amount to your existing loan. This way, there is only one loan outstanding on your policy at any time. Loan Interest. We credit amounts held in the Loan Division with interest at an annual rate of 3.00% . Interest that we credit to the Loan Division becomes part of your Loan Division value until the next policy anniversary when it is transferred to the investment options according to your most recent allocation instructions. We also charge interest on loans you take. The annual interest rate charged is 3.75% in policy years one through five and currently 3.00% in all years thereafter (guaranteed not to exceed 3.15%) . Loans with this reduced interest rate are called preferred loans. Interest accrues daily but is due in arrears on each policy anniversary. If you do not pay the interest when it is due, we add it to your outstanding loan amount. Loan Repayment. You may repay your loan at any time. We assume that payments you make, other than scheduled premium payments, are loan repayments. You must tell us if you want unscheduled payments to be premium payments. When you make a loan repayment, we transfer an amount equal to your payment from the Loan Division to the Subaccounts and Guaranteed Interest Division in the same proportion as your current premium allocation, unless you tell us otherwise. ING SVUL-CV 51 Effects of a Loan. Using your policy as collateral for a loan will affect your policy in various ways. You should carefully consider the following before taking a loan: If you do not make loan repayments your policy could lapse if your outstanding loan amount including accrued but unpaid loan interest is greater than your Account Value; Taking a loan reduces your opportunity to participate in the investment performance of the Subaccounts and the interest guarantees of the Guaranteed Interest Division; Accruing loan interest will change your Account Value as compared to what it would have been if you did not take a loan; Even if you repay your loan, it will have a permanent effect on your Account Value; If you use the continuation of coverage feature and you have a loan, loan interest continues to accrue and could cause your policy to lapse; If you do not repay your loan we will deduct any outstanding loan amount including accrued but unpaid loan interest from amounts payable under the policy; and Loans may have tax consequences and if your policy lapses with a loan outstanding, you may have further tax consequences. See Distributions Other than Death Benefits , page 66. Transfers You currently may make an unlimited number of transfers of your Separate Account Value between the Subaccounts and to the Guaranteed Interest Division. Transfers are subject to any conditions, limits or charges (including redemption fees) that we or the funds whose shares are involved may impose, including: If your state requires a refund of premium during the free look period, you may not make transfers until after your free look period ends; The minimum amount you may transfer is $100; If the amount remaining in the investment option after a transfer will be less than $100, we will transfer the entire amount; and We may limit the number of transfers or restrict or refuse transfers because of frequent or disruptive transfers, as described below. Any conditions or limits we impose on transfers between the Subaccounts or to the Guaranteed Interest Division will generally apply equally to all policy owners. However, we may impose different conditions or limits on policy owners or third parties acting on behalf of policy owners, such as market timing services, who violate our excessive trading policy. See Limits on Frequent and Disruptive Transfers, page 55. ING SVUL-CV 52 One transfer from the Guaranteed Interest Division to the Subaccounts of the Separate Account may be made only within 30 days after each policy anniversary. This transfer is limited to the greater of: 25% of your Guaranteed Interest Division value at the time of the first such transfer; The sum of the amounts transferred and partially withdrawn from the Guaranteed Interest Division during the prior policy year; or We reserve the right to liberalize these restrictions on transfers from the Guaranteed Interest Division, depending on market conditions. Any such liberalization will generally apply equally to all policy owners. However, we may impose different restrictions on third parties acting on behalf of policy owners, such as market timing services. We process all transfers and determine all values in connection with transfers on the Valuation Date we receive your request in good order, except as described below for the dollar cost averaging or automatic rebalancing programs. Dollar Cost Averaging. Anytime you have at least $10,000 invested in a Subaccount that invests in the ING Limited Maturity Bond Portfolio or the ING Liquid Assets Portfolio (the source Subaccount), you may elect dollar cost averaging. There is no charge for this feature. Dollar cost averaging is a long-term investment program through which you direct us to automatically transfer at regular intervals a specific dollar amount or percentage of Subaccount value from the source Subaccount to one or more of the other Subaccounts. We do not permit transfers to the Guaranteed Interest Division or the Loan Division under this program. You may request that the dollar cost averaging transfers occur on a monthly, quarterly, semi-annual or annual basis. This systematic plan of transferring Account Values is intended to help reduce the risk of investing too much when the price of a funds shares is high. It also helps reduce the risk of investing too little when the price of a funds shares is low. Because you transfer the same dollar amount to the Subaccounts each period, you purchase more units when the unit value is low and you purchase fewer units when the unit value is high. You may add dollar cost averaging to your policy at any time. The first dollar cost averaging date must be at least one day after we receive your dollar cost averaging request. If your state requires a refund of all premium received during the free look period, dollar cost averaging begins after the end of your free look period. You may have both dollar cost averaging and automatic rebalancing at the same time. However, your dollar cost averaging source Subaccount cannot be included in your automatic rebalancing program. ING SVUL-CV 53 Dollar cost averaging does not assure a profit nor does it protect you against a loss in a declining market. You may discontinue your dollar cost averaging program at any time. We reserve the right to discontinue, modify or suspend this program, and dollar cost averaging will automatically terminate on: The date you specify; The date your balance in the source Subaccount reaches a dollar amount you set; The date your balance in the source Subaccount is equal to or less than the amount to be transferred. In this situation we will transfer the entire balance of the source Subaccount to the other Subaccounts you have selected; or Any date when dollar cost averaging transfers are scheduled and the policy is in the grace period. Automatic Rebalancing. Automatic rebalancing is a program for simplifying the process of asset allocation and maintaining a consistent allocation of your Separate Account and Guaranteed Interest Division values among your chosen investment options. There is no charge for this feature. If you elect automatic rebalancing, we periodically transfer amounts among the investment options to match the asset allocation percentages you have chosen. This action rebalances the amounts in the investment options that do not match your set allocation percentages. This mismatch can happen if an investment option outperforms another investment option over the time period between automatic rebalancing transfers. Automatic rebalancing may occur on the same day of the month on a monthly, quarterly, semi-annual or annual basis. If you do not specify a frequency, automatic rebalancing will occur quarterly. The first transfer occurs on the date you select (after your free look period if your state requires return of premium during the free look period). If you do not request a date, processing is on the last Valuation Date of the calendar quarter in which we receive your request in good order. You may have both automatic rebalancing and dollar cost averaging at the same time. However, the source Subaccount for your dollar cost averaging program cannot be included in your automatic rebalancing program. You may not include the Loan Division. Automatic rebalancing does not assure a profit nor does it protect you against a loss in a declining market. You may change your allocation percentages for automatic rebalancing at any time. Your allocation change is effective on the Valuation Date that we receive it in good order at our Customer Service Center. If you reduce the amount allocated to the Guaranteed Interest Division, it is considered a transfer from that account. You must meet the requirements for the maximum transfer amount and time limitations on transfers from the Guaranteed Interest Division. ING SVUL-CV 54 You may discontinue your automatic rebalancing program at any time. We reserve the right to discontinue, modify or suspend this program, and automatic rebalancing will automatically terminate if the policy is in the grace period on any date when automatic rebalancing transfers are scheduled. Limits on Frequent or Disruptive Transfers The policy is not designed to serve as a vehicle for frequent transfers. Frequent transfer activity can disrupt management of a fund and raise its expenses through: Increased trading and transaction costs; Forced and unplanned portfolio turnover; Lost opportunity costs; and Large asset swings that decrease the funds ability to provide maximum investment return to all policy owners. This in turn can have an adverse effect on fund performance. Accordingly, individuals or organizations that use market-timing investment strategies or make frequent transfers should not purchase the policy. Excessive Trading Policy. We and the other members of the ING family of companies that provide multi-fund variable insurance and retirement products have adopted a common Excessive Trading Policy to respond to the demands of the various fund families that make their funds available through our products to restrict excessive fund trading activity and to ensure compliance with Rule 22c-2 of the 1940 Act. We actively monitor fund transfer and reallocation activity within our variable insurance products to identify violations of our Excessive Trading Policy. Our Excessive Trading Policy is violated if fund transfer and reallocation activity: Meets or exceeds our current definition of Excessive Trading, as defined below; or Is determined, in our sole discretion, to be disruptive or not in the best interests of other owners of our variable insurance and retirement products. We currently define Excessive Trading as: More than one purchase and sale of the same fund (including money market funds) within a 60 calendar day period (hereinafter, a purchase and sale of the same fund is referred to as a round-trip). This means two or more round-trips involving the same fund within a 60 calendar day period would meet our definition of Excessive Trading; or Six round-trips involving the same fund within a rolling twelve month period. ING SVUL-CV 55 The following transactions are excluded when determining whether trading activity is excessive: Purchases or sales of shares related to non-fund transfers (for example, new purchase payments, partial withdrawals and loans); Transfers associated with scheduled dollar cost averaging, scheduled rebalancing or scheduled asset allocation programs; Purchases and sales of fund shares in the amount of $5,000 or less; Purchases and sales of funds that affirmatively permit short-term trading in their fund shares, and movement between such funds and a money market fund; and Transactions initiated by us, another member of the ING family of companies or a fund. If we determine that an individual or entity has made a purchase of a fund within 60 days of a prior round-trip involving the same fund, we will send them a letter warning that another sale of that same fund within 60 days of the beginning of the prior round-trip will be deemed to be Excessive Trading and result in a six month suspension of their ability to initiate fund transfers or reallocations through the Internet, facsimile, Voice Response Unit (VRU), telephone calls to the ING Customer Service Center or other electronic trading medium that we may make available from time to time (Electronic Trading Privileges). Likewise, if we determine that an individual or entity has made five round-trips involving the same fund within a rolling twelve month period, we will send them a letter warning that another purchase and sale of that same fund within twelve months of the initial purchase in the first round-trip will be deemed to be Excessive Trading and result in a suspension of their Electronic Trading Privileges. According to the needs of the various business units, a copy of any warning letters may also be sent, as applicable, to the person(s) or entity authorized to initiate fund transfers or reallocations, the agent/registered representative or the investment adviser for that individual or entity. A copy of the warning letters and details of the individuals or entitys trading activity may also be sent to the fund whose shares were involved in the trading activity. If we determine that an individual or entity has violated our Excessive Trading Policy, we will send them a letter stating that their Electronic Trading Privileges have been suspended for a period of six months. Consequently, all fund transfers or reallocations, not just those that involve the fund whose shares were involved in the activity that violated our Excessive Trading Policy, will then have to be initiated by providing written instructions to us via regular U.S. mail. Suspension of Electronic Trading Privileges may also extend to products other than the product through which the Excessive Trading activity occurred. During the six month suspension period, electronic inquiry only privileges will be permitted where and when possible. A copy of the letter restricting future transfer and reallocation activity to regular U.S. mail and details of the individuals or entitys trading activity may also be sent, as applicable, to the person(s) or entity authorized to initiate fund transfers or reallocations, the agent/registered representative or investment adviser for that individual or entity and the fund whose shares were involved in the activity that violated our Excessive Trading Policy. ING SVUL-CV 56 Following the six month suspension period during which no additional violations of our Excessive Trading Policy are identified, Electronic Trading Privileges may again be restored. We will continue to monitor the fund transfer and reallocation activity, and any future violations of our Excessive Trading Policy will result in an indefinite suspension of Electronic Trading Privileges. A violation of our Excessive Trading Policy during the six month suspension period will also result in an indefinite suspension of Electronic Trading Privileges. We reserve the right to suspend Electronic Trading Privileges with respect to any individual or entity, with or without prior notice, if we determine, in our sole discretion, that the individuals or entitys trading activity is disruptive or not in the best interests of other owners of our variable insurance and retirement products, regardless of whether the individuals or entitys trading activity falls within the definition of Excessive Trading set forth above. Our failure to send or an individuals or entitys failure to receive any warning letter or other notice contemplated under our Excessive Trading Policy will not prevent us from suspending that individuals or entitys Electronic Trading Privileges or taking any other action provided for in our Excessive Trading Policy. We do not allow exceptions to our Excessive Trading Policy. We reserve the right to modify our Excessive Trading Policy, or the policy as it relates to a particular fund, at any time without prior notice, depending on, among other factors, the needs of the underlying fund(s), the best interests of policy owners and fund investors and/or state or federal regulatory requirements. If we modify our policy, it will be applied uniformly to all policy owners or, as applicable, to all policy owners investing in the underlying fund. Our Excessive Trading Policy may not be completely successful in preventing market timing or excessive trading activity. If it is not completely successful, fund performance and management may be adversely affected, as noted above. Limits Imposed by the Funds. Each underlying fund available through the variable insurance and retirement products offered by us and/or the other members of the ING family of companies, either by prospectus or stated policy, has adopted or may adopt its own excessive/frequent trading policy, and orders for the purchase of fund shares are subject to acceptance or rejection by the underlying fund. We reserve the right, without prior notice, to implement fund purchase restrictions and/or limitations on an individual or entity that the fund has identified as violating its excessive/frequent trading policy and to reject any allocation or transfer request to a Subaccount if the corresponding fund will not accept the allocation or transfer for any reason. All such restrictions and/or limitations (which may include, but are not limited to, suspension of Electronic Trading Privileges and/or blocking of future purchases of a fund or all funds within a fund family) will be done in accordance with the directions we receive from the fund. ING SVUL-CV 57 Agreements to Share Information with Fund Companies. As required by Rule 22c-2 under the 1940 Act, we have entered into information sharing agreements with each of the fund companies whose funds are offered through the policy. Policy owner trading information is shared under these agreements as necessary for the fund companies to monitor fund trading and our implementation of our Excessive Trading Policy. Under these agreements, the company is required to share information regarding policy owner transactions, including but not limited to information regarding fund transfers initiated by you. In addition to information about policy owner transactions, this information may include personal policy owner information, including names and social security numbers or other tax identification numbers. As a result of this information sharing, a fund company may direct us to restrict a policy owners transactions if the fund determines that the policy owner has violated the funds excessive/frequent trading policy. This could include the fund directing us to reject any allocations of premium or Account Value to the fund or all funds within the fund family. Conversion to a Guaranteed Policy During the first two policy years you may permanently convert your policy to a guaranteed policy. If you elect to make this change, unless state law requires that we issue to you a new fixed benefit life insurance policy, we will permanently transfer the amounts you have invested in the Subaccounts of the Separate Account to the Guaranteed Interest Division and allocate all future Net Premium to the Guaranteed Interest Division. After you exercise this right you may not allocate future premium payments or make transfers to the Subaccounts of the Separate Account. We do not charge for this change. Contact our Customer Service Center or your agent/registered representative for information about the conversion rights available in your state. Partial Withdrawals Beginning in the second policy year (or the first policy year for in corridor policies) you may withdraw part of your policys Surrender Value. Twelve partial withdrawals are currently allowed each policy year, and a partial withdrawal must be at least $500. The maximum partial withdrawal you may take is the amount which leaves $500 as your Surrender Value (or for in corridor policies during the first policy year, the amount that would cause your policy to no longer qualify as in corridor). If your partial withdrawal request is for more than the maximum, we will require you to surrender your policy or reduce the amount of the partial withdrawal. ING SVUL-CV 58 A policy is in corridor if: Under Death Benefit Option 1, your Account Value multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A is greater than the amount of your base insurance coverage; Under Death Benefit Option 2, your Account Value multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A is greater than your base insurance coverage plus your Account Value; or Under Death Benefit Option 3, your Account Value multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A is greater than your base insurance coverage plus the sum of your premium payments minus partial withdrawals. We charge a partial withdrawal fee of $10 for each partial withdrawal. See Partial Withdrawal Fee, page 26. Unless you specify a different allocation, we will take partial withdrawals from the Guaranteed Interest Division and the Subaccounts of the Separate Account in the same proportion that your value in each has to your Net Account Value immediately before the partial withdrawal. We will determine these proportions at the end of the valuation period during which we receive your partial withdrawal request. However, amounts withdrawn from the Guaranteed Interest Division may not exceed the amount of the total partial withdrawal multiplied by the ratio of your Guaranteed Interest Division Value to your Net Account Value immediately before the partial withdrawal. Unless you request otherwise, proceeds from a partial withdrawal generally will be paid into an interest bearing account that you can access, without penalty, through a checkbook feature. See Transaction Processing, page 75. Effects of a Partial Withdrawal. We will reduce your Account Value by the amount of the partial withdrawal plus the partial withdrawal fee. Your Account Value may also be reduced by the amount of a surrender charge if you take a partial withdrawal which decreases your base insurance coverage. The amount of your base insurance coverage is not reduced by the amount of a partial withdrawal when the Base Death Benefit has been increased to qualify your policy as life insurance under the Internal Revenue Code and the amount withdrawn is not greater than that which reduces your Account Value to the level which no longer requires that the Base Death Benefit be increased for Internal Revenue Code purposes. Otherwise, depending upon the death benefit option in effect, a partial withdrawal may reduce the amount of your base insurance coverage. Under Death Benefit Option 1, a partial withdrawal will reduce the amount of your base insurance coverage by the amount of the partial withdrawal. ING SVUL-CV 59 Under Death Benefit Option 2, a partial withdrawal will not reduce the amount of your base insurance coverage. Under Death Benefit Option 3, a partial withdrawal will reduce the amount of your base insurance coverage by the amount of a partial withdrawal in excess of the total premium we have received from you minus the sum of all your prior partial withdrawals. If a partial withdrawal reduces the amount of base insurance coverage, the total amount of insurance coverage will also be reduced for the current year and all future years by an equal amount. Therefore, a partial withdrawal can affect the amount of pure insurance protection under the policy. We will not allow a partial withdrawal if the amount of total insurance coverage after the partial withdrawal would be less than $250,000. A reduction in the amount of base insurance coverage as a result of a partial withdrawal will be pro-rated among the existing coverage Segments, unless state law requires otherwise. A partial withdrawal may have adverse tax consequences depending on the circumstances. See Tax Status of the Policy , page 65. Policy Split Option Under certain circumstances, you may divide your policy into two single life insurance policies: one on each of the two insured people. The new policies must be products acceptable to us at the time of the split. We will not require evidence of insurability, but both of the insured people must be living at the effective date of the split. If either insured person is not alive on that date, your split is void. You may not choose this benefit if either of the insured people has been rated uninsurable, has a higher rating than 3.0 times the non-rated risk class or either of the insured people is over age 85. On the effective date of the policy split, the Total Death Benefit will be divided equally between the two new single life insurance policies. Unless law requires otherwise, you may use the Policy Split Option upon the occurrence of any of the following events: There is a dissolution of business conducted or owned by the two insured people; Three months following the effective date of a final dissolution decree regarding the marriage (or same sex relationship, when recognized by applicable law) of the two insured people; or There is a change to the federal estate tax law which results in either: Removal of the unlimited marital deduction provision; or A reduction in the current maximum federal estate tax of at least 50% from the rate as of the Policy Date. ING SVUL-CV 60 You must send us written notice of your election to use the Policy Split Option within 180 days of the eligible event. You must provide satisfactory evidence that the event has occurred. The effective date of the policy split is the first monthly processing date after we approve it. The insurance coverage under the two individual life insurance policies will start on the effective date of the policy split. All terms and conditions of the new policies apply once your policy is split and they may differ from those of this policy. Consult your new single life insurance policies. The premium for each new policy will be based on each insured persons age, gender and risk class at the time of the split of your policy. Premium will be due for each new policy under the terms of the new policy. Your Account Value less any applicable surrender charge due of the old policy will be allocated to the new policies on the effective date in the same proportion that the Base Death Benefit was divided between the two single life insurance policies. If this allocation causes an increase in the Base Death Benefit of either of the new single life policies, we may limit the amount applied to each new policy. Any remaining Account Value less any applicable surrender charge will be paid to you and may be taxable. Each new policy will have a new Policy Date. However, we will continue to measure the suicide and incontestability periods for the new policies from the Policy Date of the old policy. If you have an outstanding policy loan, it will be divided and transferred to each new single life insurance policy in the same proportion as your Account Value less any applicable surrender charge is allocated. Any person or entity to which you have assigned your policy must agree to the policy split. An assignment of your policy will apply to each new single life insurance policy. Riders may or may not be available on the new policies and may be subject to proof of insurability. Exercising the Policy Split Option may be treated as a taxable transaction. Moreover, the two single life insurance policies could be treated as modified endowment contracts. You may not split your policy into two single life insurance policies if: Either insured person is over the age of 85; The continuation of coverage period has begun; One of the insured people has died; Your grace period has ended and the policy has lapsed; or Your policy has been terminated or surrendered. You should consult a qualified tax adviser before exercising the Policy Split Option. ING SVUL-CV 61 Termination of Coverage Your insurance coverage will continue under the policy until you surrender your policy or it lapses. Surrender You may surrender your policy for its Surrender Value at any time after the free look period and while either of the insured people is alive. Your Surrender Value is your Account Value minus any surrender charge and any outstanding loan amount including accrued but unpaid loan interest. You may take your Surrender Value in other than one payment. We compute your Surrender Value as of the Valuation Date we receive your written surrender request in good order and policy at our Customer Service Center. All insurance coverage ends on the date we receive your surrender request and policy. Unless you request otherwise, we will deposit your Surrender Value into an interest bearing account that you can access, without penalty, through a checkbook feature. See Transaction Processing, page 75. If you surrender your policy we may deduct a surrender charge. See Surrender Charge, page 26. Surrender of your policy may have adverse tax consequences. See Distributions Other than Death Benefits , page 66. Lapse Your policy will not lapse and your insurance coverage under the policy will continue if on any Monthly Processing Date: Your Net Account Value is enough to pay the periodic fees and charges when due; or During the continuation of coverage period, your Account Value exceeds your outstanding loan amount including accrued but unpaid loan interest. Grace Period. If on a Monthly Processing Date you do not meet any of these conditions, your policy will enter the 61-day grace period during which you must make a sufficient premium payment to avoid having your policy lapse and insurance coverage terminate. We will notify you that your policy is in a grace period at least 30 days before it ends. We will send this notice to you (and a person to whom you have assigned your policy) at your last known address in our records. We will notify you of the premium payment necessary to prevent your policy from lapsing. This amount generally equals the past due charges, plus the estimated periodic fees and charges, and charges of any optional rider benefits for the next two months. If we receive payment of the required amount before the end of the grace period, we apply it to your policy in the same manner as your other premium payments, and then we deduct the overdue amounts from your Account Value. ING SVUL-CV 62 If you do not pay the full amount within the 61-day grace period, your policy and its riders lapse without value. We withdraw your remaining Separate Account and Guaranteed Interest Division values, deduct amounts you owe us and inform you that your coverage has ended. If the Second Death occurs during the grace period we pay Death Benefit Proceeds to your beneficiaries with reductions for your outstanding loan amount, accrued but unpaid loan interest and periodic fees and charges owed. If your policy lapses, any distribution of Account Value may be subject to current taxation. See Distributions Other than Death Benefits , page 66. Reinstatement Reinstatement means putting a lapsed policy back in force. You may reinstate a lapsed policy and its riders (other than the Guaranteed Minimum Accumulation Benefit Rider) by written request any time within five years after it has lapsed and before the younger insured person reaches age 121. A policy that was surrendered may not be reinstated. To reinstate the policy and available riders, you must submit evidence of insurability satisfactory to us and pay a premium large enough to keep the policy and any rider benefits in force during the grace period and for at least two months after reinstatement. When we reinstate your policy, we reinstate the surrender charges for the amount and time remaining as if your coverage had not lapsed. If you had a loan existing when coverage lapsed, unless directed otherwise we will reinstate it with accrued but unpaid loan interest to the date of lapse. When a policy is reinstated, unless otherwise directed by you we will allocate the Net Premium received to the Subaccounts of the Separate Account and the Guaranteed Interest Division according to the premium allocation instructions in effect at the start of the grace period. Your Account Value on the reinstatement date will equal: The Account Value at the end of the grace period; plus The Net Premium paid on reinstatement; minus Any unpaid fees and charges through the end of the grace period. A policy that lapses and is reinstated more than 90 days after lapsing may be classified as a modified endowment contract for tax purposes. In general, a seven pay testing period is the first seven policy years and the first seven years after certain changes to your policy. You should consult with a qualified tax adviser to determine whether reinstating a lapsed policy will cause it to be classified as a modified endowment contract. See Modified Endowment Contracts, page 66. ING SVUL-CV 63 TAX CONSIDERATIONS The following summary provides a general description of the federal income tax considerations associated with the policy and does not purport to be complete or to cover federal estate, gift and generation-skipping tax implications, state and local taxes or other tax situations. This discussion is not intended as tax advice. Counsel or other qualified tax advisers should be consulted for more complete information. This discussion is based upon our understanding of the present federal income tax laws. No representation is made as to the likelihood of continuation of the present federal income tax laws or as to how they may be interpreted by the Internal Revenue Service (IRS). The following discussion generally assumes that the policy will qualify as a life insurance contract for federal tax purposes. Tax Status of the Company We are taxed as a life insurance company under the Internal Revenue Code. The Separate Account is not a separate entity from us. Therefore, it is not taxed separately as a regulated investment company, but is taxed as part of the company. We automatically apply investment income and capital gains attributable to the Separate Account to increase reserves under the policy. Because of this, under existing federal tax law we believe that any such income and gains will not be taxed to us. In addition, any foreign tax credits attributable to the Separate Account will first be used to reduce any income taxes imposed on the Separate Account before being used by the company. In summary, we do not expect that we will incur any federal income tax liability attributable to the Separate Account and we do not intend to make provisions for any such taxes. However, if changes in the federal tax laws or their interpretation result in our being taxed on income or gains attributable to the Separate Account, then we may impose a charge against the Separate Account (with respect to some or all of the policies) to set aside provisions to pay such taxes. ING SVUL-CV 64 Tax Status of the Policy This policy is designed to qualify as a life insurance contract under the Internal Revenue Code. All terms and provisions of the policy shall be construed in a manner that is consistent with that design. In order to qualify as a life insurance contract for federal income tax purposes and to receive the tax treatment normally accorded life insurance contracts under federal tax law, a policy must satisfy certain requirements that are set forth in Section 7702 of the Internal Revenue Code. Specifically, the policy must meet the requirements of either the cash value accumulation test or the guideline premium test. See Death Benefit Qualification Tests, page 35 . If your variable life policy does not satisfy one of these two alternate tests, it will not be treated as life insurance under Internal Revenue Code 7702. You would then be subject to federal income tax on your policy income as you earn it. While there is very little guidance as to how these requirements are applied, we believe it is reasonable to conclude that our policies satisfy the applicable requirements. If it is subsequently determined that a policy does not satisfy the applicable requirements, we will take appropriate and reasonable steps to bring the policy into compliance with such requirements and we reserve the right to restrict policy transactions or modify your policy in order to do so. See Tax Treatment of Policy Death Benefits , page 66. If we return premium in order to bring your policy into compliance with the requirements of Section 7702, it will be refunded on a last-in, first-out basis and may be taken from the investment options in which your Account Value is allocated based on your premium allocation in effect when we received the premium to be refunded. Diversification and Investor Control Requirements In addition to meeting the Internal Revenue Code Section 7702 tests, Internal Revenue Code Section 817(h) requires investments within a separate account, such as our Separate Account, to be adequately diversified. The Treasury has issued regulations that set the standards for measuring the adequacy of any diversification, and the Internal Revenue Service has published various revenue rulings and private letter rulings addressing diversification issues. To be adequately diversified, each Subaccount and its corresponding fund must meet certain tests. If these tests are not met your variable life policy will not be adequately diversified and not treated as life insurance under Internal Revenue Code Section 7702. You would then be subject to federal income tax on your policy income as you earn it. Each Subaccounts corresponding fund has represented that it will meet the diversification standards that apply to your policy. Accordingly, we believe it is reasonable to conclude that the diversification requirements have been satisfied. If it is determined, however, that your variable life policy does not satisfy the applicable diversification regulations and rulings because a Subaccounts corresponding fund fails to be adequately diversified for whatever reason, we will take appropriate and reasonable steps to bring your policy into compliance with such regulations and rulings and we reserve the right to modify your policy as necessary in order to do so. ING SVUL-CV 65 In certain circumstances, owners of a variable life insurance policy have been considered, for federal income tax purposes, to be the owners of the assets of the separate account supporting their policies, due to their ability to exercise investment control over such assets. When this is the case, the policy owners have been currently taxed on income and gains attributable to the separate account assets. Your ownership rights under your policy are similar to, but different in some ways from those described by the IRS in rulings in which it determined that policy owners are not owners of separate account assets. For example, you have additional flexibility in allocating your premium payments and your Account Values. These differences could result in the IRS treating you as the owner of a pro rata share of the Separate Account assets. We do not know what standards will be set forth in the future, if any, in Treasury regulations or rulings. We reserve the right to modify your policy, as necessary, to try to prevent you from being considered the owner of a pro rata share of the Separate Account assets, or to otherwise qualify your policy for favorable tax treatment. Tax Treatment of Policy Death Benefits The death benefit, or an accelerated death benefit, under a policy is generally excludable from the gross income of the beneficiary(ies) under Section 101(a)(1) of the Internal Revenue Code. However, there are exceptions to this general rule. Additionally, federal, state and local transfer, estate, inheritance and other tax consequences of ownership or receipt of policy proceeds depend on the circumstances of each policy owner or beneficiary(ies). A qualified tax adviser should be consulted about these consequences. Distributions Other than Death Benefits Generally, the policy owner will not be taxed on any of the Account Value until there is a distribution. When distributions from a policy occur, or when loan amounts are taken from or secured by a policy, the tax consequences depend on whether or not the policy is a modified endowment contract. Modified Endowment Contracts Under the Internal Revenue Code, certain life insurance contracts are classified as modified endowment contracts and are given less favorable tax treatment than other life insurance contracts. Due to the flexibility of the policies as to premiums and benefits, the individual circumstances of each policy will determine whether or not it is classified as a modified endowment contract. The rules are too complex to be summarized here, but generally depend on the amount of premiums we receive during the first seven policy years. Certain changes in a policy after it is issued, such as reduction or increase in benefits, policy reinstatement or substitution of an insured person, could also cause it to be classified as a modified endowment contract or increase the period during which the policy must be tested. A current or prospective policy owner should consult with a qualified tax adviser to determine whether or not a policy transaction will cause the policy to be classified as a modified endowment contract. ING SVUL-CV 66 If a policy becomes a modified endowment contract, distributions that occur during the policy year will be taxed as distributions from a modified endowment contract. In addition, distributions from a policy within two years before it becomes a modified endowment contract will be taxed in this manner. This means that a distribution made from a policy that is not a modified endowment contract could later become taxable as a distribution from a modified endowment contract. Additionally, all modified endowment contracts that are issued by us (or our affiliates) to the same policy owner during any calendar year are treated as one modified endowment contract for purposes of determining the amount includible in the policy owners income when a taxable distribution occurs. Once a policy is classified as a modified endowment contract, the following tax rules apply both prospectively and to any distributions made in the prior two years: All distributions other than death benefits, including distributions upon surrender and partial withdrawals, from a modified endowment contract will be treated first as distributions of gain, if any, taxable as ordinary income. Amounts will be treated as tax-free recovery of the policy owners investment in the policy only after all gain has been distributed. The amount of gain in the policy will be equal to the difference between the policys value, determined without regard to any surrender charges, and the investment in the policy; Loan amounts taken from or secured by a policy classified as a modified endowment contract, and also assignments or pledges of such a policy (or agreements to assign or pledge such a policy), are treated first as distributions of gain, if any, taxable as ordinary income. Amounts will be treated as tax- free recovery of the policy owners investment in the policy only after all gain has been distributed; and A 10% additional income tax penalty may be imposed on the distribution amount subject to income tax. This tax penalty generally does not apply to distributions (a) made on or after the date on which the taxpayer attains age 59½; (b) that are attributable to the taxpayer becoming disabled (as defined in the Internal Revenue Code); or (c) that are part of a series of substantially equal periodic payments (not less frequently than annually) made for the life (or life expectancy) of the taxpayer or the joint lives (or joint life expectancies) of the taxpayer and his or her beneficiary. Consult a qualified tax adviser to determine whether or not you may be subject to this penalty tax. If we discover that your policy has inadvertently become a modified endowment contract, we will assume that you do not want it to be classified as a modified endowment contract and attempt to fix this by refunding any excess premium with related interest. The excess gross premium will be refunded on a last-in, first-out basis and may be taken from the investment options in which your Account Value is allocated based on your premium allocation in effect when we received the premium to be refunded. ING SVUL-CV 67 Policies That Are Not Modified Endowment Contracts Distributions other than death benefits from a policy that is not classified as a modified endowment contract are generally treated first as a recovery of the policy owners investment in the policy. Only after the recovery of all investment in the policy is there taxable income. However, certain distributions made in connection with policy benefit reductions during the first 15 policy years may be treated in whole or in part as ordinary income subject to tax. Consult a qualified tax adviser to determine whether or not any distributions made in connection with a reduction in policy benefits will be subject to tax. Loan amounts from or secured by a policy that is not a modified endowment contract are generally not taxed as distributions. However, the tax consequences of such a loan that is outstanding after policy year five are uncertain and a qualified tax adviser should be consulted about such loans. Finally, neither distributions from, nor loan amounts from or secured by, a policy that is not a modified endowment contract are subject to the 10% additional income tax penalty. Investment in the Policy Your investment in the policy is generally the total of your aggregate premiums. When a distribution is taken from the policy, your investment in the policy is reduced by the amount of the distribution that is tax free. Other Tax Matters Policy Loans In general, interest on a policy loan will not be deductible. A limited exception to this rule exists for certain interest paid in connection with certain key person insurance. You should consult a qualified tax adviser before taking out a loan to determine whether you qualify under this exception. Moreover, the tax consequences associated with a preferred loan (loans where the interest rate charged is less than or equal to the interest rate credited) available in the policy are uncertain. Before taking out a policy loan, you should consult a qualified tax adviser as to the tax consequences. If a loan from a policy is outstanding when the policy, other than a modified endowment contract, is surrendered or lapses, then the amount of the outstanding indebtedness will be added to the amount treated as a distribution from the policy and will be taxed accordingly. ING SVUL-CV 68 Accelerated Benefit Rider We believe that payments under the Accelerated Benefit Rider should be fully excludable from your gross income if you are one of the insured people under the policy, or you are an individual who has no business or financial connection with one of the insured people. (See Accelerated Benefit Rider, page 45, for more information about this rider.) However, you should consult a qualified tax adviser about the consequences of requesting payment under this rider. Continuation of a Policy The tax consequences of continuing the policy after the younger insured person reaches age 100 are unclear. For example, in certain situations it is possible that after the younger insured person reaches age 100 the IRS could treat you as being in constructive receipt of the Account Value if the Account Value becomes equal to the death benefit. If this happens, an amount equal to the excess of the Account Value over the investment in the policy would be includible in your income at that time. Because we believe the policy will continue to constitute life insurance at that time and the IRS has not issued any guidance on this issue, we do not intend to tax report any earnings due to the possibility of constructive receipt in this circumstance. You should consult a qualified tax adviser if you intend to keep the policy in force after the younger insured person reaches age 100. Section 1035 Exchanges Internal Revenue Code Section 1035 provides, in certain circumstances, that no gain or loss will be recognized on the exchange of one life insurance policy solely for another life insurance policy or an endowment, annuity or qualified long term care contract. We accept Section 1035 exchanges with outstanding loans. Special rules and procedures apply to Section 1035 exchanges. These rules can be complex, and if you wish to take advantage of Section 1035, you should consult your qualified tax adviser. Taxation of Policy Splits The Policy Split Option permits a policy to be split into two other single life policies upon the occurrence of: Dissolution of business conducted or owned by the insured people; A dissolution of the marriage (or same sex relationship, when recognized by applicable law) of the insured people, or Certain changes in federal estate tax laws. Using the Policy Split Option could have adverse tax consequences. Before you exercise the Policy Split Option, it is important that you consult with a tax advisor regarding the possible tax consequences. ING SVUL-CV 69 Tax-exempt Policy Owners Special rules may apply to a policy that is owned by a tax-exempt entity. Tax-exempt entities should consult a qualified tax adviser regarding the consequences of purchasing and owning a policy. These consequences could include an effect on the tax-exempt status of the entity and the possibility of the unrelated business income tax. Tax Law Changes Although the likelihood of legislative action or tax reform is uncertain, there is always the possibility that the tax treatment of the policy could be changed by legislation or other means. It is also possible that any change may be retroactive (that is, effective before the date of the change). You should consult a qualified tax adviser with respect to legislative developments and their effect on the policy. Policy Changes to Comply with the Law So that your policy continues to qualify as life insurance under the Internal Revenue Code, we reserve the right to refuse to accept all or part of your premium payments or to change your death benefit. We may refuse to allow you to make partial withdrawals that would cause your policy to fail to qualify as life insurance. We also may make changes to your policy or its riders or make distributions from your policy to the degree that we deem necessary to qualify your policy as life insurance for tax purposes. If we make any change of this type, it applies the same way to all affected policies. Any increase in your death benefit will cause an increase in your cost of insurance charges. Policy Availability and Qualified Plans The policy is not available for sale to and cannot be acquired with funds that are assets of (i) an employee benefit plan as defined in section 3(3) of the Employee Retirement Income Security Act of 1974, as amended (ERISA), and that is subject to Title I of ERISA; (ii) a plan described in Section 4975(e)(1) of the Internal Revenue Code; or (iii) an entity whose underlying assets include plan assets by reason of the investment by an employee benefit plan or other plan in such entity within the meaning of 29 C.F.R. Section 2510.3 -101 or otherwise. ING SVUL-CV 70 Life Insurance Owned by Businesses In recent years, Congress has adopted new rules relating to life insurance owned by businesses. For example, in the case of a policy issued to a nonnatural taxpayer, or held for the benefit of such an entity, a portion of the taxpayers otherwise deductible interest expenses may not be deductible as a result of ownership of a policy even if no loans are taken under the policy. (An exception to this rule is provided for certain life insurance contracts that cover the life of an individual who is a 20% owner, or an officer, director, or employee of a trade or business.) In addition, in certain instances, a portion of the death benefit payable under an employer-owned policy may be taxable. As another example, special rules apply if you are subject to the alternative minimum tax. Any business contemplating the purchase of a new policy or a change in an existing policy should consult a qualified tax adviser. Income Tax Withholding The IRS requires us to withhold income taxes from any portion of the amounts individuals receive in a taxable transaction. We generally do not withhold income taxes if you elect in writing not to have withholding apply. If the amount withheld for you is insufficient to cover income taxes, you will have to pay additional income taxes and possibly penalties later. We will also report to the IRS the amount of any taxable distributions. Policy Transfers The transfer of the policy or designation of a beneficiary may have federal, state and/or local transfer and inheritance tax consequences, including the imposition of gift, estate and generation-skipping transfer taxes. The individual situation of each policy owner or beneficiary will determine the extent, if any, to which federal, state and local transfer and inheritance taxes may be imposed and how ownership or receipt of policy proceeds will be treated for purposes of federal, state and local estate, inheritance, generation skipping and other taxes. You should consult qualified legal or tax advisers for complete information on federal, state, local and other tax considerations. ING SVUL-CV 71 ADDITIONAL INFORMATION General Policy Provisions Your Policy The policy is a contract between you and us and is the combination of: Your policy; A copy of your original application and applications for benefit increases or decreases; Your riders; Your endorsements; Your policy schedule pages; and Your reinstatement applications. If you make a change to your coverage, we give you a copy of your changed application and new policy schedules. If you send your policy to us, we attach these items to your policy and return it to you. Otherwise, you need to attach them to your policy. Unless there is fraud, we consider all statements made in an application to be representations and not guarantees. We use no statement to deny a claim, unless it is in an application. A president or other officer of our company and our secretary or assistant secretary must sign all changes or amendments to your policy. No other person may change its terms or conditions. Age We issue your policy at the insured peoples Joint Equivalent Age (stated in your policy schedule). On the Policy Date, the Joint Equivalent Age of the insured people can generally be no more than 85. The Joint Equivalent Age stated in your policy schedule is the sum of both insured peoples ages adjusted for the differences in ages and genders, divided by two and rounded down. An individual insured persons age is measured on the birthday nearest to the Policy Date. The individual age of each insured person generally must be no more than 90 on the Policy Date. The difference in the two insured peoples ages can be no more than 30 years. From time to time, we may accept an insured person who exceeds our normal maximum age limit. We will not unfairly discriminate in determining the maximum age at issue. All exceptions to our normal limits are dependent upon our ability to obtain acceptable reinsurance coverage for our risk with an older insured. We may also set a minimum age to issue a policy. We often use age to calculate rates, charges and values. We determine the insured peoples age at a given time by adding the number of completed policy years to the age calculated at issue and shown in the schedule. ING SVUL-CV 72 Ownership The original owner is the person named as the owner in the policy application. The owner can exercise all rights and receive benefits during the lifetime of the insured people. These rights include the right to change the owner, beneficiaries or the method designated to pay Death Benefit Proceeds. As a matter of law, all rights of ownership are limited by the rights of any person who has been assigned rights under the policy and any irrevocable beneficiaries. You may name a new owner by giving us written notice. The effective date of the change to the new owner is the date the prior owner signs the notice. However, we will not be liable for any action we take before a change is recorded at our Customer Service Center. A change in ownership may cause the prior owner to recognize taxable income on gain under the policy. Beneficiaries You, as owner, name the beneficiaries when you apply for your policy. The primary beneficiaries who survive the Second Death receive the Death Benefit Proceeds. Other surviving beneficiaries receive Death Benefit Proceeds only if there are no surviving primary beneficiaries. If more than one beneficiary survives the Second Death, they share the Death Benefit Proceeds equally, unless you specify otherwise. If none of your policy beneficiaries has survived the Second Death, we pay the Death Benefit Proceeds to you or to your estate, as owner. If a beneficiary is a minor, the Death Benefit Proceeds will be held in an interest bearing account until that beneficiary attains the age of majority. You may name new beneficiaries during the lifetime of the insured people. We pay Death Benefit Proceeds to the beneficiaries whom you have most recently named according to our records. We do not make payments to multiple sets of beneficiaries. The designation of certain beneficiaries may have tax consequences. See Other Tax Matters , page 68. Collateral Assignment You may assign your policy by sending written notice to us. After we record the assignment, your rights as owner and the beneficiaries rights (unless the beneficiaries were made irrevocable beneficiaries under an earlier assignment) are subject to the assignment. It is your responsibility to make sure the assignment is valid. The transfer or assignment of a policy may have tax consequences. See Other Tax Matters , page 68. Incontestability After your policy has been in force during the lifetimes of the insured people for two years from the date of issue and from the effective date of any new coverage Segment, an increase in any other benefit or reinstatement, we will not contest it except for nonpayment of premiums. ING SVUL-CV 73 Misstatements of Age or Gender Notwithstanding the Incontestability provision above, if the age or gender of either of the insured people has been misstated, we adjust the death benefit to the amount that would have been purchased using the insured peoples correct ages and genders. We base the adjusted death benefit on the cost of insurance charges deducted from your Account Value on the last Monthly Processing Date before the Second Death, or as otherwise required by law. Suicide If either of the insured people commits suicide (while sane or insane), within two years of your Policy Date, unless otherwise required by law, we limit Death Benefit Proceeds to: The total premium we receive to the time of death; minus Any outstanding loan amount including accrued but unpaid loan interest; minus Partial withdrawals taken. We make a limited payment to the beneficiaries for a new coverage Segment or other increase if either of the insured people commits suicide (while sane or insane), within two years of the effective date of a new coverage Segment or within two years of an increase in any other benefit, unless otherwise required by law. The limited payment is equal to the cost of insurance and periodic fees and charges which that deducted for the increase. Anti-Money Laundering In order to protect against the possible misuse of our products in money laundering or terrorist financing, we have adopted an anti-money laundering program satisfying the requirements of the USA PATRIOT Act. Among other things, this program requires us, our agents and customers to comply with certain procedures and standards that serve to assure that our customers identities are properly verified and that premiums are not derived from improper sources. Under our anti-money laundering program, we may require policy owners, insured persons and/or beneficiaries to provide sufficient evidence of identification, and we reserve the right to verify any information provided to us by accessing information databases maintained internally or by outside firms. We may also refuse to accept certain forms of premium payments or loan repayments (travelers cheques, for example) or restrict the amount of certain forms of premium payments or loan repayments (money orders totaling more than $5,000, for example). In addition, we may require information as to why a particular form of payment was used (third party checks, for example) and the source of the funds of such payment in order to determine whether or not we will accept it. Use of an unacceptable form of payment may result in us returning the payment to you and your policy either entering the 61-day grace period or lapsing. See Lapse, page 62. See also Premium Payments Affect Your Coverage, page 23. ING SVUL-CV 74 Applicable laws designed to prevent terrorist financing and money laundering might, in certain circumstances, require us to block certain transactions until authorization is received from the appropriate regulator. We may also be required to provide additional information about you and your policy to government regulators. Our anti-money laundering program is subject to change without notice to take account of changes applicable in laws or regulations and our ongoing assessment of our exposure to illegal activity. Transaction Processing Generally, within seven days of when we receive all information required to process a payment, we pay: Death Benefit Proceeds; Surrender Value; Partial withdrawals; and Loan proceeds. We may delay processing these transactions if: The New York Stock Exchange is closed for trading; Trading on the New York Stock Exchange is restricted by the SEC; There is an emergency so that it is not reasonably possible to sell securities in the Subaccounts or to determine the value of a Subaccounts assets; and A governmental body with jurisdiction over the Separate Account allows suspension by its order. SEC rules and regulations generally determine whether or not these conditions exist. We execute transfers among the Subaccounts as of the Valuation Date of our receipt of your request at our Customer Service Center. We determine the death benefit as of the date of the Second Death. The Death Benefit Proceeds are not affected by subsequent changes in the value of the Subaccounts. We may delay payment from our Guaranteed Interest Division for up to six months, unless law requires otherwise, of surrender proceeds, partial withdrawal amounts or loan amounts. Unless you request otherwise, we generally pay Death Benefit Proceeds, Surrender Value and partial withdrawals into an interest bearing account that may be accessed by you or the beneficiary, as applicable, through a checkbook feature. This interest bearing account is backed by our general account, and the checkbook feature may be used to access the payment at any time without penalty. ING SVUL-CV 75 Notification and Claims Procedures Except for certain authorized telephone requests, we must receive in writing any election, designation, change, assignment or request made by the owner. You must use a form acceptable to us. We are not liable for actions taken before we receive and record the written notice. We may require you to return your policy for changes to your policy or if you surrender it. If either of the insured people dies while your policy is in force, please let us know as soon as possible. We will send you instructions on how to make a claim. As proof of an insured persons death, we may require proof of a deceased insured persons age and a certified copy of the death certificate. The beneficiaries and a deceased insured persons next of kin may need to sign authorization forms. These forms allow us to get information such as medical records of doctors and hospitals used by a deceased insured person. Telephone Privileges Telephone privileges are automatically provided to you and your agent/registered representative, unless you decline it on the application or contact our Customer Service Center. Telephone privileges allow you or your agent/registered representative to call our Customer Service Center to: Make transfers; Change premium allocations; Change your dollar cost averaging and automatic rebalancing programs; and Request a loan. Our Customer Service Center uses reasonable procedures to make sure that instructions received by telephone are genuine. These procedures may include: Requiring some form of personal identification; Providing written confirmation of any transactions; and Tape recording telephone calls. By accepting telephone privileges, you authorize us to record your telephone calls with us. If we use reasonable procedures to confirm instructions, we are not liable for losses from unauthorized or fraudulent instructions. We may discontinue this privilege at any time. See Limits on Frequent or Disruptive Transfers, page 55. Telephone and facsimile privileges may not always be available. Telephone or fax systems, whether yours, your service providers or your agent/agent representatives, can experience outages or slowdowns for a variety of reasons. These outages or slowdowns may prevent or delay our receipt of your request. Although we have taken precautions to help our systems handle heavy use, we cannot promise complete reliability under all circumstances. If you are experiencing problems, you should make your transfer request by written request. ING SVUL-CV 76 Non-participation Your policy does not participate in the surplus earnings of Security Life of Denver Insurance Company. Advertising Practices and Sales Literature We may use advertisements and sales literature to promote this product, including: Articles on variable life insurance and other information published in business or financial publications; Indices or rankings of investment securities; and Comparisons with other investment vehicles, including tax considerations. We may use information regarding the past performance of the Subaccounts and funds. Past performance is not indicative of future performance of the Subaccounts or funds and is not reflective of the actual investment experience of policy owners. We may feature certain Subaccounts, the underlying funds and their managers, as well as describe asset levels and sales volumes. We may refer to past, current, or prospective economic trends and investment performance or other information we believe may be of interest to our customers. Settlement Options You may elect to take the Surrender Value in other than one lump-sum payment. Likewise, you may elect to have the beneficiaries receive the Death Benefit Proceeds other than in one lump-sum payment, if you make this election during the lifetime of the insured people. If you have not made this election, the beneficiaries may do so within 60 days after we receive proof of the Second Death. The investment performance of the Subaccounts does not affect payments under these settlement options. Instead, interest accrues at a fixed rate based on the option you choose. The declared interest rate will never be less than 3.00%, and any declared interest rate will be in effect for at least 12 months. Payment options are subject to our rules at the time you make your selection. Currently, a periodic payment must be at least $20 and the total proceeds must be at least $2,000. ING SVUL-CV 77 The following settlement options are available: Settlement Option 1  The proceeds and interest are paid in equal installments for a specified period until the proceeds and interest are all paid; Settlement Option 2  The proceeds provide an annuity payment with a specified number of months. The payments are continued for the life of the primary payee. If the primary payee dies before the certain period is over, the remaining payments are paid to a contingent payee; Settlement Option 3  The proceeds are left with us to earn interest. Withdrawals and any changes are subject to our approval; Settlement Option 4  The proceeds and interest are paid in equal installments of a specified amount until the proceeds and interest are all paid; and Settlement Option 5  Other options we offer at the time we pay the benefit. If none of these settlement options have been elected, your Surrender Value or the Death Benefit Proceeds will be paid in one lump-sum payment. Unless you request otherwise, Death Benefit Proceeds generally will be paid into an interest bearing account that is backed by our general account and can be accessed by the beneficiary through a checkbook feature. The beneficiary may access the Death Benefit Proceeds at any time without penalty. Interest earned on this account may be less than interest paid under other settlement options. See Transaction Processing, page 75. Reports Annual Statement. We will send you an annual statement once each policy year showing the amount of insurance coverage under your policy as well as your policys death benefit, policy and Surrender Values, the amount of premiums you have paid, the amounts you have withdrawn, borrowed or transferred and the fees and charges we have imposed since the last statement. We send semi-annual reports with financial information on the funds, including a list of investment holdings of each fund. We send confirmation notices to you throughout the year for certain policy transactions such as transfers between investment options, partial withdrawals and loans. You are responsible for reviewing the confirmation notices to verify that the transactions are being made as requested. Illustrations. To help you better understand how your Account Values will vary over time under different sets of assumptions, we will provide you with a personalized illustration projecting future results based on the ages and risk classes of the insured people and other factors such as the amount of insurance coverage, death benefit option, planned premiums and rates of return (within limits) you specify. We may assess a charge not to exceed $25 for each illustration you request after the first in a policy year. See Excess Illustration Fee, page 26. Subject to regulatory approval, personalized illustrations may be based upon a weighted average rather than an arithmetic average of fund expenses. ING SVUL-CV 78 Other Reports. We will mail to you at your last known address of record at least annually a report containing such information as may be required by any applicable law. To reduce expenses, only one copy of most financial reports and prospectuses, including reports and prospectuses for the funds, will be mailed to your household, even if you or other persons in your household have more than one policy issued by us or an affiliate. Call our Customer Service Center toll-free at 1-877-253-5050 if you need additional copies of financial reports, prospectuses, historical account information or annual or semi-annual reports or if you would like to receive one copy for each policy in all future mailings. Distribution of the Policy We sell the policy through licensed insurance agents who are registered representatives of affiliated and unaffiliated broker/dealers. All broker/dealers who sell the policy have entered into selling agreements with ING America Equities, Inc., our affiliate and the principal underwriter and distributor of the policy. ING America Equities, Inc. is organized under the laws of the State of Colorado, registered with the SEC as a broker/dealer under the Securities Exchange Act of 1934, and a member of the Financial Industry Regulatory Authority. Its principal office is located at 1290 Broadway, Denver, Colorado 80203-5699. ING America Equities, Inc. offers the securities under the policies on a continuous basis. For the years ended December 31, 2007, 2006, and 2005, the aggregate amount of underwriting commissions we paid to ING America Equities, Inc. was $34,635,694 , $30,168,287 and $35,623,260, respectively. ING America Equities, Inc. does not retain any commissions or other amounts paid to it by us for sales of the policy. Rather, it pays all the amounts received from us to the broker/dealers for selling the policy, and part of that payment goes to your agent/registered representative. The following is a list of broker-dealers affiliated with the company which have selling agreements with ING America Equities, Inc.: Bancnorth Investment Group, Inc. Financial Network Investment Corporation Guaranty Brokerage Services, Inc. ING Financial Advisers, LLC ING Financial Markets LLC ING Financial Partners, Inc. Multi-Financial Securities Corporation PrimeVest Financial Services, Inc. The amounts that we pay for the sale of the policy can generally be categorized as either commissions or other amounts. The commissions we pay can be further categorized as base commissions which may include a portion for wholesaling or supplemental commissions. However categorized, commissions paid will not exceed the total of the percentages shown below. ING SVUL-CV 79 Base commissions consist of a percentage of premium we receive for the policy up to the target premium amount, a percentage of premium we receive for the policy in excess of the target premium amount. We pay up to 90% of premium received up to target premium and up to5.00% of premium received in excess of target premium received in the first policy year and up to 5.00% of premium received in renewal years two through ten and lower thereafter. Supplemental or wholesaling commissions are paid based on a percentage of target premiums we receive for the policy and certain other designated insurance products sold during a calendar year. The percentages of such commissions that we pay may increase as the aggregate amount of premiums received for all products issued by the company and/or its affiliates during the calendar year increases. The maximum percentage of supplemental commissions that we may pay is 44%. Generally, the commissions paid on premiums for base coverage under the policy are greater than those paid on premiums for coverage under the Adjustable Term Insurance Rider. Be aware of this and discuss with your agent/registered representative the right blend of base coverage and Adjustable Term Insurance Rider coverage for you. In addition to the sales compensation described above, ING America Equities, Inc. or the company, as appropriate, may also pay broker/dealers additional compensation or reimbursement of expenses for their efforts in selling the policy to you and other customers. These amounts may include: Marketing/distribution allowances which may be based on the percentages of premium received, the aggregate commissions paid and/or the aggregate assets held in relation to certain types of designated insurance products issued by the company and/or its affiliates during the year; Loans or advances of commissions in anticipation of future receipt of premiums (a form of lending to agents/registered representatives). These loans may have advantageous terms such as reduction or elimination of the interest charged on the loan and/or forgiveness of the principal amount of the loan, which terms may be conditioned on fixed insurance product sales; Education and training allowances to facilitate our attendance at certain educational and training meetings to provide information and training about our products. We also hold training programs from time to time at our own expense; Sponsorship payments or reimbursements for broker/dealers to use in sales contests and/or meetings for their agents/registered representatives who sell our products. We do not hold contests based solely on sales of this product; Certain overrides and other benefits that may include cash compensation based on the amount of earned commissions, agent/representative recruiting or other activities that promote the sale of the policy; and Additional cash or noncash compensation and reimbursements permissible under existing law. This may include, but is not limited to, cash incentives, merchandise, trips, occasional entertainment, meals and tickets to sporting events, client appreciation events, business and educational enhancement items, payment for travel expenses (including meals and lodging) to pre- approved training and education seminars and payment for advertising and sales campaigns. ING SVUL-CV 80 We may pay commissions, dealer concessions, wholesaling fees, overrides, bonuses, other allowances and benefits and the costs of all other incentives or training programs from our resources, which include the fees and charges imposed under the policy. The following is a list of the top 25 broker/dealers that, during 2007, received the most, in the aggregate, from us in connection with the sale of registered variable life insurance policies issued by us, ranked by total dollars received: NFP Securities, Inc. ING Financial Partners, Inc. LPL Financial Corporation Papalia Securities, Inc. Ogilvie Security Advisors Corp. Multi-Financial Securities Corporation Royal Alliance Associates, Inc. CPI Capital American General Securities Incorporated Raymond James Financial Services, Inc. Mutual Service Corporation Securities America, Inc. Associated Securities Corp. Park Avenue Securities LLC Financial Network Investment Corporation First Heartland Capital, Inc. M Holdings Securities, Inc. Capital Analysts Incorporated WS Insurance Services, LLC ProEquities, Inc. Morgan Stanley & Company, Inc. Linsco/Private Ledger Corp. Triad Advisors, Inc. Jefferson Pilot Securities Corporation UBS Financial Services Inc. This is a general discussion of the types and levels of compensation paid by us for the sale of our variable life insurance policies. It is important for you to know that the payment of volume or sales-based compensation to a broker/dealer or registered representative may provide that registered representative a financial incentive to promote our policies over those of another company and may also provide a financial incentive to promote the policy offered by this prospectus over one of our other policies. Legal Proceedings We are not aware of any pending legal proceedings that involve the Separate Account as a party. ING SVUL-CV 81 The company is involved in threatened or pending lawsuits/arbitrations arising from the normal conduct of business. Due to the climate in insurance and business litigation/arbitration, suits against the company sometimes include claims for substantial compensatory, consequential or punitive damages and other types of relief. Moreover, certain claims are asserted as class actions, purporting to represent a group of similarly situated individuals. While it is not possible to forecast the outcome of such lawsuits/arbitrations, in light of existing insurance, reinsurance and established reserves, it is the opinion of management that the disposition of such lawsuits/arbitrations will not have a materially adverse effect on the companys operations or financial position. ING America Equities, Inc., the principal underwriter and distributor of the policy, is a party to threatened or pending lawsuits/arbitration that generally arise from the normal conduct of business. Some of these suits may seek class action status and sometimes include claims for substantial compensatory, consequential or punitive damages and other types of relief. ING America Equities, Inc. is not involved in any legal proceeding that, in the opinion of management, is likely to have a material adverse effect on its ability to distribute the policy. Financial Statements Financial statements of the Separate Account and the company are contained in the Statement of Additional Information. To request a free Statement of Additional Information, please contact our Customer Service Center at the address or telephone number on the back of this prospectus. ING SVUL-CV 82 APPENDIX A Definition of Life Insurance Factors Guideline Premium Test Factors Attained Attained Attained Attained Attained Age of Age of Age of Age of Age of the the the the the Younger Younger Younger Younger Younger Insured Factor Insured Factor Insured Factor Insured Factor Insured Factor 0-40 2.50 48 1.97 56 1.46 64 1.22 72 1.11 41 2.43 49 1.91 57 1.42 65 1.20 73 1.09 42 2.36 50 1.85 58 1.38 66 1.19 74 1.07 43 2.29 51 1.78 59 1.34 67 1.18 75  90 1.05 44 2.22 52 1.71 60 1.30 68 1.17 91 1.04 45 2.15 53 1.64 61 1.28 69 1.16 92 1.03 46 2.09 54 1.57 62 1.26 70 1.15 93 1.02 47 2.03 55 1.50 63 1.24 71 1.13 94 1.01 95 + 1.00 Cash Value Accumulation Test Factors The cash value accumulation test factors vary depending on the ages and genders of the insured people. Generally, the cash value accumulation test requires that a policys death benefit must be sufficient so that the Account Value does not at any time exceed the net single premium required to fund the policys future benefits. The net single premium for a policy is calculated using the greater of 4.00% or the rates of interest guaranteed in the Guaranteed Interest Division of the policy and the 2001 Commissioners Standard Ordinary Mortality Table and will vary according to the ages and genders of the insured people. The factors for the cash value accumulation test are then equal to 1 divided by the net single premium per dollar of paid up whole life insurance for the applicable ages and genders. A-1 APPENDIX B Funds Available Through the Separate Account The following chart lists the funds that are currently available through the Subaccounts of the Separate Account, along with each funds investment adviser/subadviser and investment objective. More detailed information about the funds can be found in the current prospectus for each fund. There is no assurance that the stated investment objectives of any of the funds will be achieved. Shares of the funds will rise and fall in value and you could lose money by allocating Account Value to the Subaccounts that invest in the funds. Shares of the funds are not bank deposits and are not guaranteed, endorsed or insured by any financial institution, the Federal Deposit Insurance Corporation or any other government agency. Except as noted, all funds are diversified, as defined under the 1940 Act. Investment Adviser/ Fund Name Subadviser Investment Objective American Funds  Growth Fund Investment Adviser : Seeks growth of capital by investing (Class 2) Capital Research and Management primarily in U.S. common stocks. Company American Funds  Growth-Income Investment Adviser : Seeks capital growth and income over Fund (Class 2) Capital Research and Management time by investing primarily in U.S. Company common stocks and other securities that appear to offer potential for capital appreciation and/or dividends. American Funds  International Investment Adviser : Seeks growth of capital over time by Fund (Class 2) Capital Research and Management investing primarily in common stocks Company of companies based outside the United States. Fidelity ® VIP Contrafund ® Portfolio Investment Adviser : Seeks long-term capital appreciation. (Service Class) Fidelity Management & Research Company Subadvisers : FMR Co., Inc.; Fidelity Research & Analysis Company; Fidelity Management & Research (U.K.) Inc.; Fidelity International Investment Advisors; Fidelity International Investment Advisors (U.K.) Limited; Fidelity Investments Japan Limited Fidelity ® VIP Equity-Income Investment Adviser : Seeks reasonable income. Also Portfolio (Service Class) Fidelity Management & Research considers the potential for capital Company appreciation. Seeks to achieve a yield Subadvisers : which exceeds the composite yield on FMR Co., Inc.; Fidelity Research & the securities comprising the Standard Analysis Company; Fidelity & Poor's 500 SM Index (S&P 500 ® ). Management & Research (U.K), Inc.; Fidelity International Investment Advisors; Fidelity International Investment Advisors (U.K.) Limited; Fidelity Investments Japan Limited B-1 Investment Adviser/ Fund Name Subadviser Investment Objective ING AllianceBernstein Mid Cap Investment Adviser : Seeks long-term growth of capital. Growth Portfolio (Class I) Directed Services LLC Subadviser : AllianceBernstein, L.P. ING BlackRock Large Cap Investment Adviser : Seeks long-term growth of capital. Growth Portfolio (Class I) Directed Services LLC Subadviser : BlackRock Investment Management, LLC ING Evergreen Health Sciences Investment Adviser : A non-diversified portfolio that seeks Portfolio (Class I) Directed Services LLC long-term capital growth. Subadviser : Evergreen Investment Management Company, LLC ING Evergreen Omega Portfolio Investment Adviser : Seeks long-term capital growth. (Class I) Directed Services LLC Subadviser : Evergreen Investment Management Company, LLC ING FMR SM Diversified Mid Cap Investment Adviser : Seeks long-term growth of capital. Portfolio (Class I) Directed Services LLC Subadviser : Fidelity Management & Research Co. ING Focus 5 Portfolio (Class I) Investment Adviser : Seeks total return through capital Directed Services LLC appreciation and dividend income. Subadviser : ING Investment Management Co. ING Franklin Templeton Founding Investment Adviser : Seeks capital appreciation and Strategy Portfolio (Class I) Directed Services LLC secondarily, income. ING Global Real Estate Portfolio Investment Adviser : A non-diversified portfolio that seeks (Class S) ING Investments, LLC high total return, consisting of capital Subadviser : appreciation and current income. ING Clarion Real Estate Securities L.P. ING Global Resources Portfolio Investment Adviser : A non-diversified portfolio that seeks (Class I) Directed Services LLC long-term capital appreciation. Subadviser : ING Investment Management Co. ING JPMorgan Emerging Investment Adviser : Seeks capital appreciation. Markets Equity Portfolio Directed Services LLC (Class I) Subadviser : J.P. Morgan Investment Management Inc. ING JPMorgan Small Cap Core Investment Adviser : Seeks capital growth over the long Equity Portfolio (Class I) Directed Services LLC term. Subadviser : J.P. Morgan Investment Management Inc. B-2 Investment Adviser/ Fund Name Subadviser Investment Objective ING JPMorgan Value Investment Adviser : Seeks long-term capital appreciation. Opportunities Portfolio (Class I) Directed Services LLC Subadviser : J. P. Morgan Investment Management Inc. ING Julius Baer Foreign Investment Adviser : Seeks long-term growth of capital. Portfolio (Class I) Directed Services LLC Subadviser : Artio Gobal Management, LLC ING Legg Mason Value Portfolio Investment Adviser : A non-diversified portfolio that seeks (Class I) Directed Services LLC long-term growth of capital. Subadviser : Legg Mason Capital Management, Inc. ING LifeStyle Aggressive Investment Adviser : Seeks growth of capital. Growth Portfolio (Class I) ING Investments, LLC Asset Allocation Consultants : Ibbotson Associates and ING Investment Management Co. ING LifeStyle Growth Portfolio Investment Adviser : Seeks growth of capital and some (Class I) ING Investments, LLC current income. Asset Allocation Consultants : Ibbotson Associates and ING Investment Management Co. ING LifeStyle Moderate Growth Investment Adviser : Seeks growth of capital and a low to Portfolio (Class I) ING Investments, LLC moderate level of current income. Asset Allocation Consultants : Ibbotson Associates and ING Investment Management Co. ING LifeStyle Moderate Portfolio Investment Adviser : Seeks growth of capital and current (Class I) ING Investments, LLC income. Asset Allocation Consultants : Ibbotson Associates and ING Investment Management Co. ING Limited Maturity Bond Investment Adviser : Seeks highest current income consistent Portfolio (Class S) Directed Services LLC with low risk to principal and liquidity Subadviser : and secondarily, seeks to enhance its ING Investment Management Co. total return through capital appreciation when market factors, such as falling interest rates and rising bond prices, indicate that capital appreciation may be available without significant risk to principal. ING Liquid Assets Portfolio Investment Adviser : Seeks high level of current income (Class S) Directed Services LLC consistent with the preservation of Subadviser : capital and liquidity. ING Investment Management Co. B-3 Investment Adviser/ Fund Name Subadviser Investment Objective ING Marsico Growth Portfolio Investment Adviser : Seeks capital appreciation. (Class I) Directed Services LLC Subadviser : Marsico Capital Management, LLC ING Marsico International Investment Adviser : Seeks long-term growth of capital. Opportunities Portfolio (Class I) Directed Services LLC Subadviser : Marsico Capital Management, LLC ING MFS Total Return Portfolio Investment Adviser : Seeks above-average income (Class I) Directed Services LLC (compared to a portfolio entirely Subadviser : invested in equity securities) consistent Massachusetts Financial Services with the prudent employment of Company capital. Secondarily seeks reasonable opportunity for growth of capital and income. ING MFS Utilities Portfolio (Class S) Investment Adviser : Seeks total return. Directed Services LLC Subadviser : Massachusetts Financial Services Company ING Oppenheimer Main Street Investment Adviser : Seeks long-term growth of capital and Portfolio ® (Class I) Directed Services LLC future income. Subadviser : OppenheimerFunds, Inc. ING PIMCO Core Bond Portfolio Investment Adviser : Seeks maximum total return, consistent (Class I) Directed Services LLC with preservation of capital and prudent Subadviser : investment management. Pacific Investment Management Company LLC ING Pioneer Fund Portfolio Investment Adviser : Seeks reasonable income and capital (Class I) Directed Services LLC growth. Subadviser : Pioneer Investment Management, Inc. ING Pioneer Mid Cap Value Investment Adviser : Seeks capital appreciation. Portfolio (Class I) Directed Services LLC Subadviser : Pioneer Investment Management, Inc. ING Stock Index Portfolio Investment Adviser : Seeks total return. (Class I) Directed Services LLC Subadviser : ING Investment Management Co. ING T. Rowe Price Capital Investment Adviser : Seeks, over the long-term, a high total Appreciation Portfolio (Class I) Directed Services LLC investment return, consistent with the Subadviser : preservation of capital and prudent T. Rowe Price Associates, Inc. investment risk. ING T. Rowe Price Equity Investment Adviser : Seeks substantial dividend income as Income Portfolio (Class I) Directed Services LLC well as long-term growth of capital. Subadviser : T. Rowe Price Associates, Inc. B-4 Investment Adviser/ Fund Name Subadviser Investment Objective ING Van Kampen Capital Investment Adviser : Seeks long-term capital appreciation. Growth Portfolio (Class I) Directed Services LLC Subadviser : Morgan Stanley Investment Management, Inc. (d/b/a Van Kampen) ING Van Kampen Growth and Investment Adviser : Seeks long-term growth of capital and Income Portfolio (Class S) Directed Services LLC income. Subadviser : Morgan Stanley Investment Management, Inc. (d/b/a Van Kampen) ING VP Index Plus International Investment Adviser : Seeks to outperform the total return Equity Portfolio (Class S) ING Investments, LLC performance of the Morgan Stanley Subadviser : Capital International Europe ING Investment Management Australasia and Far East ® Index Advisors, B. V. (MSCI EAFE ® Index), while maintaining a market level of risk. ING Wells Fargo Small Cap Investment Adviser : Seeks long-term capital appreciation. Disciplined Portfolio (Class S) Directed Services LLC Subadviser : Wells Capital Management, Inc. ING Baron Small Cap Growth Investment Adviser : Seeks capital appreciation. Portfolio (Initial Class) Directed Services LLC Subadviser : BAMCO, Inc. ING Columbia Small Cap Value Investment Adviser : Seeks long-term growth of capital. II Portfolio (Initial Class) Directed Services LLC Subadviser : Columbia Management Advisors, LLC ING JP Morgan Mid Cap Value Investment Adviser : Seeks growth from capital appreciation. Portfolio (Initial Class) Directed Services LLC Subadviser : J.P. Morgan Investment Management Inc. ING Neuberger Berman Investment Adviser : Seeks capital growth. Partners Portfolio (Initial Class) Directed Services LLC Subadviser : Neuberger Berman Management Inc. ING Oppenheimer Global Investment Adviser : Seeks capital appreciation. Portfolio (Initial Class) Directed Services LLC Subadviser : OppenheimerFunds, Inc. ING Oppenheimer Strategic Investment Adviser : Seeks a high level of current income Income Portfolio (Service Class) Directed Services LLC principally derived from interest on Subadviser : debt securities. OppenheimerFunds, Inc. ING Pioneer High Yield Investment Adviser : Seeks to maximize total return through Portfolio (Initial Class) Directed Services LLC income and capital appreciation. Subadviser : Pioneer Investment Management, Inc. B-5 Investment Adviser/ Fund Name Subadviser Investment Objective ING T. Rowe Price Diversified Mid Investment Adviser : Seeks long-term capital appreciation. Cap Growth Portfolio (Initial Class) Directed Services LLC Subadviser : T. Rowe Price Associates, Inc. ING UBS U.S. Large Cap Equity Investment Adviser : Seeks long-term growth of capital and Portfolio (Initial Class) Directed Services LLC future income. Subadviser : UBS Global Asset Management (Americas) Inc. ING Van Kampen Comstock Investment Adviser : Seeks capital growth and income. Portfolio (Initial Class) Directed Services LLC Subadviser : Morgan Stanley Investment Management, Inc. (d/b/a Van Kampen) ING Van Kampen Equity and Investment Adviser : Seeks total return, consisting of long- Income Portfolio (Initial Class) Directed Services LLC term capital appreciation and current Subadviser : income. Morgan Stanley Investment Management, Inc. (d/b/a Van Kampen) ING VP Balanced Portfolio, Inc Investment Adviser : Seeks to maximize investment return, (Class I) ING Investments, LLC consistent with reasonable safety of Subadviser : principal, by investing in a diversified ING Investment Management Co. portfolio of one or more of the following asset classes: stocks, bonds and cash equivalents, based on the judgment of the portfolios management, of which of those sectors or mix thereof offers the best investment prospects. ING VP Intermediate Bond Investment Adviser : Seeks to maximize total return Portfolio (Class I) ING Investments, LLC consistent with reasonable risk, through Subadviser : investment in a diversified portfolio ING Investment Management Co. consisting primarily of debt securities. ING Lehman Brothers U.S. Investment Adviser : Seeks investment results (before fees Aggregate Bond Index ® Portfolio ING Investments, LLC and expenses) that correspond to the (Class I) Subadviser : total return of the Lehman Brothers Lehman Brothers Asset Management U.S. Aggregate Bond Index ® . LLC ING Russell TM Small Cap Index Investment Adviser: Seeks investment results (before fees Portfolio (Class I) ING Investments, LLC and expenses) that correspond to the Subadviser: total return of the Russell 2000 ® Index. ING Investment Management Co. ING VP Index Plus LargeCap Investment Adviser : Seeks to outperform the total return Portfolio (Class I) ING Investments, LLC performance of the Standard & Poors Subadviser : 500 Composite Stock Price Index (S&P ING Investment Management Co. 500 Index), while maintaining a market level of risk. B-6 Investment Adviser/ Fund Name Subadviser Investment Objective ING VP Index Plus MidCap Investment Adviser : Seeks to outperform the total return Portfolio (Class I) ING Investments, LLC performance of the Standard & Poors Subadviser : MidCap 400 Index (S&P MidCap 400 ING Investment Management Co. Index) while maintaining a market level of risk. ING VP Index Plus SmallCap Investment Adviser : Seeks to outperform the total return Portfolio (Class I) ING Investments, LLC performance of the Standard & Poors Subadviser : SmallCap 600 Index (S&P SmallCap ING Investment Management Co. 600 Index) while maintaining a market level of risk. ING VP SmallCap Opportunities Investment Adviser : Seeks long-term capital appreciation. Portfolio (Class I) ING Investments, LLC Subadviser : ING Investment Management Co. Neuberger Berman AMT Investment Adviser : Seeks long-term growth of capital by Socially Responsive Portfolio ® Neuberger Berman Management Inc. investing primarily in securities of (Class I) Subadviser : companies that meet the funds Neuberger Berman, LLC financial criteria and social policy. B-7 MORE INFORMATION IS AVAILABLE If you would like more information about us, the Separate Account or the policy, the following documents are available free upon request: Statement of Additional Information (SAI)  The SAI contains more specific information about the Separate Account and the policy, as well as the financial statements of the Separate Account and the company. The SAI is incorporated by reference into (made legally part of) this prospectus. The following is the Table of Contents for the SAI: Page General Information and History 2 Performance Reporting and Advertising 2 Experts 4 Financial Statements 4 Financial Statements of Security Life Separate Account L1 1 Statutory Basis Financial Statements of Security Life of Denver Insurance Company 1 A personalized illustration of policy benefits  A personalized illustration can help you understand how the policy works, given the policys fees and charges along with the investment options, features and benefits and optional benefits you select. A personalized illustration can also help you compare the policys death benefits, Account Value and Surrender Value with other life insurance policies based on the same or similar assumptions. We reserve the right to assess a fee of up to $25 for each personalized illustration you request after the first each policy year. See Excess Illustration Fee, page 26. To request a free SAI or personalized illustration of policy benefits or to make other inquiries about the policy, please contact us at our: ING Customer Service Center P.O. Box 5065 Minot, ND 58702-5065 1-877-253-5050 www.ingservicecenter.com Additional information about us, the Separate Account or the policy (including the SAI) can be reviewed and copied from the SECs Internet website (http://www.sec.gov) or at the SECs Public Reference Branch in Washington, DC. Copies of this additional information may also be obtained, upon payment of a duplicating fee, by writing the SECs Public Reference Branch at treet, NE, Room 1580, Washington, DC 20549. More information about operation of the SECs Public Reference Branch can be obtained by calling 202-551-8090. When looking for information regarding the policy offered through this prospectus, you may find it useful to use the number assigned to the registration statement under the 1933 Act. This number is 333-153338. 1940 Act File No. 811-08292 1933 Act file No. 333-153338 PART B INFORMATION REQUIRED IN A STATEMENT OF ADDITIONAL INFORMATION SECURITY LIFE SEPARATE ACCOUNT L1 OF SECURITY LIFE OF DENVER INSURANCE COMPANY Statement of Additional Information Dated November 28, 2008 ING SVUL-CV A Survivorship Flexible Premium Variable Universal Life Insurance Policy This Statement of Additional Information is not a prospectus and should be read in conjunction with the current ING SVUL-CV prospectus dated November 28, 2008. The policy offered in connection with the prospectus is a flexible premium variable universal life insurance policy funded through the Security Life Separate Account L1. A free prospectus is available upon request by contacting the Security Life of Denver Insurance Companys Customer Service Center at P.O. Box 5065, Minot, ND 58702-5065, by calling 1-877-253-5050 or by accessing the SECs website at http://www.sec.gov. Read the prospectus before you invest. Unless otherwise indicated, terms used in this Statement of Additional Information shall have the same meaning as in the prospectus. TABLE OF CONTENTS Page General Information and History 2 Performance Reporting and Advertising 2 Experts 4 Financial Statements 4 Financial Statements of Security Life Separate Account L1 1 Statutory Basis Financial Statements of Security Life of Denver Insurance Company 1 GENERAL INFORMATION AND HISTORY Security Life of Denver Insurance Company (the company, we, us, our) issues the policy described in the prospectus and is responsible for providing each policys insurance benefits. We are a stock life insurance company organized in 1929 and incorporated under the laws of the State of Colorado and an indirect, wholly owned subsidiary of ING Groep N.V. (ING), a global financial institution active in the fields of insurance, banking and asset management. ING is headquartered in Amsterdam, The Netherlands. We are engaged in the business of issuing insurance policies. Our headquarters is at 1290 Broadway, Denver, Colorado 80203-5699. We established the Security Life Separate Account L1 (the Separate Account) on November 3, 1993, as one of our separate accounts under the laws of the State of Colorado for the purpose of funding variable life insurance policies issued by us. The Separate Account is registered with the Securities and Exchange Commission (SEC) as a unit investment trust under the Investment Company Act of 1940, as amended. Premium payments may be allocated to one or more of the available Subaccounts of the Separate Account. Each Subaccount invests in shares of a corresponding fund at net asset value. We may make additions to, deletions from or substitutions of available funds as permitted by law and subject to the conditions of the policy. Other than the policy owner fees and charges described in the prospectus, all expenses incurred in the operations of the Separate Account are borne by the company. We do, however, receive compensation for certain recordkeeping, administration or other services from the funds or affiliates of the funds available through the policies. See Fees and Charges in the prospectus. The company maintains custody of the assets of the Separate Account. As custodian, the company holds cash balances for the Separate Account pending investment in the funds or distribution. The funds in whose shares the assets of the Subaccounts of the Separate Account are invested each have custodians, as discussed in the respective fund prospectuses. PERFORMANCE REPORTING AND ADVERTISING Information regarding the past, or historical, performance of the Subaccounts of the Separate Account and the funds available for investment through the Subaccounts of the Separate Account may appear in advertisements, sales literature or reports to policy owners or prospective purchasers. SUCH PERFORMANCE INFORMATION FOR THE SUBACCOUNTS WILL REFLECT THE DEDUCTION OF ALL FUND FEES AND CHARGES, INCLUDING INVESTMENT MANAGEMENT FEES, DISTRIBUTION (12B-1) FEES AND OTHER EXPENSES BUT WILL NOT REFLECT DEDUCTIONS FOR ANY POLICY FEES AND CHARGES. IF THE POLICYS TAX, SALES, COST OF INSURANCE, MORTALITY AND EXPENSE RISK, POLICY AND ADMINISTRATIVE CHARGES AND THE OTHER TRANSACTION, PERIODIC OR OPTIONAL BENEFITS FEES AND CHARGES WERE DEDUCTED, THE PERFORMANCE SHOWN WOULD BE SIGNIFICANTLY LOWER. With respect to performance reporting it is important to remember that past performance does not guarantee future results. Current performance may be higher or lower than the performance shown and actual investment returns and principal values will fluctuate so that shares and/or units, at redemption, may be worth more or less than their original cost. 2 Performance history of the Subaccounts of the Separate Account and the corresponding funds is measured by comparing the value at the beginning of the period to the value at the end of the period. Performance is usually calculated for periods of one month, three months, year-to-date, one year, three years, five years, ten years (if the fund has been in existence for these periods) and since the inception date of the fund (if the fund has been in existence for less than ten years). We may provide performance information showing average annual total returns for periods prior to the date a Subaccount commenced operation. We will calculate such performance information based on the assumption that the Subaccounts were in existence for the same periods as those indicated for the funds, with the level of charges at the Separate Account level that were in effect at the inception of the Subaccounts. Performance information will be specific to the class of fund shares offered through the policy, however, for periods prior to the date a class of fund shares commenced operations, performance information may be based on a different class of shares of the same fund. In this case, performance for the periods prior to the date a class of fund shares commenced operations will be adjusted by the fund fees and expenses associated with the class of fund shares offered through the policy. We may compare performance of the Subaccounts and/or the funds as reported from time to time in advertisements and sales literature to other variable life insurance issuers in general; to the performance of particular types of variable life insurance policies investing in mutual funds; or to investment series of mutual funds with investment objectives similar to each of the Subaccounts, whose performance is reported by Lipper Analytical Services, Inc. (Lipper) and Morningstar. Inc. (Morningstar) or reported by other series, companies, individuals or other industry or financial publications of general interest, such as Forbes, Money, The Wall Street Journal, Business Week, Barrons, Kiplingers and Fortune . Lipper and Morningstar are independent services that monitor and rank the performances of variable life insurance issuers in each of the major categories of investment objectives on an industry-wide basis. Lippers and Morningstars rankings include variable annuity issuers as well as variable life insurance issuers. The performance analysis prepared by Lipper and Morningstar ranks such issuers on the basis of total return, assuming reinvestment of distributions, but does not take sales charges, redemption fees or certain expense deductions at the separate account level into consideration. We may also compare the performance of each Subaccount in advertising and sales literature to the Standard & Poors Index of 500 common stocks and the Dow Jones Industrials, which are widely used measures of stock market performance. We may also compare the performance of each Subaccount to other widely recognized indices. Unmanaged indices may assume the reinvestment of dividends, but typically do not reflect any deduction for the expense of operating or managing an investment portfolio. To help you better understand how your policys death benefits, Account Value and Surrender Value will vary over time under different sets of assumptions, we encourage you to obtain a personalized illustration. Personalized illustrations will assume deductions for fund expenses and policy and Separate Account charges. We will base these illustrations on the age and risk classification of the insured person and other factors such as the amount of insurance coverage, death benefit option, premiums and rates of return (within limits) you specify. These personalized illustrations will be based on either a hypothetical investment return of the funds of 0% and other percentages not to exceed 12% or on the actual historical experience of the funds as if the Subaccounts had been in existence and a policy issued for the same periods as those indicated for the funds. Subject to regulatory approval, personalized illustrations may be based upon a weighted average of fund expenses rather than an arithmetic average. A personalized illustration is available upon request by contacting our Customer Service Center at P.O. Box 5065, Minot, ND 58702-5065 or by calling 1-877-253-5050. 3 EXPERTS The statements of assets and liabilities of Security Life Separate Account L1 as of December 31, 2007, and the related statements of operations and changes in net assets for the periods disclosed in the financial statements, and the statutory basis financial statements of Security Life of Denver Insurance Company as of December 31, 2007 and 2006, and for each of the three years in the period ended December 31, 2007, included in this Statement of Additional Information, have been audited by Ernst & Young LLP, independent registered public accounting firm, as set forth in their reports thereon appearing elsewhere herein, and are included in reliance upon such reports given on the authority of such firm as experts in accounting and auditing. FINANCIAL STATEMENTS The financial statements of the Separate Account reflect the operations of the Separate Account as of and for the year ended December 31, 2007, and have been audited by Ernst & Young LLP, independent registered public accounting firm. The statutory basis financial statements of the Company as of December 31, 2007 and 2006, and for each of the three years in the period ended December 31, 2007, have been audited by Ernst & Young LLP, independent registered public accounting firm. The financial statements of the Company should be distinguished from the financial statements of the Separate Account and should be considered only as bearing upon the ability of the Company to meet its obligations under the policies. They should not be considered as bearing on the investment performance of the assets held in the Separate Account. The statutory basis financial statements of the Company as of December 31, 2007 and 2006, and for each of the three years in the period ended December 31, 2007, have been prepared on the basis of statutory accounting practices prescribed or permitted by the State of Colorado Division of Insurance. The primary business address of Ernst & Young LLP is Suite 1000, 55 Ivan Allen Jr. Boulevard, Atlanta, GA 30308. 4 F INANCIAL S TATEMENTS Security Life of Denver Insurance Company Security Life Separate Account S-L1 Year ended December 31, 2006 with Report of Independent Registered Public Accounting Firm This page intentionally left blank. SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Financial Statements Year ended December 31, 2006 Contents Report of Independent Registered Public Accounting Firm 1 Audited Financial Statements Statements of Assets and Liabilities 3 Statements of Operations 19 Statements of Changes in Net Assets 39 Notes to Financial Statements 64 This page intentionally left blank. Report of Independent Registered Public Accounting Firm The Board of Directors and Participants Security Life of Denver Insurance Company We have audited the accompanying statements of assets and liabilities of the Divisions constituting Security Life of Denver Insurance Company Security Life Separate Account S-L1 (the Account) as of December 31, 2006, and the related statements of operations and changes in net assets for the periods disclosed in the financial statements. These financial statements are the responsibility of the Accounts management. Our responsibility is to express an opinion on these financial statements based on our audits. The Account is comprised of the following Divisions: AIM Variable Insurance Funds: ING Investors Trust (continued): AIM V.I. Core Equity Fund - Series I Shares ING Julius Baer Foreign Portfolio - Institutional Class AIM V.I. Core Stock Fund - Series I Shares ING Legg Mason Value Portfolio - Institutional Class American Funds Insurance Series: ING LifeStyle Aggressive Growth Portfolio - Institutional Class American Funds Insurance Series® Growth Fund - Class 2 ING LifeStyle Growth Portfolio - Institutional Class American Funds Insurance Series® Growth Income Fund - Class 2 ING LifeStyle Moderate Growth Portfolio - Institutional Class American Funds Insurance Series® International Fund - Class 2 ING LifeStyle Moderate Portfolio - Institutional Class Fidelity® Variable Insurance Products: ING Limited Maturity Bond Portfolio - Service Class Fidelity® VIP Equity-Income Portfolio - Initial Class ING Liquid Assets Portfolio - Institutional Class Fidelity® VIP Equity-Income Portfolio - Service Class ING Liquid Assets Portfolio - Service Class Fidelity® VIP Growth Portfolio - Initial Class ING Lord Abbett Affiliated Portfolio - Institutional Class Fidelity® VIP Growth Portfolio - Service Class ING MarketPro Portfolio - Institutional Class Fidelity® VIP High Income Portfolio - Initial Class ING MarketStyle Growth Portfolio - Institutional Class Fidelity® VIP High Income Portfolio - Service Class ING Marsico Growth Portfolio - Institutional Class Fidelity® VIP Money Market Portfolio - Initial Class ING Marsico International Opportunities Fidelity® VIP Overseas Portfolio - Initial Class Portfolio - Institutional Class Fidelity® VIP Overseas Portfolio - Service Class ING Marsico International Opportunities Portfolio - Service Class Fidelity® Variable Insurance Products II: ING MFS Total Return Portfolio - Institutional Class Fidelity® VIP Asset Manager SM Portfolio - Initial Class ING MFS Utilities Portfolio - Service Class Fidelity® VIP Asset Manager SM Portfolio - Service Class ING Oppenheimer Main Street Portfolio® - Institutional Class Fidelity® VIP Contrafund® Portfolio - Initial Class ING Pioneer Fund Portfolio - Institutional Class Fidelity® VIP Contrafund® Portfolio - Service Class ING Pioneer Mid Cap Value Portfolio - Institutional Class Fidelity® VIP Index 500 Portfolio - Initial Class ING Stock Index Portfolio - Institutional Class Fidelity® VIP Investment Grade Bond Portfolio - Initial Class ING T. Rowe Price Capital Appreciation ING Investors Trust: Portfolio - Institutional Class ING AllianceBernstein Mid Cap Growth ING T. Rowe Price Equity Income Portfolio - Institutional Class Portfolio - Institutional Class ING Van Kampen Equity Growth Portfolio - Institutional Class ING BlackRock Large Cap Growth Portfolio - Institutional Class ING Van Kampen Growth and Income Portfolio - Service Class ING BlackRock Large Cap Growth Portfolio - Service Class ING Van Kampen Real Estate Portfolio - Institutional Class ING Evergreen Health Sciences Portfolio - Institutional Class ING VP Index Plus International Equity Portfolio - Service Class ING Evergreen Health Sciences Portfolio - Service Class ING Wells Fargo Small Cap Disciplined Portfolio - Service Class ING Evergreen Omega Portfolio - Institutional Class ING Partners, Inc.: ING FMR SM Diversified Mid Cap Portfolio - Institutional Class ING American Century Select Portfolio - Initial Class ING FMR SM Diversified Mid Cap Portfolio - Service Class ING American Century Small-Mid Cap Value ING FMR SM Large Cap Growth Portfolio - Institutional Class Portfolio - Initial Class ING FMR SM Mid Cap Growth Portfolio - Institutional Class ING Baron Small Cap Growth Portfolio - Initial Class ING Global Resources Portfolio - Institutional Class ING Columbia Small Cap Value II Portfolio - Initial Class ING JPMorgan Emerging Markets Equity ING JPMorgan Mid Cap Value Portfolio - Initial Class Portfolio - Institutional Class ING Legg Mason Partners Aggressive Growth ING JPMorgan Small Cap Core Equity Portfolio - Initial Class Portfolio - Institutional Class ING Lord Abbett U.S. Government Securities ING JPMorgan Value Opportunities Portfolio - Institutional Class Portfolio - Initial Class ING JPMorgan Value Opportunities Portfolio - Service Class ING Neuberger Berman Partners Portfolio - Initial Class ING Neuberger Berman Regency Portfolio - Initial Class ING Partners, Inc. (continued): ING Variable Products Trust: ING Oppenheimer Global Portfolio - Initial Class ING VP High Yield Bond Portfolio - Class I ING Oppenheimer Strategic Income Portfolio - Service Class ING VP MidCap Opportunities Portfolio - Class I ING PIMCO Total Return Portfolio - Initial Class ING VP Real Estate Portfolio - Class S ING T. Rowe Price Diversified Mid Cap Growth ING VP SmallCap Opportunities Portfolio - Class I Portfolio - Initial Class ING VP Balanced Portfolio, Inc.: ING UBS U.S. Large Cap Equity Portfolio - Initial Class ING VP Balanced Portfolio - Class I ING Van Kampen Comstock Portfolio - Initial Class ING VP Intermediate Bond Portfolio: ING Van Kampen Equity and Income Portfolio - Initial Class ING VP Intermediate Bond Portfolio - Class I ING Strategic Allocation Portfolios, Inc.: Neuberger Berman Advisers Management Trust: ING VP Strategic Allocation Conservative Portfolio - Class I Neuberger Berman AMT Growth Portfolio® - Class I ING VP Strategic Allocation Growth Portfolio - Class I Neuberger Berman AMT Limited Maturity Bond ING VP Strategic Allocation Moderate Portfolio - Class I Portfolio® - Class I ING Variable Portfolios, Inc.: Neuberger Berman AMT Socially Responsive Portfolio® - Class I ING VP Index Plus LargeCap Portfolio - Class I Pioneer Variable Contracts Trust: ING VP Index Plus MidCap Portfolio - Class I Pioneer Small Cap Value VCT Portfolio - Class I ING VP Index Plus SmallCap Portfolio - Class I Putnam Variable Trust: ING VP Value Opportunity Portfolio - Class I Putnam VT Small Cap Value Fund - Class IB Shares We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Accounts internal control over financial reporting. Our audits include consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Accounts internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2006, by correspondence with the transfer agents. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of each of the respective Divisions constituting Security Life of Denver Insurance Company Security Life Separate Account S-L1 at December 31, 2006, the results of their operations and changes in their net assets for the periods disclosed in the financial statements, in conformity with U.S. generally accepted accounting principles. /s/ Ernst & Young LLP Atlanta, Georgia March 23, 2007 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) American American American Funds Funds Funds Insurance Insurance Fidelity® VIP AIM V.I. Core Insurance Series® Growth Series® Equity-Income Equity Fund - Series® Growth Income Fund - International Portfolio - Series I Shares Fund - Class 2 Class 2 Fund - Class 2 Initial Class Assets Investments in mutual funds at fair value $ 1,556 $ 2,021 $ 1,059 $ 1,609 $ 4,023 Total assets 1,556 2,021 1,059 1,609 4,023 Liabilities Payable to related parties - Total liabilities - Net assets $ 2,021 $ 1,059 $ 1,609 $ 4,023 Total number of mutual fund shares Cost of mutual fund shares $ 1,434 $ 1,624 $ 906 $ 1,234 $ 3,506 The accompanying notes are an integral part of these financial statements. 3 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) Fidelity® VIP ING Fidelity® VIP Fidelity® VIP Fidelity® VIP Investment AllianceBernstein Equity-Income Contrafund® Contrafund® Grade Bond Mid Cap Growth Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Service Class Initial Class Service Class Initial Class Institutional Class Assets Investments in mutual funds at fair value $ 1,324 $ 8,848 $ 1,383 $ 2,202 $ 82 Total assets 1,324 8,848 1,383 2,202 82 Liabilities Payable to related parties - 1 - - - Total liabilities - 1 - - - Net assets $ 8,847 $ 1,383 $ 2,202 $ 82 Total number of mutual fund shares Cost of mutual fund shares $ 1,140 $ 6,872 $ 1,051 $ 2,249 $ 78 The accompanying notes are an integral part of these financial statements. 4 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ING BlackRock ING FMR SM Large Cap ING Evergreen ING Evergreen ING FMR SM Large Cap Growth Health Sciences Omega Diversified Mid Growth Portfolio - Portfolio - Portfolio - Cap Portfolio - Portfolio - Institutional Institutional Institutional Institutional Institutional Class Class Class Class Class Assets Investments in mutual funds at fair value $ 7 $ 77 $ 4,307 $ 135 $ 9,161 Total assets 7 77 4,307 135 9,161 Liabilities Payable to related parties - 1 Total liabilities - 1 Net assets $7 $ 77 $ 4,307 $ 135 $ 9,160 Total number of mutual fund shares Cost of mutual fund shares $ 7 $ 72 $ 142 The accompanying notes are an integral part of these financial statements. 5 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ING FMR SM ING JPMorgan ING JPMorgan Mid Cap ING Global Emerging ING JPMorgan Value Growth Resources Markets Equity Small Cap Core Opportunities Portfolio - Portfolio - Portfolio - Equity Portfolio Portfolio - Institutional Institutional Institutional - Institutional Institutional Class Class Class Class Class Assets Investments in mutual funds at fair value $ 697 $ 845 $ 2,989 $ 915 Total assets 697 845 252 2,989 915 Liabilities Payable to related parties - Total liabilities - Net assets $ 697 $ 845 $ $ 2,989 Total number of mutual fund shares Cost of mutual fund shares $ 571 $ 811 $ 223 $ 2,499 $ 829 The accompanying notes are an integral part of these financial statements. 6 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ING LifeStyle ING LifeStyle ING Julius Baer ING Legg Aggressive ING LifeStyle Moderate Foreign Mason Value Growth Growth Growth Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Institutional Institutional Institutional Institutional Institutional Class Class Class Class Class Assets Investments in mutual funds at fair value $ 547 $ 77 $ 16 $ 487 $ 37 Total assets 547 77 16 487 37 Liabilities Payable to related parties - Total liabilities - Net assets $ 547 $ 77 $ 16 $ 487 $ 37 Total number of mutual fund shares Cost of mutual fund shares $ 452 $ 68 $ 16 The accompanying notes are an integral part of these financial statements. 7 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ING Lord ING LifeStyle Abbett Moderate ING Limited ING Liquid Affiliated Portfolio - Maturity Bond Assets Portfolio ING Liquid Portfolio - Institutional Portfolio - - Institutional Assets Portfolio Institutional Class Service Class Class - Service Class Class Assets Investments in mutual funds at fair value $ 27 $ 499 $ 1,993 $ 1,317 $ 33 Total assets 27 499 1,993 1,317 33 Liabilities Payable to related parties - Total liabilities - Net assets $ 27 $ 499 $ 1,993 $ 1,317 $ 33 Total number of mutual fund shares Cost of mutual fund shares $ 26 $ 514 $ 1,317 The accompanying notes are an integral part of these financial statements. 8 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ING ING Marsico MarketStyle ING Marsico International ING MFS Total ING MarketPro Growth Growth Opportunities Return Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Institutional Institutional Institutional Institutional Institutional Class Class Class Class Class Assets Investments in mutual funds at fair value $ 35 $ 20 $ 387 $ 3,426 $ 1,191 Total assets 35 20 387 3,426 1,191 Liabilities Payable to related parties - Total liabilities - Net assets $ 20 $ 387 $ 3,426 $ 1,191 Total number of mutual fund shares Cost of mutual fund shares $ 33 $ 20 $ 347 $ 2,691 $ 1,080 The accompanying notes are an integral part of these financial statements. 9 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ING Oppenheimer ING Pioneer ING MFS Main Street ING Pioneer Mid Cap Value ING Stock Utilities Portfolio® - Fund Portfolio - Portfolio - Index Portfolio Portfolio - Institutional Institutional Institutional - Institutional Service Class Class Class Class Class Assets Investments in mutual funds at fair value $ 2,251 $ 264 $ 20 $ 729 $ 13,267 Total assets 2,251 264 20 729 13,267 Liabilities Payable to related parties - 1 Total liabilities - 1 Net assets $ 2,251 $ 20 $ 729 $ 13,266 Total number of mutual fund shares Cost of mutual fund shares $ 1,803 $ 225 $ 19 $ 637 $ 10,756 The accompanying notes are an integral part of these financial statements. 10 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ING T. Rowe ING T. Rowe ING Van ING Van Price Capital Price Equity Kampen Equity Kampen ING Van Appreciation Income Growth Growth and Kampen Real Portfolio - Portfolio - Portfolio - Income Estate Portfolio Institutional Institutional Institutional Portfolio - - Institutional Class Class Class Service Class Class Assets Investments in mutual funds at fair value $ 5,226 $ 708 $ 5,061 $ 82 $ 1,160 Total assets 5,226 708 5,061 82 1,160 Liabilities Payable to related parties - Total liabilities - Net assets $ 708 $ 82 $ 1,160 Total number of mutual fund shares Cost of mutual fund shares $ 623 $ 4,227 $ 76 $ 803 The accompanying notes are an integral part of these financial statements. 11 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ING VP Index ING Wells ING American ING Baron Plus Fargo Small ING American Century Small- Small Cap International Cap Disciplined Century Select Mid Cap Value Growth Equity Portfolio Portfolio - Portfolio - Portfolio - Portfolio - - Service Class Service Class Initial Class Initial Class Initial Class Assets Investments in mutual funds at fair value $ 1,780 $ 2,129 $ - $ 19 $ 162 Total assets 1,780 2,129 - 19 162 Liabilities Payable to related parties - Total liabilities - Net assets $ 1,780 $ 2,129 $ - $ 19 $ 162 Total number of mutual fund shares 23 Cost of mutual fund shares $ 1,676 $ 2,062 $ - $ 17 $ 152 The accompanying notes are an integral part of these financial statements. 12 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ING Legg ING Lord ING Columbia Mason Partners Abbett U.S. ING Neuberger Small Cap ING JPMorgan Aggressive Government Berman Value II Mid Cap Value Growth Securities Partners Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Initial Class Initial Class Initial Class Initial Class Initial Class Assets Investments in mutual funds at fair value $ 674 $ 20 $ 13 $ 18 Total assets 613 674 20 13 18 Liabilities Payable to related parties - Total liabilities - Net assets $ 613 $ 674 $ 20 $ 18 Total number of mutual fund shares Cost of mutual fund shares $ 600 $ 602 $ 16 $ 13 $ 17 The accompanying notes are an integral part of these financial statements. 13 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ING ING T. Rowe ING Neuberger Oppenheimer Price Berman ING Strategic ING PIMCO Diversified Mid Regency Oppenheimer Income Total Return Cap Growth Portfolio - Global Portfolio Portfolio - Portfolio - Portfolio - Initial Class - Initial Class Service Class Initial Class Initial Class Assets Investments in mutual funds at fair value $ 6 $ 5,627 $ 18 $ 400 $ 12,106 Total assets 6 5,627 18 400 12,106 Liabilities Payable to related parties - 1 Total liabilities - 1 Net assets $ 6 $ 5,627 $ 18 $ 400 $ 12,105 Total number of mutual fund shares Cost of mutual fund shares $ 5 $ 4,157 $ 18 $ 391 $ 10,361 The accompanying notes are an integral part of these financial statements. 14 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ING VP ING VP ING Van ING Van Strategic Strategic ING UBS U.S. Kampen Kampen Equity Allocation Allocation Large Cap Comstock and Income Conservative Growth Equity Portfolio Portfolio - Portfolio - Portfolio - Class Portfolio - Class - Initial Class Initial Class Initial Class I I Assets Investments in mutual funds at fair value $8 $ 7,646 $ Total assets 8 589 7,646 11 115 Liabilities Payable to related parties - - 1 - - Total liabilities - - 1 - - Net assets $8 $ 589 $ 7,645 11 $ 115 Total number of mutual fund shares Cost of mutual fund shares $8 $ 516 $ 6,672 $ 11 $ 105 The accompanying notes are an integral part of these financial statements. 15 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ING VP Strategic Allocation ING VP Index ING VP Index ING VP Index ING VP Value Moderate Plus LargeCap Plus MidCap Plus SmallCap Opportunity Portfolio - Class Portfolio - Class Portfolio - Class Portfolio - Class Portfolio - Class I I I I I Assets Investments in mutual funds at fair value $ 57 $ 317 $ 755 $ 653 $ 144 Total assets 57 317 755 653 144 Liabilities Payable to related parties - Total liabilities - Net assets $ 57 $ 317 $ 755 $ 653 $ 144 Total number of mutual fund shares 39,945 Cost of mutual fund shares $ 53 $ 268 $ 695 $ 538 $ 127 The accompanying notes are an integral part of these financial statements. 16 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ING VP ING VP ING VP High MidCap SmallCap ING VP Yield Bond Opportunities ING VP Real Opportunities Balanced Portfolio - Class Portfolio - Class Estate Portfolio Portfolio - Class Portfolio - Class I I - Class S I I Assets Investments in mutual funds at fair value $ 1,350 $ 208 $ 323 $ 506 $ 1,091 Total assets 1,350 208 323 506 1,091 Liabilities Payable to related parties - Total liabilities - Net assets $ 1,350 $ 323 $ 1,091 Total number of mutual fund shares Cost of mutual fund shares $ 1,304 $ 168 $ 299 $ 397 $ 1,030 The accompanying notes are an integral part of these financial statements. 17 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) Neuberger Berman AMT ING VP Socially Intermediate Responsive Bond Portfolio - Portfolio® - Class I Class I Assets Investments in mutual funds at fair value $ 453 $ - Total assets 453 - Liabilities Payable to related parties - - Total liabilities - - Net assets $ 453 $ - Total number of mutual fund shares 34,929 27 Cost of mutual fund shares $ 465 $- The accompanying notes are an integral part of these financial statements. 18 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) American American American Funds Funds Funds Insurance Insurance AIM V.I. Core AIM V.I. Core Insurance Series® Growth Series® Equity Fund - Stock Fund - Series® Growth Income Fund - International Series I Shares Series I Shares Fund - Class 2 Class 2 Fund - Class 2 Net investment income (loss) Income: Dividends $9 Total investment income 9 19 15 16 25 Expenses: Mortality, expense risk and other charges 8 4 11 5 10 Total expenses 8 4 11 5 10 Net investment income (loss) 1 15 4 11 15 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 10 174 51 35 77 Capital gains distributions - - 11 24 14 Total realized gain (loss) on investments and capital gains distributions 10 174 62 59 91 Net unrealized appreciation (depreciation) of investments 122 (87) 102 68 137 Net realized and unrealized gain (loss) on investments 87 Net increase (decrease) in net assets resulting from operations $ 138 $ 243 The accompanying notes are an integral part of these financial statements. 19 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) Fidelity® VIP Fidelity® VIP Fidelity® VIP Fidelity® VIP Fidelity® VIP Equity-Income Equity-Income Growth Growth High Income Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Initial Class Service Class Initial Class Service Class Initial Class Net investment income (loss) Income: Dividends $ 127 $ 15 $ 2 $ 1 Total investment income 127 37 15 2 1 Expenses: Mortality, expense risk and other charges 35 2 12 - 3 Total expenses 35 2 12 - 3 Net investment income (loss) 92 35 3 2 (2) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 74 14 (51) 129 (33) Capital gains distributions 459 145 - - - Total realized gain (loss) on investments and capital gains distributions 533 159 (51) 129 (33) Net unrealized appreciation (depreciation) of investments 63 23 219 (102) 67 Net realized and unrealized gain (loss) on investments 27 34 Net increase (decrease) in net assets resulting from operations $ 688 $ 171 $ 29 $ 32 The accompanying notes are an integral part of these financial statements. 20 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) Fidelity® VIP Fidelity® VIP Fidelity® VIP Fidelity® VIP Fidelity® VIP Asset High Income Money Market Overseas Overseas Manager SM Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Service Class Initial Class Initial Class Service Class Initial Class Net investment income (loss) Income: Dividends $ - $ - $ 10 $ 4 $22 Total investment income - - 10 4 22 Expenses: Mortality, expense risk and other charges - - 3 1 2 Total expenses - - 3 1 2 Net investment income (loss) - - 7 3 20 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 1 - 433 183 58 Capital gains distributions - - 7 3 - Total realized gain (loss) on investments and capital gains distributions 1 - 440 186 58 Net unrealized appreciation (depreciation) of investments 6 - (327) (138) (46) Net realized and unrealized gain (loss) on investments 7 - 113 48 12 Net increase (decrease) in net assets resulting from operations $ 7 $ - $ 120 $ 32 The accompanying notes are an integral part of these financial statements. 21 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) Fidelity® VIP Fidelity® VIP Asset Fidelity® VIP Fidelity® VIP Fidelity® VIP Investment Manager SM Contrafund® Contrafund® Index 500 Grade Bond Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Service Class Initial Class Service Class Initial Class Initial Class Net investment income (loss) Income: Dividends $ 5 $ 112 $ 15 $ - $ 106 Total investment income 5 112 15 - 106 Expenses: Mortality, expense risk and other charges - 79 2 - 17 Total expenses - 79 2 - 17 Net investment income (loss) 5 33 13 - 89 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 20 224 97 - (31) Capital gains distributions - 707 111 - 6 Total realized gain (loss) on investments and capital gains distributions 20 931 208 - (25) Net unrealized appreciation (depreciation) of investments (18) (79) (73) - 22 Net realized and unrealized gain (loss) on investments 2 852 135 - (3) Net increase (decrease) in net assets resulting from operations $ 7 $ 885 $ 148 $ - $ 86 The accompanying notes are an integral part of these financial statements. 22 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING BlackRock ING Large Cap ING BlackRock ING Evergreen AllianceBernstein Growth Large Cap Health Sciences ING Evergreen Mid Cap Growth Portfolio - Growth Portfolio - Health Sciences Portfolio - Institutional Portfolio - Institutional Portfolio - Institutional Class Class Service Class Class Service Class Net investment income (loss) Income: Dividends $- $- $ - $ - $ - Total investment income - Expenses: Mortality, expense risk and other charges - - - 6 (5) Total expenses - - - 6 (5) Net investment income (loss) - - - (6) 5 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments (13) - - - 3 Capital gains distributions 10 - Total realized gain (loss) on investments and capital gains distributions (3) - - - 3 Net unrealized appreciation (depreciation) of investments 4 - - 5 (1) Net realized and unrealized gain (loss) on investments 1 - - 5 2 Net increase (decrease) in net assets resulting from operations $ 1 $ - $ - $ (1) $ 7 The accompanying notes are an integral part of these financial statements. 23 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING FMR SM ING FMR SM ING FMR SM Large Cap Mid Cap ING Evergreen Diversified Mid ING FMR SM Growth Growth Omega Portfolio Cap Portfolio - Diversified Mid Portfolio - Portfolio - - Institutional Institutional Cap Portfolio - Institutional Institutional Class Class Service Class Class Class Net investment income (loss) Income: Dividends $- $ - $ - $ - $ - Total investment income - Expenses: Mortality, expense risk and other charges 31 - - 59 3 Total expenses 31 - - 59 3 Net investment income (loss) (31) - - (59) (3) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 20 (3) 7 (5) 48 Capital gains distributions - 11 - 7 - Total realized gain (loss) on investments and capital gains distributions 20 8 7 2 48 Net unrealized appreciation (depreciation) of investments 224 (7) - 125 (19) Net realized and unrealized gain (loss) on investments 1 7 29 Net increase (decrease) in net assets resulting from operations $ 213 $ 1 $ 7 $ 68 $ 26 The accompanying notes are an integral part of these financial statements. 24 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING JPMorgan ING JPMorgan ING Global Emerging ING JPMorgan Value ING JPMorgan Resources Markets Equity Small Cap Core Opportunities Value Portfolio - Portfolio - Equity Portfolio Portfolio - Opportunities Institutional Institutional - Institutional Institutional Portfolio - Class Class Class Class Service Class Net investment income (loss) Income: Dividends $ 2 $- $ 2 $ 6 $ - Total investment income 2 - 2 6 - Expenses: Mortality, expense risk and other charges 2 - 22 2 1 Total expenses 2 - 22 2 1 Net investment income (loss) - - (20) 4 (1) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 26 1 86 1 61 Capital gains distributions 79 - 71 9 - Total realized gain (loss) on investments and capital gains distributions 105 1 157 10 61 Net unrealized appreciation (depreciation) of investments (27) 29 311 86 (16) Net realized and unrealized gain (loss) on investments 78 30 96 45 Net increase (decrease) in net assets resulting from operations $ 78 $ 448 $ 44 The accompanying notes are an integral part of these financial statements. 25 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING LifeStyle ING LifeStyle ING Julius Baer ING Legg Aggressive ING LifeStyle Moderate Foreign Mason Value Growth Growth Growth Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Institutional Institutional Institutional Institutional Institutional Class Class Class Class Class Net investment income (loss) Income: Dividends $ - $ - $ - $ 1 $ - Total investment income - - - 1 - Expenses: Mortality, expense risk and other charges 1 - - 1 - Total expenses 1 - - 1 - Net investment income (loss) (1) - Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 5 2 - - - Capital gains distributions - - - 3 - Total realized gain (loss) on investments and capital gains distributions 5 2 - 3 - Net unrealized appreciation (depreciation) of investments 92 3 - 40 1 Net realized and unrealized gain (loss) on investments 97 5 - 43 1 Net increase (decrease) in net assets resulting from operations $ 96 $ 5 $ - $ 43 $ 1 The accompanying notes are an integral part of these financial statements. 26 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING Lord ING LifeStyle Abbett Moderate ING Limited ING Liquid Affiliated Portfolio - Maturity Bond Assets Portfolio ING Liquid Portfolio - Institutional Portfolio - - Institutional Assets Portfolio Institutional Class Service Class Class - Service Class Class Net investment income (loss) Income: Dividends $ - $ 10 $ 82 $ 54 $ 1 Total investment income - 10 82 54 1 Expenses: Mortality, expense risk and other charges - 2 15 4 - Total expenses - 2 15 4 - Net investment income (loss) - 8 67 50 1 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments - (4) - - 5 Capital gains distributions - 5 Total realized gain (loss) on investments and capital gains distributions - (4) - - 10 Net unrealized appreciation (depreciation) of investments 1 6 - - (2) Net realized and unrealized gain (loss) on investments 1 2 - - 8 Net increase (decrease) in net assets resulting from operations $ 1 $ 10 $ 67 $ 50 $ 9 The accompanying notes are an integral part of these financial statements. 27 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING ING Marsico MarketStyle ING Marsico International ING Marsico ING MarketPro Growth Growth Opportunities International Portfolio - Portfolio - Portfolio - Portfolio - Opportunities Institutional Institutional Institutional Institutional Portfolio - Class Class Class Class Service Class Net investment income (loss) Income: Dividends $- $ - $ - $ 2 $ - Total investment income - - - 2 - Expenses: Mortality, expense risk and other charges - - 1 23 - Total expenses - - 1 23 - Net investment income (loss) - - (1) (21) - Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments - - 4 72 124 Capital gains distributions - - - 9 - Total realized gain (loss) on investments and capital gains distributions - - 4 81 124 Net unrealized appreciation (depreciation) of investments 2 - 15 527 (46) Net realized and unrealized gain (loss) on investments 2 - 19 608 78 Net increase (decrease) in net assets resulting from operations $ 2 $ - $ 18 $ 587 $ 78 The accompanying notes are an integral part of these financial statements. 28 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING ING MFS Total Oppenheimer ING Pioneer Return ING MFS Main Street ING Pioneer Mid Cap Value Portfolio - Utilities Portfolio® - Fund Portfolio - Portfolio - Institutional Portfolio - Institutional Institutional Institutional Class Service Class Class Class Class Net investment income (loss) Income: Dividends $ 28 $ 2 $ 3 $ - $ 2 Total investment income 28 2 3 - 2 Expenses: Mortality, expense risk and other charges 5 13 - - 3 Total expenses 5 13 - - 3 Net investment income (loss) 23 (11) 3 - (1) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 22 32 4 - 11 Capital gains distributions 48 10 - - 2 Total realized gain (loss) on investments and capital gains distributions 70 42 4 - 13 Net unrealized appreciation (depreciation) of investments 29 25 1 68 Net realized and unrealized gain (loss) on investments 99 29 1 81 Net increase (decrease) in net assets resulting from operations $ 122 $ 522 $ 32 $ 1 $ 80 The accompanying notes are an integral part of these financial statements. 29 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING T. Rowe ING T. Rowe ING Van ING Van Price Capital Price Equity Kampen Equity Kampen ING Stock Appreciation Income Growth Growth and Index Portfolio Portfolio - Portfolio - Portfolio - Income - Institutional Institutional Institutional Institutional Portfolio - Class Class Class Class Service Class Net investment income (loss) Income: Dividends $ 203 $ 70 $ 10 $ - $1 Total investment income 203 70 10 - 1 Expenses: Mortality, expense risk and other charges 77 25 3 44 - Total expenses 77 25 3 44 - Net investment income (loss) 126 45 7 (44) 1 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 227 60 9 168 1 Capital gains distributions 27 6 Total realized gain (loss) on investments and capital gains distributions 327 354 36 356 7 Net unrealized appreciation (depreciation) of investments 1,318 238 71 (161) 3 Net realized and unrealized gain (loss) on investments 592 10 Net increase (decrease) in net assets resulting from operations $ 1,771 $ 637 $ 114 $ 151 $ 11 The accompanying notes are an integral part of these financial statements. 30 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING Van ING VP Index ING Wells ING American Kampen Real Plus Fargo Small ING American Century Small- Estate Portfolio International Cap Disciplined Century Select Mid Cap Value - Institutional Equity Portfolio Portfolio - Portfolio - Portfolio - Class - Service Class Service Class Initial Class Initial Class Net investment income (loss) Income: Dividends $ 15 $ 17 $ 5 $ - $ - Total investment income 15 17 5 - - Expenses: Mortality, expense risk and other charges 7 8 8 - - Total expenses 7 8 8 - - Net investment income (loss) 8 9 (3) - - Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 55 (10) 3 - - Capital gains distributions 78 38 41 - - Total realized gain (loss) on investments and capital gains distributions 133 28 44 - - Net unrealized appreciation (depreciation) of investments 182 104 68 - 3 Net realized and unrealized gain (loss) on investments 315 132 112 - 3 Net increase (decrease) in net assets resulting from operations $ 323 $ 141 $ 109 $ - $ 3 The accompanying notes are an integral part of these financial statements. 31 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING Legg ING Lord ING Baron ING Columbia Mason Partners Abbett U.S. Small Cap Small Cap ING JPMorgan Aggressive Government Growth Value II Mid Cap Value Growth Securities Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Initial Class Initial Class Initial Class Initial Class Initial Class Net investment income (loss) Income: Dividends $ - $ - $ - $ - $ 1 Total investment income - 1 Expenses: Mortality, expense risk and other charges 1 3 3 - - Total expenses 1 3 3 - - Net investment income (loss) (1) (3) (3) - 1 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 2 (5) 11 1 - Capital gains distributions 1 - 4 - - Total realized gain (loss) on investments and capital gains distributions 3 (5) 15 1 - Net unrealized appreciation (depreciation) of investments 9 13 74 1 - Net realized and unrealized gain (loss) on investments 12 8 89 2 - Net increase (decrease) in net assets resulting from operations $ 5 $ 86 $ 2 $ 1 The accompanying notes are an integral part of these financial statements. 32 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING ING Neuberger ING Neuberger Oppenheimer Berman Berman ING Strategic ING PIMCO Partners Regency Oppenheimer Income Total Return Portfolio - Portfolio - Global Portfolio Portfolio - Portfolio - Initial Class Initial Class - Initial Class Service Class Initial Class Net investment income (loss) Income: Dividends $ - $ - $ 4 $ - $ 6 Total investment income - - 4 - 6 Expenses: Mortality, expense risk and other charges - - 44 - 2 Total expenses - - 44 - 2 Net investment income (loss) - - (40) - 4 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments - - 167 - - Capital gains distributions - - 8 - - Total realized gain (loss) on investments and capital gains distributions - - 175 - - Net unrealized appreciation (depreciation) of investments 1 1 726 - 7 Net realized and unrealized gain (loss) on investments 1 1 901 - 7 Net increase (decrease) in net assets resulting from operations $ 1 $ 1 $ 861 $ - $ 11 The accompanying notes are an integral part of these financial statements. 33 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING T. Rowe ING VP Price ING Van ING Van Strategic Diversified Mid ING UBS U.S. Kampen Kampen Equity Allocation Cap Growth Large Cap Comstock and Income Conservative Portfolio - Equity Portfolio Portfolio - Portfolio - Portfolio - Initial Class - Initial Class Initial Class Initial Class Class I Net investment income (loss) Income: Dividends $- $ - $ 5 $ 144 $ - Total investment income - - 5 144 - Expenses: Mortality, expense risk and other charges 91 - 3 57 - Total expenses 91 - 3 57 - Net investment income (loss) (91) - 2 87 - Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 142 1 18 115 - Capital gains distributions 250 - 26 256 - Total realized gain (loss) on investments and capital gains distributions 392 1 44 371 - Net unrealized appreciation (depreciation) of investments 636 - 32 376 - Net realized and unrealized gain (loss) on investments 1,028 1 76 747 - Net increase (decrease) in net assets resulting from operations $ 937 $ 1 $ 78 $ 834 $ - The accompanying notes are an integral part of these financial statements. 34 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING VP ING VP Strategic Strategic Allocation Allocation ING VP Index ING VP Index ING VP Index Growth Moderate Plus LargeCap Plus MidCap Plus SmallCap Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Class I Class I Class I Class I Class I Net investment income (loss) Income: Dividends $ 3 $ 2 $ 3 $ 5 $ 2 Total investment income 3 2 3 5 2 Expenses: Mortality, expense risk and other charges 1 1 1 5 4 Total expenses 1 1 1 5 4 Net investment income (loss) 2 1 2 - (2) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 6 - 8 29 26 Capital gains distributions 3 2 - 57 30 Total realized gain (loss) on investments and capital gains distributions 9 2 8 86 56 Net unrealized appreciation (depreciation) of investments 4 3 29 (26) 19 Net realized and unrealized gain (loss) on investments 13 5 37 60 75 Net increase (decrease) in net assets resulting from operations $ 15 $ 6 $ 39 $ 60 $ 73 The accompanying notes are an integral part of these financial statements. 35 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING VP ING VP ING VP Value ING VP High MidCap SmallCap Opportunity Yield Bond Opportunities ING VP Real Opportunities Portfolio - Portfolio - Portfolio - Estate Portfolio Portfolio - Class I Class I Class I - Class S Class I Net investment income (loss) Income: Dividends $ 2 $ 64 $ - $2 $ - Total investment income 2 64 - 2 - Expenses: Mortality, expense risk and other charges 1 7 - 1 1 Total expenses 1 7 - 1 1 Net investment income (loss) 1 57 - 1 (1) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 1 - 9 1 26 Capital gains distributions - - - 5 - Total realized gain (loss) on investments and capital gains distributions 1 - 9 6 26 Net unrealized appreciation (depreciation) of investments 18 22 6 24 31 Net realized and unrealized gain (loss) on investments 19 22 15 30 57 Net increase (decrease) in net assets resulting from operations $ 20 $ 79 $ 15 $ 31 $ 56 The accompanying notes are an integral part of these financial statements. 36 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) Neuberger Neuberger Neuberger Berman AMT Berman AMT ING VP ING VP Berman AMT Limited Socially Balanced Intermediate Growth Maturity Bond Responsive Portfolio - Bond Portfolio - Portfolio® - Portfolio® - Portfolio® - Class I Class I Class I Class I Class I Net investment income (loss) Income: Dividends $ - $ 18 $ - $- $ - Total investment income - 18 - - - Expenses: Mortality, expense risk and other charges 5 3 - - - Total expenses 5 3 - - - Net investment income (loss) (5) 15 - - - Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments - (7) 9 - 5 Capital gains distributions - Total realized gain (loss) on investments and capital gains distributions - (7) 9 - 5 Net unrealized appreciation (depreciation) of investments 60 7 (4) - - Net realized and unrealized gain (loss) on investments 60 - 5 - 5 Net increase (decrease) in net assets resulting from operations $ 55 $ 15 $ 5 $ - $ 5 The accompanying notes are an integral part of these financial statements. 37 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) Pioneer Small Putnam VT Cap Value VCT Small Cap Portfolio - Value Fund - Class I Class IB Shares Net investment income (loss) Income: Dividends $ - $ 192 Total investment income - 192 Expenses: Mortality, expense risk and other charges 1 4 Total expenses 1 4 Net investment income (loss) (1) 188 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 196 488 Capital gains distributions - - Total realized gain (loss) on investments and capital gains distributions 196 488 Net unrealized appreciation (depreciation) of investments (134) (465) Net realized and unrealized gain (loss) on investments 62 23 Net increase (decrease) in net assets resulting from operations $ 61 $ 211 The accompanying notes are an integral part of these financial statements. 38 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) American American Funds Funds Insurance AIM V.I. Core AIM V.I. Core Insurance Series® Growth Equity Fund - Stock Fund - Series® Growth Income Fund - Series I Shares Series I Shares Fund - Class 2 Class 2 Net Assets at January 1, 2005 $- $ 1,654 $ 986 $649 Increase (decrease) in net assets Operations: Net investment income (loss) - (4) 2 8 Total realized gain (loss) on investments and capital gains distributions - (43) 18 18 Net unrealized appreciation (depreciation) of investments - 84 192 26 Net increase (decrease) in net assets from operations - 37 212 52 Changes from principal transactions: Premiums - 237 198 93 Surrenders and withdrawals - (51) (47) (21) Cost of insurance and administrative charges - (138) (92) (59) Benefit payments - - (6) (6) Transfers between Divisions (including fixed account), net - (121) 448 246 Increase (decrease) in net assets derived from principal transactions - (73) 501 253 Total increase (decrease) in net assets - (36) 713 305 Net assets at December 31, 2005 - 1,618 1,699 954 Increase (decrease) in net assets Operations: Net investment income (loss) 1 15 4 11 Total realized gain (loss) on investments and capital gains distributions 10 174 62 59 Net unrealized appreciation (depreciation) of investments 122 (87) 102 68 Net increase (decrease) in net assets from operations 133 102 168 138 Changes from principal transactions: Premiums - 64 226 97 Surrenders and withdrawals (114) (6) (64) (40) Cost of insurance and administrative charges (79) (42) (113) (68) Benefit payments - Transfers between Divisions (including fixed account), net 1,616 (1,736) 105 (22) Increase (decrease) in net assets derived from principal transactions 1,423 (1,720) 154 (33) Total increase (decrease) in net assets 1,556 (1,618) 322 105 Net assets at December 31, 2006 $ - $ 2,021 The accompanying notes are an integral part of these financial statements. 39 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) American Funds Insurance Fidelity® VIP Fidelity® VIP Fidelity® VIP Series® Equity-Income Equity-Income Growth International Portfolio - Portfolio - Portfolio - Fund - Class 2 Initial Class Service Class Initial Class Net Assets at January 1, 2005 $ 583 $ 3,891 $ 931 $ 3,831 Increase (decrease) in net assets Operations: Net investment income (loss) 11 29 12 (16) Total realized gain (loss) on investments and capital gains distributions 19 151 38 (235) Net unrealized appreciation (depreciation) of investments 173 (7) 5 429 Net increase (decrease) in net assets from operations 203 173 55 178 Changes from principal transactions: Premiums 152 431 174 612 Surrenders and withdrawals (33) (254) (18) (181) Cost of insurance and administrative charges (65) (297) (82) (391) Benefit payments - (8) - - Transfers between Divisions (including fixed account), net 460 (184 ) 10 (208) Increase (decrease) in net assets derived from principal transactions 514 (312) 84 (168) Total increase (decrease) in net assets 717 (139) 139 10 Net assets at December 31, 2005 1,300 3,752 1,070 3,841 Increase (decrease) in net assets Operations: Net investment income (loss) 15 92 35 3 Total realized gain (loss) on investments and capital gains distributions 91 533 159 (51) Net unrealized appreciation (depreciation) of investments 137 63 23 219 Net increase (decrease) in net assets from operations 243 688 217 171 Changes from principal transactions: Premiums 159 353 192 234 Surrenders and withdrawals (80) (380) (41) (49) Cost of insurance and administrative charges (88) (279) (86) (120) Benefit payments - Transfers between Divisions (including fixed account), net 75 (111) (28) (4,077) Increase (decrease) in net assets derived from principal transactions 66 (417) 37 (4,012) Total increase (decrease) in net assets 309 271 254 (3,841) Net assets at December 31, 2006 $ 1,609 $ 4,023 $ 1,324 $ - The accompanying notes are an integral part of these financial statements. 40 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) Fidelity® VIP Fidelity® VIP Fidelity® VIP Fidelity® VIP Growth High Income High Income Money Market Portfolio - Portfolio - Portfolio - Portfolio - Service Class Initial Class Service Class Initial Class Net Assets at January 1, 2005 $ 605 $ 1,354 $ 249 $ - Increase (decrease) in net assets Operations: Net investment income (loss) 2 157 36 - Total realized gain (loss) on investments and capital gains distributions (4) 53 6 - Net unrealized appreciation (depreciation) of investments 34 (192) (35) - Net increase (decrease) in net assets from operations 32 18 7 - Changes from principal transactions: Premiums 142 126 35 - Surrenders and withdrawals (72) (35) (3) - Cost of insurance and administrative charges (61) (99) (20) - Benefit payments - Transfers between Divisions (including fixed account), net (38) (269) (26) - Increase (decrease) in net assets derived from principal transactions - Total increase (decrease) in net assets 3 (259) (7) - Net assets at December 31, 2005 608 1,095 242 - Increase (decrease) in net assets Operations: Net investment income (loss) 2 (2) - - Total realized gain (loss) on investments and capital gains distributions 129 (33) 1 - Net unrealized appreciation (depreciation) of investments (102) 67 6 - Net increase (decrease) in net assets from operations 29 32 7 - Changes from principal transactions: Premiums 38 37 10 - Surrenders and withdrawals (26) (52) (1) - Cost of insurance and administrative charges (19) (30) (6) - Benefit payments - Transfers between Divisions (including fixed account), net (630) (1,082) (252) - Increase (decrease) in net assets derived from principal transactions (637) (1,127) (249) - Total increase (decrease) in net assets (608) (1,095) (242) - Net assets at December 31, 2006 $ - $ - $ - $ - The accompanying notes are an integral part of these financial statements. 41 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) Fidelity® VIP Fidelity® VIP Fidelity® VIP Fidelity® VIP Asset Asset Overseas Overseas Manager SM Manager SM Portfolio - Portfolio - Portfolio - Portfolio - Initial Class Service Class Initial Class Service Class Net Assets at January 1, 2005 $ 935 $ 396 $ 850 $ 194 Increase (decrease) in net assets Operations: Net investment income (loss) (3) - 15 5 Total realized gain (loss) on investments and capital gains distributions 19 17 (15) 1 Net unrealized appreciation (depreciation) of investments 152 52 25 2 Net increase (decrease) in net assets from operations 168 69 25 8 Changes from principal transactions: Premiums 106 49 91 39 Surrenders and withdrawals (48) (12) (24) (18) Cost of insurance and administrative charges (70) (26) (71) (18) Benefit payments - Transfers between Divisions (including fixed account), net (35) (2) Increase (decrease) in net assets derived from principal transactions (24) (45) 1 Total increase (decrease) in net assets 136 45 (20) 9 Net assets at December 31, 2005 1,071 441 830 203 Increase (decrease) in net assets Operations: Net investment income (loss) 7 3 20 5 Total realized gain (loss) on investments and capital gains distributions 440 186 58 20 Net unrealized appreciation (depreciation) of investments (327) (138) (46) (18) Net increase (decrease) in net assets from operations 120 51 32 7 Changes from principal transactions: Premiums 27 18 30 9 Surrenders and withdrawals (9) (1) (7) (5) Cost of insurance and administrative charges (23) (9) (22) (5) Benefit payments - Transfers between Divisions (including fixed account), net (500) Increase (decrease) in net assets derived from principal transactions (1,191) (492) (210) Total increase (decrease) in net assets Net assets at December 31, 2006 $ - $- $ - $- The accompanying notes are an integral part of these financial statements. 42 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) Fidelity® VIP Fidelity® VIP Fidelity® VIP Fidelity® VIP Investment Contrafund® Contrafund® Index 500 Grade Bond Portfolio - Portfolio - Portfolio - Portfolio - Initial Class Service Class Initial Class Initial Class Net Assets at January 1, 2005 $ 7,608 $ 1,229 $ - $2,862 Increase (decrease) in net assets Operations: Net investment income (loss) (47) 1 - 84 Total realized gain (loss) on investments and capital gains distributions 70 51 - 63 Net unrealized appreciation (depreciation) of investments 1,151 144 - (107) Net increase (decrease) in net assets from operations 1,174 196 - 40 Changes from principal transactions: Premiums 897 183 - 337 Surrenders and withdrawals (370) (20) - (216) Cost of insurance and administrative charges (655) (95) - (237) Benefit payments (8) - - - Transfers between Divisions (including fixed account), net (172) (115) - (143) Increase (decrease) in net assets derived from principal transactions (308) (47) - (259) Total increase (decrease) in net assets 866 149 - (219) Net assets at December 31, 2005 8,474 1,378 - 2,643 Increase (decrease) in net assets Operations: Net investment income (loss) 33 13 - 89 Total realized gain (loss) on investments and capital gains distributions 931 208 - (25) Net unrealized appreciation (depreciation) of investments (79) (73) - 22 Net increase (decrease) in net assets from operations 885 148 - 86 Changes from principal transactions: Premiums 833 174 (1) - Surrenders and withdrawals (625) (128) - - Cost of insurance and administrative charges (611) (92) (1) - Benefit payments - Transfers between Divisions (including fixed account), net (109) (97) 2 (527) Increase (decrease) in net assets derived from principal transactions (512) (143) - (527) Total increase (decrease) in net assets 373 5 - (441) Net assets at December 31, 2006 $ 1,383 $- $ 2,202 The accompanying notes are an integral part of these financial statements. 43 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING AllianceBernstein Mid Cap Growth Portfolio - Institutional Class ING BlackRock Large Cap Growth Portfolio - Institutional Class ING BlackRock Large Cap Growth Portfolio - Service Class ING Evergreen Health Sciences Portfolio - Institutional Class Net Assets at January 1, 2005 $ - $ - $ - $ - Increase (decrease) in net assets Operations: Net investment income (loss) - Total realized gain (loss) on investments and capital gains distributions - Net unrealized appreciation (depreciation) of investments - Net increase (decrease) in net assets from operations - Changes from principal transactions: Premiums - Surrenders and withdrawals - Cost of insurance and administrative charges - Benefit payments - Transfers between Divisions (including fixed account), net - Increase (decrease) in net assets derived from principal transactions - Total increase (decrease) in net assets - Net assets at December 31, 2005 - Increase (decrease) in net assets Operations: Net investment income (loss) - - - (6) Total realized gain (loss) on investments and capital gains distributions (3) - - - Net unrealized appreciation (depreciation) of investments 4 - - 5 Net increase (decrease) in net assets from operations 1 - - (1) Changes from principal transactions: Premiums 4 - - - Surrenders and withdrawals (9) - - - Cost of insurance and administrative charges (6) - - - Benefit payments - Transfers between Divisions (including fixed account), net 92 7 - 78 Increase (decrease) in net assets derived from principal transactions 81 7 - 78 Total increase (decrease) in net assets 82 7 - 77 Net assets at December 31, 2006 $ 82 $ 7 $ - $ 77 The accompanying notes are an integral part of these financial statements. 44 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING Evergreen Health Sciences Portfolio - Service Class ING Evergreen Omega Portfolio - Institutional Class ING FMR SM Diversified Mid Cap Portfolio - Institutional Class ING FMR SM Diversified Mid Cap Portfolio - Service Class Net Assets at January 1, 2005 $- $ - $- $ - Increase (decrease) in net assets Operations: Net investment income (loss) - (8) - - Total realized gain (loss) on investments and capital gains distributions 1 4 - - Net unrealized appreciation (depreciation) of investments 1 120 - - Net increase (decrease) in net assets from operations 2 116 - - Changes from principal transactions: Premiums - 194 - - Surrenders and withdrawals - (94) - - Cost of insurance and administrative charges - (101) - - Benefit payments - Transfers between Divisions (including fixed account), net 37 4,219 - 52 Increase (decrease) in net assets derived from principal transactions 37 4,218 - 52 Total increase (decrease) in net assets 39 4,334 - 52 Net assets at December 31, 2005 39 4,334 - 52 Increase (decrease) in net assets Operations: Net investment income (loss) 5 (31) - - Total realized gain (loss) on investments and capital gains distributions 3 20 8 7 Net unrealized appreciation (depreciation) of investments (1) 224 (7) - Net increase (decrease) in net assets from operations 7 213 1 7 Changes from principal transactions: Premiums 2 645 6 - Surrenders and withdrawals - (221) - - Cost of insurance and administrative charges (4) (344) (7) (1) Benefit payments - Transfers between Divisions (including fixed account), net (44) (320) 135 (58) Increase (decrease) in net assets derived from principal transactions (46) (240) 134 (59 ) Total increase (decrease) in net assets (39) (27) 135 (52) Net assets at December 31, 2006 $ - $ 4,307 $ 135 $ - The accompanying notes are an integral part of these financial statements. 45 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING FMR SM Large Cap Growth Portfolio - Institutional Class ING FMR SM Mid Cap Growth Portfolio - Institutional Class ING Global Resources Portfolio - Institutional Class ING JPMorgan Emerging Markets Equity Portfolio - Institutional Class Net Assets at January 1, 2005 $- $ 670 $ 210 $ - Increase (decrease) in net assets Operations: Net investment income (loss) (1) (3) 2 - Total realized gain (loss) on investments and capital gains distributions 14 34 45 - Net unrealized appreciation (depreciation) of investments 122 (2) 45 - Net increase (decrease) in net assets from operations 135 29 92 - Changes from principal transactions: Premiums 213 151 37 - Surrenders and withdrawals (56) (45) (6) - Cost of insurance and administrative charges (132) (71) (22) - Benefit payments - Transfers between Divisions (including fixed account), net 4,865 35 171 - Increase (decrease) in net assets derived from principal transactions 4,890 70 180 - Total increase (decrease) in net assets 5,025 99 272 - Net assets at December 31, 2005 5,025 769 482 - Increase (decrease) in net assets Operations: Net investment income (loss) (59) (3) - - Total realized gain (loss) on investments and capital gains distributions 2 48 105 1 Net unrealized appreciation (depreciation) of investments 125 (19) (27) 29 Net increase (decrease) in net assets from operations 68 26 78 30 Changes from principal transactions: Premiums 1,228 45 74 7 Surrenders and withdrawals (483) (13) (8) - Cost of insurance and administrative charges (705) (65) (42) (4) Benefit payments - Transfers between Divisions (including fixed account), net 4,027 (65) 261 219 Increase (decrease) in net assets derived from principal transactions 4,067 (98) 285 222 Total increase (decrease) in net assets 4,135 (72) 363 252 Net assets at December 31, 2006 $ 845 $ 252 The accompanying notes are an integral part of these financial statements. 46 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING JPMorgan Value Opportunities Portfolio - Institutional Class ING JPMorgan Value Opportunities Portfolio - Service Class ING Julius Baer Foreign Portfolio - Institutional Class ING JPMorgan Small Cap Core Equity Portfolio - Institutional Class Net Assets at January 1, 2005 $ 2,734 $ - $ - $ - Increase (decrease) in net assets Operations: Net investment income (loss) (20) - (1) - Total realized gain (loss) on investments and capital gains distributions 287 - - 15 Net unrealized appreciation (depreciation) of investments (179) - 16 3 Net increase (decrease) in net assets from operations 88 - 15 18 Changes from principal transactions: Premiums 434 - 29 2 Surrenders and withdrawals (151) - (6) (1) Cost of insurance and administrative charges (243) - (12) (3) Benefit payments - Transfers between Divisions (including fixed account), net 18 - 663 206 Increase (decrease) in net assets derived from principal transactions 58 - 674 204 Total increase (decrease) in net assets 146 - 689 222 Net assets at December 31, 2005 2,880 - 689 222 Increase (decrease) in net assets Operations: Net investment income (loss) (20) 4 (1) (1) Total realized gain (loss) on investments and capital gains distributions 157 10 61 5 Net unrealized appreciation (depreciation) of investments 311 86 (16) 92 Net increase (decrease) in net assets from operations 448 100 44 96 Changes from principal transactions: Premiums 444 - 123 26 Surrenders and withdrawals (234) - (2) (5) Cost of insurance and administrative charges (228) - (44) (22) Benefit payments - Transfers between Divisions (including fixed account), net (321) 815 (810) 230 Increase (decrease) in net assets derived from principal transactions (339) 815 (733) 229 Total increase (decrease) in net assets 109 915 (689) 325 Net assets at December 31, 2006 $ 915 $ - The accompanying notes are an integral part of these financial statements. 47 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING LifeStyle Aggressive Growth Portfolio - Institutional Class ING LifeStyle Growth Portfolio - Institutional Class ING LifeStyle Moderate Growth Portfolio - Institutional Class ING Legg Mason Value Portfolio - Institutional Class Net Assets at January 1, 2005 $ 13 $ - $ - $ - Increase (decrease) in net assets Operations: Net investment income (loss) - Total realized gain (loss) on investments and capital gains distributions - Net unrealized appreciation (depreciation) of investments 4 - - - Net increase (decrease) in net assets from operations 4 - - - Changes from principal transactions: Premiums 5 - - - Surrenders and withdrawals - Cost of insurance and administrative charges (2) - - - Benefit payments - Transfers between Divisions (including fixed account), net 45 - - - Increase (decrease) in net assets derived from principal transactions 48 - - - Total increase (decrease) in net assets 52 - - - Net assets at December 31, 2005 65 - - - Increase (decrease) in net assets Operations: Net investment income (loss) - Total realized gain (loss) on investments and capital gains distributions 2 - 3 - Net unrealized appreciation (depreciation) of investments 3 - 40 1 Net increase (decrease) in net assets from operations 5 - 43 1 Changes from principal transactions: Premiums 7 1 39 1 Surrenders and withdrawals - - (8) - Cost of insurance and administrative charges (3) - (15) (1) Benefit payments - Transfers between Divisions (including fixed account), net 3 15 428 36 Increase (decrease) in net assets derived from principal transactions 7 16 36 Total increase (decrease) in net assets 12 16 37 Net assets at December 31, 2006 $ 77 $ 16 $ 487 $ 37 The accompanying notes are an integral part of these financial statements. 48 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING LifeStyle Moderate Portfolio - Institutional Class ING Limited Maturity Bond Portfolio - Service Class ING Liquid Assets Portfolio - Institutional Class ING Liquid Assets Portfolio - Service Class Net Assets at January 1, 2005 $- $ 327 $ 1,763 $ 1,306 Increase (decrease) in net assets Operations: Net investment income (loss) - 11 35 31 Total realized gain (loss) on investments and capital gains distributions - (3) - - Net unrealized appreciation (depreciation) of investments - (5) - - Net increase (decrease) in net assets from operations - 3 35 31 Changes from principal transactions: Premiums - 34 307 405 Surrenders and withdrawals - (15) (832) (8) Cost of insurance and administrative charges - (24) (214) (170) Benefit payments - - (154) (5) Transfers between Divisions (including fixed account), net - (39) 566 (343) Increase (decrease) in net assets derived from principal transactions - (44) (327) (121) Total increase (decrease) in net assets - (41) (292) (90) Net assets at December 31, 2005 - 286 1,471 1,216 Increase (decrease) in net assets Operations: Net investment income (loss) - 8 67 50 Total realized gain (loss) on investments and capital gains distributions - (4) - - Net unrealized appreciation (depreciation) of investments 1 6 - - Net increase (decrease) in net assets from operations 1 10 67 50 Changes from principal transactions: Premiums - 31 323 304 Surrenders and withdrawals - (19) (59) (7) Cost of insurance and administrative charges - (25) (195) (186) Benefit payments - - (521) (9) Transfers between Divisions (including fixed account), net 26 216 907 (51) Increase (decrease) in net assets derived from principal transactions 26 455 51 Total increase (decrease) in net assets 27 Net assets at December 31, 2006 $ 1,993 $ 1,317 The accompanying notes are an integral part of these financial statements. 49 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING Lord Abbett Affiliated Portfolio - Institutional Class ING MarketPro Portfolio - Institutional Class ING MarketStyle Growth Portfolio - Institutional Class ING Marsico Growth Portfolio - Institutional Class Net Assets at January 1, 2005 $50 $ - $ - $ 103 Increase (decrease) in net assets Operations: Net investment income (loss) 1 - - (1) Total realized gain (loss) on investments and capital gains distributions 1 - - 11 Net unrealized appreciation (depreciation) of investments 2 - - 11 Net increase (decrease) in net assets from operations 4 - - 21 Changes from principal transactions: Premiums 8 - - 29 Surrenders and withdrawals - - - (1) Cost of insurance and administrative charges (5) - - (21) Benefit payments - Transfers between Divisions (including fixed account), net 4 - - 95 Increase (decrease) in net assets derived from principal transactions 7 - - 102 Total increase (decrease) in net assets 11 - - 123 Net assets at December 31, 2005 61 - - 226 Increase (decrease) in net assets Operations: Net investment income (loss) 1 - - (1) Total realized gain (loss) on investments and capital gains distributions 10 - - 4 Net unrealized appreciation (depreciation) of investments (2) 2 - 15 Net increase (decrease) in net assets from operations 9 2 - 18 Changes from principal transactions: Premiums 2 4 - 57 Surrenders and withdrawals (4) - - (3) Cost of insurance and administrative charges (4) (2) - (30) Benefit payments - Transfers between Divisions (including fixed account), net (31) 31 20 119 Increase (decrease) in net assets derived from principal transactions (37) 33 20 143 Total increase (decrease) in net assets (28) 35 20 161 Net assets at December 31, 2006 $ 20 $ 387 The accompanying notes are an integral part of these financial statements. 50 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING Marsico International Opportunities Portfolio - Institutional Class ING Marsico International Opportunities Portfolio - Service Class ING MFS Total Opportunities Return Portfolio - Institutional Class ING MFS Utilities Portfolio - Service Class Net Assets at January 1, 2005 $ - $ - $ 1,049 $ - Increase (decrease) in net assets Operations: Net investment income (loss) (2) 1 21 9 Total realized gain (loss) on investments and capital gains distributions 37 8 72 35 Net unrealized appreciation (depreciation) of investments 208 46 (65) (43) Net increase (decrease) in net assets from operations 243 55 28 1 Changes from principal transactions: Premiums 54 26 169 50 Surrenders and withdrawals (58) (1) (56) (19) Cost of insurance and administrative charges (54) (13) (90) (39) Benefit payments - Transfers between Divisions (including fixed account), net 2,208 472 (52) 1,801 Increase (decrease) in net assets derived from principal transactions 2,150 484 (28) 1,793 Total increase (decrease) in net assets 2,393 - 1,794 Net assets at December 31, 2005 2,393 539 1,049 1,794 Increase (decrease) in net assets Operations: Net investment income (loss) (21) - 23 (11) Total realized gain (loss) on investments and capital gains distributions 81 124 70 42 Net unrealized appreciation (depreciation) of investments 527 (46) 29 491 Net increase (decrease) in net assets from operations 587 78 122 522 Changes from principal transactions: Premiums 291 34 181 244 Surrenders and withdrawals (85) (1) (20) (71) Cost of insurance and administrative charges (238) (16) (83) (145) Benefit payments - Transfers between Divisions (including fixed account), net 478 (634) (58) (93) Increase (decrease) in net assets derived from principal transactions 446 (617) 20 (65) Total increase (decrease) in net assets 1,033 (539) 142 457 Net assets at December 31, 2006 $ 3,426 $ - $ 1,191 $ 2,251 The accompanying notes are an integral part of these financial statements. 51 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING Oppenheimer ING Pioneer ING Stock Main Street ING Pioneer Mid Cap Value Portfolio® - Fund Portfolio - Portfolio - Index Portfolio - Institutional Institutional Institutional Institutional Class Class Class Class Net Assets at January 1, 2005 $136 $ - $ - $ 12,416 Increase (decrease) in net assets Operations: Net investment income (loss) 2 - (1) (76) Total realized gain (loss) on investments and capital gains distributions 13 - - 72 Net unrealized appreciation (depreciation) of investments (4) - 24 469 Net increase (decrease) in net assets from operations 11 - 23 465 Changes from principal transactions: Premiums 30 - 35 1,726 Surrenders and withdrawals (12) - (23) (638) Cost of insurance and administrative charges (16) - (17) (1,114) Benefit payments - Transfers between Divisions (including fixed account), net 35 - 750 (506) Increase (decrease) in net assets derived from principal transactions 37 - 745 (532) Total increase (decrease) in net assets 48 - 768 (67) Net assets at December 31, 2005 184 - 768 12,349 Increase (decrease) in net assets Operations: Net investment income (loss) 3 - (1) 126 Total realized gain (loss) on investments and capital gains distributions 4 - 13 327 Net unrealized appreciation (depreciation) of investments 25 1 68 Net increase (decrease) in net assets from operations 32 1 80 1,771 Changes from principal transactions: Premiums 47 - 121 1,672 Surrenders and withdrawals (2) - (28) (916) Cost of insurance and administrative charges (19) - (55) (1,036) Benefit payments - Transfers between Divisions (including fixed account), net 22 19 (157) (574) Increase (decrease) in net assets derived from principal transactions 48 19 (119) (854) Total increase (decrease) in net assets 80 20 (39) Net assets at December 31, 2006 $ 264 $ 729 $ 13,266 The accompanying notes are an integral part of these financial statements. 52 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING T. Rowe ING T. Rowe ING Van ING Van Price Capital Price Equity Kampen Equity Kampen Appreciation Income Growth Growth and Portfolio - Portfolio - Portfolio - Income Institutional Institutional Institutional Portfolio - Class Class Class Service Class Net Assets at January 1, 2005 $ 3,181 $ 193 $ 5,507 $ - Increase (decrease) in net assets Operations: Net investment income (loss) 35 4 (14) - Total realized gain (loss) on investments and capital gains distributions 213 28 38 - Net unrealized appreciation (depreciation) of investments 37 (6) 734 2 Net increase (decrease) in net assets from operations 285 26 758 2 Changes from principal transactions: Premiums 500 61 916 1 Surrenders and withdrawals (143) (67) (304) - Cost of insurance and administrative charges (249) (38) (526) (1) Benefit payments (6) - (6) - Transfers between Divisions (including fixed account), net 674 426 (402) 60 Increase (decrease) in net assets derived from principal transactions 776 382 (322) 60 Total increase (decrease) in net assets 62 Net assets at December 31, 2005 4,242 601 5,943 62 Increase (decrease) in net assets Operations: Net investment income (loss) 45 7 (44) 1 Total realized gain (loss) on investments and capital gains distributions 354 36 356 7 Net unrealized appreciation (depreciation) of investments 238 71 (161) 3 Net increase (decrease) in net assets from operations 637 114 151 11 Changes from principal transactions: Premiums 529 67 271 4 Surrenders and withdrawals (71) (29) (539) (1) Cost of insurance and administrative charges (280) (47) (445) (4) Benefit payments - Transfers between Divisions (including fixed account), net 169 2 (320) 10 Increase (decrease) in net assets derived from principal transactions 347 (7) (1,033) 9 Total increase (decrease) in net assets 984 107 (882) 20 Net assets at December 31, 2006 $ 5,226 $ 708 $ 5,061 $ 82 The accompanying notes are an integral part of these financial statements. 53 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING Van ING VP Index ING Wells Kampen Real Plus Fargo Small ING American Estate Portfolio International Cap Disciplined Century Select - Institutional Equity Portfolio Portfolio - Portfolio - Class - Service Class Service Class Initial Class Net Assets at January 1, 2005 $ 548 $ - $ - $ - Increase (decrease) in net assets Operations: Net investment income (loss) 4 - - - Total realized gain (loss) on investments and capital gains distributions 52 - - - Net unrealized appreciation (depreciation) of investments 81 - - - Net increase (decrease) in net assets from operations 137 - - - Changes from principal transactions: Premiums 101 - - - Surrenders and withdrawals (74) - - - Cost of insurance and administrative charges (47) - - - Benefit payments - Transfers between Divisions (including fixed account), net 239 - - - Increase (decrease) in net assets derived from principal transactions 219 - - - Total increase (decrease) in net assets 356 - - - Net assets at December 31, 2005 904 - - - Increase (decrease) in net assets Operations: Net investment income (loss) 8 9 (3) - Total realized gain (loss) on investments and capital gains distributions 133 28 44 - Net unrealized appreciation (depreciation) of investments 182 104 68 - Net increase (decrease) in net assets from operations 323 141 109 - Changes from principal transactions: Premiums 25 117 189 - Surrenders and withdrawals (11) (50) (18) - Cost of insurance and administrative charges (54) (66) (77) - Benefit payments - Transfers between Divisions (including fixed account), net (27) 1,638 1,926 - Increase (decrease) in net assets derived from principal transactions (67) 1,639 2,020 - Total increase (decrease) in net assets 256 1,780 2,129 - Net assets at December 31, 2006 $ 1,160 $ 1,780 $ 2,129 $ - The accompanying notes are an integral part of these financial statements. 54 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING American ING Baron ING Columbia Century Small- Small Cap Small Cap ING JPMorgan Mid Cap Value Growth Value II Mid Cap Value Portfolio - Portfolio - Portfolio - Portfolio - Initial Class Initial Class Initial Class Initial Class Net Assets at January 1, 2005 $ - $ - $ - $108 Increase (decrease) in net assets Operations: Net investment income (loss) - - - 1 Total realized gain (loss) on investments and capital gains distributions 2 - - 43 Net unrealized appreciation (depreciation) of investments (2) 1 - (12) Net increase (decrease) in net assets from operations - 1 - 32 Changes from principal transactions: Premiums - 1 - 72 Surrenders and withdrawals - - - (42) Cost of insurance and administrative charges (1) (1) - (37) Benefit payments - Transfers between Divisions (including fixed account), net 27 42 - 389 Increase (decrease) in net assets derived from principal transactions 26 42 - 382 Total increase (decrease) in net assets 26 43 - 414 Net assets at December 31, 2005 26 43 - 522 Increase (decrease) in net assets Operations: Net investment income (loss) - (1) (3) (3) Total realized gain (loss) on investments and capital gains distributions - 3 (5) 15 Net unrealized appreciation (depreciation) of investments 3 9 13 74 Net increase (decrease) in net assets from operations 3 11 5 86 Changes from principal transactions: Premiums - 18 38 95 Surrenders and withdrawals (8) - (30) (37) Cost of insurance and administrative charges (2) (7) (18) (49) Benefit payments - Transfers between Divisions (including fixed account), net - 97 618 57 Increase (decrease) in net assets derived from principal transactions (10) 108 608 66 Total increase (decrease) in net assets (7) 119 613 152 Net assets at December 31, 2006 $ 613 $ 674 The accompanying notes are an integral part of these financial statements. 55 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING Legg ING Lord Mason Partners Abbett U.S. ING Neuberger ING Neuberger Aggressive Government Berman Berman Growth Securities Partners Regency Portfolio - Portfolio - Portfolio - Portfolio - Initial Class Initial Class Initial Class Initial Class Net Assets at January 1, 2005 $43 $ - $ - $ - Increase (decrease) in net assets Operations: Net investment income (loss) - Total realized gain (loss) on investments and capital gains distributions 5 - - - Net unrealized appreciation (depreciation) of investments (4) - - - Net increase (decrease) in net assets from operations 1 - - - Changes from principal transactions: Premiums 3 - - - Surrenders and withdrawals (1) - - - Cost of insurance and administrative charges (1) - - - Benefit payments - Transfers between Divisions (including fixed account), net (25) - - - Increase (decrease) in net assets derived from principal transactions (24) - - - Total increase (decrease) in net assets (23) - - - Net assets at December 31, 2005 20 - - - Increase (decrease) in net assets Operations: Net investment income (loss) - 1 - - Total realized gain (loss) on investments and capital gains distributions 1 - - - Net unrealized appreciation (depreciation) of investments 1 - 1 1 Net increase (decrease) in net assets from operations 2 1 1 1 Changes from principal transactions: Premiums 1 - - 1 Surrenders and withdrawals (4) - - - Cost of insurance and administrative charges (1) - - - Benefit payments - Transfers between Divisions (including fixed account), net 2 12 17 4 Increase (decrease) in net assets derived from principal transactions (2) 12 17 5 Total increase (decrease) in net assets - 13 18 6 Net assets at December 31, 2006 $ 13 $ 18 $ 6 The accompanying notes are an integral part of these financial statements. 56 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING ING T. Rowe Oppenheimer Price ING Strategic ING PIMCO Diversified Mid Oppenheimer Income Total Return Cap Growth Global Portfolio Portfolio - Portfolio - Portfolio - - Initial Class Service Class Initial Class Initial Class Net Assets at January 1, 2005 $- $ - $ 171 $ - Increase (decrease) in net assets Operations: Net investment income (loss) 17 - 2 (43) Total realized gain (loss) on investments and capital gains distributions 116 - 3 159 Net unrealized appreciation (depreciation) of investments 744 - (1) 1,110 Net increase (decrease) in net assets from operations 877 - 4 1,226 Changes from principal transactions: Premiums 491 - 24 717 Surrenders and withdrawals (91) - (1) (339) Cost of insurance and administrative charges (263) - (14) (466) Benefit payments - Transfers between Divisions (including fixed account), net 4,274 - 117 10,437 Increase (decrease) in net assets derived from principal transactions 4,411 - 126 10,349 Total increase (decrease) in net assets 5,288 - 130 11,575 Net assets at December 31, 2005 5,288 - 301 11,575 Increase (decrease) in net assets Operations: Net investment income (loss) (40) - 4 (91) Total realized gain (loss) on investments and capital gains distributions 175 - - 392 Net unrealized appreciation (depreciation) of investments 726 - 7 636 Net increase (decrease) in net assets from operations 861 - 11 937 Changes from principal transactions: Premiums 638 - 28 1,500 Surrenders and withdrawals (509) - (1) (472) Cost of insurance and administrative charges (382) - (17) (895) Benefit payments - Transfers between Divisions (including fixed account), net (269) 18 78 (540) Increase (decrease) in net assets derived from principal transactions (522) 18 88 (407) Total increase (decrease) in net assets 18 99 Net assets at December 31, 2006 $ 5,627 $ 18 $ 400 $ 12,105 The accompanying notes are an integral part of these financial statements. 57 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING VP ING Van ING Van Strategic ING UBS U.S. Kampen Kampen Equity Allocation Large Cap Comstock and Income Conservative Equity Portfolio Portfolio - Portfolio - Portfolio - - Initial Class Initial Class Initial Class Class I Net Assets at January 1, 2005 $ - $ 313 $ 77 $ - Increase (decrease) in net assets Operations: Net investment income (loss) - 1 (32) - Total realized gain (loss) on investments and capital gains distributions - 24 56 - Net unrealized appreciation (depreciation) of investments - (8) 589 - Net increase (decrease) in net assets from operations - 17 613 - Changes from principal transactions: Premiums - 75 548 1 Surrenders and withdrawals - (19) (479) - Cost of insurance and administrative charges - (34) (482) - Benefit payments - Transfers between Divisions (including fixed account), net 1 115 7,115 2 Increase (decrease) in net assets derived from principal transactions 1 3 Total increase (decrease) in net assets 1 3 Net assets at December 31, 2005 1 467 7,392 3 Increase (decrease) in net assets Operations: Net investment income (loss) - 2 87 - Total realized gain (loss) on investments and capital gains distributions 1 44 371 - Net unrealized appreciation (depreciation) of investments - 32 376 - Net increase (decrease) in net assets from operations 1 78 834 - Changes from principal transactions: Premiums 1 84 1,001 - Surrenders and withdrawals (1) (24) (437) - Cost of insurance and administrative charges (1) (36) (696) - Benefit payments - Transfers between Divisions (including fixed account), net 7 20 (449) 8 Increase (decrease) in net assets derived from principal transactions 6 44 (581) 8 Total increase (decrease) in net assets 7 122 8 Net assets at December 31, 2006 $ 8 $ 589 $ 7,645 $ 11 The accompanying notes are an integral part of these financial statements. 58 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING VP ING VP Strategic Strategic Allocation Allocation ING VP Index ING VP Index Growth Moderate Plus LargeCap Plus MidCap Portfolio - Portfolio - Portfolio - Portfolio - Class I Class I Class I Class I Net Assets at January 1, 2005 $ 3 $- $ 372 $ 675 Increase (decrease) in net assets Operations: Net investment income (loss) - - 3 (1) Total realized gain (loss) on investments and capital gains distributions 1 - 24 109 Net unrealized appreciation (depreciation) of investments 6 1 (10) (39) Net increase (decrease) in net assets from operations 7 1 17 69 Changes from principal transactions: Premiums 6 1 65 121 Surrenders and withdrawals - - (21) (15) Cost of insurance and administrative charges (3) (2) (45) (59) Benefit payments - Transfers between Divisions (including fixed account), net 132 108 (95) (39) Increase (decrease) in net assets derived from principal transactions 135 107 (96) 8 Total increase (decrease) in net assets 142 108 (79) 77 Net assets at December 31, 2005 145 108 293 752 Increase (decrease) in net assets Operations: Net investment income (loss) 2 1 2 - Total realized gain (loss) on investments and capital gains distributions 9 2 8 86 Net unrealized appreciation (depreciation) of investments 4 3 29 (26) Net increase (decrease) in net assets from operations 15 6 39 60 Changes from principal transactions: Premiums 9 1 55 105 Surrenders and withdrawals (4) - (22) (25) Cost of insurance and administrative charges (12) (3) (33) (52) Benefit payments - Transfers between Divisions (including fixed account), net (38) (55) (15) (85) Increase (decrease) in net assets derived from principal transactions (45) (57) (15) (57) Total increase (decrease) in net assets (30) (51) 24 3 Net assets at December 31, 2006 $ 115 $ 755 The accompanying notes are an integral part of these financial statements. 59 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING VP Index ING VP Value ING VP High MidCap Plus SmallCap Opportunity Yield Bond Opportunities Portfolio - Portfolio - Portfolio - Portfolio - Class I Class I Class I Class I Net Assets at January 1, 2005 $406 $ - $- $ 242 Increase (decrease) in net assets Operations: Net investment income (loss) (1) - - - Total realized gain (loss) on investments and capital gains distributions 42 - - 16 Net unrealized appreciation (depreciation) of investments (5) (1) - 3 Net increase (decrease) in net assets from operations 36 (1) - 19 Changes from principal transactions: Premiums 81 1 - 52 Surrenders and withdrawals (3) - - (15) Cost of insurance and administrative charges (43) (1) - (23) Benefit payments - Transfers between Divisions (including fixed account), net 57 131 4 (55) Increase (decrease) in net assets derived from principal transactions 92 131 4 (41) Total increase (decrease) in net assets 128 130 4 (22) Net assets at December 31, 2005 534 130 4 220 Increase (decrease) in net assets Operations: Net investment income (loss) (2) 1 57 - Total realized gain (loss) on investments and capital gains distributions 56 1 - 9 Net unrealized appreciation (depreciation) of investments 19 18 22 6 Net increase (decrease) in net assets from operations 73 20 79 15 Changes from principal transactions: Premiums 68 7 137 19 Surrenders and withdrawals (27) (2) (35) (3) Cost of insurance and administrative charges (43) (9) (79) (22) Benefit payments - Transfers between Divisions (including fixed account), net 48 (2) 1,244 (21) Increase (decrease) in net assets derived from principal transactions 46 (6) 1,267 (27) Total increase (decrease) in net assets 119 14 1,346 (12) Net assets at December 31, 2006 $ 653 $ 144 $ 1,350 $| 208 The accompanying notes are an integral part of these financial statements. 60 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING VP SmallCap ING VP ING VP ING VP Real Opportunities Balanced Intermediate Estate Portfolio Portfolio - Portfolio - Bond Portfolio - - Class S Class I Class I Class I Net Assets at January 1, 2005 $ - $ 351 $ - $ 313 Increase (decrease) in net assets Operations: Net investment income (loss) - (1) - 13 Total realized gain (loss) on investments and capital gains distributions - 16 - - Net unrealized appreciation (depreciation) of investments 1 20 - (3) Net increase (decrease) in net assets from operations 1 35 - 10 Changes from principal transactions: Premiums - 70 - 83 Surrenders and withdrawals - (22) - (2) Cost of insurance and administrative charges - (30) - (32) Benefit payments - Transfers between Divisions (including fixed account), net 26 25 - 27 Increase (decrease) in net assets derived from principal transactions 26 43 - 76 Total increase (decrease) in net assets 27 78 - 86 Net assets at December 31, 2005 27 429 - 399 Increase (decrease) in net assets Operations: Net investment income (loss) 1 (1) (5) 15 Total realized gain (loss) on investments and capital gains distributions 6 26 - (7) Net unrealized appreciation (depreciation) of investments 24 31 60 7 Net increase (decrease) in net assets from operations 31 56 55 15 Changes from principal transactions: Premiums 14 88 84 86 Surrenders and withdrawals - (15) (34) (42) Cost of insurance and administrative charges (7) (34) (54) (33) Benefit payments - Transfers between Divisions (including fixed account), net 258 (18) 1,040 28 Increase (decrease) in net assets derived from principal transactions 21 39 Total increase (decrease) in net assets 77 54 Net assets at December 31, 2006 $ 323 $ 506 $ 1,091 $ 453 The accompanying notes are an integral part of these financial statements. 61 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) Neuberger Neuberger Neuberger Berman AMT Berman AMT Berman AMT Limited Socially Pioneer Small Growth Maturity Bond Responsive Cap Value VCT Portfolio® - Portfolio® - Portfolio® - Portfolio - Class I Class I Class I Class I Net Assets at January 1, 2005 $ - $- $ - $472 Increase (decrease) in net assets Operations: Net investment income (loss) - - - (3) Total realized gain (loss) on investments and capital gains distributions - - - 38 Net unrealized appreciation (depreciation) of investments 4 - - 21 Net increase (decrease) in net assets from operations 4 - - 56 Changes from principal transactions: Premiums - - - 58 Surrenders and withdrawals - - - (9) Cost of insurance and administrative charges - - - (25) Benefit payments - Transfers between Divisions (including fixed account), net 37 - 3 5 Increase (decrease) in net assets derived from principal transactions 37 - 3 29 Total increase (decrease) in net assets 41 - 3 85 Net assets at December 31, 2005 41 - 3 557 Increase (decrease) in net assets Operations: Net investment income (loss) - - - (1) Total realized gain (loss) on investments and capital gains distributions 9 - 5 196 Net unrealized appreciation (depreciation) of investments (4) - - (134) Net increase (decrease) in net assets from operations 5 - 5 61 Changes from principal transactions: Premiums - - 2 14 Surrenders and withdrawals - - - (4) Cost of insurance and administrative charges (1) - - (9) Benefit payments - Transfers between Divisions (including fixed account), net (45) - (10) (619) Increase (decrease) in net assets derived from principal transactions (46) - (8) (618) Total increase (decrease) in net assets (41) - (3) (557) Net assets at December 31, 2006 $ - $ - $ - $ - The accompanying notes are an integral part of these financial statements. 62 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) Putnam VT Small Cap Value Fund - Class 1B Shares Net Assets at January 1, 2005 $ 1,805 Increase (decrease) in net assets Operations: Net investment income (loss) 98 Total realized gain (loss) on investments and capital gains distributions 91 Net unrealized appreciation (depreciation) of investments (77) Net increase (decrease) in net assets from operations 112 Changes from principal transactions: Premiums 198 Surrenders and withdrawals (63) Cost of insurance and administrative charges (120) Benefit payments - Transfers between Divisions (including fixed account), net (73) Increase (decrease) in net assets derived from principal transactions (58) Total increase (decrease) in net assets 54 Net assets at December 31, 2005 1,859 Increase (decrease) in net assets Operations: Net investment income (loss) 188 Total realized gain (loss) on investments and capital gains distributions 488 Net unrealized appreciation (depreciation) - of investments (465) Net increase (decrease) in net assets from operations 211 Changes from principal transactions: Premiums 68 Surrenders and withdrawals (8) Cost of insurance and administrative charges (37) Benefit payments - Transfers between Divisions (including fixed account), net (2,094) Increase (decrease) in net assets derived from principal transactions (2,070) Total increase (decrease) in net assets (1,859) Net assets at December 31, 2006 $ - The accompanying notes are an integral part of these financial statements. 63 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Notes to Financial Statements 1. Organization Security Life of Denver Insurance Company Security Life Separate Account S-L1 (the Account) was established on February 25, 1994, by resolution of the Board of Directors of Southland Life Insurance Company (Southland Life). Effective October 1, 2004 (the merger date), Southland Life was merged with and into Security Life of Denver Insurance Company (SLD or the Company). As of the merger date, Southland Life ceased to exist and was succeeded by Security Life. In conjunction with the merger the Account was transferred to Security Life and had its name changed to Security Life Separate Account S-L1. The Company is a wholly owned subsidiary of ING America Insurance Holdings, Inc. (ING AIH), an insurance holding company domiciled in the State of Delaware. ING AIH is an indirect wholly owned subsidiary of ING Groep, N.V., a global financial services holding company based in The Netherlands. The Account supports the operations of the Future Dimensions Variable Universal Life, Survivor Dimensions Variable Universal Life and Market Dimensions Variable Universal Life policies (Variable Universal Life Policies or, collectively, Policies) offered by the Company. The Account is registered as a unit investment trust with the Securities and Exchange Commission under the Investment Company Act of 1940, as amended. SLD provides for variable accumulation and benefits under the Contracts by crediting annuity considerations to one or more divisions within the Account or the SLD fixed separate account, which is not part of the Account, as directed by the contractowners. The portion of the Accounts assets applicable to Contracts will not be chargeable with liabilities arising out of any other business SLD may conduct, but obligations of the Account, including the promise to make benefit payments, are obligations of SLD. The assets and liabilities of the Account are clearly identified and distinguished from the other assets and liabilities of SLD. As of December 31, 2006, the Account consisted of 77 investment divisions (the Divisions) available to the contractowners, 10 of which invest in independently managed mutual funds and 67 of which invest in mutual funds advised by an affiliate, either Directed Services, LLC or ING Investments, LLC. The assets in each Division are invested in shares of a designated fund (Fund) of various investment trusts (collectively, the Trusts). 64 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Notes to Financial Statements Investment Divisions with asset balances at December 31, 2006 and related Trusts are as follows: AIM Variable Insurance Funds: ING MarketPro Portfolio - Institutional Class** AIM V.I. Core Equity Fund - Series I Shares** ING MarketStyle Growth American Funds Insurance Series: Portfolio - Institutional Class ** American Funds Insurance Series® Growth ING Marsico Growth Portfolio - Institutional Class Fund - Class 2 ING Marsico International Opportunities American Funds Insurance Series® Growth Income Portfolio - Institutional Class* Fund - Class 2 ING MFS Total Return Portfolio - Institutional Class American Funds Insurance Series® International ING MFS Utilities Portfolio - Service Class* Fund - Class 2 ING Oppenheimer Main Street Fidelity® Variable Insurance Products: Portfolio® - Institutional Class Fidelity® VIP Equity-Income Portfolio - Initial Class ING Pioneer Fund Portfolio - Institutional Class** Fidelity® VIP Equity-Income ING Pioneer Mid Cap Value Portfolio - Service Class Portfolio - Institutional Class* Fidelity® Variable Insurance Products II: ING Stock Index Portfolio - Institutional Class Fidelity® VIP Contrafund® Portfolio - Initial Class ING T. Rowe Price Capital Appreciation Fidelity® VIP Contrafund® Portfolio - Service Class Portfolio - Institutional Class Fidelity® VIP Investment Grade Bond ING T. Rowe Price Equity Income Portfolio - Initial Class Portfolio - Institutional Class ING Investors Trust: ING Van Kampen Equity Growth ING AllianceBernstein Mid Cap Growth Portfolio - Institutional Class Portfolio - Institutional Class* ING Van Kampen Growth and Income ING BlackRock Large Cap Growth Portfolio - Service Class* Portfolio - Institutional Class** ING Van Kampen Real Estate ING Evergreen Health Sciences Portfolio - Institutional Class Portfolio - Institutional Class** ING VP Index Plus International Equity ING Evergreen Omega Portfolio - Institutional Class* Portfolio - Service Class** ING FMR SM Diversified Mid Cap ING Wells Fargo Small Cap Disciplined Portfolio - Institutional Class** Portfolio - Service Class** ING FMR SM Large Cap Growth ING Partners, Inc.: Portfolio - Institutional Class* ING American Century Select ING FMR SM Mid Cap Growth Portfolio - Initial Class** Portfolio - Institutional Class ING American Century Small-Mid Cap Value ING Global Resources Portfolio - Institutional Class Portfolio - Initial Class* ING JPMorgan Emerging Markets Equity ING Baron Small Cap Growth Portfolio - Institutional Class** Portfolio - Initial Class* ING JPMorgan Small Cap Core Equity ING Columbia Small Cap Value II Portfolio - Institutional Class Portfolio - Initial Class** ING JPMorgan Value Opportunities ING JPMorgan Mid Cap Value Portfolio - Institutional Class** Portfolio - Initial Class ING Julius Baer Foreign ING Legg Mason Partners Aggressive Growth Portfolio - Institutional Class* Portfolio - Initial Class ING Legg Mason Value Portfolio - Institutional Class ING Lord Abbett U.S. Government Securities ING LifeStyle Aggressive Growth Portfolio - Initial Class** Portfolio - Institutional Class** ING Neuberger Berman Partners ING LifeStyle Growth Portfolio - Institutional Class** Portfolio - Initial Class** ING LifeStyle Moderate Growth ING Neuberger Berman Regency Portfolio - Institutional Class** Portfolio - Initial Class** ING LifeStyle Moderate ING Oppenheimer Global Portfolio - Initial Class* Portfolio - Institutional Class** ING Oppenheimer Strategic Income ING Limited Maturity Bond Portfolio - Service Class Portfolio - Service Class** ING Liquid Assets Portfolio - Institutional Class ING PIMCO Total Return Portfolio - Initial Class ING Liquid Assets Portfolio - Service Class ING T. Rowe Price Diversified Mid Cap Growth ING Lord Abbett Affiliated Portfolio - Initial Class* Portfolio - Institutional Class 65 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Notes to Financial Statements ING UBS U.S. Large Cap Equity ING Variable Products Trust: Portfolio - Initial Class* ING VP High Yield Bond Portfolio - Class I* ING Van Kampen Comstock ING VP MidCap Opportunities Portfolio - Class I Portfolio - Initial Class ING VP Real Estate Portfolio - Class S* ING Van Kampen Equity and Income ING VP SmallCap Opportunities Portfolio - Class I Portfolio - Initial Class ING VP Balanced Portfolio, Inc.: ING Strategic Allocation Portfolios, Inc.: ING VP Balanced Portfolio - Class I** ING VP Strategic Allocation Conservative ING VP Intermediate Bond Portfolio: Portfolio - Class I* ING VP Immediate Bond Portfolio - Class I ING VP Strategic Allocation Growth Neuberger Berman Advisers Management Trust: Portfolio - Class I Neuberger Berman AMT Socially Responsive ING VP Strategic Allocation Moderate Portfolio® - Class I* Portfolio - Class I* ING Variable Portfolios, Inc.: ING VP Index Plus LargeCap Portfolio - Class I * Division added in 2005 ING VP Index Plus MidCap Portfolio - Class I ** Division added in 2006 ING VP Index Plus SmallCap Portfolio - Class I ING VP Value Opportunity Portfolio - Class I* The names of certain Divisions were changed during 2006. The following is a summary of current and former names for those Divisions: Current Name Former Name ING Investors Trust: ING Investors Trust: ING FMR SM Large Cap Growth ING FMR SM Earnings Growth Portfolio - Institutional Class Portfolio - Institutional Class ING FMR SM Mid Cap Growth ING MFS Mid Cap Growth Portfolio - Institutional Class Portfolio - Institutional Class ING JPMorgan Small Cap Core Equity ING JPMorgan Small Cap Equity Portfolio - Institutional Class Portfolio - Institutional Class ING Partners, Inc.: ING Partners, Inc.: ING American Century Small-Mid Cap Value ING American Century Small Cap Value Portfolio - Initial Class Portfolio - Initial Class ING Legg Mason Partners Aggressive Growth ING Salomon Brothers Aggressive Growth Portfolio - Initial Class Portfolio - Initial Class ING Strategic Allocation Portfolios, Inc.: ING Strategic Allocation Portfolios, Inc.: ING VP Strategic Allocation Conservative ING VP Strategic Allocation Income Portfolio - Class I Portfolio - Class I ING VP Strategic Allocation Moderate Portfolio - Class I ING VP Strategic Allocation Balanced Portfolio - Class I 66 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Notes to Financial Statements During 2006, the following Divisions were closed to contractowners: AIM V.I. Core Stock Fund - Series I Shares ING FMR SM Diversified Mid Cap Fidelity® VIP Growth Portfolio - Initial Class Portfolio - Service Class Fidelity® VIP Growth Portfolio - Service Class ING JPMorgan Value Opportunities Fidelity® VIP High Income Portfolio - Initial Class Portfolio - Service Class Fidelity® VIP High Income Portfolio - Service Class ING Marsico International Opportunities Fidelity® VIP Overseas Portfolio - Initial Class Portfolio - Service Class Fidelity® VIP Overseas Portfolio - Service Class Neuberger Berman AMT Growth Portfolio® - Class I Fidelity® VIP Asset Manager SM Portfolio - Initial Class Neuberger Berman AMT Limited Maturity Bond Fidelity® VIP Asset Manager SM Portfolio - Service Class Portfolio® - Class I ING Evergreen Health Sciences Portfolio - Service Class Pioneer Small Cap Value VCT Portfolio - Class I Putnam VT Small Cap Value Fund - Class IB Shares The following Divisions were offered during 2006, but had no investments as of December 31, 2006: ING American Century Large Company Value ING MarketStyle Moderate Growth Portfolio - Class I Portfolio - Initial Class ING MarketStyle Moderate Portfolio - Class I ING BlackRock Large Cap Value ING Pioneer Fund Portfolio - Service Class Portfolio - Institutional Class ING UBS U.S. Allocation Portfolio - Service Class ING Fundamental Research Portfolio - Initial Class 2. Significant Accounting Policies The following is a summary of the significant accounting policies of the Account: Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from reported results using those estimates. Investments Investments are made in shares of a Fund and are recorded at fair value, determined by the net asset value per share of the respective Fund. Investment transactions in each Fund are accounted for on the date the order to buy or sell is confirmed. Distributions of net investment income and capital gains from each Fund are recorded on the ex-distribution date. Realized gains and losses on redemptions of the shares of the Fund are determined on a first-in, first-out basis. The difference between cost and current market value of investments owned on the day of measurement is recorded as unrealized appreciation or depreciation of investments. 67 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Notes to Financial Statements Federal Income Taxes Operations of the Account form a part of, and are taxed with, the total operations of SLD, which is taxed as a life insurance company under the Internal Revenue Code. Earnings and realized capital gains of the Account attributable to the contractowners are excluded in the determination of the federal income tax liability of SLD. Contractowner Reserves Contractowner reserves of the Account are represented by net assets on the Statements of Assets and Liabilities and are equal to the aggregate account values of the contractowners invested in the Account Divisions. To the extent that benefits to be paid to the contractowners exceed their account values, SLD will contribute additional funds to the benefit proceeds. Conversely, if amounts allocated exceed amounts required, transfers may be made to SLD. Changes from Principal Transactions Included in Changes from Principal Transactions on the Statements of Changes in Net Assets are items which relate to contractowner activity, including deposits, surrenders and withdrawals, benefits, and contract charges. Also included are transfers between the fixed account and the Divisions, transfers between Divisions, and transfers to (from) SLD related to gains and losses resulting from actual mortality experience (the full responsibility for which is assumed by SLD). Any net unsettled transactions as of the reporting date are included in Payable to related parties on the Statements of Assets and Liabilities. 3. Charges and Fees Under the terms of the Policies, certain charges are allocated to the Policies to cover SLDs expenses in connection with the issuance and administration of the Policies. Following is a summary of these charges: Mortality, Expense Risk and Other Charges Deductions include mortality and expense risk charges, a monthly cost of insurance charge, a monthly administrative charge, and any charges for optional insurance benefits. For Future Dimensions and Survivor Dimensions Policies (Class A Policies), charges are made directly against the assets of the Divisions, and are reflected daily in the computation of the unit values of the Divisions. A daily deduction, at an annual rate of 0.90% of the average daily net asset value of each Division, is charged to the Account for mortality and expense risks assumed by SLD. 68 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Notes to Financial Statements For Market Dimensions Policies (Class B Policies), mortality and expense risk charges result in the redemption of units rather than in a deduction in the daily computation of unit values. A monthly deduction at an annual rate of 0.90% of the Account value is charged during policy years 1 through 5, and a lower rate is applied for years thereafter. The monthly cost of insurance charge varies based on the insureds sex, issue age, policy year, rate class, and the face amount of policies. The monthly administrative charge currently ranges from $6 to a maximum of $10 for Future Dimensions and Market Dimensions policies. Monthly administrative charges for Survivor Dimensions policies are $0.09 per $1,000 of coverage, up to $212.50 in policy years 1-10, declining thereafter. The monthly amount charged for optional insurance benefits varies based on a number of factors and is defined in the Policies. Other Policy Deductions The Variable Universal Life Policies provide for certain deductions for sales and tax loads from premium payments received from the contractowners and for surrender charges and taxes from amounts paid to contractowners. Such deductions are taken after the redemption of units in the Account and are not included in the Account financial statements. Premium Taxes Premiums are subject to a charge for premium and other state and local taxes. The amount and timing of the payment by SLD depends on the state of residence and currently is up to 4.00% of premiums. 4. Related Party Transactions During the year ended December 31, 2006, management and service fees were paid indirectly to Directed Services, Inc. (DSI), an affiliate of the Company, in its capacity as investment manager to ING Investors Trust. The Funds advisory agreement provided for a fee at annual rates ranging from 0.00% to 1.25% of the average net assets of each respective Division. Management fees were paid to ING Investments, LLC, an affiliate of the Company, in its capacity as investment advisor to ING Variable Products Trust, ING VP Intermediate Bond Portfolio, ING Strategic Allocation Portfolios, Inc., ING VP Balanced Portfolio, Inc., and ING Variable Portfolios, Inc. The Funds advisory agreement provides for fees 69 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Notes to Financial Statements at annual rates ranging from 0.35% to 1.00% of the average net assets of each respective Division. Additionally, management fees were paid to ING Life Insurance and Annuity Company (ILIAC), an affiliate of the Company, in its capacity as investment advisor to ING Partners, Inc. The Funds advisory agreement provides for fees at annual rates of 0.47% to 1.00% of the average net assets of each respective Division. On November 9, 2006, the Board of Trustees of ING Partners, Inc. and ING Investors Trust approved a consolidation of the Advisory functions for all of the Portfolios. Effective December 31, 2006 DSI was reorganized into a limited liability corporation, renamed to Directed Services, LLC (DSL) and transferred so that it became a wholly owned subsidiary of ILIAC. The functions of DSI and ILIAC were consolidated into DSL effective December 31, 2006. DSL is a dually registered investment adviser and broker-dealer. DSIs current advisory contracts will remain within the newly organized DSL, and ILIACs advisory contracts will be assumed by DSL. 70 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Notes to Financial Statements 5. Purchases and Sales of Investment Securities The aggregate cost of purchases and proceeds from sales of investments follows: Year Ended December 31 Purchases Sales Purchases Sales (Dollars in thousands) AIM Variable Insurance Funds: AIM V.I. Core Equity Fund - Series I Shares $ 1,716 $291 $- $- AIM V.I. Core Stock Fund - Series I Shares 40 1,745 158 234 American Funds Insurance Series: American Funds Insurance Series® Growth Fund - Class 2 344 176 593 90 American Funds Insurance Series® Growth Income Fund - Class 2 202 200 328 64 American Funds Insurance Series® International Fund - Class 2 337 243 602 76 Fidelity® Variable Insurance Products: Fidelity® VIP Equity-Income Portfolio - Initial Class 812 678 385 532 Fidelity® VIP Equity-Income Portfolio - Service Class 328 111 193 64 Fidelity® VIP Growth Portfolio - Initial Class 108 4,118 222 406 Fidelity® VIP Growth Portfolio - Service Class 21 656 88 116 Fidelity® VIP High Income Portfolio - Initial Class 20 1,147 263 383 Fidelity® VIP High Income Portfolio - Service Class 5 255 59 36 Fidelity® VIP Money Market Portfolio - Initial Class 8 8 - - Fidelity® VIP Overseas Portfolio - Initial Class 105 1,282 104 134 Fidelity® VIP Overseas Portfolio - Service Class 34 519 33 54 Fidelity® Variable Insurance Products II: Fidelity® VIP Asset Manager SM Portfolio - Initial Class 38 879 67 97 Fidelity® VIP Asset Manager SM Portfolio - Service Class 12 218 34 28 Fidelity® VIP Contrafund® Portfolio - Initial Class 1,252 1,022 462 816 Fidelity® VIP Contrafund® Portfolio - Service Class 227 246 140 187 Fidelity® VIP Index 500 Portfolio - Initial Class 61 61 - - Fidelity® VIP Investment Grade Bond Portfolio - Initial Class 230 661 333 446 ING Investors Trust: ING AllianceBernstein Mid Cap Growth Portfolio - Institutional Class 167 77 - - ING BlackRock Large Cap Growth Portfolio - Institutional Class 7 - - - ING BlackRock Large Cap Growth Portfolio - Service Class 2 2 - - ING Evergreen Health Sciences Portfolio - Institutional Class 80 8 - - ING Evergreen Health Sciences Portfolio - Service Class - 42 39 - ING Evergreen Omega Portfolio - Institutional Class 282 554 4,482 272 ING FMR SM Diversified Mid Cap Portfolio - Institutional Class 170 25 - - ING FMR SM Diversified Mid Cap Portfolio - Service Class 12 70 51 - ING FMR SM Large Cap Growth Portfolio - Institutional Class 4,951 935 5,106 206 ING FMR SM Mid Cap Growth Portfolio - Institutional Class 22 122 170 104 ING Global Resources Portfolio - Institutional Class 593 229 349 152 ING JPMorgan Emerging Markets Equity Portfolio - Institutional Class 230 8 - - ING JPMorgan Small Cap Core Equity Portfolio - Institutional Class 258 547 573 270 ING JPMorgan Value Opportunities Portfolio - Institutional Class 860 31 - - 71 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Notes to Financial Statements Year Ended December 31 Purchases Sales Purchases Sales (Dollars in thousands) ING Investors Trust (continued): ING JPMorgan Value Opportunities Portfolio - Service Class $ 21 $ 755 $ 682 $ 9 ING Julius Baer Foreign Portfolio - Institutional Class 248 20 223 5 ING Legg Mason Value Portfolio - Institutional Class 21 13 51 4 ING LifeStyle Aggressive Growth Portfolio - Institutional Class 16 - - - ING LifeStyle Growth Portfolio - Institutional Class 470 23 - - ING LifeStyle Moderate Growth Portfolio - Institutional Class 45 8 - - ING LifeStyle Moderate Portfolio - Institutional Class 26 - - - ING Limited Maturity Bond Portfolio - Service Class 254 43 50 82 ING Liquid Assets Portfolio - Institutional Class 1,342 821 1,364 1,656 ING Liquid Assets Portfolio - Service Class 358 257 553 642 ING Lord Abbett Affiliated Portfolio - Institutional Class 7 37 14 5 ING MarketPro Portfolio - Institutional Class 33 - - - ING MarketStyle Growth Portfolio - Institutional Class 37 17 - - ING Marsico Growth Portfolio - Institutional Class 171 30 233 131 ING Marsico International Opportunities Portfolio - Institutional Class 862 427 2,340 162 ING Marsico International Opportunities Portfolio - Service Class 19 636 516 25 ING MFS Total Return Portfolio - Institutional Class 209 118 253 224 ING MFS Utilities Portfolio - Service Class 323 389 1,907 68 ING Oppenheimer Main Street Portfolio® - Institutional Class 75 24 126 87 ING Pioneer Fund Portfolio - Institutional Class 19 - - - ING Pioneer Mid Cap Value Portfolio - Institutional Class 89 207 802 59 ING Stock Index Portfolio - Institutional Class 951 1,578 576 1,185 ING T. Rowe Price Capital Appreciation Portfolio - Institutional Class 904 217 1,251 313 ING T. Rowe Price Equity Income Portfolio - Institutional Class 139 111 497 100 ING Van Kampen Equity Growth Portfolio - Institutional Class 299 1,188 307 644 ING Van Kampen Growth and Income Portfolio - Service Class 25 9 61 2 ING Van Kampen Real Estate Portfolio - Institutional Class 168 150 349 101 ING VP Index Plus International Equity Portfolio - Service Class 1,897 211 - - ING Wells Fargo Small Cap Disciplined Portfolio - Service Class 2,255 196 - - ING Partners, Inc.: ING American Century Select Portfolio - Initial Class - ING American Century Small-Mid Cap Value Portfolio - Initial Class - 10 28 1 ING Baron Small Cap Growth Portfolio - Initial Class 127 19 42 1 ING Columbia Small Cap Value II Portfolio - Initial Class 686 82 - - ING JPMorgan Mid Cap Value Portfolio - Initial Class 184 116 469 51 ING Legg Mason Partners Aggressive Growth Portfolio - Initial Class 4 7 8 32 ING Lord Abbett U.S. Government Securities Portfolio - Initial Class 13 - - - ING Neuberger Berman Partners Portfolio - Initial Class 18 - - - ING Neuberger Berman Regency Portfolio - Initial Class 14 9 - - ING Oppenheimer Global Portfolio - Initial Class 219 772 4,791 273 ING Oppenheimer Strategic Income Portfolio - Service Class 18 - - - ING PIMCO Total Return Portfolio - Initial Class 115 24 137 6 72 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Notes to Financial Statements Year Ended December 31 Purchases Sales Purchases Sales (Dollars in thousands) ING Partners, Inc. (continued): ING T. Rowe Price Diversified Mid Cap Growth Portfolio - Initial Class $ 662 $ 909 $ 11,041 $ 636 ING UBS U.S. Large Cap Equity Portfolio - Initial Class 22 17 1 - ING Van Kampen Comstock Portfolio - Initial Class 152 79 182 29 ING Van Kampen Equity and Income Portfolio - Initial Class 930 1,166 7,424 747 ING Strategic Allocation Portfolios, Inc.: ING VP Strategic Allocation Conservative Portfolio - Class I 8 - 3 - ING VP Strategic Allocation Growth Portfolio - Class I 78 118 153 18 ING VP Strategic Allocation Moderate Portfolio - Class I 5 59 110 3 ING Variable Portfolios, Inc.: ING VP Index Plus LargeCap Portfolio - Class I 42 56 136 229 ING VP Index Plus MidCap Portfolio - Class I 144 144 239 181 ING VP Index Plus SmallCap Portfolio - Class I 133 58 161 44 ING VP Value Opportunity Portfolio - Class I 6 10 130 - ING Variable Products Trust: ING VP High Yield Bond Portfolio - Class I 1,463 162 4 - ING VP MidCap Opportunities Portfolio - Class I 14 41 36 76 ING VP Real Estate Portfolio - Class S 277 6 28 1 ING VP SmallCap Opportunities Portfolio - Class I 88 67 85 44 ING VP Balanced Portfolio, Inc.: ING VP Balanced Portfolio - Class I 1,083 53 - - ING VP Intermediate Bond Portfolio: ING VP Intermediate Bond Portfolio - Class I 158 104 138 48 Neuberger Berman Advisers Management Trust: Neuberger Berman AMT Growth Portfolio® - Class I 3 49 37 1 Neuberger Berman AMT Limited Maturity Bond Portfolio® - Class I 1 1 5 4 Neuberger Berman AMT Socially Responsive Portfolio® - Class I 67 74 5 2 Pioneer Variable Contracts Trust: Pioneer Small Cap Value VCT Portfolio - Class I 12 632 99 56 Putnam Variable Trust: Putnam VT Small Cap Value Fund - Class IB Shares 229 2,111 375 336 73 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Notes to Financial Statements 6. Changes in Units The net changes in units outstanding follow: Year Ended December 31 Units Net Increase Units Net Increase Units Issued Redeemed (Decrease) Units Issued Redeemed (Decrease) AIM Variable Insurance Funds: AIM V.I. Core Equity Fund - Series I Shares 170,094 27,497 142,597 - - - AIM V.I. Core Stock Fund - Series I Shares 4,132 117,356 (113,224) 22,582 27,975 (5,393) American Funds Insurance Series: American Funds Insurance Series® Growth Fund - Class 2 26,595 17,937 8,658 46,619 13,022 33,597 American Funds Insurance Series® Growth Income Fund - Class 2 13,934 15,963 (2,029) 39,398 9,272 30,126 American Funds Insurance Series® International Fund - Class 2 21,047 18,029 3,018 26,133 8,083 18,050 Fidelity® Variable Insurance Products: Fidelity® VIP Equity-Income Portfolio - Initial Class 24,087 43,222 (19,135) 27,867 44,771 (16,904) Fidelity® VIP Equity-Income Portfolio - Service Class 16,861 13,953 2,908 19,740 12,600 7,140 Fidelity® VIP Growth Portfolio - Initial Class 249,329 481,429 (232,100) 42,911 53,557 (10,646) Fidelity® VIP Growth Portfolio - Service Class 4,071 74,861 (70,790) 18,429 22,545 (4,116) Fidelity® VIP High Income Portfolio - Initial Class 3,916 98,351 (94,435) 16,566 40,965 (24,399) Fidelity® VIP High Income Portfolio - Service Class 771 20,733 (19,962) 3,423 4,498 (1,075) Fidelity® VIP Money Market Portfolio - Initial Class 1,711 1,711 - Fidelity® VIP Overseas Portfolio - Initial Class 5,949 68,830 (62,881) 10,615 12,465 (1,850) Fidelity® VIP Overseas Portfolio - Service Class 26,397 64,179 (37,782) 5,207 7,655 (2,448) Fidelity® Variable Insurance Products II: Fidelity® VIP Asset Manager SM Portfolio - Initial Class 52,853 103,709 (50,856) 6,926 9,796 (2,870) Fidelity® VIP Asset Manager SM Portfolio - Service Class 618 18,140 (17,522) 3,604 3,535 69 Fidelity® VIP Contrafund® Portfolio - Initial Class 46,266 65,031 (18,765) 55,810 69,038 (13,228) Fidelity® VIP Contrafund® Portfolio - Service Class 12,500 21,362 (8,862) 17,393 21,151 (3,758) Fidelity® VIP Index 500 Portfolio - Initial Class 8,339 8,339 - Fidelity® VIP Investment Grade Bond Portfolio - Initial Class 12,148 44,324 (32,176) 29,832 46,783 (16,951) 74 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Notes to Financial Statements Year Ended December 31 Units Net Increase Units Net Increase Units Issued Redeemed (Decrease) Units Issued Redeemed (Decrease) ING Investors Trust: ING AllianceBernstein Mid Cap Growth Portfolio - Institutional Class 12,810 6,460 6,350 20 1 19 ING BlackRock Large Cap Growth Portfolio - Institutional Class 600 31 569 - - - ING BlackRock Large Cap Growth Portfolio - Service Class - ING Evergreen Health Sciences Portfolio - Institutional Class 6,456 316 6,140 - - - ING Evergreen Health Sciences Portfolio - Service Class - 3,490 (3,490) 3,492 2 3,490 ING Evergreen Omega Portfolio - Institutional Class 63,800 84,377 (20,577) 417,579 38,873 378,706 ING FMR SM Diversified Mid Cap Portfolio - Institutional Class 16,547 2,942 13,605 - - - ING FMR SM Diversified Mid Cap Portfolio - Service Class 1,108 6,172 (5,064) 5,065 1 5,064 ING FMR SM Large Cap Growth Portfolio - Institutional Class 555,358 181,804 373,554 508,973 34,425 474,548 ING FMR SM Mid Cap Growth Portfolio - Institutional Class 5,351 17,892 (12,541) 33,753 24,348 9,405 ING Global Resources Portfolio - Institutional Class 20,785 11,202 9,583 16,932 8,398 8,534 ING JPMorgan Emerging Markets Equity Portfolio - Institutional Class 22,983 969 22,014 - - - ING JPMorgan Small Cap Core Equity Portfolio - Institutional Class 38,605 63,344 (24,739) 55,722 51,138 4,584 ING JPMorgan Value Opportunities Portfolio - Institutional Class 78,981 7,660 71,321 - - - ING JPMorgan Value Opportunities Portfolio - Service Class - 64,376 (64,376) 66,237 1,861 64,376 ING Julius Baer Foreign Portfolio - Institutional Class 19,602 2,556 17,046 19,378 705 18,673 ING Legg Mason Value Portfolio - Institutional Class 1,834 1,212 622 4,633 414 4,219 ING LifeStyle Aggressive Growth Portfolio - Institutional Class 1,132 15 1,117 - - - ING LifeStyle Growth Portfolio - Institutional Class 37,821 2,486 35,335 - - - ING LifeStyle Moderate Growth Portfolio - Institutional Class 3,525 696 2,829 - - - ING LifeStyle Moderate Portfolio - Institutional Class 2,156 32 2,124 - - - ING Limited Maturity Bond Portfolio - Service Class 22,611 4,574 18,037 4,286 8,506 (4,219) ING Liquid Assets Portfolio - Institutional Class 148,200 104,776 43,424 156,441 188,559 (32,118) ING Liquid Assets Portfolio - Service Class 32,417 28,521 3,896 52,560 62,927 (10,367) ING Lord Abbett Affiliated Portfolio - Institutional Class 95 2,249 (2,154) 1,070 513 557 ING MarketPro Portfolio - Institutional Class 3,362 161 3,201 - - - ING MarketStyle Growth Portfolio - Institutional Class 3,276 1,494 1,782 - - - ING Marsico Growth Portfolio - Institutional Class 12,662 3,528 9,134 18,120 10,824 7,296 ING Marsico International Opportunities Portfolio - Institutional Class 99,578 51,352 48,226 209,522 17,934 191,588 ING Marsico International Opportunities Portfolio - Service Class 2,398 45,383 (42,985) 46,015 3,030 42,985 75 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Notes to Financial Statements Year Ended December 31 Units Issued Units Redeemed Net Increase (Decrease) Units Issued Units Redeemed Net Increase (Decrease) ING Investors Trust (continued): ING MFS Total Return Portfolio - Institutional Class 15,423 14,144 1,279 21,580 23,985 (2,405) ING MFS Utilities Portfolio - Service Class 37,057 42,519 (5,462) 166,049 9,412 156,637 ING Oppenheimer Main Street Portfolio® - Institutional Class 8,682 3,619 5,063 16,199 12,043 4,156 ING Pioneer Fund Portfolio - Institutional Class 1,536 14 1,522 - - - ING Pioneer Mid Cap Value Portfolio - Institutional Class 11,950 22,709 (10,759) 76,844 6,927 69,917 ING Stock Index Portfolio - Institutional Class 155,610 224,993 (69,383) 180,617 229,388 (48,771) ING T. Rowe Price Capital Appreciation Portfolio - Institutional Class 46,610 26,540 20,070 85,618 36,036 49,582 ING T. Rowe Price Equity Income Portfolio - Institutional Class 8,621 9,037 (416) 35,886 9,376 26,510 ING Van Kampen Equity Growth Portfolio - Institutional Class 25,190 111,124 (85,934) 89,803 119,718 (29,915) ING Van Kampen Growth and Income Portfolio - Service Class 1,736 933 803 5,706 191 5,515 ING Van Kampen Real Estate Portfolio - Institutional Class 4,087 6,888 (2,801) 20,686 7,759 12,927 ING VP Index Plus International Equity Portfolio - Service Class 162,478 24,283 138,195 - - - ING Wells Fargo Small Cap Disciplined Portfolio - Service Class 230,545 27,788 202,757 - - - ING Partners, Inc.: ING American Century Select Portfolio - Initial Class 30 10 20 - - - ING American Century Small-Mid Cap Value Portfolio - Initial Class 6 835 (829) 2,296 55 2,241 ING Baron Small Cap Growth Portfolio - Initial Class 10,844 2,027 8,817 3,989 118 3,871 ING Columbia Small Cap Value II Portfolio - Initial Class 70,858 10,341 60,517 - - - ING JPMorgan Mid Cap Value Portfolio - Initial Class 12,346 8,930 3,416 30,137 5,653 24,484 ING Legg Mason Partners Aggressive Growth Portfolio - Initial Class 305 439 (134) 625 2,435 (1,810) ING Lord Abbett U.S. Government Securities Portfolio - Initial Class 1,231 7 1,224 - - - ING Neuberger Berman Partners Portfolio - Initial Class 1,810 38 1,772 - - - ING Neuberger Berman Regency Portfolio - Initial Class 1,547 988 559 - - - ING Oppenheimer Global Portfolio - Initial Class 56,072 95,834 (39,762) 493,228 53,617 439,611 ING Oppenheimer Strategic Income Portfolio - Service Class 1,699 7 1,692 - - - ING PIMCO Total Return Portfolio - Initial Class 11,363 3,424 7,939 13,488 1,635 11,853 ING T. Rowe Price Diversified Mid Cap Growth Portfolio - Initial Class 129,315 162,746 (33,431) 1,095,429 109,410 986,019 ING UBS U.S. Large Cap Equity Portfolio - Initial Class 1,897 1,385 512 128 4 124 ING Van Kampen Comstock Portfolio - Initial Class 11,298 8,026 3,272 15,781 4,779 11,002 ING Van Kampen Equity and Income Portfolio - Initial Class 89,840 137,902 (48,062) 735,111 105,264 629,847 77 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Notes to Financial Statements Year Ended December 31 Units Net Increase Units Net Increase Units Issued Redeemed (Decrease) Units Issued Redeemed (Decrease) ING Strategic Allocation Portfolios, Inc.: ING VP Strategic Allocation Conservative Portfolio - Class I 713 38 675 284 25 259 ING VP Strategic Allocation Growth Portfolio - Class I 6,372 10,086 (3,714) 13,954 1,677 12,277 ING VP Strategic Allocation Moderate Portfolio - Class I 142 5,202 (5,060) 10,000 320 9,680 ING Variable Portfolios, Inc.: ING VP Index Plus LargeCap Portfolio - Class I 5,463 6,810 (1,347) 14,622 22,977 (8,355) ING VP Index Plus MidCap Portfolio - Class I 9,297 13,470 (4,173) 18,460 17,879 581 ING VP Index Plus SmallCap Portfolio - Class I 9,347 6,256 3,091 12,573 5,581 6,992 ING VP Value Opportunity Portfolio - Class I 674 1,160 (486) 13,129 79 13,050 ING Variable Products Trust: ING VP High Yield Bond Portfolio - Class I 142,858 23,199 119,659 372 10 362 ING VP MidCap Opportunities Portfolio - Class I 1,674 4,065 (2,391) 5,403 9,450 (4,047) ING VP Real Estate Portfolio - Class S 19,630 1,304 18,326 2,792 435 2,357 ING VP SmallCap Opportunities Portfolio - Class I 12,642 10,208 2,434 14,053 8,996 5,057 ING VP Balanced Portfolio, Inc.: ING VP Balanced Portfolio - Class I 113,525 10,182 103,343 - - - ING VP Intermediate Bond Portfolio: ING VP Intermediate Bond Portfolio - Class I 15,222 12,009 3,213 13,129 6,705 6,424 Neuberger Berman Advisers Management Trust: Neuberger Berman AMT Growth Portfolio® - Class I 264 3,557 (3,293) 3,294 1 3,293 Neuberger Berman AMT Limited Maturity Bond Portfolio® - Class I 81 123 (42) 478 436 42 Neuberger Berman AMT Socially Responsive Portfolio® - Class I 5,531 5,735 (204) 919 680 239 Pioneer Variable Contracts Trust: Pioneer Small Cap Value VCT Portfolio - Class I 1,543 41,124 (39,581) 8,467 5,966 2,501 Putnam Variable Trust: Putnam VT Small Cap Value Fund - Class IB Shares 36,407 135,665 (99,258) 22,346 25,538 (3,192) 77 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Notes to Financial Statements 7. Unit Summary Accumulation unit value information for units outstanding, by contract type, as of December 31, 2006 follows: Division/Contract Units Outstanding Unit Value Extended Value AIM V.I. Core Equity Fund - Series I Shares Contracts in accumulation period: Class A 109,901.776 $ 10.90 $ 1,197,929 Class B 32,695.074 10.96 358,338 American Funds Insurance Series® Growth Fund - Class 2 Contracts in accumulation period: Class A 71,122.199 $ 18.04 $ 1,283,044 Class B 39,574.792 18.65 738,070 $ 2,021,114 American Funds Insurance Series® Growth Income Fund - Class 2 Contracts in accumulation period: Class A 32,316.044 $ 16.89 $ 545,818 Class B 29,365.294 17.46 512,718 61,681.338 $ 1,058,536 American Funds Insurance Series® International Fund - Class 2 Contracts in accumulation period: Class A 49,961.689 $ 23.24 $ 1,161,110 Class B 18,634.815 24.03 447,795 $ 1,608,905 Fidelity® VIP Equity-Income Portfolio - Initial Class Contracts in accumulation period: Class A 172,372.714 $ 23.34 $ 4,023,179 $ 4,023,179 Fidelity® VIP Equity-Income Portfolio - Service Class Contracts in accumulation period: Class A 21,615.630 $ 13.75 $ 297,215 Class B 69,817.049 14.70 1,026,311 $ 1,323,526 Fidelity® VIP Contrafund® Portfolio - Initial Class Contracts in accumulation period: Class A 309,921.832 $ 28.55 $ 8,848,268 $ 8,848,268 Fidelity® VIP Contrafund® Portfolio - Service Class Contracts in accumulation period: Class A 17,277.140 $ 14.52 $ 250,864 Class B 67,730.521 16.72 1,132,454 $ 1,383,318 78 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Notes to Financial Statements Division/Contract Units Outstanding Unit Value Extended Value Fidelity® VIP Investment Grade Bond Portfolio - Initial Class Contracts in accumulation period: Class A 92,437.221 $ 17.14 $ 1,584,374 Class B 45,107.977 13.69 617,528 $ 2,201,902 ING AllianceBernstein Mid Cap Growth Portfolio - Institutional Class Contracts in accumulation period: Class A 5,760.429 $ 12.92 $ 74,425 Class B 608.703 13.12 7,986 $ 82,411 ING BlackRock Large Cap Growth Portfolio - Institutional Class Contracts in accumulation period: Class A 569.262 $ 12.36 $ 7,036 $ 7,036 ING Evergreen Health Sciences Portfolio - Institutional Class Contracts in accumulation period: Class A 2,096.680 $ 12.36 $ 25,915 Class B 4,043.548 12.56 50,787 $ 76,702 ING Evergreen Omega Portfolio - Institutional Class Contracts in accumulation period: Class A 288,023.441 $ 11.99 $ 3,453,401 Class B 70,105.159 12.18 853,881 $ 4,307,282 ING FMR SM Diversified Mid Cap Portfolio - Institutional Class Contracts in accumulation period: Class A 6,239.617 $ 9.89 $ 61,710 Class B 7,365.628 9.95 73,288 $ 134,998 ING FMR SM Large Cap Growth Portfolio - Institutional Class Contracts in accumulation period: Class A 731,943.078 $ 10.78 $ 7,890,346 Class B 116,157.958 10.94 1,270,768 $ 9,161,114 ING FMR SM Mid Cap Growth Portfolio - Institutional Class Contracts in accumulation period: Class A 46,804.836 $ 6.48 $ 303,295 Class B 33,864.617 11.63 393,845 $ 697,140 79 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Notes to Financial Statements Division/Contract Units Outstanding Unit Value Extended Value ING Global Resources Portfolio - Institutional Class Contracts in accumulation period: Class A 14,056.924 $ 26.93 $ 378,553 Class B 16,742.617 27.84 466,114 $ 844,667 ING JPMorgan Emerging Markets Equity Portfolio - Institutional Class Contracts in accumulation period: Class A 17,910.672 $ 11.42 $ 204,540 Class B 4,103.072 11.49 47,144 $ 251,684 ING JPMorgan Small Cap Core Equity Portfolio - Institutional Class Contracts in accumulation period: Class A 165,924.303 $ 14.35 $ 2,381,014 Class B 41,336.399 14.70 607,645 $ 2,988,659 ING JPMorgan Value Opportunities Portfolio - Institutional Class Contracts in accumulation period: Class A 37,113.887 $ 12.74 $ 472,831 Class B 34,206.695 12.93 442,293 $ 915,124 ING Julius Baer Foreign Portfolio - Institutional Class Contracts in accumulation period: Class A 14,378.801 $ 15.17 $ 218,126 Class B 21,340.692 15.40 328,647 $ 546,773 ING Legg Mason Value Portfolio - Institutional Class Contracts in accumulation period: Class A 4,040.822 $ 12.64 $ 51,076 Class B 1,979.063 12.94 25,609 $ 76,685 ING LifeStyle Aggressive Growth Portfolio - Institutional Class Contracts in accumulation period: Class A 1,117.100 $14.38 $ 16,064 $ 16,064 ING LifeStyle Growth Portfolio - Institutional Class Contracts in accumulation period: Class A 20,000.347 $ 13.73 $ 274,605 Class B 15,334.843 13.82 211,928 ING LifeStyle Moderate Growth Portfolio - Institutional Class Class A 1,696.213 $13.09 $ 22,203 Class B 1,133.239 13.17 14,925 $ 37,128 80 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Notes to Financial Statements Division/Contract Units Outstanding Unit Value Extended Value ING LifeStyle Moderate Portfolio - Institutional Class Contracts in accumulation period: Class A 2,123.810 $ 12.61 $ 26,781 $ 26,781 ING Limited Maturity Bond Portfolio - Service Class Contracts in accumulation period: Class A 33,295.277 $ 11.26 $ 374,905 Class B 8,884.599 13.99 124,296 ING Liquid Assets Portfolio - Institutional Class Contracts in accumulation period: Class A 187,112.776 $10.65 $ 1,992,751 ING Liquid Assets Portfolio - Service Class Contracts in accumulation period: Class A 46,170.584 $ 10.92 $ 504,183 Class B 65,155.407 12.48 813,139 $ 1,317,322 ING Lord Abbett Affiliated Portfolio - Institutional Class Contracts in accumulation period: Class A 1,220.674 $ 17.40 $ 21,240 Class B 665.115 17.99 11,965 $ 33,205 ING MarketPro Portfolio - Institutional Class Contracts in accumulation period: Class A 2,175.048 $ 10.96 $ 23,839 Class B 1,026.409 11.07 11,362 $ 35,201 ING MarketStyle Growth Portfolio - Institutional Class Contracts in accumulation period: Class B 1,782.068 $ 11.37 $ 20,262 $ 20,262 ING Marsico Growth Portfolio - Institutional Class Contracts in accumulation period: Class A 12,495.490 $ 16.10 $ 201,177 Class B 11,151.292 16.65 185,669 $ 386,846 ING Marsico International Opportunities Portfolio - Institutional Class Contracts in accumulation period: Class A 182,866.518 $ 15.37 $ 2,810,658 Class B 56,946.944 10.81 615,596 $ 3,426,254 81 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Notes to Financial Statements Division/Contract Units Outstanding Unit Value Extended Value ING MFS Total Return Portfolio - Institutional Class Contracts in accumulation period: Class A 42,169.241 $ 14.08 $593,743 Class B 35,791.889 16.68 597,009 $ 1,190,752 ING MFS Utilities Portfolio - Service Class Contracts in accumulation period: Class A 111,227.374 $ 14.83 $ 1,649,502 Class B 39,946.945 15.05 601,202 ING Oppenheimer Main Street Portfolio® - Institutional Class Contracts in accumulation period: Class A 6,895.072 $ 9.56 $65,917 Class B 17,437.718 11.37 198,267 $ 264,184 ING Pioneer Fund Portfolio - Institutional Class Contracts in accumulation period: Class A 708.673 $ 12.76 $ 9,043 Class B 813.295 12.95 10,532 $ 19,575 ING Pioneer Mid Cap Value Portfolio - Institutional Class Contracts in accumulation period: Class A 28,189.917 $ 12.23 $ 344,763 Class B 30,968.417 12.42 384,628 $ 729,391 ING Stock Index Portfolio - Institutional Class Contracts in accumulation period: Class A 690,607.248 $ 13.04 $ 9,005,519 Class B 319,238.738 13.35 4,261,837 $ 13,267,356 ING T. Rowe Price Capital Appreciation Portfolio - Institutional Class Contracts in accumulation period: Class A 165,352.773 $ 18.51 $ 3,060,680 Class B 111,042.990 19.50 2,165,338 $ 5,226,018 ING T. Rowe Price Equity IncomePortfolio - Institutional Class Contracts in accumulation period: Class A 19,266.293 $ 17.67 $ 340,435 Class B 20,126.290 18.27 367,707 $ 708,142 82 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Notes to Financial Statements Division/Contract Units Outstanding Unit Value Extended Value ING Van Kampen Equity Growth Portfolio - Institutional Class Contracts in accumulation period: Class A 355,602.627 $ 12.62 $4,487,705 Class B 44,300.551 12.93 572,806 $ 5,060,511 ING Van Kampen Growth and Income Portfolio - Service Class Contracts in accumulation period: Class A 2,645.009 $ 12.84 $ 33,962 Class B 3,673.478 13.03 47,865 ING Van Kampen Real Estate Portfolio - Institutional Class Contracts in accumulation period: Class A 31,330.844 $ 28.02 $877,890 Class B 9,742.415 28.97 282,238 $ 1,160,128 ING VP Index Plus International Equity Portfolio - ServiceClass Contracts in accumulation period: Class A 113,045.067 $ 12.86 $ 1,453,760 Class B 25,149.552 12.98 326,441 $ 1,780,201 ING Wells Fargo Small Cap Disciplined Portfolio - Service Class Contracts in accumulation period: Class A 130,169.488 $ 10.48 $ 1,364,176 Class B 72,587.917 10.54 765,077 $ 2,129,253 ING American Century Select Portfolio - Initial Class Contracts in accumulation period: Class A 19.811 $ 10.48 $ 208 $ 208 ING American Century Small-Mid Cap Value Portfolio - Initial Class Contracts in accumulation period: Class A 868.959 $ 13.08 $ 11,366 Class B 542.422 13.28 7,203 $ 18,569 ING Baron Small Cap Growth Portfolio - Initial Class Contracts in accumulation period: Class A 6,280.345 $ 12.68 $ 79,635 Class B 6,407.554 12.88 82,529 $ 162,164 83 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Notes to Financial Statements Division/Contract Units Outstanding Unit Value Extended Value ING Columbia Small Cap Value II Portfolio - Initial Class Contracts in accumulation period: Class A 46,210.867 $ 10.11 $ 467,192 Class B 14,306.387 10.17 145,496 $ 612,688 ING JPMorgan Mid Cap Value Portfolio - Initial Class Contracts in accumulation period: Class A 19,082.389 $ 19.00 $ 362,565 Class B 15,836.930 19.65 311,196 $ 673,761 ING Legg Mason Partners Aggressive Growth Portfolio - InitialClass Contracts in accumulation period: Class A 1,028.224 $ 16.74 $ 17,212 Class B 133.704 17.31 2,314 $ 19,526 ING Lord Abbett U.S. Government Securities Portfolio - Initial Class Contracts in accumulation period: Class A 1,223.656 $ 10.46 $ 12,799 $ 12,799 ING Neuberger Berman Partners Portfolio - Initial Class Contracts in accumulation period: Class A 1,771.824 $ 10.37 $ 18,374 $ 18,374 ING Neuberger Berman Regency Portfolio - Initial Class Contracts in accumulation period: Class A 558.988 $ 10.13 $ 5,663 $ 5,663 ING Oppenheimer Global Portfolio - Initial Class Contracts in accumulation period: Class A 360,058.259 $ 14.05 $ 5,058,819 Class B 39,791.088 14.27 567,819 $ 5,626,638 ING Oppenheimer Strategic Income Portfolio - Service Class Contracts in accumulation period: Class A 1,555.435 $ 10.87 $ 16,908 Class B 136.124 11.03 1,501 $ 18,409 ING PIMCO Total Return Portfolio - Initial Class Contracts in accumulation period: Class A 31,051.648 $ 11.08 $ 344,052 Class B 4,858.367 11.45 55,628 $ 399,680 84 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Notes to Financial Statements Division/Contract Units Outstanding Unit Value Extended Value ING T. Rowe Price Diversified Mid Cap Growth Portfolio - Initial Class Contracts in accumulation period: Class A 817,333.985 $ 12.68 $ 10,363,795 Class B 135,253.598 12.88 1,742,066 $ 12,105,861 ING UBS U.S. Large Cap Equity Portfolio - Initial Class Contracts in accumulation period: Class A 561.734 $ 12.80 $ 7,190 Class B 74.729 12.99 971 $ 8,161 ING Van Kampen Comstock Portfolio - Initial Class Contracts in accumulation period: Class A 21,514.144 $ 14.74 $ 317,118 Class B 17,708.129 15.38 272,351 $ 589,469 ING Van Kampen Equity and Income Portfolio - Initial Class Contracts in accumulation period: Class A 499,618.826 $ 12.90 $ 6,445,083 Class B 89,237.088 13.46 1,201,131 ING VP Strategic Allocation Conservative Portfolio - Class I Contracts in accumulation period: Class A 934.180 $ 11.58 $ 10,818 $ 10,818 ING VP Strategic Allocation Growth Portfolio - Class I Contracts in accumulation period: Class A 8,870.472 $ 12.96 $ 114,961 ING VP Strategic Allocation Moderate Portfolio - Class I Contracts in accumulation period: Class A 4,620.741 $ 12.28 $ 56,743 $ 56,743 ING VP Index Plus LargeCap Portfolio - Class I Contracts in accumulation period: Class A 13,467.362 $ 12.90 $ 173,729 Class B 10,609.282 13.46 142,801 $ 316,530 ING VP Index Plus MidCap Portfolio - Class I Contracts in accumulation period: Class A 37,313.083 $ 14.96 $ 558,204 Class B 12,578.794 15.61 196,355 $ 754,559 85 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Notes to Financial Statements Division/Contract Units Outstanding Unit Value Extended Value ING VP Index Plus SmallCap Portfolio - Class I Contracts in accumulation period: Class A 28,335.774 $ 16.05 $ 454,789 Class B 11,856.929 16.75 198,604 $ 653,393 ING VP Value Opportunity Portfolio - Class I Contracts in accumulation period: Class A 5,979.633 $ 11.41 $ 68,228 Class B 6,583.740 11.53 75,911 $ 144,139 ING VP High Yield Bond Portfolio - Class I Contracts in accumulation period: Class A 100,254.077 $ 11.22 $ 1,124,851 Class B 19,767.133 11.39 225,148 $ 1,349,999 ING VP MidCap Opportunities Portfolio - Class I Contracts in accumulation period: Class A 3,336.520 $11.72 $ 39,104 Class B 13,662.477 12.35 168,732 $ 207,836 ING VP Real Estate Portfolio - Class S Contracts in accumulation period: Class A 16,954.975 $ 15.59 $ 264,328 Class B 3,728.929 15.83 59,029 $ 323,357 ING VP SmallCap Opportunities Portfolio - Class I Contracts in accumulation period: Class A 12,062.752 $ 9.78 $ 117,974 Class B 37,685.708 10.30 388,163 $ 506,137 ING VP Balanced Portfolio - Class I Contracts in accumulation period: Class A 84,879.712 $ 10.54 $ 894,632 Class B 18,463.110 10.61 195,894 $ 1,090,526 ING VP Intermediate Bond Portfolio - Class I Contracts in accumulation period: Class A 25,421.520 $ 12.43 $ 315,989 Class B 10,539.402 12.97 136,696 $ 452,685 Neuberger Berman AMT Socially Responsive Portfolio® - Class 1 Contracts in accumulation period: Class A 34.657 $ 12.81 $ 444 $ 444 86 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Notes to Financial Statements 8. Financial Highlights A summary of unit values, units outstanding and net assets for Variable Universal Life Policies, expense ratios, excluding expenses of underlying Funds, investment income ratios, and total return for the years ended December 31, 2006, 2005, 2004, 2003 and 2002 follows: Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C (000's) (lowest to highest) (000's) Ratio A (lowest to highest) (lowest to highest) AIM V.I. Core Equity Fund - Series I Shares 2006 143 $10.90 to $10.96 $ 1,556 (e) 0.00% to 0.90% (e) 2005 (e) (e) (e) (e) (e) (e) 2004 (e) (e) (e) (e) (e) (e) 2003 (e) (e) (e) (e) (e) (e) 2002 (e) (e) (e) (e) (e) (e) American Funds Insurance Series® Growth Fund - Class 2 2006 111 $18.04 to $18.65 2,021 0.82% 0.00% to 0.90% 9.20% to 10.22% 2005 102 $16.52 to $16.92 1,699 0.76% 0.00% to 0.90% 15.20% to 16.21% 2004 68 $14.34 to $14.56 986 0.16% 0.00% to 0.90% 11.51% to 12.43% 2003 19 $12.86 to $12.95 248 (b) 0.00% to 0.90% (b) 2002 (b) (b) (b) (b) (b) (b) American Funds Insurance Series® Growth Income Fund - Class 2 2006 62 $16.89 to $17.46 1,059 1.55% 0.00% to 0.90% 14.12% to 15.17% 2005 64 $14.80 to $15.16 954 1.51% 0.00% to 0.90% 4.89% to 5.87% 2004 46 $14.11 to $14.32 649 1.25% 0.00% to 0.90% 9.38% to 10.32% 2003 11 $12.90 to $12.98 148 (b) 0.00% to 0.90% (b) 2002 (b) (b) (b) (b) (b) (b) American Funds Insurance Series® International Fund - Class 2 2006 69 $23.24 to $24.03 1,609 1.69% 0.00% to 0.90% 17.91% to 19.02% 2005 66 $19.71 to $20.19 1,300 1.80% 0.00% to 0.90% 20.40% to 21.48% 2004 35 $16.37 to $16.62 583 1.78% 0.00% to 0.90% 18.28% to 19.31% 2003 7 $13.84 to $13.93 91 (b) 0.00% to 0.90% (b) 2002 (b) (b) (b) (b) (b) (b) 87 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C (000's) (lowest to highest) (000's) Ratio A (lowest to highest) (lowest to highest) Fidelity® VIP Equity-Income Portfolio - Initial Class 2006 172 $23.34 $ 4,023 3.26% 0.90% 19.14% 2005 192 $19.59 3,752 1.62% 0.90% 4.93% 2004 208 $18.67 3,891 1.45% 0.90% 10.54% 2003 202 $16.89 3,417 1.70% 0.90% 29.13% 2002 206 $13.08 2,700 4.06% 0.90% -18.20% Fidelity® VIP Equity-Income Portfolio - Service Class 2006 91 $13.75 to $14.70 1,324 3.12% 0.00% to 0.90% 19.05%to20.10% 2005 89 $11.55 to $12.24 1,070 1.44% 0.00% to 0.90% 4.81%to5.79% 2004 81 $11.02 to $11.57 931 1.27% 0.00% to 0.90% 10.42%to11.36% 2003 63 $9.98 to $10.39 645 1.39% 0.00% to 0.90% 28.94%to30.20% 2002 45 $7.74 to $7.98 359 2.23% 0.00% to 0.90% -17.75%to -16.96% Fidelity® VIP Contrafund® Portfolio - Initial Class 2006 310 $28.55 8,847 1.29% 0.90% 10.74% 2005 329 $25.78 8,474 0.28% 0.90% 15.87% 2004 342 $22.25 7,608 0.33% 0.90% 14.45% 2003 355 $19.44 6,903 0.44% 0.90% 27.31% 2002 357 $15.27 5,449 0.84% 0.90% -11.17% Fidelity® VIP Contrafund® Portfolio - Service Class 2006 85 $14.52 to $16.72 1,383 1.10% 0.00% to 0.90% 10.59%to11.54% 2005 94 $13.13 to $14.99 1,378 0.19% 0.00% to 0.90% 15.89%to16.84% 2004 98 $11.33 to $12.83 1,229 0.29% 0.00% to 0.90% 14.21%to15.38% 2003 78 $9.92 to $11.12 852 0.32% 0.00% to 0.90% 27.18%to28.41% 2002 49 $7.80 to $8.66 415 0.46% 0.00% to 0.90% -10.14%to -9.51% Fidelity® VIP Investment Grade Bond Portfolio - Initial Class 2006 138 $13.69 to $17.14 2,202 4.37% 0.00% to 0.90% 3.38%to4.34% 2005 170 $13.12 to $16.58 2,643 3.74% 0.00% to 0.90% 1.28%to2.18% 2004 187 $12.84 to $16.37 2,862 4.14% 0.00% to 0.90% 3.54%to4.48% 2003 193 $12.29 to $15.81 2,840 5.43% 0.00% to 0.90% 4.22%to5.13% 2002 195 $11.69 to $15.17 2,797 2.87% 0.00% to 0.90% 9.14%to10.39% 88 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C (000's) (lowest to highest) (000's) Ratio A (lowest to highest) (lowest to highest) ING AllianceBernstein Mid Cap Growth Portfolio - Institutional Class 2006 6 $12.92 to $13.12 $ 82 0.00% 0.00% to 0.90% 1.94% 2005 - $12.87 - (d) 0.00% (d) 2004 (d) (d) (d) (d) (d) (d) 2003 (d) (d) (d) (d) (d) (d) 2002 (d) (d) (d) (d) (d) (d) ING BlackRock Large Cap Growth Portfolio - Institutional Class 2006 1 $12.36 7 (e) 0.90% (e) 2005 (e) (e) (e) (e) (e) (e) 2004 (e) (e) (e) (e) (e) (e) 2003 (e) (e) (e) (e) (e) (e) 2002 (e) (e) (e) (e) (e) (e) ING Evergreen Health Sciences Portfolio - Institutional Class 2006 6 $12.36 to $12.56 77 (e) 0.00% to 0.90% (e) 2005 (e) (e) (e) (e) (e) (e) 2004 (e) (e) (e) (e) (e) (e) 2003 (e) (e) (e) (e) (e) (e) 2002 (e) (e) (e) (e) (e) (e) ING Evergreen Omega Portfolio - Institutional Class 2006 358 $11.99 to $12.18 4,307 0.00% 0.00% to 0.90% 4.90% to 5.91% 2005 379 $11.43 to $11.50 4,334 (d) 0.00% to 0.90% (d) 2004 (d) (d) (d) (d) (d) (d) 2003 (d) (d) (d) (d) (d) (d) 2002 (d) (d) (d) (d) (d) (d) ING FMR SM Diversified Mid Cap Portfolio - Institutional Class 2006 14 $9.89 to $9.95 135 (e) 0.00% to 0.90% (e) 2005 (e) (e) (e) (e) (e) (e) 2004 (e) (e) (e) (e) (e) (e) 2003 (e) (e) (e) (e) (e) (e) 2002 (e) (e) (e) (e) (e) (e) 89 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C (000's) (lowest to highest) (000's) Ratio A (lowest to highest) (lowest to highest) ING FMR SM Large Cap Growth Portfolio - Institutional Class 2006 848 $10.78 to $10.94 $ 9,160 0.00% 0.00% to 0.90% 1.89% to 2.82% 2005 475 $10.58 to $10.64 5,025 (d) 0.00% to 0.90% (d) 2004 (d) (d) (d) (d) (d) (d) 2003 (d) (d) (d) (d) (d) (d) 2002 (d) (d) (d) (d) (d) (d) ING FMR SM Mid Cap Growth Portfolio - Institutional Class 2006 81 $6.48 to $11.63 697 0.00% 0.00% to 0.90% 3.85% to 4.77% 2005 93 $6.24 to $11.10 769 0.00% 0.00% to 0.90% 2.46% to 3.35% 2004 84 $6.09 to $10.74 670 0.00% 0.00% to 0.90% 14.26% to 15.36% 2003 67 $5.33 to $9.31 468 0.00% 0.00% to 0.90% 38.08% to 39.58% 2002 60 $3.86 to $6.67 294 0.00% 0.00% to 0.90% -50.39% to -48.85% ING Global Resources Portfolio - Institutional Class 2006 31 $26.93 to $27.84 845 0.30% 0.00% to 0.90% 20.60% to 21.73% 2005 21 $22.33 to $22.87 482 0.77% 0.00% to 0.90% 36.91% to 38.10% 2004 13 $16.31 to $16.56 210 1.56% 0.00% to 0.90% 5.70% to 6.63% 2003 3 $15.43 to $15.53 46 (b) 0.00% to 0.90% (b) 2002 (b) (b) (b) (b) (b) (b) ING JPMorgan Emerging Markets Equity Portfolio - Institutional Class 2006 22 $11.42 to $11.49 252 (e) 0.00% to 0.90% (e) 2005 (e) (e) (e) (e) (e) (e) 2004 (e) (e) (e) (e) (e) (e) 2003 (e) (e) (e) (e) (e) (e) 2002 (e) (e) (e) (e) (e) (e) ING JPMorgan Small Cap Core Equity Portfolio - Institutional Class 2006 207 $14.35 to $14.70 2,989 0.07% 0.00% to 0.90% 15.91% to 16.95% 2005 232 $12.38 to $12.57 2,880 - 0.00% to 0.90% 3.08% to 3.97% 2004 227 $12.01 to $12.09 2,734 (c) 0.00% to 0.90% (c) 2003 (c) (c) (c) (c) (c) (c) 2002 (c) (c) (c) (c) (c) (c) 90 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C (000's) (lowest to highest) (000's) Ratio A (lowest to highest) (lowest to highest) ING JPMorgan Value Opportunities Portfolio - InstitutionalClass 2006 71 $12.74 to $12.93 $ 915 (e) 0.00% to 0.90% (e) 2005 (e) (e) (e) (e) (e) (e) 2004 (e) (e) (e) (e) (e) (e) 2003 (e) (e) (e) (e) (e) (e) 2002 (e) (e) (e) (e) (e) (e) ING Julius Baer Foreign Portfolio - Institutional Class 2006 36 $15.17 to $15.40 547 - 0.00% to 0.90% 28.45% to 29.63% 2005 19 $11.81 to $11.88 222 (d) 0.00% to 0.90% (d) 2004 (d) (d) (d) (d) (d) (d) 2003 (d) (d) (d) (d) (d) (d) 2002 (d) (d) (d) (d) (d) (d) ING Legg Mason Value Portfolio - Institutional Class 2006 6 $12.64 to $12.94 77 - 0.00% to 0.90% 5.86% to 6.77% 2005 5 $11.94 to $12.12 65 - 0.00% to 0.90% 5.20% to 6.13% 2004 1 $11.35 to $11.42 13 (c) 0.00% to 0.90% (c) 2003 (c) (c) (c) (c) (c) (c) 2002 (c) (c) (c) (c) (c) (c) ING LifeStyle Aggressive Growth Portfolio - Institutional Class 2006 1 $14.38 16 (e) 0.00% to 0.90% (e) 2005 (e) (e) (e) (e) (e) (e) 2004 (e) (e) (e) (e) (e) (e) 2003 (e) (e) (e) (e) (e) (e) 2002 (e) (e) (e) (e) (e) (e) ING LifeStyle Growth Portfolio - Institutional Class 2006 35 $13.73 to $13.82 487 (e) 0.00% to 0.90% (e) 2005 (e) (e) (e) (e) (e) (e) 2004 (e) (e) (e) (e) (e) (e) 2003 (e) (e) (e) (e) (e) (e) 2002 (e) (e) (e) (e) (e) (e) 91 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C (000's) (lowest to highest) (000's) Ratio A (lowest to highest) (lowest to highest) ING LifeStyle Moderate Growth Portfolio - Institutional Class 2006 3 $13.09 to $13.17 $ 37 (e) 0.00% to 0.90% (e) 2005 (e) (e) (e) (e) (e) (e) 2004 (e) (e) (e) (e) (e) (e) 2003 (e) (e) (e) (e) (e) (e) 2002 (e) (e) (e) (e) (e) (e) ING LifeStyle Moderate Portfolio - Institutional Class 2006 2 $12.61 27 (e) 0.90% (e) 2005 (e) (e) (e) (e) (e) (e) 2004 (e) (e) (e) (e) (e) (e) 2003 (e) (e) (e) (e) (e) (e) 2002 (e) (e) (e) (e) (e) (e) ING Limited Maturity Bond Portfolio - Service Class 2006 42 $11.26 to $13.99 499 2.64% 0.00% to 0.90% 2.93% to 3.86% 2005 24 $10.94 to $13.47 286 4.21% 0.00% to 0.90% 0.74% to 1.58% 2004 28 $10.86 to $13.26 327 5.04% 0.00% to 0.90% 0.46% to 1.38% 2003 27 $10.81 to $13.08 308 1.55% 0.00% to 0.90% 1.89% to 2.83% 2002 7 $10.61 to $12.72 80 (a) 0.00% to 0.90% (a) ING Liquid Assets Portfolio - Institutional Class 2006 187 $10.65 1,993 4.72% 0.90% 4.00% 2005 144 $10.24 1,471 3.18% 0.90% 2.09% 2004 176 $10.03 1,763 (c) 0.90% (c) 2003 (c) (c) (c) (c) (c) (c) 2002 (c) (c) (c) (c) (c) (c) ING Liquid Assets Portfolio - Service Class 2006 111 $10.92 to $12.48 1,317 4.25% 0.00% to 0.90% 3.80% to 4.70% 2005 107 $10.52 to $11.92 1,216 2.74% 0.00% to 0.90% 1.84% to 2.76% 2004 118 $10.33 to $11.60 1,306 0.83% 0.00% to 0.90% 0.00% to 0.96% 2003 185 $10.33 to $11.49 2,059 0.77% 0.00% to 0.90% -0.19% to 0.70% 2002 143 $10.35 to $11.41 1,591 1.32% 0.00% to 0.90% 0.58% to 1.42% 92 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C (000's) (lowest to highest) (000's) Ratio A (lowest to highest) (lowest to highest) ING Lord Abbett Affiliated Portfolio - Institutional Class 2006 2 $17.40 to $17.99 $ 33 1.55% 0.00% to 0.90% 16.86% to 17.89% 2005 4 $14.89 to $15.26 61 1.44% 0.00% to 0.90% 4.79% to 5.75% 2004 3 $14.21 to $14.43 50 - 0.00% to 0.90% 9.22% to 10.24% 2003 1 $13.01 to $13.09 13 (b) 0.00% to 0.90% (b) 2002 (b) (b) (b) (b) (b) (b) ING MarketPro Portfolio - Institutional Class 2006 3 $10.96 to $11.07 35 (e) 0.00% to 0.90% (e) 2005 (e) (e) (e) (e) (e) (e) 2004 (e) (e) (e) (e) (e) (e) 2003 (e) (e) (e) (e) (e) (e) 2002 (e) (e) (e) (e) (e) (e) ING MarketStyle Growth Portfolio - Institutional Class 2006 2 $11.37 20 (e) 0.00% (e) 2005 (e) (e) (e) (e) (e) (e) 2004 (e) (e) (e) (e) (e) (e) 2003 (e) (e) (e) (e) (e) (e) 2002 (e) (e) (e) (e) (e) (e) ING Marsico Growth Portfolio - Institutional Class 2006 24 $16.10 to $16.65 387 - 0.00% to 0.90% 4.27% to 5.25% 2005 15 $15.44 to $15.82 226 - 0.00% to 0.90% 8.12% to 9.10% 2004 7 $14.28 to $14.50 103 - 0.00% to 0.90% 11.82% to 12.84% 2003 5 $12.77 to $12.85 59 (b) 0.00% to 0.90% (b) 2002 (b) (b) (b) (b) (b) (b) ING Marsico International Opportunities Portfolio - Institutional Class 2006 240 $10.81 to $15.37 3,426 0.09% 0.00% to 0.90% 23.06% 2005 192 $12.49 2,393 (d) 0.90% (d) 2004 (d) (d) (d) (d) (d) (d) 2003 (d) (d) (d) (d) (d) (d) 2002 (d) (d) (d) (d) (d) (d) 93 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C (000's) (lowest to highest) (000's) Ratio A (lowest to highest) (lowest to highest) ING MFS Total Return Portfolio - Institutional Class 2006 78 $14.08 to $16.68 $ 1,191 2.51% 0.00% to 0.90% 11.22% to 12.17% 2005 77 $12.66 to $14.87 1,049 2.44% 0.00% to 0.90% 2.26% to 3.19% 2004 79 $12.38 to $14.41 1,049 2.20% 0.00% to 0.90% 10.44% to 11.45% 2003 71 $11.21 to $12.93 858 0.77% 0.00% to 0.90% 15.93% to 16.91% 2002 42 $9.67 to $11.06 434 3.32% 0.00% to 0.90% -5.93% to -5.06% ING MFS Utilities Portfolio - Service Class 2006 151 $14.83 to $15.05 2,251 0.10% 0.00% to 0.90% 29.63% to 30.87% 2005 157 $11.44 to $11.50 1,794 (d) 0.00% to 0.90% (d) 2004 (d) (d) (d) (d) (d) (d) 2003 (d) (d) (d) (d) (d) (d) 2002 (d) (d) (d) (d) (d) (d) ING Oppenheimer Main Street Portfolio® - Institutional Class 2006 24 $9.56 to $11.37 264 1.22% 0.00% to 0.90% 14.22% to 15.31% 2005 19 $8.37 to $9.86 184 1.01% 0.00% to 0.90% 5.15% to 6.02% 2004 15 $7.96 to $9.30 136 0.86% 0.00% to 0.90% 12.11% to 13.14% 2003 12 $7.10 to $8.22 97 - 0.00% to 0.90% 23.48% to 24.73% 2002 9 $5.75 to $6.59 56 0.53% 0.00% to 0.90% -25.52% to -24.86% ING Pioneer Fund Portfolio - Institutional Class 2006 2 $12.76 to $12.95 20 (e) 0.00% to 0.90% (e) 2005 (e) (e) (e) (e) (e) (e) 2004 (e) (e) (e) (e) (e) (e) 2003 (e) (e) (e) (e) (e) (e) 2002 (e) (e) (e) (e) (e) (e) ING Pioneer Mid Cap Value Portfolio - Institutional Class 2006 59 $12.23 to $12.42 729 0.25% 0.00% to 0.90% 11.69% to 12.70% 2005 70 $10.95 to $11.02 768 (d) 0.00% to 0.90% (d) 2004 (d) (d) (d) (d) (d) (d) 2003 (d) (d) (d) (d) (d) (d) 2002 (d) (d) (d) (d) (d) (d) 94 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C (000's) (lowest to highest) (000's) Ratio A (lowest to highest) (lowest to highest) ING Stock Index Portfolio - Institutional Class 2006 1,010 $13.04 to $13.35 $ 13,266 1.59% 0.00% to 0.90% 14.49% to 15.48% 2005 1,079 $11.39 to $11.56 12,349 - 0.00% to 0.90% 3.64% to 4.62% 2004 1,128 $10.99 to $11.05 12,416 (c) 0.00% to 0.90% (c) 2003 (c) (c) (c) (c) (c) (c) 2002 (c) (c) (c) (c) (c) (c) ING T. Rowe Price Capital Appreciation Portfolio - Institutional Class 2006 276 $18.51 to $19.50 5,226 1.49% 0.00% to 0.90% 13.84% to 14.91% 2005 256 $16.26 to $16.97 4,242 1.48% 0.00% to 0.90% 7.11% to 8.02% 2004 207 $15.18 to $15.71 3,181 1.49% 0.00% to 0.90% 15.88% to 16.98% 2003 125 $13.10 to $13.43 1,658 0.69% 0.00% to 0.90% 24.17% to 25.28% 2002 91 $10.55 to $10.72 962 3.37% 0.00% to 0.90% -0.38% to 0.56% ING T. Rowe Price Equity Income Portfolio - Institutional Class 2006 39 $17.67 to $18.27 708 1.53% 0.00% to 0.90% 18.35% to 19.41% 2005 40 $14.93 to $15.30 601 1.70% 0.00% to 0.90% 3.18% to 4.15% 2004 13 $14.47 to $14.69 193 1.67% 0.00% to 0.90% 14.12% to 15.13% 2003 4 $12.68 to $12.76 47 (b) 0.00% to 0.90% (b) 2002 (b) (b) (b) (b) (b) (b) ING Van Kampen Equity Growth Portfolio - Institutional Class 2006 400 $12.62 to $12.93 5,061 - 0.00% to 0.90% 3.36% to 4.36% 2005 486 $12.21 to $12.39 5,943 0.50% 0.00% to 0.90% 14.43% to 15.47% 2004 516 $10.67 to $10.73 5,507 (c) 0.00% to 0.90% (c) 2003 (c) (c) (c) (c) (c) (c) 2002 (c) (c) (c) (c) (c) (c) ING Van Kampen Growth and Income Portfolio - Service Class 2006 6 $12.84 to $13.03 82 1.12% 0.00% to 0.90% 14.95% to 15.93% 2005 6 $11.17 to $11.24 62 (d) 0.00% to 0.90% (d) 2004 (d) (d) (d) (d) (d) (d) 2003 (d) (d) (d) (d) (d) (d) 2002 (d) (d) (d) (d) (d) (d) 95 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C (000's) (lowest to highest) (000's) Ratio A (lowest to highest) (lowest to highest) ING Van Kampen Real Estate Portfolio - Institutional Class 2006 41 $28.02 to $28.97 $ 1,160 1.44% 0.00% to 0.90% 36.68% to 37.95% 2005 44 $20.50 to $21.00 904 1.37% 0.00% to 0.90% 16.08% to 17.12% 2004 31 $17.66 to $17.93 548 2.77% 0.00% to 0.90% 36.90% to 38.14% 2003 8 $12.90 to $12.98 102 (b) 0.00% to 0.90% (b) 2002 (b) (b) (b) (b) (b) (b) ING VP Index Plus International Equity Portfolio - Service Class 2006 138 $12.86 to $12.98 1,780 (e) 0.00% to 0.90% (e) 2005 (e) (e) (e) (e) (e) (e) 2004 (e) (e) (e) (e) (e) (e) 2003 (e) (e) (e) (e) (e) (e) 2002 (e) (e) (e) (e) (e) (e) ING Wells Fargo Small Cap Disciplined Portfolio - Service Class 2006 203 $10.48 to $10.54 2,129 (e) 0.00% to 0.90% (e) 2005 (e) (e) (e) (e) (e) (e) 2004 (e) (e) (e) (e) (e) (e) 2003 (e) (e) (e) (e) (e) (e) 2002 (e) (e) (e) (e) (e) (e) ING American Century Select Portfolio - Initial Class 2006 - $10.48 - (e) 0.90% (e) 2005 (e) (e) (e) (e) (e) (e) 2004 (e) (e) (e) (e) (e) (e) 2003 (e) (e) (e) (e) (e) (e) 2002 (e) (e) (e) (e) (e) (e) ING American Century Small-Mid Cap Value Portfolio - Initial Class 2006 1 $13.08 to $13.28 19 0.02% 0.00% to 0.90% 14.74% to 15.78% 2005 2 $11.40 to $11.47 26 (d) 0.00% to 0.90% (d) 2004 (d) (d) (d) (d) (d) (d) 2003 (d) (d) (d) (d) (d) (d) 2002 (d) (d) (d) (d) (d) (d) 96 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Notes to Financial Statements Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C (000's) (lowest to highest) (000's) Ratio A (lowest to highest) (lowest to highest) ING Baron Small Cap Growth Portfolio - Initial Class 2006 13 $12.68 to $12.88 $ 162 - 0.00% to 0.90% 14.44% to 15.52% 2005 4 $11.08 to $11.15 43 (d) 0.00% to 0.90% (d) 2004 (d) (d) (d) (d) (d) (d) 2003 (d) (d) (d) (d) (d) (d) 2002 (d) (d) (d) (d) (d) (d) ING Columbia Small Cap Value II Portfolio - Initial Class 2006 61 $10.11 to $10.17 613 (e) 0.00% to 0.90% (e) 2005 (e) (e) (e) (e) (e) (e) 2004 (e) (e) (e) (e) (e) (e) 2003 (e) (e) (e) (e) (e) (e) 2002 (e) (e) (e) (e) (e) (e) ING JPMorgan Mid Cap Value Portfolio - Initial Class 2006 35 $19.00 to $19.65 674 0.01% 0.00% to 0.90% 15.78% to 16.89% 2005 32 $16.41 to $16.81 522 0.83% 0.00% to 0.90% 7.75% to 8.66% 2004 7 $15.23 to $15.47 108 - 0.00% to 0.90% 19.73% to 20.86% 2003 1 $12.72 to $12.80 18 (b) 0.00% to 0.90% (b) 2002 (b) (b) (b) (b) (b) (b) ING Legg Mason Partners Aggressive Growth Portfolio - Initial Class 2006 1 $16.74 to $17.31 20 - 0.00% to 0.90% 9.27% to 10.33% 2005 1 $15.32 to $15.69 20 - 0.00% to 0.90% 10.45% to 11.43% 2004 3 $13.87 to $14.08 43 - 0.00% to 0.90% 8.78% to 9.74% 2003 3 $12.75 to $12.83 33 (b) 0.00% to 0.90% (b) 2002 (b) (b) (b) (b) (b) (b) ING Lord Abbett U.S. Government Securities Portfolio - Initial Class 2006 1 $10.46 13 (e) 0.90% (e) 2005 (e) (e) (e) (e) (e) (e) 2004 (e) (e) (e) (e) (e) (e) 2003 (e) (e) (e) (e) (e) (e) 2002 (e) (e) (e) (e) (e) (e) 97 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C (000's) (lowest to highest) (000's) Ratio A (lowest to highest) (lowest to highest) ING Neuberger Berman Partners Portfolio - Initial Class 2006 2 $10.37 $ 18 (e) 0.90% (e) 2005 (e) (e) (e) (e) (e) (e) 2004 (e) (e) (e) (e) (e) (e) 2003 (e) (e) (e) (e) (e) (e) 2002 (e) (e) (e) (e) (e) (e) ING Neuberger Berman Regency Portfolio - Initial Class 2006 1 $10.13 6 (e) 0.90% (e) 2005 (e) (e) (e) (e) (e) (e) 2004 (e) (e) (e) (e) (e) (e) 2003 (e) (e) (e) (e) (e) (e) 2002 (e) (e) (e) (e) (e) (e) ING Oppenheimer Global Portfolio - Initial Class 2006 400 $14.05 to $14.27 5,627 0.07% 0.00% to 0.90% 16.89% to 18.03% 2005 440 $12.02 to $12.09 5,288 (d) 0.00% to 0.90% (d) 2004 (d) (d) (d) (d) (d) (d) 2003 (d) (d) (d) (d) (d) (d) 2002 (d) (d) (d) (d) (d) (d) ING Oppenheimer Strategic Income Portfolio - Service Class 2006 2 $10.87 to $11.03 18 (e) 0.00% to 0.90% (e) 2005 (e) (e) (e) (e) (e) (e) 2004 (e) (e) (e) (e) (e) (e) 2003 (e) (e) (e) (e) (e) (e) 2002 (e) (e) (e) (e) (e) (e) ING PIMCO Total Return Portfolio - Initial Class 2006 36 $11.08 to $11.45 400 1.71% 0.00% to 0.90% 3.36% to 4.19% 2005 28 $10.72 to $10.99 301 1.67% 0.00% to 0.90% 1.42% to 2.42% 2004 16 $10.57 to $10.73 171 - 0.00% to 0.90% 3.63% to 4.58% 2003 8 $10.20 to $10.26 77 (b) 0.00% to 0.90% (b) 2002 (b) (b) (b) (b) (b) (b) 98 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C (000's) (lowest to highest) (000's) Ratio A (lowest to highest) (lowest to highest) ING T. Rowe Price Diversified Mid Cap Growth Portfolio - Initial Class 2006 953 $12.68 to $12.88 $ 12,105 - 0.00% to 0.90% 8.10% to 9.15% 2005 986 $11.73 to $11.80 11,575 (d) 0.00% to 0.90% (d) 2004 (d) (d) (d) (d) (d) (d) 2003 (d) (d) (d) (d) (d) (d) 2002 (d) (d) (d) (d) (d) (d) ING UBS U.S. Large Cap Equity Portfolio - Initial Class 2006 1 $12.80 to $12.99 8 2.22% 0.00% to 0.90% 14.45% 2005 - $11.35 1 (d) 0.00% (d) 2004 (d) (d) (d) (d) (d) (d) 2003 (d) (d) (d) (d) (d) (d) 2002 (d) (d) (d) (d) (d) (d) ING Van Kampen Comstock Portfolio - Initial Class 2006 39 $14.74 to $15.38 589 1.01% 0.00% to 0.90% 15.16% to 16.25% 2005 36 $12.80 to $13.23 467 0.67% 0.00% to 0.90% 2.81% to 3.68% 2004 25 $12.45 to $12.76 313 - 0.00% to 0.90% 15.81% to 16.96% 2003 14 $10.75 to $10.91 148 3.70% 0.00% to 0.90% 28.74% to 29.88% 2002 2 $8.35 to $8.40 14 (a) 0.00% to 0.90% (a) ING Van Kampen Equity and Income Portfolio - Initial Class 2006 589 $12.90 to $13.46 7,645 1.91% 0.00% to 0.90% 11.69% to 12.64% 2005 637 $11.55 to $11.95 7,392 0.18% 0.00% to 0.90% 7.04% to 8.05% 2004 7 $10.79 to $11.06 77 - 0.00% to 0.90% 9.88% to 10.93% 2003 3 $9.82 to $9.97 32 - 0.00% to 0.90% 26.22% to 27.33% 2002 (a) $7.78 to $7.83 1 (a) 0.00% to 0.90% (a) ING VP Strategic Allocation Conservative Portfolio - Class I 2006 1 $11.58 11 4.04% 0.90% 7.42% 2005 - $10.78 3 (d) 0.90% (d) 2004 (d) (d) (d) (d) (d) (d) 2003 (d) (d) (d) (d) (d) (d) 2002 (d) (d) (d) (d) (d) (d) 99 SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C (000's) (lowest to highest) (000's) Ratio A (lowest to highest) (lowest to highest) ING VP Strategic Allocation Growth Portfolio - Class I 2006 9 $12.96 $ 115 2.27% 0.00% to 0.90% 0.00% to 12.21% 2005 13 $11.55 to $11.68 145 0.18% 0.00% to 0.90% 5.29% to 5.29% 2004 - $10.97 3 (c) 0.00% to 0.90% (c) 2003 (c) (c) (c) (c) (c) (c) 2002 (c) (c) (c) (c) (c) (c) ING VP Strategic Allocation Moderate Portfolio - Class I 2006 5 $12.28 57 2.47% 0.90% 10.13% 2005 10 $11.15 108 (d) 0.90% (d) 2004 (d) (d) (d) (d) (d) (d) 2003 (d) (d) (d) (d) (d) (d) 2002 (d) (d) (d) (d) (d) (d) ING VP Index Plus LargeCap Portfolio - Class I 2006 24 $12.90 to $13.46 317 1.05% 0.00% to 0.90% 13.56% to 14.55% 2005 25 $11.36 to $11.75 293 1.46% 0.00% to 0.90% 4.51% to 5.38% 2004 34 $10.87 to $11.15 372 1.02% 0.00% to 0.90% 9.58% to 10.62% 2003 22 $9.92 to $10.08 216 1.79% 0.00% to 0.90% 24.94% to 26.16% 2002 1 $7.94 to $7.99 8 (a) 0.00% to 0.90% (a) ING VP Index Plus MidCap Portfolio - Class I 2006 50 $14.96 to $15.61 755 0.62% 0.00% to 0.90% 8.48% to 9.47% 2005 54 $13.79 to $14.26 752 0.47% 0.00% to 0.90% 10.14% to 11.15% 2004 53 $12.52 to $12.83 675 0.40% 0.00% to 0.90% 15.50% to 16.53% 2003 29 $10.84 to $11.01 320 0.45% 0.00% to 0.90% 31.23% to 32.49% 2002 15 $8.26 to $8.31 121 (a) 0.00% to 0.90% (a) ING VP Index Plus SmallCap Portfolio - Class I 2006 40 $16.05 to $16.75 653 0.38% 0.00% to 0.90% 12.79% to 13.87% 2005 37 $14.23 to $14.71 534 0.32% 0.00% to 0.90% 6.67% to 7.61% 2004 30 $13.34 to $13.67 406 - 0.00% to 0.90% 21.05% to 22.05% 2003 21 $11.02 to $11.20 237 - 0.00% to 0.90% 34.88% to 36.09% 2002 9 $8.17 to $8.23 74 (a) 0.00% to 0.90% (a) SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C (000's) (lowest to highest) (000's) Ratio A (lowest to highest) (lowest to highest) ING VP Value Opportunity Portfolio - Class I 2006 13 $11.41 to $11.53 $ 144 1.44% 0.00% to 0.90% 14.90% to 16.00% 2005 13 $9.93 to $9.94 130 (d) 0.00% to 0.90% (d) 2004 (d) (d) (d) (d) (d) (d) 2003 (d) (d) (d) (d) (d) (d) 2002 (d) (d) (d) (d) (d) (d) ING VP High Yield Bond Portfolio - Class I 2006 120 $11.22 to $11.39 1,350 9.40% 0.00% to 0.90% 8.83% 2005 - $10.31 to $10.31 4 (d) 0.00% to 0.90% (d) 2004 (d) (d) (d) (d) (d) (d) 2003 (d) (d) (d) (d) (d) (d) 2002 (d) (d) (d) (d) (d) (d) ING VP MidCap Opportunities Portfolio - Class I 2006 17 $11.72 to $12.35 208 - 0.00% to 0.90% 6.84% to 7.86% 2005 19 $10.97 to $11.45 220 - 0.00% to 0.90% 9.37% to 10.31% 2004 23 $10.03 to $10.38 242 - 0.00% to 0.90% 10.46% to 11.49% 2003 15 $9.08 to $9.31 137 - 0.00% to 0.90% 35.52% to 36.71% 2002 5 $6.70 to $6.81 32 - 0.00% to 0.90% -26.54% to -25.82% ING VP Real Estate Portfolio - Class S 2006 21 $15.59 to $15.83 323 1.31% 0.00% to 0.90% 34.63% to 35.88% 2005 2 $11.58 to $11.65 27 (d) 0.00% to 0.90% (d) 2004 (d) (d) (d) (d) (d) (d) 2003 (d) (d) (d) (d) (d) (d) 2002 (d) (d) (d) (d) (d) (d) ING VP SmallCap Opportunities Portfolio - Class I 2006 50 $9.78 to $10.30 506 - 0.00% to 0.90% 11.52% to 12.57% 2005 47 $8.77 to $9.15 429 - 0.00% to 0.90% 8.14% to 9.06% 2004 42 $8.11 to $8.39 351 - 0.00% to 0.90% 9.15% to 10.10% 2003 46 $7.43 to $7.62 351 - 0.00% to 0.90% 37.34% to 38.80% 2002 26 $5.41 to $5.49 144 - 0.00% to 0.90% -44.11% to -43.63% SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT S-L1 Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C (000's) (lowest to highest) (000's) Ratio A (lowest to highest) (lowest to highest) ING VP Balanced Portfolio - Class I 2006 103 $10.54 to $10.61 $ 1,091 (e) 0.00% to 0.90% (e) 2005 (e) (e) (e) (e) (e) (e) 2004 (e) (e) (e) (e) (e) (e) 2003 (e) (e) (e) (e) (e) (e) 2002 (e) (e) (e) (e) (e) (e) ING VP Intermediate Bond Portfolio - Class I 2006 36 $12.43 to $12.97 453 4.21% 0.00% to 0.90% 3.15% to 4.01% 2005 33 $12.05 to $12.47 399 4.11% 0.00% to 0.90% 2.21% to 3.14% 2004 26 $11.79 to $12.09 313 8.27% 0.00% to 0.90% 3.88% to 4.95% 2003 17 $11.35 to $11.52 195 1.96% 0.00% to 0.90% 5.39% to 6.27% 2002 29 $10.77 to $10.84 314 (a) 0.00% to 0.90% (a) Neuberger Berman AMT Socially Responsive Portfolio® - Class I 2006 - $12.81 - 0.32% 0.90% 12.66% 2005 - $11.37 3 (d) 0.90% (d) 2004 (d) (d) (d) (d) (d) (d) 2003 (d) (d) (d) (d) (d) (d) 2002 (d) (d) (d) (d) (d) (d) (a) As investment Division was not available until 2002, this data is not meaningful and is therefore not presented. (b) As investment Division was not available until 2003, this data is not meaningful and is therefore not presented. (c) As investment Division was not available until 2004, this data is not meaningful and is therefore not presented. (d) As investment Division was not available until 2005, this data is not meaningful and is therefore not presented. (e) As investment Division was not available until 2006, this data is not meaningful and is therefore not presented. A The Investment Income Ratio represents dividends received by the Division, excluding capital gains distributions, divided by the average net assets. The recognition of investment income is determined by the timing of the declaration of dividends by the underlying fund in which the Division invests. B The Expense Ratio considers only the expenses borne directly by the Account and is equal to the mortality and expense charge, as defined in Note 3. Certain items in this table are presented as a range of minimum and maximum values; however, such information is calculated independently for each column in the table. C Total Return is calculated as the change in unit value for each Contract presented in the Statements of Assets and Liabilities. Certain items in this table are presented as a range of minimum and maximum values; however, such information is calculated independently for each column in the table. F INANCIAL S TATEMENTS  S TATUTORY B ASIS Security Life of Denver Insurance Company Years ended December 31, 2006 and 2005 with Report of Independent Registered Public Accounting Firm SECURITY LIFE OF DENVER INSURANCE COMPANY Financial Statements Statutory Basis Years ended December 31, 2006 and 2005 Contents Report of Independent Registered Public Accounting Firm 1 Audited Financial Statements Statutory Basis Balance Sheets Statutory Basis 3 Statements of Operations Statutory Basis 5 Statements of Changes in Capital and Surplus Statutory Basis 6 Statements of Cash Flows Statutory Basis 7 Notes to Financial Statements Statutory Basis 8 Report of Independent Registered Public Accounting Firm Board of Directors and Stockholder Security Life of Denver Insurance Company We have audited the accompanying statutory basis balance sheets of Security Life of Denver Insurance Company (the Company, a wholly owned direct subsidiary of ING America Insurance Holdings, Inc.), as of December 31, 2006 and 2005, and the related statutory basis statements of operations, changes in capital and surplus, and cash flows for the years then ended. These financial statements are the responsibility of the Companys management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Companys internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Companys internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. As described in Note 1 to the financial statements, the Company presents its financial statements in conformity with accounting practices prescribed or permitted by the Division of Insurance of the Department of Regulatory Agencies of the State of Colorado (Colorado Division of Insurance), which practices differ from United States generally accepted accounting principles. The variances between such practices and United States generally accepted accounting principles and the effects on the accompanying financial statements are described in Note 1. The effects on the financial statements of these variances are not reasonably determinable but are presumed to be material. In our opinion, because of the effects of the matter described in the preceding paragraph, the financial statements referred to above do not present fairly, in conformity with United States generally accepted accounting principles, the financial position of Security Life of Denver Insurance Company at December 31, 2006 and 2005, or the results of its operations or its cash flows for the years then ended. However, in our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Security Life of Denver Insurance Company at December 31, 2006 and 2005, and the results of its operations and its cash flows for the years then ended, in conformity with accounting practices prescribed or permitted by the Colorado Division of Insurance. /s/ Ernst & Young LLP Atlanta, Georgia March 30, 2007 SECURITY LIFE OF DENVER INSURANCE COMPANY Balance Sheets - Statutory Basis December 31 (In Thousands) Admitted assets Cash and invested assets: Bonds $ 17,240,297 $ 16,525,988 Preferred stocks 107,043 26,188 Common stocks 132,689 79,311 Subsidiaries 96,090 91,120 Mortgage loans 2,463,432 2,972,342 Contract loans 1,263,422 1,204,181 Other invested assets 321,017 143,060 Cash and short-term investments 273,362 509,301 Total cash and invested assets 21,897,352 21,551,491 Deferred and uncollected premiums, less loading (2006-$1,729; 2005-$1,824) (25,773) 37,826 Accrued investment income 184,726 233,489 Reinsurance balances recoverable 76,797 60,004 Indebtedness from related parties 31,097 7,149 Net deferred tax asset 57,722 60,607 Separate account assets 1,515,627 1,837,339 Other assets 24,281 26,635 Total admitted assets $ 23,761,829 $ 23,814,540 The accompanying notes are an integral part of these financial statements. 3 SECURITY LIFE OF DENVER INSURANCE COMPANY Balance Sheets - Statutory Basis December 31 (In Thousands, except share amounts) Liabilities and capital and surplus Liabilities: Policy and contract liabilities: Life and annuity reserves $ 11,961,260 $ 13,024,195 Deposit type contracts 7,040,385 5,615,759 Other policy and contract liabilities 16,738 6,990 Total policy and contract liabilities 19,018,383 18,646,944 Interest maintenance reserve 68,201 95,331 Accounts payable and accrued expenses 63,392 122,801 Reinsurance balances 389,221 671,059 Current federal income taxes payable (including ($20,344) and ($6,709) on realized capital losses at December 31, 2006 and 2005, respectively) 43,972 10,094 Indebtedness to related parties 53,847 21,708 Asset valuation reserve 146,357 152,204 Borrowed money 791,398 721,409 Net transfers to separate accounts (85,770) (82,053) Other liabilities 161,857 93,539 Separate account liabilities 1,515,627 1,831,642 Total liabilities 22,166,485 22,284,678 Capital and surplus: Common stock: authorized 149 shares of $20,000 par value; 144 issued and outstanding 2,880 2,880 Surplus notes 165,032 165,032 Paid-in and contributed surplus 1,237,778 1,237,778 Unassigned surplus 189,654 124,172 Total capital and surplus 1,595,344 1,529,862 Total liabilities and capital and surplus $ 23,761,829 $ 23,814,540 The accompanying notes are an integral part of these financial statements. 4 SECURITY LIFE OF DENVER INSURANCE COMPANY Statements of Operations  Statutory Basis Year ended December 31 (In Thousands) Premiums and other revenues: Life, annuity, and accident and health premiums $ 658,072 $ 3,548,992 Net investment income 1,166,735 1,022,338 Amortization of interest maintenance reserve (13,906) (12,732) Commissions, expense allowances and reserve adjustments on reinsurance ceded 62,524 296,839 Other revenues 90,827 83,488 Total premiums and other revenues 1,964,252 4,938,925 Benefits paid or provided: Death benefits 123,174 110,562 Annuity benefits 77,057 69,878 Surrender benefits and withdrawals 1,669,487 972,390 Interest on policy or contract funds 455,851 210,745 Other benefits 6,728 (5,582) (Decrease) increase in life, annuity, and accident and health reserves (1,063,635) 2,842,329 Net transfers to separate accounts 66,823 65,804 Total benefits paid or provided 1,335,485 4,266,126 Insurance expenses and other deductions: Commissions 298,083 244,190 General expenses 110,599 98,030 Insurance taxes, licenses and fees 19,919 27,005 Other deductions 36,052 10,259 Total insurance expenses and other deductions 464,653 379,484 Gain from operations before policyholder dividends, federal income taxes and net realized capital gains 164,114 293,315 Dividends to policyholders 4,060 4,997 Gain from operations before federal income taxes and net realized capital gains 160,054 288,318 Federal income tax expense 29,952 165,325 Gain from operations before net realized capital gains 130,102 122,993 Net realized capital gains 5,341 16,435 Net income $ 135,443 $ 139,428 The accompanying notes are an integral part of these financial statements. 5 SECURITY LIFE OF DENVER INSURANCE COMPANY Statements of Changes in Capital and SurplusStatutory Basis Year ended December 31 (In Thousands) Common stock: Balance at beginning and end of year $ 2,880 $ 2,880 Surplus notes: Balance at beginning and end of year 165,032 165,032 Paid-in and contributed surplus: Balance at beginning of year 1,237,778 934,778 Capital contributions - 303,000 Balance at end of year 1,237,778 1,237,778 Unassigned surplus (deficit): Balance at beginning of year 124,172 (32,944) Net income 135,443 139,428 Change in net unrealized capital gains or losses 13,826 10,882 Change in nonadmitted assets 47,657 (59,741) Change in liability for reinsurance in unauthorized companies (773) 598 Change in asset valuation reserve 5,847 (11,932) Change in net deferred income tax (44,150) 43,661 Change in surplus as a result of reinsurance 33,562 106,961 Dividends to stockholder (115,000) - Amortization of deferred gain on reinsurance transaction (10,075) (73,020) Change in additional minimum pension liability (855) 279 Balance at end of year 189,654 124,172 Total capital and surplus $ 1,595,344 $ 1,529,862 The accompanying notes are an integral part of these financial statements. 6 SECURITY LIFE OF DENVER INSURANCE COMPANY Statements of Cash FlowsStatutory Basis Year ended December 31 (In Thousands) Operations Premiums, policy proceeds, and other considerations received, net of reinsurance paid $ 693,428 $ 3,306,366 Net investment income received Commissions and expenses paid Benefits paid Net transfers to separate accounts Dividends paid to policyholders Federal income taxes received (paid) Miscellaneous income Net cash (used in) provided by operations Investment activities Proceeds from sales, maturities, or repayments of investments: Bonds Stocks Mortgage loans Real estate Other invested assets Net loss on cash and short term investments Miscellaneous proceeds Total investment proceeds Cost of investments acquired: Bonds Stocks Mortgage loans Real estate - Other invested assets Miscellaneous applications Total cost of investments acquired Net increase in contract loans Net cash used in investment activities Financing and miscellaneous activities Other cash provided (applied): Capital and surplus paid-in - Borrowed money Net deposits (withdrawals) on deposit-type contracts Dividends paid to stockholders - Change in cash due to reinsurance Other cash (applied) provided Net cash provided by (used in) financing and miscellaneous activities Net decrease in cash and short-term investments Cash and short-term investments Beginning of year End of year $ 273,362 $ 509,301 The accompanying notes are an integral part of these financial statements. 7 SECURITY LIFE OF DENVER INSURANCE COMPANY Notes to Financial Statements Statutory Basis (Dollar amounts in millions, unless otherwise stated) 1. Nature of Operations and Significant Accounting Policies Security Life of Denver Insurance Company (the Company) is domiciled in Colorado and is a wholly owned subsidiary of ING America Insurance Holdings, Inc. (ING AIH). ING AIHs ultimate parent is ING Groep, N.V. (ING), a global financial services company based in The Netherlands. The Company focuses on two markets: the advanced market and the investment products market. The life insurance products offered for the advanced market include wealth transfer and estate planning, executive benefits, charitable giving and corporate-owned life insurance. These products include traditional life, interest-sensitive life, universal life, and variable life. Operations are conducted almost entirely on the general agency basis and the Company is presently licensed in all states (approved for reinsurance only in New York), the District of Columbia, Puerto Rico, Guam, and the U.S. Virgin Islands. In the investment products market, the Company offers guaranteed investment contracts, funding agreements, and trust notes to institutional buyers. Basis of Presentation The preparation of financial statements of insurance companies requires management to make estimates and assumptions that affect amounts reported in the financial statements and accompanying notes. Such estimates and assumptions could change in the future as more information becomes known, which could impact the amounts reported and disclosed herein. The accompanying financial statements of the Company have been prepared in conformity with accounting practices prescribed or permitted by the Colorado Division of Insurance, which practices differ from accounting principles generally accepted in the United States (GAAP). The most significant variances from GAAP are as follows: Investments : Investments in bonds and mandatorily redeemable preferred stocks are reported at amortized cost or market value based on the National Association of Insurance Commissioners (NAIC) rating; for GAAP, such fixed maturity investments are designated at purchase as held-to-maturity, trading or available-for-sale. Held-to-maturity investments are reported at amortized cost, and the remaining fixed maturity investments are reported at fair value with unrealized capital gains and losses reported in operations for those designated as trading and as a separate component of other comprehensive income in stockholders equity for those designated as available-for-sale. The Company invests in structured securities including mortgage backed securities/ collateralized mortgage obligations, asset backed securities, collateralized debt obligations, and commercial mortgage-backed securities. For these structured securities, management compares the undiscounted cash flows to the carrying value. An other than temporary impairment is considered to have occurred when the undiscounted cash flows are less than the carrying value. 8 SECURITY LIFE OF DENVER INSURANCE COMPANY Notes to Financial Statements Statutory Basis (Dollar amounts in millions, unless otherwise stated) For structured securities, when a negative yield results from a revaluation based on new prepayment assumptions (i.e., undiscounted cash flows are less than current book value), an other than temporary impairment is considered to have occurred and the asset is written down to the value of the undiscounted cash flows. For GAAP, assets are reevaluated based on the discounted cash flows using a current market rate. Impairments are recognized when there has been an adverse change in cash flows and the fair value is less than book value. The asset is then written down to fair value. When a decline in fair value is determined to be other than temporary, the individual security is written down to fair value and the loss is accounted for as a realized loss. Investments in real estate are reported net of related obligations rather than on a gross basis. Real estate owned and occupied by the Company is included in investments rather than reported as an operating asset as under GAAP, and investment income and operating expenses include rent for the Companys occupancy of those properties. Changes between depreciated cost and admitted asset investment amounts are credited or charged directly to unassigned surplus rather than income as would be required under GAAP. Statement of Statutory Accounting Principles (SSAP) No. 31, Derivative Instruments applies to derivative transactions entered into prior to January 1, 2003. The Company also follows the hedge accounting guidance in SSAP No. 86, Accounting for Derivative Instruments and Hedging Activities for derivative transactions entered into or modified on or after January 1, 2003. Under this guidance, derivatives that are deemed effective hedges are accounted for in a manner which is consistent with the underlying hedged item. Derivatives used in hedging transactions that do not meet the requirements of SSAP No. 86 as an effective hedge are carried at fair value with the change in value recorded in surplus as unrealized gains or losses. Embedded derivatives are not accounted for separately from the host contract. Under GAAP, the effective and ineffective portions of a single hedge are accounted for separately. An embedded derivative within a contract that is not clearly and closely related to the economic characteristics and risk of the host contract is accounted for separately from the host contract and valued and reported at fair value, and the change in fair value for cash flow hedges is credited or charged directly to a separate component of shareholders equity rather than to income as required for fair value hedges. Valuation Reserves : The asset valuation reserve (AVR) is determined by an NAIC-prescribed formula and is reported as a liability rather than as a valuation allowance or an appropriation of surplus. The change in AVR is reported directly to unassigned surplus. Under a formula prescribed by the NAIC, the Company defers the portion of realized gains and losses on sales of fixed-income investments, principally bonds and mortgage loans, attributable to changes in the general level of interest rates, and amortizes those deferrals over the remaining period to maturity based on groupings of individual securities sold in five-year bands. The net deferral or interest maintenance reserve (IMR) is reported as a component of other liabilities in the accompanying Balance Sheets. 9 SECURITY LIFE OF DENVER INSURANCE COMPANY Notes to Financial Statements Statutory Basis (Dollar amounts in millions, unless otherwise stated) Realized gains and losses on investments are reported in the Statements of Operations net of federal income tax and transfers to the IMR. Under GAAP, realized capital gains and losses are reported in the Statements of Operations on a pretax basis in the period that the asset giving rise to the gain or loss is sold. Realized losses due to impairment are recorded when there has been a decline in value deemed to be other than temporary, in which case the provision for such declines is charged to income. Valuation allowances, if necessary, are established for mortgage loans based on the difference between the net value of the collateral, determined as the fair value of the collateral less estimated costs to obtain and sell, and the recorded investment in the mortgage loan. Under GAAP, such allowances are based on the present value of expected future cash flows discounted at the loans effective interest rate or, if foreclosure is probable, on the estimated fair value of the collateral. The initial valuation allowance and subsequent changes in the allowance for mortgage loans as a result of a temporary impairment are charged or credited directly to unassigned surplus. Under GAAP, such allowances are included as a component of earnings. Policy Acquisition Costs : The costs of acquiring and renewing business are expensed when incurred. Under GAAP, acquisition costs related to traditional life insurance, to the extent recoverable from future policy revenues, are deferred and amortized over the premiumpaying period of the related policies using assumptions consistent with those used in computing policy benefit reserves. For universal life insurance and investment products, to the extent recoverable from future gross profits, acquisition costs are amortized generally in proportion to the present value of expected gross margins from surrender charges and investment, mortality, and expense margins. Premiums : Life premiums are recognized as revenue when due. Premiums for annuity policies with mortality and morbidity risk, except for guaranteed interest and group annuity contracts, are also recognized as revenue when due. Premiums received for annuity policies without mortality or morbidity risk and for guaranteed interest and group annuity contracts are recorded using deposit accounting. Under GAAP, premiums for traditional life insurance products, which include those products with fixed and guaranteed premiums and benefits and consist primarily of whole life insurance policies, are recognized as revenue when due. Group insurance premiums are recognized as premium revenue over the time period to which the premiums relate. Revenues for universal life, annuities and guaranteed interest contracts consist of policy charges for the cost of insurance, policy administration charges, amortization of policy initiation fees and surrender charges assessed during the period. Benefit and Contract Reserves : Life policy and contract reserves under statutory accounting practices are calculated based upon both the net level premium and Commissioners Reserve Valuation methods using statutory rates for mortality and 10 SECURITY LIFE OF DENVER INSURANCE COMPANY Notes to Financial Statements Statutory Basis (Dollar amounts in millions, unless otherwise stated) interest. GAAP requires that policy reserves for traditional products be based upon the net level premium method utilizing reasonably conservative estimates of mortality, interest, and withdrawals prevailing when the policies were sold. For interest-sensitive products, the GAAP policy reserve is equal to the policy fund balance plus an unearned revenue reserve which reflects the unamortized balance of early year policy loads over renewal year policy loads. Reinsurance : For business ceded to unauthorized reinsurers, statutory accounting practices require that reinsurance credits permitted by the treaty be recorded as an offsetting liability and charged against unassigned surplus. Under GAAP, an allowance for amounts deemed uncollectible would be established through a charge to earnings. Statutory income recognized on certain reinsurance treaties representing financing arrangements is not recognized on a GAAP basis. Policy and contract liabilities ceded to reinsurers have been reported as reductions of the related reserves rather than as assets as required under GAAP. Commissions allowed by reinsurers on business ceded are reported as income when received rather than being deferred and amortized with deferred policy acquisition costs as required under GAAP. Gains and losses generated in certain reinsurance transactions are deferred and amortized over the remaining life the business for GAAP purposes. For statutory, such amounts are recognized immediately in income, with gains reported as a separate component of surplus. Subsidiaries : The accounts and operations of the Companys subsidiaries are not consolidated. Certain affiliated investments for which audited GAAP statements are not available or expected to be available are non-admitted. Under GAAP, the accounts and operations of the Companys subsidiaries are consolidated. All affiliated investments are included in the Consolidated Balance Sheets. Nonadmitted Assets : Certain assets designated as nonadmitted, principally deferred federal income tax assets, disallowed interest maintenance reserves, nonoperating software, pastdue agents balances, furniture and equipment, intangible assets, and other assets not specifically identified as an admitted asset within the NAIC Accounting Practices and Procedures Manual, are excluded from the accompanying Balance Sheets and are charged directly to unassigned surplus. Under GAAP, such assets are included in the Balance Sheets. Employee Benefits : For purposes of calculating the Companys postretirement benefit obligation, only vested participants and current retirees are included in the valuation. Under GAAP, active participants not currently vested are also included. 11 SECURITY LIFE OF DENVER INSURANCE COMPANY Notes to Financial Statements Statutory Basis (Dollar amounts in millions, unless otherwise stated) Universal Life and Annuity Polici es: Revenues for universal life and annuity policies consist of the entire premium received and benefits incurred represent the total of death benefits paid and the change in policy reserves. Under GAAP, premiums received in excess of policy charges would not be recognized as premium revenue and benefits would represent the excess of benefits paid over the policy account value and interest credited to the account values. Policyholder Dividends : Policyholder dividends are recognized when declared. Under GAAP, dividends are recognized over the term of the related policies. Deferred Income Taxes : Deferred tax assets are provided for and admitted to an amount determined under a standard formula. This formula considers the amount of differences that will reverse in the subsequent year, taxes paid in prior years that could be recovered through carrybacks, surplus limits, and the amount of deferred tax liabilities available for offset. Any deferred tax assets not covered under the formula are non-admitted. Deferred taxes do not include any amounts for state taxes. Under GAAP, a deferred tax asset is recorded for the amount of gross deferred tax assets that are expected to be realized in future years and a valuation allowance is established for the portion that is not realizable. Surplus Notes : Surplus notes are reported as a component of surplus. Under statutory accounting practices, no interest is recorded on the surplus notes until payment has been approved by the Colorado Division of Insurance. Under GAAP, surplus notes are reported as liabilities and the related interest is reported as a charge to earnings over the term of the notes. Statements of Cash Flows : Cash and shortterm investments in the Statements of Cash Flows represent cash balances and investments with initial maturities of one year or less. Under GAAP, the corresponding caption of cash and cash equivalents includes cash balances and investments with initial maturities of three months or less. Reconciliation to GAAP : The effects of the preceding variances from GAAP on the accompanying statutory basis financial statements have not been determined, but are presumed to be material. Other significant accounting practices are as follows: Investments Investments are stated at values prescribed by the NAIC, as follows: Bonds not backed by other loans are principally stated at amortized cost using the interest method. 12 SECURITY LIFE OF DENVER INSURANCE COMPANY Notes to Financial Statements Statutory Basis (Dollar amounts in millions, unless otherwise stated) Single class and multi-class mortgage-backed/asset-backed securities are valued at amortized cost using the interest method including anticipated prepayments. Prepayment assumptions are obtained from dealer surveys or internal estimates and are based on the current interest rate and economic environment. The retrospective adjustment method is used to value all such securities except for higher-risk asset backed securities, which are valued using the prospective method. The Company has elected to use the book value as of January 1, 1994 as the cost for applying the retrospective method to securities purchased prior to that date where historical cash flows are not readily available. Redeemable preferred stocks rated as high quality or better are reported at cost or amortized cost. All other redeemable preferred stocks are reported at the lower of cost, amortized cost, or market value and nonredeemable preferred stocks are reported at market value or the lower of cost or market value as determined by the Securities Valuation Office of the NAIC (SVO). Hybrid securities are generally defined as securities including both debt and equity characteristics. During 2005 and prior, hybrid securities were reported as bonds on the balance sheet. During 2006, the NAIC held discussions regarding the appropriate reporting/classification of these securities. Although discussion on the issues will continue into 2007, the short-term reporting guidance from the NAIC recommends that hybrid securities, as defined by this same NAIC guidance, be reported as preferred stock. Therefore, all hybrid securities have been reclassified as preferred stock on the Companys Balance Sheet as of December 31, 2006. This resulted in a reclassification of $91.9 from bonds to preferred stock on the Companys Balance Sheet as of December 31, 2006. Common stocks are reported at market value as determined by the SVO and the related unrealized capital gains/losses are reported in unassigned surplus along with adjustment for federal income taxes. The Company analyzes the general account investments to determine whether there has been an other than temporary decline in fair value below the amortized cost basis. Management considers the length of time and the extent to which the market value has been less than cost, the financial condition and near-term prospects of the issuer, future economic conditions and market forecasts, and the Company's intent and ability to not sell the investment in the issuer for a period of time sufficient to allow for recovery in market value. If it is probable that all amounts due according to the contractual terms of a debt security will not be collected, an other than temporary impairment is considered to have occurred. The Company also considers the negative market impact of the interest rate changes, in addition to credit related items, when performing other-than-temporary impairment testing. As part of this testing, the Company determines whether or not it has the ability and intent to not sell the investments for a period of time sufficient to allow for recovery in fair value. 13 SECURITY LIFE OF DENVER INSURANCE COMPANY Notes to Financial Statements Statutory Basis (Dollar amounts in millions, unless otherwise stated) The Company uses derivatives such as interest rate swaps, caps and floors, forwards and options as part of its overall interest rate risk management strategy for certain life insurance and annuity products. For those derivatives in effective hedging relationships, the Company values all derivative instruments on a consistent basis with the hedged item. Upon termination, gains and losses on instruments are deferred to IMR or included in the carrying values of the underlying hedged items and are amortized over the remaining lives of the hedged items as adjustments to investment income or benefits from the hedged items. Any unamortized gains or losses are recognized when the underlying hedged items are sold. Derivatives used in hedging transactions that do not meet the requirements of SSAP No. 86 as an effective hedge are carried at fair value with change in value recorded in surplus as unrealized gain or loss. Credit default swaps and total return swaps are utilized to replicate the investment characteristics of permissible investments using the derivative in conjunction with other investments. The replication (synthetic asset) and the derivative and other cash instrument are carried at amortized cost. Interest rate swap contracts are used to convert the interest rate characteristics (fixed or variable) of certain investments to match those of the related insurance liabilities that the investments are supporting. The net interest effect of such swap transactions is reported as an adjustment of interest income from the hedged items as incurred. Interest rate caps and floors are used to limit the effects of changing interest rates on yields of variable rate or short-term assets or liabilities. The initial cost of any such agreement is amortized to net investment income over the life of the agreement. Periodic payments that are receivable as a result of the agreements are accrued as an adjustment of interest income or benefits from the hedged items. All effective derivatives are reported at amortized cost with the exception of S&P options. S&P options are reported at fair value since they do not meet the hedge requirement of SSAP No. 86. The unrealized gains or losses from the S&P options are reported as unrealized gain or loss in surplus. SSAP No. 88, Investments in Subsidiary, Controlled and Affiliated Entities (SSAP 88), applies to the Companys subsidiaries, controlled and affiliated entities (SCA). The Companys insurance subsidiaries are reported at their underlying statutory basis net assets plus the admitted portion of goodwill, and the Companys noninsurance subsidiary is reported at the GAAP basis of its net assets. Dividends from subsidiaries are included in net investment income. The remaining net change in the subsidiaries equity is included in the change in net unrealized capital gains or losses. SCA entities for which audited US GAAP statements are not available or expected to be available are nonadmitted. Mortgage loans are reported at amortized cost, less writedown for impairments. 14 SECURITY LIFE OF DENVER INSURANCE COMPANY Notes to Financial Statements Statutory Basis (Dollar amounts in millions, unless otherwise stated) Contract loans are reported at unpaid principal balances. Land is reported at cost. Real estate occupied by the Company is reported at depreciated cost, and other real estate is reported at the lower of depreciated cost or fair value. Depreciation is calculated on a straight-line basis over the estimated useful lives of the properties. For reverse repurchase agreements, Company policies require a minimum of 95% of the fair value of securities sold under reverse repurchase agreements to be maintained as collateral. Cash collateral received is invested in short-term investments and the offsetting collateral liability is included in miscellaneous liabilities. Reverse dollar repurchase agreements are accounted for as collateral borrowings, where the amount borrowed is equal to the sales price of the underlying securities. The Company engages in securities lending whereby certain domestic bonds from its portfolio are loaned to other institutions for short periods of time. Collateral, primarily cash, which is in excess of the market value of the loaned securities, is deposited by the borrower with a lending agent, and retained and invested by the lending agent to generate additional income for the Company. The Company does not have access to the collateral. The Companys policy requires a minimum of 102% of the fair value of securities loaned to be maintained as collateral. The market value of the loaned securities is monitored on a daily basis with additional collateral obtained or refunded as the market value fluctuates. Short-term investments are reported at amortized cost which approximates market value. Short-term investments include investments with maturities of less than one year at the date of acquisition. Partnership interests, which are included in other invested assets, are reported at the underlying audited GAAP equity of the investee. Residual collateralized mortgage obligations, which are included in other invested assets on the Balance Sheets, are reported at amortized cost using the effective interest method. Realized capital gains and losses are determined using the first-in first-out method. Cash on hand includes cash equivalents. Cash equivalents are shortterm investments that are both readily convertible to cash and have an original maturity date of three months or less. 15 SECURITY LIFE OF DENVER INSURANCE COMPANY Notes to Financial Statements Statutory Basis (Dollar amounts in millions, unless otherwise stated) Aggregate Reserve for Life Policies and Contracts Life, annuity, and accident and health reserves are developed by actuarial methods and are determined based on published tables using statutorily specified interest rates and valuation methods that will provide, in the aggregate, reserves that are greater than or equal to the minimum or guaranteed policy cash value or the amounts required by law. Interest rates range from 1.5% to 11.3% . The Company waives the deduction of deferred fractional premiums upon the death of the insured. It is the Companys practice to return a pro rata portion of any premium paid beyond the policy month of death, although it is not contractually required to do so for certain issues. The methods used in valuation of substandard policies are as follows: For life, endowment and term policies issued substandard, the standard reserve during the premium-paying period is increased by 50% of the gross annual extra premium. Standard reserves are held on Paid-Up Limited Pay contracts. For reinsurance accepted with table rating, the reserve established is a multiple of the standard reserve corresponding to the table rating. For reinsurance with flat extra premiums, the standard reserve is increased by 50% of the flat extra. The amount of insurance in force for which the gross premiums are less than the net premiums, according to the standard of valuation required by the Colorado Division of Insurance, is $8.1 billion and $3.1 billion at December 31, 2006 and 2005, respectively. The amount of premium deficiency reserves for policies on which gross premiums are less than the net premiums is $251.8 and $203.3 at December 31, 2006 and 2005, respectively. The Company anticipates investment income as a factor in the premium deficiency calculation in accordance with SSAP No. 54, Individual and Group Accident and Health Contracts . The tabular interest has been determined from the basic data for the calculation of policy reserves for all direct ordinary life insurance and for the portion of group life insurance classified as group Section 79. The method of determination of tabular interest of funds not involving life contingencies is as follows: current year reserves, plus payments, less prior year reserves, less funds added. Reinsurance Reinsurance premiums, commissions, expense reimbursements, and reserves related to reinsured business are accounted for on a basis consistent with those used in accounting for the original policies issued and the terms of the reinsurance contracts. Reserves are 16 SECURITY LIFE OF DENVER INSURANCE COMPANY Notes to Financial Statements Statutory Basis (Dollar amounts in millions, unless otherwise stated) based on the terms of the reinsurance contracts and are consistent with the risks assumed. Premiums and benefits ceded to other companies have been reported as a reduction of premium revenue and benefits expense. Amounts applicable to reinsurance ceded for reserves and unpaid claim liabilities have been reported as reductions of these items, and expense allowances received in connection with reinsurance ceded have been reflected in operations. Electronic Data Processing Equipment Electronic data processing equipment is carried at cost less accumulated depreciation. Depreciation for major classes of such assets is calculated on a straight-line basis over the estimated useful life of the asset. Participating Insurance Participating business approximates less than 1% of the Companys ordinary life insurance in force and less than 1% of premium income. The amount of dividends to be paid to participating policyholders is determined annually by the Board of Directors. Amounts allocable to participating policyholders are based on published dividend projections or expected dividend scales. Dividends expense of $4.1 and $5.0 was incurred in 2006 and 2005, respectively. Benefit Plans The Company provides noncontributory retirement plans for substantially all employees and certain agents. Pension costs are charged to operations as contributions are made to the plans. The Company also provides a contributory retirement plan for substantially all employees. Nonadmitted Assets Nonadmitted assets are summarized as follows: December 31 (In Thousands) Contract loans $ - $ 136 Other invested assets 2,447 140 Deferred federal income taxes 173,265 219,303 Agents debit balances 1,970 5,326 Furniture and equipment 63 223 Deferred and uncollected premium 507 398 Other 11,064 11,447 Total nonadmitted assets $ 189,316 $ 236,973 17 SECURITY LIFE OF DENVER INSURANCE COMPANY Notes to Financial Statements Statutory Basis (Dollar amounts in millions, unless otherwise stated) Changes in nonadmitted assets are generally reported directly in unassigned surplus as an increase or decrease in nonadmitted assets. Claims and Claims Adjustment Expenses Claims expenses represent the estimated ultimate net cost of all reported and unreported claims incurred through December 31, 2006. The Company does not discount claims and claims adjustment expense reserves. Such estimates are based on actuarial projections applied to historical claim payment data. Such liabilities are considered to be reasonable and adequate to discharge the Companys obligations for claims incurred but unpaid as of December 31, 2006. Guaranteed Benefits For the Guaranteed Minimum Death Benefit (GMDB), Actuarial Guideline 34 is followed. AG34 interprets the standards for applying CARVM to GMDBs in variable annuity contracts where GMDBs are integrated with other benefits such as surrenders and annuitizations. This guideline requires that GMDBs be projected assuming an immediate drop in the value of the assets supporting the variable annuity contract, followed by a subsequent recovery at a Net Assumed Return. The immediate drops and assumed returns used in the projections are provided in AG34 and vary by five asset classes in order to reflect the risk/return differential inherent in each class. Contract specific asset based charges are deducted to obtain the Net Assumed Returns. This Guideline interprets mortality standards to be applied to projected GMDBs in the reserve calculation. In addition, this Guideline clarifies standards for reinsurance transactions revolving GMDBs with the Integrated Benefit Streams modified to reflect both the payment of future reinsurance premiums and the recovery of future reinsured death benefits. Cash Flow Information Cash and short-term investments include cash on hand, demand deposits and short-term fixed maturity instruments with a maturity of less than one year at date of acquisition. Separate Accounts Most separate account assets and liabilities held by the Company represent funds held for the benefit of the Companys variable life and annuity policy and contract holders who bear all of the investment risk associated with the policies. Such policies are of a non-guaranteed nature. All net investment experience, positive or negative, is attributed to the policy and contract holders account values. The assets and liabilities of these accounts are carried at fair value. Certain other separate accounts relate to experience-rated group annuity contracts that fund defined contribution pension plans. These contracts provide guaranteed interest returns for one year only, where the guaranteed interest rate is re-established each year 18 SECURITY LIFE OF DENVER INSURANCE COMPANY Notes to Financial Statements Statutory Basis (Dollar amounts in millions, unless otherwise stated) based on the investment experience of the separate account. In no event can the interest rate be less than zero. The assets and liabilities of these separate accounts are carried at book value. Reserves related to the Companys mortality risk associated with these policies are included in life and annuity reserves. These reserves include reserves for guaranteed minimum death benefits (before reinsurance) that totaled $25.0 and $28.7 at December 31, 2006 and 2005, respectively. The operations of the separate accounts are not included in the accompanying financial statements. 2. Permitted Statutory Basis Accounting Practices The financial statements of the Company are presented on the basis of accounting practices prescribed or permitted by the Colorado Division of Insurance. The Colorado Division of Insurance recognizes only statutory accounting practices prescribed or permitted by the State of Colorado for determining and reporting the financial condition and results of operations of an insurance company and for determining its solvency under the Colorado Insurance Laws. The NAIC Accounting Practices and Procedures Manual has been adopted as a component of prescribed or permitted practices by the State of Colorado. The Colorado Commissioner of Insurance has the right to permit other specific practices that deviate from prescribed practices. The Company is required to identify those significant accounting practices that are permitted, and obtain written approval of the practices from the Colorado Division of Insurance. As of December 31, 2006 and 2005, the Company had no such permitted accounting practices. 19 SECURITY LIFE OF DENVER INSURANCE COMPANY Notes to Financial Statements Statutory Basis (Dollar amounts in millions, unless otherwise stated) 3. Investments The amortized cost and fair value of bonds and equity securities are as follows: Gross Gross Amortized Unrealized Unrealized Fair Cost Gains Losses Value (In Thousands) At December 31, 2006 : U.S. Treasury securities and obligations of U.S. government corporations and agencies $ 134,410 $ 1,604 $ 648 $ 135,366 States, municipalities, and political subdivisions 26,699 259 759 26,199 Foreign government (par value - $277,258) 291,278 19,883 2,795 308,366 Foreign other (par value - $2,060,782) 2,060,102 50,730 33,945 2,076,887 Public utilities securities 357,031 5,973 3,931 359,073 Corporate securities 5,510,497 97,028 62,990 5,544,535 Residential mortgage-backed securities 4,794,611 30,932 97,271 4,728,272 Commercial mortgage-backed securities 1,680,044 14,289 13,829 1,680,504 Other asset-backed securities 2,385,745 4,287 7,149 2,382,883 Total bonds 17,240,417 224,985 223,317 17,242,085 Preferred stocks 107,043 2,358 904 108,497 Common stocks 129,873 3,141 325 132,689 Total equity securities 236,916 5,499 1,229 241,186 Total $ 17,477,333 $ 230,484 $ 224,546 $ 17,483,271 20 SECURITY LIFE OF DENVER INSURANCE COMPANY Notes to Financial Statements Statutory Basis (Dollar amounts in millions, unless otherwise stated) Gross Gross Amortized Unrealized Unrealized Fair Cost Gains Losses Value (In Thousands) At December 31, 2005 : U.S. Treasury securities and obligations of U.S. government corporations and agencies $ 336,927 $ 920 $ 1,402 $ 336,445 States, municipalities, and political subdivisions 30,869 345 439 30,775 Foreign government (par value - $255,124) 268,105 17,723 2,645 283,183 Foreign other (par value - $2,396,421) 2,424,121 73,804 33,238 2,464,687 Public utilities securities 424,519 8,021 4,351 428,189 Corporate securities 6,545,828 143,340 71,513 6,617,655 Residential mortgage-backed securities 3,966,004 34,071 94,205 3,905,870 Commercial mortgage-backed securities 1,769,151 10,736 31,834 1,748,053 Other asset-backed securities 760,828 4,011 8,736 756,103 Total bonds 16,526,352 292,971 248,363 16,570,960 Preferred stocks 26,188 221 2,404 24,005 Common stocks 76,584 2,739 12 79,311 Total equity securities 102,772 2,960 2,416 103,316 Total $ 16,629,124 $ 295,931 $ 250,779 $ 16,674,276 Reconciliation of bonds from amortized cost to carrying value is as follows: December 31 (In Thousands) Amortized cost $ $ 16,526,352 Less: adjustments for below investment grade bonds (120) (364) Carrying value $ $ The aggregate market value of debt securities with unrealized losses and the time period that cost exceeded fair value are as follows: More than 6 months and less More than Less than 6 than 12 months 12 months months below cost below cost below cost Total (In Thousands) December 31, 2006: Fair value $ 3,102,129 $ 680,735 $ 3,394,661 $ 7,177,525 Unrealized loss 35,870 24,436 163,011 223,317 21 SECURITY LIFE OF DENVER INSURANCE COMPANY Notes to Financial Statements Statutory Basis (Dollar amounts in millions, unless otherwise stated) More than 6 months and less More than Less than 6 than 12 months 12 months months below cost below cost below cost Total (In Thousands) December 31, 2005: Fair value $ 5,878,295 $ 2,096,112 $ 1,228,921 $ 9,203,328 Unrealized loss 109,924 66,857 71,582 248,363 The amortized cost and fair value of investments in bonds at December 31, 2006, by contractual maturity, are shown below. Expected maturities may differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment penalties. Amortized Fair Cost Value (In Thousands) Maturity: Due in 1 year or less $ $ 540,828 Due after 1 year through 5 years 2,829,576 2,838,395 Due after 5 years through 10 years 3,147,268 3,154,438 Due after 10 years 1,862,590 1,916,765 8,380,017 8,450,426 Residential mortgage-backed securities 4,794,611 4,728,272 Commercial mortgage-backed securities 1,680,044 1,680,504 Other asset-backed securities 2,385,745 2,382,883 Total $ $ 17,242,085 At December 31, 2006 and 2005, investments in certificates of deposit and bonds with an admitted asset value of $26.2 and $24.3, respectively, were on deposit with state insurance departments to satisfy regulatory requirements. The Company had loaned securities, which are reflected as invested assets on the balance sheets, with a market value of approximately $183.4 and $239.9 at December 31, 2006 and 2005, respectively. Proceeds from sales of investments in bonds and other fixed maturity interest securities were $4.2 billion and $4.4 billion in 2006 and 2005, respectively. Gross gains of $55.6 and $83.9 and gross losses of $71.3 and $48.6 during 2006 and 2005, respectively, were realized on those sales. 22 SECURITY LIFE OF DENVER INSURANCE COMPANY Notes to Financial Statements Statutory Basis (Dollar amounts in millions, unless otherwise stated) Realized capital gains (losses) are reported net of federal income taxes and amounts transferred to the IMR as follows: Year ended December 31 (In Thousands) Realized capital losses $ (56,039) $ (5,404) Amount transferred to IMR (net of related taxes of $(22,096) in 2006 and $(8,147) in 2005) 41,036 15,130 Federal income tax benefit 20,344 6,709 Net realized capital gains $ 5,341 $ 16,435 Major categories of net investment income are summarized as follows: Year ended December 31 (In Thousands) Income: Equity securities-unaffiliated $ 9,902 $ 4,938 Bonds 949,283 875,980 Mortgage loans 191,631 220,709 Contract loans 67,920 65,118 Real estate 131 2,079 Derivative investments 24,837 (69,392) Other 21,564 (2,682) Total investment income 1,265,268 1,096,750 Investment expenses (98,533) (74,412) Net investment income $ 1,166,735 $ 1,022,338 The Company entered into reverse dollar repurchase transactions to increase its return on investments and improve liquidity. Reverse dollar repurchases involve a sale of securities and an agreement to repurchase substantially the same securities as those sold. The reverse dollar repurchases are accounted for as short-term collateralized financing and the repurchase obligation is reported in borrowed money on the Balance Sheets. The repurchase obligation totaled $246.2 and $319.8 at December 31, 2006 and 2005, respectively. The securities underlying these agreements are mortgage-backed securities with a book value of $248.7 and $327.2 and fair value of $244.1 and $322.0 at December 31, 2006 and 2005, respectively. The securities had a weighted average coupon rate of 5.3% with various maturity dates ending in December 2036. The primary risk associated with short-term collateralized borrowings is that the counterparty may be unable to perform under the terms of the contract. The Companys exposure is limited to the excess of the net replacement cost of the securities over the value of the short-term investments, which was not material at December 31, 2006. The Company believes that the counterparties to the reverse dollar repurchase agreements are financially responsible and that counterparty risk is minimal. 23 SECURITY LIFE OF DENVER INSURANCE COMPANY Notes to Financial Statements Statutory Basis (Dollar amounts in millions, unless otherwise stated) The Company participates in reverse repurchase transactions. Such transactions include the sale of corporate securities to a major securities dealer and a simultaneous agreement to repurchase the same security in the near term. The proceeds are invested in new securities of intermediate durations. As of December 31, 2006 and 2005, the amount outstanding on these agreements was $542.5 and $387.8, respectively, and was included in borrowed money on the balance sheets. The securities underlying these agreements are mortgage-backed securities with a book value of $569.6 and $390.0 and fair value of $563.4 and $385.6 at December 31, 2006 and 2005, respectively. The securities have a weighted average coupon rate of 5.4% and have maturities ranging from February 2018 through July 2043. The Company is a member of the Federal Home Loan Bank of Topeka (FHLB). As a member of the FHLB, the Company has issued non-putable funding agreements with the FHLB. Assets with a book value of $2.8 billion collateralize these agreements and reserves on these agreements were $2.3 billion at December 31, 2006, respectively. The maximum and minimum lending rates for longterm mortgage loans during 2006 were 6.4% and 5.0% . Fire insurance is required on all properties covered by mortgage loans and must at least equal the excess of the loan over the maximum loan which would be permitted by law on the land without the buildings. The maximum percentage of any loan to the value of collateral at the time of the loan, exclusive of insured or guaranteed or purchase money mortgages, was 71.3% on commercial properties. As of December 31, 2006 and 2005, the Company held no mortgages with interest more than 180 days overdue. Minimal interest was past due as of December 31, 2006 and 2005. In the course of the Companys asset management, securities are sold and reacquired within 30 days of the sale date to enhance the Companys return on the investment portfolio or to manage interest rate risk. The table below summarizes the number of transactions, book value, and gain/loss of the Companys financial instruments with securities sold and reacquired within 30 days of the sale date: Cost of NAIC Number of Securities Rating Transactions Book Value Repurchased Gain (In Thousands) 3 2 $ 684 $ 704 $ 22 3 14 $ 6,068 $ 7,471 $ 1,383 4 4 3,005 3,244 238 18 $ 9,073 $ 10,715 $ 1,621 24 SECURITY LIFE OF DENVER INSURANCE COMPANY Notes to Financial Statements Statutory Basis (Dollar amounts in millions, unless otherwise stated) 4. Derivative Financial Instruments Held for Purposes Other than Trading The Company utilizes derivatives such as options, futures and interest rate swaps to reduce and manage risks, which include the risk of a change in the value, yield, price, cash flows, exchange rates or quantity of, or a degree of exposure with respect to, assets, liabilities, or future cash flows which the Company has acquired or incurred. Hedge accounting practices are followed in accordance with requirements set forth in SSAP No. 86 for those derivatives that are deemed highly effective. The Company also enters into credit default swaps and total return swaps to replicate the investment characteristics of permissible investments using the derivative in conjunction with other investments. Replicated (Synthetic) Assets filed with the NAIC SVO result in both the derivative and cash instrument being carried at amortized cost. The replication practices are in accordance with SSAP No. 86. The Company uses interest rate swaps to reduce market risks from changes in interest rates and to alter interest rate exposure arising from mismatches between assets and liabilities. Interest rate swap agreements generally involve the exchange of fixed and floating interest payments over the life of the agreement without an exchange of the underlying principal amount. Currency swap agreements generally involve the exchange of local and foreign currency payments over the life of the agreement without an exchange of the underlying principal amount. Interest rate cap and interest rate floor agreements owned entitle the Company to receive payments to the extent reference interest rates exceed or fall below strike levels in the contracts based on the notional amounts. Credit default swaps and total return swaps are utilized to replicate the investment characteristics of permissible investments using the derivative in conjunction with other investments. The replication (synthetic asset) and the derivative and other cash instrument are carried at amortized cost. Derivatives that are designated as being in an effective hedging relationships are reported in a manner that is consistent with the hedged asset or liability. All effective derivatives are reported at amortized cost with the exception of S&P options. S&P options are reported at fair value since they do not meet the hedge requirement of SSAP No. 86. The unrealized gains or losses from the S&P options are reported as unrealized gain or loss in surplus. Premiums paid for the purchase of interest rate contracts are included in other invested assets on the balance sheets and are being amortized to interest expense over the remaining terms of the contracts or in a manner consistent with the financial instruments being hedged. 25 SECURITY LIFE OF DENVER INSURANCE COMPANY Notes to Financial Statements Statutory Basis (Dollar amounts in millions, unless otherwise stated) Amounts paid or received, if any, from such contracts are included in interest expense or income on the statements of operations. Accrued amounts payable to or receivable from counterparties are included in other liabilities or other invested assets. Gains or losses realized as a result of early terminations of interest rate contracts are amortized to investment income over the remaining term of the items being hedged to the extent the hedge is considered to be effective; otherwise, they are recognized upon termination. Derivatives that are designated ineffective hedging relationships are reported in a manner that is consistent with the hedged asset or liability. Derivative contracts that are matched or otherwise designated to be associated with other financial instruments are recorded at fair value if the related financial instruments mature, are sold, or are otherwise terminated or if the interest rate contracts cease to be effective hedges. Changes in the fair value of derivatives not designated in effective hedging relationships are recorded as unrealized gains and losses in surplus. The Company is exposed to credit loss in the event of nonperformance by counterparties on interest rate contracts; however, the Company does not anticipate nonperformance by any of these counterparties. The amount of such exposure is generally the unrealized gains in such contracts. The Company manages the potential credit exposure from interest rate contracts through careful evaluation of the counterparties credit standing, collateral agreements, and master netting agreements. The table below summarizes the Companys derivative contracts included in other invested assets at December 31, 2006 and 2005: Notional Carrying Fair Amount Value Value (In Thousands) December 31, 2006 Derivative contracts: Swaps $ 8,643,135 $ 10,333 $ (991) Caps owned 25,709 1,150 101 Options owned 54,000 2,729 2,729 Total derivatives $ 8,722,844 $ 14,212 $ 1,839 December 31, 2005 Derivative contracts: Swaps $ 7,614,665 $ 674 $ (27,025) Caps owned 47,696 1,457 156 Options owned 38,000 392 392 Total derivatives $ 7,700,361 $ 2,523 $ (26,477) 26 SECURITY LIFE OF DENVER INSURANCE COMPANY Notes to Financial Statements Statutory Basis (Dollar amounts in millions, unless otherwise stated) 5. Concentrations of Credit Risk The Company held below investment-grade corporate bonds with an aggregate book value of $596.8 and $699.4 and an aggregate market value of $615.9 and $722.4 at December 31, 2006 and 2005, respectively. Those holdings amounted to 3.5% of the Companys investments in bonds and 2.5% of total admitted assets at December 31, 2006. The holdings of below investment-grade bonds are widely diversified and of satisfactory quality based on the Companys investment policies and credit standards. The Company held unrated bonds of $573.6 and $366.5 with an aggregate NAIC market value of $581.1 and $361.0 at December 31, 2006 and 2005, respectively. The carrying value of these holdings amounted to 3.3% of the Companys investment in bonds and 2.4% of the Companys total admitted assets at December 31, 2006. At December 31, 2006, the Companys commercial mortgages involved a concentration of properties located in California (18.9%) and Florida (9.3%). The remaining commercial mortgages relate to properties located in 41 other states. The portfolio is well diversified, covering many different types of income-producing properties on which the Company has first mortgage liens. The maximum mortgage outstanding on any individual property is $45.0. 6. Annuity Reserves At December 31, 2006 and 2005, the Companys annuity reserves, including those held in separate accounts and deposit fund liabilities that are subject to discretionary withdrawal (with adjustment), subject to discretionary withdrawal (without adjustment), and not subject to discretionary withdrawal provisions are summarized as follows: Amount Percent (In Thousands) December 31, 2006 Subject to discretionary withdrawal (with adjustment): With market value adjustment $ 2,917,499 28.6 % At book value less surrender charge 3,842 - At fair value 20,072 0.2 Subtotal 2,941,413 28.8 Subject to discretionary withdrawal (without adjustment): At book value with minimal or no charge or adjustment 78,386 0.8 Not subject to discretionary withdrawal 7,189,106 70.4 Total annuity reserves and deposit fund liabilities $ 10,208,905 100.0 % 27 SECURITY LIFE OF DENVER INSURANCE COMPANY Notes to Financial Statements Statutory Basis (Dollar amounts in millions, unless otherwise stated) Amount Percent (In Thousands) December 31, 2005 Subject to discretionary withdrawal (with adjustment): With market value adjustment $ 3,829,868 % At book value less surrender charge At fair value Subtotal Subject to discretionary withdrawal (without adjustment): At book value with minimal or no charge or adjustment Not subject to discretionary withdrawal Total annuity reserves and deposit fund liabilities $ 10,152,666 % Of the total net annuity reserves and deposit fund liabilities of $10,208.9 at December 31, 2006, $10,188.8 is included in the general account, and $20.1 is included in the separate account, respectively. Of the total net annuity reserves and deposit fund liabilities of $10,152.7 at December 31, 2005, $9,626.4 is included in the general account and $526.3 is included in the separate account. 7. Employee Benefit Plans Defined Benefit Plan ING North America Insurance Corporation (ING North America) sponsors the ING Americas Retirement Plan (the Retirement Plan), effective as of December 31, 2001.
